Exhibit 10.3
COMPOSITE VERSION:
REFLECTS ALL AMENDMENTS THROUGH JULY 14, 2009
 
 
FOURTH AMENDED AND RESTATED
SALE AND SERVICING AGREEMENT
by and among
CAPITALSOURCE REAL ESTATE LOAN LLC, 2007-A,
as the Seller
CSE MORTGAGE LLC,
as the Originator and as the Servicer
EACH OF THE ISSUERS
FROM TIME TO TIME PARTY HERETO,
EACH OF THE LIQUIDITY BANKS
FROM TIME TO TIME PARTY HERETO
CITICORP NORTH AMERICA, INC.,
as the Administrative Agent
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Backup Servicer and as the Collateral Custodian
Dated as of June 16, 2009
CONFORMED THROUGH FIRST AMENDMENT, DATED JULY 14, 2009
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
            ARTICLE I DEFINITION     2  
Section 1.1
  Certain Defined Terms     2  
Section 1.2
  Other Terms     51  
Section 1.3
  Computation of Time Periods     51  
Section 1.4
  Interpretation     51  
Section 1.5
  Special Provisions Relating to Alternative Currency Loans     51  
 
            ARTICLE II PURCHASE OF THE VFCS     52  
Section 2.1
  The VFCs     52  
Section 2.2
  [Intentionally Omitted.]     53  
Section 2.3
  Procedures for Advances     53  
Section 2.4
  Reduction of the Facility Amount; Mandatory and Optional Repayments; Increase
of Commitment     54  
Section 2.5
  Determination of Interest     55  
Section 2.6
  Percentage Evidenced by each VFC     55  
Section 2.7
  Notations on VFCs     55  
Section 2.8
  Settlement Procedures for Special Reduction Amounts and Optional Sales     56
 
Section 2.9
  Settlement Procedures During the Revolving Period and the Amortization Period
    56  
Section 2.10
  Settlement Procedures During the Turbo Period     57  
Section 2.11
  Collections and Allocations     58  
Section 2.12
  Payments, Computations, Etc.     59  
Section 2.13
  Mandatory Repurchase     60  
Section 2.14
  Fees     60  
Section 2.15
  Increased Costs; Capital Adequacy; Illegality     60  
Section 2.16
  Taxes     62  
Section 2.17
  Assignment of the Sale Agreement     63  
Section 2.18
  Substitution of Assets     63  
Section 2.19
  Optional Sales     64  
Section 2.20
  [Intentionally Omitted]     65  
Section 2.21
  [Intentionally Omitted]     65  
Section 2.22
  Appointment of the Placement Agent     65  
 
            ARTICLE III CONDITIONS TO ADVANCES     66  
Section 3.1
  Conditions to Closing and Initial Advance     66  
Section 3.2
  Conditions Precedent to All Advances     67  
Section 3.3
  [Intentionally Omitted]     69  
Section 3.4
  [Intentionally Omitted]     69  
Section 3.5
  Conditions Precedent to The Third Amendment and Restatement Effective Date    
69  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
Section 3.6
  Conditions Precedent to the Fourth Amendment and Restatement Effective Date  
  70  
 
            ARTICLE IV REPRESENTATIONS AND WARRANTIES     71  
Section 4.1
  Representations and Warranties of the Seller     71  
Section 4.2
  Representations and Warranties of the Seller Relating to the Agreement and the
Collateral     80  
Section 4.3
  Representations and Warranties of the Servicer     81  
Section 4.4
  Representations and Warranties of the Backup Servicer     84  
Section 4.5
  Representations and Warranties of the Collateral Custodian     84  
Section 4.6
  Breach of Certain Representations and Warranties     85  
 
            ARTICLE V GENERAL COVENANTS     86  
Section 5.1
  Affirmative Covenants of the Seller     86  
Section 5.2
  Negative Covenants of the Seller     89  
Section 5.3
  Covenants of the Seller Relating to the Hedging of Assets     92  
Section 5.4
  Affirmative Covenants of the Servicer     93  
Section 5.5
  Negative Covenants of the Servicer     95  
Section 5.6
  Affirmative Covenants of the Backup Servicer     96  
Section 5.7
  Negative Covenants of the Backup Servicer     97  
Section 5.8
  Affirmative Covenants of the Collateral Custodian     97  
Section 5.9
  Negative Covenants of the Collateral Custodian     97  
Section 5.10
  Covenant of the Seller, the Servicer and the Originator     97  
 
            ARTICLE VI ADMINISTRATION AND SERVICING OF ASSETS     98  
Section 6.1
  Designation of the Servicer     98  
Section 6.2
  Duties of the Servicer     98  
Section 6.3
  Authorization of the Servicer     101  
Section 6.4
  Collection of Payments     101  
Section 6.5
  Servicer Advances     103  
Section 6.6
  Realization Upon Charged-Off Assets     103  
Section 6.7
  Maintenance of Insurance Policies     104  
Section 6.8
  Servicing Compensation     104  
Section 6.9
  Payment of Certain Expenses by Servicer     104  
Section 6.10
  Reports     105  
Section 6.11
  Annual Statement as to Compliance     106  
Section 6.12
  Annual Independent Public Accountant’s Servicing Reports     106  
Section 6.13
  Limitation on Liability of the Servicer and Others     106  
Section 6.14
  The Servicer Not to Resign     106  
Section 6.15
  Servicer Defaults     107  
Section 6.16
  Appointment of Successor Servicer     108  
Section 6.17
  Servicing of REO Assets     110  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
            ARTICLE VII THE BACKUP SERVICER     111  
Section 7.1
  Designation of the Backup Servicer     111  
Section 7.2
  Duties of the Backup Servicer     112  
Section 7.3
  Merger or Consolidation     113  
Section 7.4
  Backup Servicing Compensation     113  
Section 7.5
  Backup Servicer Removal     113  
Section 7.6
  Limitation on Liability     113  
Section 7.7
  The Backup Servicer Not to Resign     114  
 
            ARTICLE VIII THE COLLATERAL CUSTODIAN     114  
Section 8.1
  Designation of Collateral Custodian     114  
Section 8.2
  Duties of Collateral Custodian     115  
Section 8.3
  Merger or Consolidation     116  
Section 8.4
  Collateral Custodian Compensation     116  
Section 8.5
  Collateral Custodian Removal     116  
Section 8.6
  Limitation on Liability     117  
Section 8.7
  The Collateral Custodian Not to Resign     117  
Section 8.8
  Release of Documents     118  
Section 8.9
  Return of Required Asset Documents     118  
Section 8.10
  Access to Certain Documentation and Information Regarding the Collateral;
Audits     119  
Section 8.11
  [Intentionally Omitted.]     119  
 
            ARTICLE IX SECURITY INTEREST     119  
Section 9.1
  Grant of Security Interest     119  
Section 9.2
  Release of Lien on Collateral     120  
Section 9.3
  Further Assurances     120  
Section 9.4
  Remedies     120  
Section 9.5
  Waiver of Certain Laws     120  
Section 9.6
  Power of Attorney     121  
 
            ARTICLE X TERMINATION EVENTS; TURBO EVENTS     121  
Section 10.1
  Termination Events; Turbo Events     121  
Section 10.2
  Remedies     124  
 
            ARTICLE XI INDEMNIFICATION     124  
Section 11.1
  Indemnities by the Seller     124  
Section 11.2
  Indemnities by the Servicer     127  
Section 11.3
  After-Tax Basis     128  
 
            ARTICLE XII THE ADMINISTRATIVE AGENT     128  
Section 12.1
  The Administrative Agent     128  
 
            ARTICLE XIII MISCELLANEOUS     131  
Section 13.1
  Amendments and Waivers     131  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
Section 13.2
  Notices, Etc     131  
Section 13.3
  Ratable Payments     131  
Section 13.4
  No Waiver; Remedies     132  
Section 13.5
  Binding Effect; Benefit of Agreement     132  
Section 13.6
  Term of this Agreement     132  
Section 13.7
  Governing Law; Consent to Jurisdiction; Waiver of Objection to Venue     132  
Section 13.8
  Waiver of Jury Trial     132  
Section 13.9
  Costs, Expenses and Taxes     133  
Section 13.10
  No Proceedings     133  
Section 13.11
  Recourse Against Certain Parties     134  
Section 13.12
  Protection of Right, Title and Interest in the Collateral; Further Action
Evidencing Advances     134  
Section 13.13
  Confidentiality     135  
Section 13.14
  Execution in Counterparts; Severability; Integration     137  
Section 13.15
  Waiver of Set-off     137  
Section 13.16
  Assignments     137  
Section 13.17
  Heading and Exhibits     139  
Section 13.18
  Loans Subject to Retained Interest Provisions     140  
Section 13.19
  Tax Treatment of Advances     140  
Section 13.20
  Acknowledgement     140  

iv



--------------------------------------------------------------------------------



 



FOURTH AMENDED AND RESTATED
SALE AND SERVICING AGREEMENT
     THIS FOURTH AMENDED AND RESTATED SALE AND SERVICING AGREEMENT (such
agreement as amended, modified, supplemented, restated or replaced from time to
time, the “Agreement”) dated as of June 16, 2009, by and among:
     (1) CAPITALSOURCE REAL ESTATE LOAN LLC, 2007-A, a Delaware limited
liability company, as the seller (together with its successors and assigns in
such capacity, the “Seller”);
     (2) CSE MORTGAGE LLC, a Delaware limited liability company (“CSE
Mortgage”), as the originator (together with its successors and assigns in such
capacity, the “Originator”), and as the servicer (together with its successors
and assigns in such capacity, the “Servicer”);
     (3) EACH OF THE ISSUERS FROM TIME TO TIME PARTY HERETO (together with their
respective successors and assigns in such capacities, each an “Issuer”);
     (4) EACH OF THE LIQUIDITY BANKS FROM TIME TO TIME PARTY HERETO (together
with their respective successors and assigns in such capacities, each a
“Liquidity Bank”);
     (5) CITICORP NORTH AMERICA, INC., a Delaware corporation (“CNAI”), as the
administrative agent for the Issuers and Liquidity Banks hereunder (together
with its successors and assigns in such capacity, including any successor
appointed pursuant to ARTICLE XII, the “Administrative Agent”); and
     (6) WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), not in its
individual capacity but as the backup servicer (together with its successors and
assigns in such capacity, the “Backup Servicer”), and not in its individual
capacity but as the collateral custodian (together with its successors and
assigns in such capacity, the “Collateral Custodian”).
RECITALS
     WHEREAS, the Seller has acquired certain Assets (as defined below) from the
Originator pursuant to the Sale Agreement (as defined below);
     WHEREAS, the Seller has transferred and assigned, and has granted security
interests in, certain Assets and other proceeds with respect thereto to the
Purchasers (as defined below) from time to time and the Purchasers have, in
accordance with the terms of this Agreement, purchased such Assets;
     WHEREAS, immediately prior to the Third Amendment and Restatement Effective
Date, the Originator and its Affiliates entered into the 2009 Restructuring (as
defined below);
     WHEREAS, the Seller and the Originator have requested the Administrative
Agent and the Liquidity Banks to modify certain provisions of the Agreement;
     WHEREAS, the parties hereto acknowledge and agree that the Turbo Period has
commenced on March 20, 2009; and
     WHEREAS, the parties hereto previously amended and restated this Agreement
as of the Restatement Date, as of the Second Amendment and Restatement Effective
Date and as of the Third Amendment and Restatement Effective Date to effectuate
certain other amendments contained therein,

 



--------------------------------------------------------------------------------



 



and wish to again AMEND AND RESTATE this Agreement on the Fourth Amendment and
Restatement Effective Date (as defined below) in order to effectuate certain
amendments of various provisions set forth herein.
     NOW, THEREFORE, based upon the foregoing Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
ARTICLE I
DEFINITION
     Section 1.1 Certain Defined Terms.
     Certain capitalized terms used throughout this Agreement are defined above
or in this Section 1.1. As used in this Agreement and its schedules, exhibits
and other attachments, unless the context requires a different meaning, the
following terms shall have the following meanings:
“1940 Act”: The Investment Company Act of 1940, as amended.
“2009 CS Secured Note Issuance”: The issuance of up to $300 million aggregate
principal amount of first priority senior secured notes due 2014 issued by
CapitalSource Inc. pursuant to that certain Indenture to be entered into on or
prior to September 30, 2009, by and among CapitalSource Inc., the guarantors
named therein and U.S. Bank, National Association, as trustee and collateral
agent.
“2009 Restructuring”: The restructuring of CapitalSource Inc. and its
Subsidiaries substantially in the manner set forth in the memorandum and the
chart attached hereto as Exhibit 09-A for the purpose of accruing certain tax,
accounting and corporate operational benefits for CapitalSource Inc. and its
Subsidiaries.
“2009 Restructuring Documents”: The documents, agreements and certificates,
including all formation documents, certificates, contribution agreements,
operating agreements and related matters entered into in connection with the
effectuation of the 2009 Restructuring, all of which have been attached hereto
as Exhibit 09-B.
“Account Control Agreement”: The Account Control Agreement, dated as of the
Fourth Amendment and Restatement Effective Date, among the Seller, the Servicer,
the Administrative Agent, the Collateral Custodian, and Wells Fargo, National
Association, as the securities intermediary, as amended, modified, waived,
supplemented, restated or replaced from time to time.
“Accrual Period”: (a) with respect to each Advance (or portion thereof) funded
at an Interest Rate other than the CP Rate, (i) with respect to the first
Payment Date, the period from and including the Closing Date to but excluding
such first Payment Date and (ii) with respect to any subsequent Payment Date,
the period from and including the previous Payment Date to but excluding such
subsequent Payment Date, and (b) with respect to each Class A Advance (or
portion thereof) funded at an Interest Rate equal to the CP Rate, (i) with
respect to the first Payment Date, the period from and including the Closing
Date to and including the last day of the calendar month in which the Closing
Date occurs and (ii) with respect to any subsequent Payment Date, the period
ending on the last day of the calendar month immediately preceding the month in
which the Payment Date occurs and commencing on the first day of such
immediately preceding calendar month.

2



--------------------------------------------------------------------------------



 



“Acquired Loan”: A Loan that is either (a) originated by a Person other than the
Originator, CapitalSource Inc. or any of their respective Subsidiaries and is
acquired by the Originator, CapitalSource Inc. or any of their respective
Subsidiaries in an arm’s length transaction from an unaffiliated third party or
(b) extended by the Originator, CapitalSource Inc. or any of their respective
Subsidiaries directly to the Obligor as part of a multi-lender Loan in which
neither CapitalSource Inc. nor any of its Subsidiaries is the administrative (or
other analogous) agent; provided that, the calculation of the principal amount
of any Acquired Loan hereunder shall exclude any Retained Interest with respect
to such Acquired Loan.
“Addition Date”: With respect to any Additional Assets, the date on which such
Additional Assets become part of the Collateral.
“Additional Assets”: All Assets that become part of the Collateral after the
initial Funding Date.
“Adjusted Eurodollar Rate”: For any Accrual Period, an interest rate per annum
equal to a fraction, expressed as a percentage and rounded upwards (if
necessary) to the nearest 1/100 of 1%, (i) the numerator of which is equal to
the offered quotation to first-class banks in the New York interbank Eurodollar
market by the Administrative Agent for Dollar deposits of amounts in same day
funds comparable to the outstanding principal amount of the Advance for which an
interest rate is then being determined with maturities comparable to the Accrual
Period to be applicable to such Advance, determined as of 10:00 a.m. (New York
City, New York time) on the date which is two Business Days prior to the
commencement of such Accrual Period (and rounded upward to the next whole
multiple of 1/16 of 1%) to a fraction, expressed as a percentage and rounded
upwards (if necessary) to the nearest 1/100 of 1%, and (ii) the denominator of
which is equal to 100% minus the Eurodollar Reserve Percentage for such Accrual
Period.
“Administrative Agent”: Defined in the Preamble of this Agreement.
“Advance”: A Class A Advance.
“Advance Rate”: The Class A Advance Rate.
“Advances Outstanding”: The Class A Advances Outstanding.
“Affected Party”: The Administrative Agent, the Purchasers, each Liquidity Bank,
all assignees, participants and Affiliates of the Purchasers and each Liquidity
Bank, any successor to CNAI as Administrative Agent and any sub-agent of the
Administrative Agent.
“Affiliate”: With respect to a Person, means any other Person that, directly or
indirectly, controls, is controlled by or under common control with such Person,
or is a director or officer of such Person. For purposes of this definition,
“control” (including the terms “controlling,” “controlled by” and “under common
control with”) when used with respect to any specified Person means the
possession, direct or indirect, of the power to vote 20% or more of the voting
securities of such Person or to direct or cause the direction of the management
or policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.
“Agent’s Account”: A special account (account number 40517805) in the name of
the Administrative Agent maintained at Citibank, N.A.
“Agented Loans”: With respect to any Loan, one or more loans to an Eligible
Obligor wherein (a) the loan(s) are originated by the Originator in accordance
with the Credit and Collection Policy as a part of a loan transaction that has
been fully consummated between the Originator and the related Obligor (without

3



--------------------------------------------------------------------------------



 



regard to any subsequent syndication of such Loan) prior to such Agented Loans
becoming part of the Collateral hereunder, (b) upon an assignment of the loan
under the Sale Agreement to the Seller, any original note related thereto will
be endorsed to the Administrative Agent and held by the Collateral Custodian, on
behalf of the Secured Parties, (c) the Seller, as assignee of the loan, will
have all of the rights but none of the obligations of the Originator with
respect to such loan and the Originator’s right, title and interest in and to
the Related Property including the right to receive and collect payments
directly in its own name and to enforce its rights directly against the Obligor
thereof, (d) the loan, if secured, is secured by an undivided interest in the
Related Property that also secures and is shared by, on a pro rata basis, all
other holders of such Obligor’s loan of equal priority and (e) CapitalSource
Finance LLC or the Originator (or a wholly owned subsidiary of the Originator)
is the administrative (or other analogous) agent for loans to such Obligor.
“Aggregate Notional Amount”: On any date of determination, the aggregate
notional amount in respect of the payment obligations of the relevant Hedge
Counterparty that is outstanding on that date under all Hedge Transactions or
any group thereof, as the context requires.
“Aggregate Outstanding Asset Balance”: On any date of determination, the sum of
the Outstanding Asset Balances of all Eligible Assets included as part of the
Collateral on such date.
“Aggregate Outstanding Principal Balance”: As of any date of determination, the
sum of Advances Outstanding, plus the amount of the Seller Investment.
“Aggregate Unpaids”: At any time, an amount equal to the sum of all unpaid
Advances Outstanding, Interest, Breakage Costs, Hedge Breakage Costs and all
other amounts owed by the Seller to the Purchasers, the Administrative Agent,
the Backup Servicer, each Hedge Counterparty and the Collateral Custodian
hereunder (including, without limitation, all Indemnified Amounts, other amounts
payable under Article XI and amounts required under Section 2.9, Section 2.10,
Section 2.14, Section 2.15 and Section 2.16 to the Affected Parties or
Indemnified Parties) or under any Hedging Agreement (including, without
limitation, payments in respect of the termination of any such Hedging
Agreement) or by the Seller or any other Person under any fee letter (including,
without limitation, the Purchaser Fee Letter, the Backup Servicer and Collateral
Custodian Fee Letter) delivered in connection with the transactions contemplated
by this Agreement (whether due or accrued).
“Alternative Currency”: At any time, any of Canadian Dollars, British Pounds
Sterling or Euros.
“Alternative Rate”: An interest rate per annum equal to the Adjusted Eurodollar
Rate calculated on a daily basis; provided that the Alternative Rate shall be
the Base Rate (i) for all Advances of any Liquidity Bank which has provided a
notice pursuant to clause (a), (b), (c) or (d) of the definition of Eurodollar
Disruption Event and (ii) for the relevant Advances of any Liquidity Bank which
has provided a notice pursuant to clause (e) of the definition of Eurodollar
Disruption Event.
“Amortization Period”: The period beginning on the occurrence of the Termination
Date pursuant to clause (a), (b), (c) or (d) of the definition thereof and
ending on the earlier of (i) the commencement of the Turbo Period and (ii) the
Collection Date.
“Applicable Law”: For any Person or property of such Person, all existing and
future applicable laws, rules, regulations (including proposed, temporary and
final income tax regulations), statutes, treaties, codes, ordinances, permits,
certificates, orders and licenses of and interpretations by any Governmental
Authority (including, without limitation, usury laws, the Federal Truth in
Lending Act, and Regulation Z and Regulation B of the Board of Governors of the
Federal Reserve System), and applicable judgments,

4



--------------------------------------------------------------------------------



 



decrees, injunctions, writs, awards or orders of any court, arbitrator or other
administrative, judicial, or quasi-judicial tribunal or agency of competent
jurisdiction.
“Appraisal”: With respect to any Mortgaged Property as to which an appraisal is
required or permitted to be performed pursuant to the terms of this Agreement,
an appraisal performed in conformance with the guidelines of the Appraisal
Institute.
“Appraisal Institute”: The international membership association of professional
real estate appraisers.
“Asset Checklist”: The list of loan documents delivered by or on behalf of the
Seller to the Collateral Custodian that identifies each of the items contained
in the related Asset File, as amended from time to time.
“Asset Files”: With respect to any Asset, as applicable, and Related Security,
copies of each of the Required Asset Documents and duly executed originals (to
the extent required by the Credit and Collection Policy) and copies of any other
Records relating to such Asset and Related Security.
“Asset List”: The Asset List provided by or on behalf of the Seller to the
Administrative Agent and the Collateral Custodian, in the form of Schedule IV
hereto, as such list may be amended, supplemented or modified from time to time
in accordance with this Agreement.
“Assets”: Loans, individually or collectively, as the context requires.
“Assignment and Acceptance”: An assignment and acceptance agreement entered into
by a Purchaser, an Eligible Assignee and the Agent, pursuant to which such
Eligible Assignee may become a party to this Agreement, in substantially the
form of Exhibit M hereto.
“Assignment of Leases and Rents”: With respect to any Mortgaged Property, any
assignment of leases, rents and profits or similar instrument executed by the
Obligor, assigning to the mortgagee all of the income, rents and profits derived
from the ownership, operation, leasing or disposition of all or a portion of
such Mortgaged Property, whether contained in the Mortgage or in a document
separate from the Mortgage, in the form that was duly executed, acknowledged and
delivered, as amended, modified, renewed or extended through the Closing Date
and from time to time hereafter in accordance with the Credit and Collection
Policy.
“Assignment of Mortgage”: As to each Loan (other than Agented Loans, Acquired
Loans that have been syndicated and with respect to which neither the Originator
nor any of its Affiliates is acting in the capacity of administrative agent, and
other Loans for which an Assignment of Mortgage has been delivered to Wells
Fargo in its capacity as trustee or custodian pursuant to a prior term
transaction or warehouse facility involving the Originator or one of its
Affiliates) secured by an Interest in Real Property, one or more assignments,
notices of transfer or equivalent instruments, each in recordable form and
sufficient under the laws of the relevant jurisdiction to reflect the transfer
of the related Mortgage or similar security instrument and all other documents
related to such Loan and to the Seller and to grant a perfected lien thereon by
the Seller in favor of the Administrative Agent, on behalf of the Secured
Parties, each such Assignment of Mortgage to be substantially in the form of
Exhibit I hereto.
“Availability”: Class A Availability.
“Available Collections Amount”: As of any Payment Date, the amount of funds
remaining after making the distributions required by clauses (1) through (5) of
Section 2.9(a).

5



--------------------------------------------------------------------------------



 



“Available Collections Shortfall”: As of any Payment Date, the Total Principal
Payable exceeds the Available Collections Amount.
“Available Funds”: With respect to any Payment Date, all amounts received in the
Collection Account (including, without limitation, any Collections on the Assets
or REO Assets included in the Collateral and earnings from Permitted Investments
in the Collection Account) and the Lock-Box Account (to the extent deposited in
the Collection Account in accordance with the provisions of this Agreement)
during the Collection Period immediately preceding such Payment Date.
“Average Pool Charged-Off Ratio”: As of any Determination Date, the percentage
equivalent of a fraction (i) the numerator of which is equal to the sum of the
Outstanding Asset Balance of all Assets that became Charged-Off Assets (net of
Recoveries during such Collection Period) during the Collection Period related
to such Determination Date and each of the 11 preceding Determination Dates (or
such lesser number as shall have elapsed as of such Determination Date), and
(ii) the denominator of which is equal to a fraction the numerator of which is
the sum of the Aggregate Outstanding Asset Balance as of the first day of the
Collection Period related to such Determination Date and each of the 11
preceding Determination Dates (or such lesser number as shall have elapsed as of
such Determination Date) and the denominator of which is 12 (or the
corresponding lesser number of Determination Dates included in the calculations
described herein).
“Average Portfolio Charged-Off Ratio”: As of any Determination Date, the
percentage equivalent of a fraction (a) the numerator of which is equal to the
sum of the portion of the outstanding balance of all Investment Loans of
CapitalSource Inc. and its Consolidated Subsidiaries that became Charged-Off
Investment Loans (net of recoveries) during the preceding 12 months, and (b) the
denominator of which is equal to a fraction the numerator of which is the sum of
the outstanding balance of all Investment Loans of CapitalSource Inc. and its
Consolidated Subsidiaries at the beginning of each of the preceding 12 months,
and the denominator of which is twelve; provided that Liquid Real Estate Assets
shall not be included in the calculation of the Average Portfolio Charged-Off
Ratio.
“Average Portfolio Delinquency Ratio”: As of any Determination Date, the
percentage equivalent of a fraction the numerator of which is equal to the sum
of the Portfolio Delinquency Ratio on such Determination Date and each of the
two preceding Determination Dates (or such lesser number as shall have elapsed
as of such Determination Date) and the denominator of which is equal to three
(or the corresponding lesser number of Determination Dates included in the
calculations described herein); provided that such calculation shall exclude the
effects of any Liquid Real Estate Assets that are acquired and levered by the
Originator solely to satisfy REIT asset and income tests.
“Backup Servicer”: Wells Fargo Bank, National Association, not in its individual
capacity, but solely as Backup Servicer, its successor in interest pursuant to
Section 7.3 or such Person as shall have been appointed as Backup Servicer
pursuant to Section 7.5.
“Backup Servicer and Collateral Custodian Fee Letter”: The Backup Servicer Fee
Letter and Collateral Custodian Fee Letter, dated as of September 10, 2007, by
and among the Servicer, the Administrative Agent, the Backup Servicer and the
Collateral Custodian, as such letter may be amended, modified, supplemented,
restated or replaced from time to time.
“Backup Servicer Fee Rate”: The rate per annum set forth in the Backup Servicer
and Collateral Custodian Fee Letter as the “Backup Servicer Fee Rate.”
“Backup Servicer Termination Notice”: Defined in Section 7.5.

6



--------------------------------------------------------------------------------



 



“Backup Servicing Fee”: Defined in the Backup Servicer and Collateral Custodian
Fee Letter.
“Banded Floating Rate Loan”: A Loan where the interest rate payable by the
Obligor thereof fluctuates between a minimum interest rate and a maximum
interest rate allowable under its Underlying Instruments.
“Bankruptcy Code”: The United States Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended from time to time.
“Base Rate”: On any date, a fluctuating interest rate per annum equal to the
highest of (a) the Prime Rate, (b) the CD Rate and (c) the Federal Funds Rate
plus 1.5%.
“Benefit Plan”: Any employee benefit plan as defined in Section 3(3) of ERISA in
respect of which the Seller or any ERISA Affiliate of the Seller is, or at any
time during the immediately preceding six years was, an “employer” as defined in
Section 3(5) of ERISA.
“B-Note Loan”: Any Term Loan that (i) is secured by a first or second priority
Lien on all of the Obligor’s assets constituting Related Property for the Loan,
(ii) has a “first dollar” at risk not to exceed 65% of the Loan to Value Ratio
and a “last dollar” at risk not to exceed 90% of the Loan to Value Ratio, and
(iii) contains terms which, upon the occurrence of an event of default under the
Underlying Instruments or in the case of any liquidation or foreclosure on the
Related Property; provide that the principal of the Seller’s portion of such
Loan would be paid only after the other lenders parties on the senior tranche
related to such Loan are paid in full.
“Borrowing Base”: On any date of determination, the sum of (i) the Aggregate
Outstanding Asset Balance and (ii) (a) the Outstanding Asset Balances of all
Additional Assets that are Eligible Assets to be included as part of the
Collateral on such date minus (b) the amount (calculated without duplication) by
which such Eligible Assets exceed any applicable Pool Concentration Criteria.
“Borrowing Base Certificate”: Each certificate, in the form of Exhibit A-3,
required to be delivered by the Seller along with each Borrowing Notice.
“Borrowing Notice”: Each notice, in the form of Exhibit A-1 or A-2 (as
applicable), required to be delivered by the Seller (i) in respect of (a) each
Initial Advance and each incremental Advance (as applicable) or (b) any
reduction of the Facility Amount or repayment of the Advances Outstanding; and
(ii) on each Determination Date.
“Breakage Costs”: Any amount or amounts as shall compensate a Purchaser for any
loss, cost or expense incurred by such Purchaser (as determined by the
Administrative Agent in its sole discretion) as a result of a prepayment by the
Seller of Advances Outstanding or Interest. All Breakage Costs shall be due and
payable hereunder upon demand.
“British Pound Sterling”: The lawful currency of the United Kingdom.
“Business Day”: Any day other than a Saturday or a Sunday on which (a) banks are
not required or authorized to be closed in Minneapolis, Minnesota or New York
City, New York, and (b) if the term “Business Day” is used in connection with
the determination of the LIBOR Rate, dealings in United States dollar deposits
are carried on in the London interbank market.
“CAFCO”: CAFCO, LLC, together with its successors and assigns, each as permitted
pursuant to this Agreement.

7



--------------------------------------------------------------------------------



 



“Canadian Dollars”: The lawful currency of Canada.
“Capital Contribution Agreement”: That certain Capital Contribution Agreement,
dated as of the Third Amendment and Restatement Effective Date, made by CS
Funding VII in favor of the Seller, in substantially the form attached hereto as
Exhibit 09-C, as such agreement may be amended, modified or supplemented from
time to time in accordance with its terms.
“Capital Stock”: Any capital stock or membership interests (in the case of a
limited liability company) or equivalent equity interests of CapitalSource Inc.
or any Consolidated Subsidiary (to the extent issued to a Person other than
CapitalSource Inc.), whether common or preferred.
“CapitalSource Bank Entities”: The “CapitalSource Bank Entities” under and as
defined in the Credit Agreement.
“CapitalSource Bank Transaction”: The “CapitalSource Bank Transaction” under and
as defined in the Credit Agreement.
“CD Rate”: A fluctuating interest rate per annum equal to 1/2 of one percent
above the latest three-week moving average of secondary market morning offering
rates in the United States for three-month certificates of deposit of major
United States money market banks, such three-week moving average being
determined weekly on each Monday (or, if such day is not a Business Day, on the
next succeeding Business Day) for the three-week period ending on the previous
Friday by Citibank on the basis of such rates reported by certificate of deposit
dealers to and published by the Federal Reserve Bank of New York or, if such
publication shall be suspended or terminated, on the basis of quotations for
such rates received by Citibank from three New York certificate of deposit
dealers of recognized standing selected by Citibank, in either case adjusted to
the nearest 1/4 of one percent or, if there is no nearest 1/4 of one percent, to
the next higher 1/4 of one percent.
“Change-in-Control”: Any of the following:
     (a) any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) or two or more Persons acting in concert shall have acquired
“beneficial ownership” (as such term is defined in Sections 13(d)-3 and
13(d)-6of the Exchange Act), directly or indirectly, of, or shall have acquired
by contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation, will result in its or their acquisition of, or control
over, Voting Stock of CapitalSource Inc. (or other securities convertible into
such Voting Stock) representing 33-1/3% or more of the combined voting power of
all Voting Stock of CapitalSource Inc.,
     (b) the replacement of greater than 50% of the Board of Directors of
CapitalSource Inc. or any other “Credit Party” (as such term is defined in the
Credit Agreement) over a two year period from the directors who constituted the
Board of Directors at the beginning of such period, and such replacements shall
not have been approved or nominated by a vote of at least a majority of the
Board of Directors of CapitalSource Inc. or any other Credit Party then still in
office who were either members of such Board of Directors at the beginning of
such period or whose election as a member of such Board of Directors was
previously so approved,
     (c) the sale, lease, transfer, conveyance or other disposition (other than
by way of merger or consolidation), in one or a series of related transactions,
of greater than 50% of the value of the assets of CapitalSource Inc. and its
Subsidiaries taken as a whole to any “Person”,

8



--------------------------------------------------------------------------------



 



     (d) the adoption by the stockholders of CapitalSource Inc. of a plan or
proposal for the liquidation or dissolution of CapitalSource Inc.,
     (e) CapitalSource Inc. shall fail to own, directly or indirectly, all of
the issued and outstanding Capital Stock of the Originator, or
     (f) the creation or imposition of any Lien on any limited liability company
membership interests in the Seller or CS Funding VII; provided, however, that it
shall not be a Change-in-Control if a Lien on the limited liability membership
interests of CS Funding VII shall be created or imposed (i) in favor of the
agent and lenders in connection with the “Credit Agreement” described in clause
(i) of such defined term, or (ii) in connection with (and for the sole benefit
of) the 2009 CS Secured Note Issuance; or
Notwithstanding the foregoing, solely for the purpose of determining whether
there has been a Change-in-Control pursuant to clause (a) above, any purchase by
one or more Excluded Persons which increases any of such Excluded Persons’
direct or indirect ownership interest (whether individually or in the aggregate)
in the Voting Stock of CapitalSource Inc. shall not constitute a
Change-in-Control even if the amount of Voting Stock acquired or controlled by
such Excluded Person(s) exceeds (whether individually or in the aggregate)
33-1/3% of the combined voting power of all Voting Stock of CapitalSource Inc.;
provided, however, that for so long as any of such Excluded Persons’ direct or
indirect ownership interest in the Voting Stock of CapitalSource Inc. exceeds
(individually or in the aggregate) 33-1/3% of the combined voting power of all
Voting Stock of CapitalSource Inc., the initiation by CapitalSource Inc. of any
action intended to terminate or having the effect of terminating the
registration of its securities under Section 12(g) of the Exchange Act or
intended to suspend or having the effect of suspending its obligation to file
reports with the U.S. Securities and Exchange Commission under Sections 13 and
15(d) of the Exchange Act, shall constitute a Change-in-Control. For the
purposes of this defined term, “Excluded Person” shall mean, each of John
Delaney, Farallon Capital Management, LLC, and Madison Dearborn Partners, LLC,
and “beneficial ownership” shall have the meaning provided in Rule 13d-3 of the
Securities and Exchange Commission under the Exchange Act.
“Charged-Off Asset”: An Asset with respect to which either of the following
occurs: (a) the Servicer has deemed such Asset to be “charged-off” pursuant to
the criteria set forth in the Credit and Collection Policy or (b) all or any
portion of one or more principal or interest payments (other than in respect of
default rate interest) remain unpaid for at least 120 days from the original due
date for such payment (without giving effect to any Servicer Advance thereon).
“Charged-Off Investment Loan”: A “Charged-Off Investment Loan” under and as
defined in the Credit Agreement.
“Charged-Off Portfolio Asset”: A Portfolio Asset the Servicer has deemed to be
“charged-off” pursuant to the criteria set forth in the Credit and Collection
Policy.
“CHARTA”: CHARTA, LLC, together with its successors and assigns, each as
permitted pursuant to this Agreement.
“Citibank”: Citibank, N.A.
“Citibank Facilities”: The securitization/warehouse facilities provided under
(i) this Agreement, and (ii) that certain Amended and Restated Sale and
Servicing Agreement (the “CS Funding VII Facility”), dated as of April 20, 2009,
among CS Funding VII Depositor LLC, CapitalSource Finance LLC, each of the
Issuers and Liquidity Banks from time to time party thereto, Citicorp North
America, Inc., as

9



--------------------------------------------------------------------------------



 



Administrative Agent and Wells Fargo Bank, National Association, as the Backup
Servicer and as the Collateral Custodian, and the related documentation with
respect thereto, in each case, as now or hereafter amended, modified,
supplemented, restated or replaced or substituted from time to time in
accordance with their respective terms.
“Class A Advance”: Defined in Section 2.1(b).
“Class A Advance Rate”: 80% with respect to any Senior Secured ABLs on any date
of determination, and for all other Eligible Assets the corresponding percentage
set forth below:
Senior Secured Loan

                                                      LTV   LTV   LTV   LTV  
LTV   LTV Classification   <=65%   <=70%   <=75%   <=80%   <=85%   <=90%
Multifamily
    80 %     80 %     80 %     75 %     65 %     55 %
Retail, Office, Industrial, Healthcare, Land Development, Construction
Properties and other
    80 %     80 %     80 %     75 %     65 %     60 %
 
                                               
Hotel
    80 %     75 %     70 %     65 %     N/A       N/A  
 
                                               

Sale/Leaseback Loan

                                                      LTV   LTV   LTV   LTV  
LTV   LTV Classification   <=65%   <=70%   <=75%   <=80%   <=85%   <=90%
Multifamily
    80 %     80 %     80 %     75 %     65 %     55 %
 
                                               
Retail, Office, Industrial, Healthcare, Land Development and other
    80 %     80 %     80 %     75 %     60 %     50 %
 
                                               
Hotel
    80 %     75 %     70 %     65 %     N/A       N/A  
 
                                               

B-Note Loans

                                      LTV   LTV   LTV   LTV Classification  
<=75%   <=80%   <=85%   <=90%
Multifamily
    60 %     60 %     60 %     50 %
 
                               
Retail, Office, Industrial, Healthcare, Land Development and other
    55 %     55 %     55 %     50 %
 
                               
Hotel
    60 %     55 %     N/A       N/A  
 
                               

10



--------------------------------------------------------------------------------



 



Mezzanine Loan

                              LTV   LTV   LTV Classification   <=80%   <=85%  
<=90%
Multifamily
    40 %     40 %     40 %
 
                       
Retail, Office, Industrial, Healthcare and other
    40 %     40 %     40 %
 
                       
Hotel
    50 %     N/A       N/A  
 
                       

For purposes of calculating the Class A Advance Rate with respect to any
Acquired Loans, Agented Loans and Participation Loans, the applicable Class A
Advance Rate will be determined by reference to the type of underlying Loan
being acquired, assigned, agented or participated in, as the case may be.
“Class A Advances Outstanding”: On any day, the aggregate principal amount of
all Class A Advances outstanding on such day, after giving effect to all
repayments of Class A Advances and the making of new Class A Advances on such
day.
“Class A Availability”: At any time, an amount equal to the difference (positive
or negative) of (i) the lesser of (a) the Class A Facility Amount and (b) the
Maximum Availability minus (ii) the Class A Advances Outstanding on such day.
“Class A Collection Date”: The date following the Termination Date on which the
Aggregate Unpaids with respect to the Class A VFC have been reduced to zero and
indefeasibly paid in full.
“Class A Commitment”: With respect to each Liquidity Bank the commitment of such
Liquidity Bank to make Class A Advances under the Class A VFC in accordance
herewith in an amount not to exceed such Liquidity Bank’s pro rata share of the
aggregate Class A Advances Outstanding. Any reduction (or termination) of the
Class A Facility Amount pursuant to the terms of this Agreement shall reduce
ratably (or terminate) each Liquidity Bank’s Class A Commitment.
“Class A Facility Amount”: The Class A Advances Outstanding.
“Class A Interest Rate”: For any Accrual Period and for each Class A Advance
outstanding for each day during such Accrual Period:
     (i) to the extent the applicable Purchaser is an Issuer that has funded the
applicable Class A Advance through the issuance of commercial paper or other
senior notes, a rate equal to the applicable CP Rate; or
     (ii) to the extent the applicable Purchaser is (x) an Issuer that did not
fund the applicable Class A Advance through the issuance of commercial paper or
other senior notes, or (y) is a Liquidity Bank, a rate equal to the Alternative
Rate;
provided that the Class A Interest Rate shall be the Base Rate for any Accrual
Period for any Class A Advance as to which a Purchaser has funded the making or
maintenance thereof without having received at least two Business Days’ prior
written notice thereof (including, without limitation, by reason of a sale of an
interest therein to any Liquidity Bank under the applicable Liquidity
Agreement).
“Class A Purchaser”: (i) any Issuer and (ii) any Liquidity Bank, as the context
requires; and “Class A Purchasers” means collectively (a) the Issuers and
(b) the Liquidity Banks.

11



--------------------------------------------------------------------------------



 



“Class A Total Principal Payable”: As of any date of determination, the excess,
if any of the Aggregate Outstanding Principal Balance over the Aggregate
Outstanding Asset Balance.
“Class A VFC”: Defined in Section 2.1(a).
“Clearing Agency”: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.
“Closing Date”: September 10, 2007.
“Code”: The Internal Revenue Code of 1986, as amended from time to time.
“Collateral”: All right, title, and interest (whether now owned or hereafter
acquired or arising, and wherever located) of the Seller in all accounts, cash
and currency, chattel paper, tangible chattel paper, electronic chattel paper,
copyrights, copyright licenses, equipment, fixtures, general intangibles,
instruments, commercial tort claims, deposit accounts, securities accounts,
inventory, investment property, letter-of-credit rights, software, supporting
obligations, accessions, and other property consisting of, arising out of, or
related to any of the following (in each case excluding the Retained Interest
and the Excluded Amounts): (i) the Existing Assets and the Additional Assets,
and all monies due or to become due in payment under such Existing Assets and
the Additional Assets on and after the related Cut-Off Date, including but not
limited to all Collections, but excluding any Excluded Amounts; (ii) the rights
(but not the obligations) of the Seller under all Transaction Documents,
(iii) the Seller’s membership interests or other equity interests in any REO
Asset Owner, (iv) all Related Security with respect to the Existing Assets and
the Additional Assets, and (v) all income and Proceeds of the foregoing.
“Collateral Custodian”: Wells Fargo Bank, National Association, not in its
individual capacity, but solely as Collateral Custodian, its successor in
interest pursuant to Section 8.3 or such Person as shall have been appointed
Collateral Custodian pursuant to Section 8.5.
“Collateral Custodian Fee”: Defined in the Backup Servicer and Collateral
Custodian Fee Letter.
“Collateral Custodian Termination Notice”: Defined in Section 8.5.
“Collection Account”: Defined in Section 6.4(f).
“Collection Date”: The Class A Collection Date.
“Collection Period”: With respect to the first Payment Date, the period from and
including the Closing Date to but excluding the 11th day of the calendar month
immediately preceding the first Payment Date; and with respect to each Payment
Date thereafter, the period from and including the 11th day of the previous
calendar month to but excluding the 11th day of the month in which such Payment
Date occurs.
“Collections”: (a) All cash collections and other cash proceeds of any Asset,
including, without limitation, Scheduled Payments, Finance Charges, Prepayments,
Insurance Proceeds, all Recoveries or other amounts received in respect thereof
but excluding any Excluded Amounts, (b) any cash proceeds or other funds
received by the Seller or the Servicer with respect to any Related Security,
(c) all payments received pursuant to any Hedging Agreement or Hedge
Transaction, (d) all cash collections and cash proceeds of any REO Asset and
(e) all Deemed Collections.

12



--------------------------------------------------------------------------------



 



“Combined Advances Outstanding”: As of any day, the aggregate amount of Advances
Outstanding hereunder plus all “Advances Outstanding” under the CS Funding VII
Facility.
“Commercial Paper Notes”: On any day, any short-term promissory notes of any
Issuer issued by such Issuer in the commercial paper market.
“Commitment”: The Class A Commitment.
“Commitment Fee”: With respect to Class A Purchasers, as defined in the
Purchaser Fee Letter.
“Commitment Fee Rate”: With respect to Class A Purchasers, the rate set forth in
the Purchaser Fee Letter.
“Confirmation and Undertaking Letter”: The Intercreditor and Lockbox
Confirmation and Undertaking Letter, dated the Third Amendment and Restatement
Effective Date, among the Administrative Agent, the Seller, the Servicer and
Originator, CapitalSource Inc., CapitalSource Funding Inc. and CapitalSource
Finance LLC, regarding certain agreements between the parties with respect to
the Lock-Box Agreement and the Intercreditor Agreement, as the Confirmation and
Undertaking Letter may be amended, restated, modified or supplemented from time
to time.
“Consolidated Funded Indebtedness”: As of any date of determination, all
outstanding Indebtedness of the Originator and its Subsidiaries determined on a
consolidated basis in accordance with GAAP.
“Consolidated Subsidiary”: At any date any Subsidiary the accounts of which, in
accordance with GAAP, would be consolidated with those of CapitalSource Inc. in
its consolidated and consolidating financial statements as of such date.
“Consolidated Tangible Net Worth”: As of any date of determination, the assets
less the liabilities of CapitalSource Inc. and its Consolidated Subsidiaries,
the CapitalSource Bank Entities and each Healthcare REIT Consolidated
Subsidiary, less intangible assets (including goodwill), less loans or advances
to stockholders, directors, officers or employees, all determined in accordance
with GAAP; provided, however, that if CapitalSource Inc.’s financial statements
as of such date include goodwill created as a result of the CapitalSource Bank
Transaction, then all such goodwill in an amount not to exceed $200,000,000
shall be treated as a tangible asset for the purpose of this definition;
provided, further, however, that with respect to any Consolidated Subsidiary,
CapitalSource Bank Entity or Healthcare REIT Consolidated Subsidiary that all of
the shares of Capital Stock are not, directly or indirectly, owned by
CapitalSource Inc., then, with respect to any such Person, the Consolidated
Tangible Net Worth of such Person shall be calculated by multiplying the
Consolidated Tangible Net Worth of such Person by the percentage of the
aggregate proceeds that would be distributed to CapitalSource Inc., directly or
indirectly, upon the dissolution of such Person.
“Construction Loan”: A Senior Secured Loan (which may be a Revolving Loan or a
Loan with an unfunded commitment) that is secured by Construction Properties and
has a shadow rating of at least Caa1/CCC+ from Moody’s or S&P.
“Construction Properties”: Properties that (a) are subject to ground up
construction of new improvements, involving, without limitation, new
foundations, new structural steel or wood frame, and new mechanical, electrical
and plumbing systems and (b) secure a future advance loan or Revolving Loan, and
which either (x) the related future funding obligation represented more than 30%
of the total committed amount of the underlying loan as of the date the Seller
acquired such future advance loan or Revolving Loan or (y) the related future
funding obligation represented more than 40% of the total

13



--------------------------------------------------------------------------------



 



committed amount of the underlying loan as of the date of origination of such
future advance loan or Revolving Loan.
“Continuing Directors”: The directors of CapitalSource Inc. on the Closing Date,
and each other director if, in each case, such other director’s nomination for
election to the board of directors is recommended by majority of the then
Continuing Directors or such other director receives the vote of the Investors
in his or her election by the stockholders of CapitalSource Inc.
“Contractual Obligation”: With respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which such
Person is a party or by which it or any of its property is bound or is subject.
“Core Transaction Terms”: Defined in Section 4.3(v).
“Corporate Trust Office”: With respect to Wells Fargo, the office at which any
particular time its corporate trust business shall be principally administered,
which office at the date of the execution of this Agreement is located at the
address set forth under the signature of Wells Fargo on the applicable signature
page hereto.
“CP Rate”: For any day during any Accrual Period, the per annum rate equivalent
to the weighted average of the per annum rates paid or payable by an Issuer from
time to time as interest on or otherwise (by means of interest rate hedges or
otherwise) in respect of the promissory notes issued by such Issuer that are
allocated, in whole or in part, by the Administrative Agent on behalf of such
Issuer to fund or maintain the Class A Advances Outstanding funded by such
Issuer during such period, as determined by the Administrative Agent (on such
Issuer’s behalf) and reported to the Seller and the Servicer, which rates shall
reflect and give effect to (i) the commissions of placement agents and dealers
in respect of such promissory notes, to the extent such commissions are
allocated, in whole or in part, to such promissory notes by the Administrative
Agent (on such Issuer’s behalf) and (ii) other borrowings by such Issuer,
including, without limitation, borrowings to fund small or odd dollar amounts
that are not easily accommodated in the commercial paper market; provided that
if any component of such rate is a discount rate, in calculating the CP Rate,
the Administrative Agent shall for such component use the rate resulting from
converting such discount rate to an interest bearing equivalent rate per annum.
“Credit Agreement”: (i) That certain Credit Agreement, dated as of March 14,
2006, among CapitalSource Inc., the guarantors listed therein, the lenders
listed therein, Wachovia Bank, National Association, as administrative agent,
swingline lender and issuing lender, Bank of America, N.A., as issuing lender,
Wachovia Capital Markets, LLC, as sole bookrunner and lead arranger, and Bank of
Montreal, Barclays Bank PLC and SunTrust Bank, as co-documentation agents, as
such agreement has been and may in the future be amended, modified or
supplemented from time to time, and (ii) any other credit facility entered into
by CapitalSource Inc. from time to time following the Third Amendment and
Restatement Effective Date.
“Credit Agreement Advances Outstanding”: Either (i) the meaning set forth for
“Advances Outstanding” under the Existing Credit Agreement, or (ii) the
analogous term for aggregate principal amounts outstanding under the Credit
Agreement.
“Credit Agreement Mandatory Reduction Amount”: The sum of the required
reductions in the Credit Agreement Advances Outstanding required to paid under
Section 2.6(b)(iii) (or analogous provision under an amendment, modification or
replacement) of the Credit Agreement and arising pursuant to (a) the application
of Section 2.6(b)(i) of the Existing Credit Agreement (or analogous provision
under an amendment, modification or replacement of the Credit Agreement
providing for mandatory reductions

14



--------------------------------------------------------------------------------



 



resulting from receipt of cash proceeds), or (b) the application of
Section 2.6(b)(ii) of the Existing Credit Agreement (or analogous provision
under an amendment, modification or replacement of the Credit Agreement
providing for scheduled mandatory reductions of principal); provided that:
     (i) to the extent (x) any amendment, modification, waiver, extension,
replacement or other modification to the Existing Credit Agreement results in an
increase in any mandatory reduction of principal payable under Section 2.6(b) of
the Credit Agreement (or an analogous provision under an amendment, modification
or replacement of the Credit Agreement providing for mandatory reductions of
principal), or (y) any consensual increased payment is made in excess of the
amount of such mandatory reduction under Section 2.6(b), such increased amount
shall not be considered a Credit Agreement Mandatory Reduction Amount and shall
be considered a Credit Agreement Optional Reduction Amount;
     (ii) to the extent any amendment, modification, waiver, extension,
replacement or other modification to the Existing Credit Agreement results in a
decrease in any mandatory reduction of principal payable under Section 2.6(b) of
the Credit Agreement (or an analogous provision under an amendment, modification
or replacement of the Credit Agreement providing for mandatory reductions of
principal), only such required amount shall be considered a Credit Agreement
Mandatory Reduction Amount and any additional payments of principal shall be
considered a Credit Agreement Optional Reduction Amount; and
     (iii) no Credit Agreement Reduction Amount Exempted Amount shall be a
Credit Agreement Mandatory Reduction Amount
“Credit Agreement Optional Reduction Amount”: The amount of any reduction in the
Credit Agreement Advances Outstanding not classified as a Credit Agreement
Mandatory Reduction Amount; provided that no Credit Agreement Reduction Amount
Exempted Amount shall be a Credit Agreement Optional Reduction Amount.
“Credit Agreement Reduction Amount”: A Credit Agreement Mandatory Reduction
Amount or Credit Agreement Optional Reduction Amount.
“Credit Agreement Reduction Amount Exempted Amount”: Any reduction in the Credit
Agreement Advances Outstanding in the amount required to paid under
Section 2.6(b)(i)(1) of the Existing Credit Agreement (or analogous provision
under an amendment, modification or replacement of the Credit Agreement
providing for scheduled mandatory reductions of principal) determined with
reference to the percentage set forth therein; provided that (1) to the extent
(x) any amendment, modification, waiver, extension, replacement or other
modification to the Existing Credit Agreement results in an increase in such
percentage or the mandatory reduction of principal payable under
Section 2.6(b)(i)(1) of the Credit Agreement (or an analogous provision under an
amendment, modification or replacement of the Credit Agreement providing for
mandatory reductions of principal), or (y) any consensual increased payment is
made in excess of the amount of such mandatory reduction under
Section 2.6(b)(i)(1), such increased amount shall not be considered a Credit
Agreement Reduction Amount Exempted Amount and shall be considered a Credit
Agreement Optional Reduction Amount, and (2) to the extent any amendment,
modification, waiver, extension, replacement or other modification to the
Existing Credit Agreement results in a decrease in such percentage or mandatory
reduction of principal payable under Section 2.6(b)(i)(1) of the Credit
Agreement (or an analogous provision under an amendment, modification or
replacement of the Credit Agreement providing for mandatory reductions of
principal), only such required amount shall be considered a Credit Agreement
Mandatory Reduction Amount Exempted Amount and any additional payments of
principal shall be considered a Credit Agreement Optional Reduction Amount.

15



--------------------------------------------------------------------------------



 



“Credit and Collection Policy”: The written credit policies and procedures
manual of the Originator and the Servicer (which policies shall include without
limitation policies on a risk rating system, due diligence format, underwriting
parameters and credit approval procedures) in the form provided to the
Administrative Agent prior to the Closing Date, as it may be amended or
supplemented from time to time in accordance with Section 5.1(h) and Section
5.4(f).
“CS Funding VII”: CS Funding VII Depositor LLC, a Delaware limited liability
company, together with its successors and assigns, as the holder of 100% of the
equity interest in the Seller on the Third Amendment and Restatement Effective
Date.
“CS Funding VII Aggregate Outstanding Asset Balance”: The meaning set forth for
“Aggregate Outstanding Asset Balance” under the CS Funding VII Facility.
“CS Funding VII Facility”: The meaning set forth in the defined term “Citibank
Facilities”.
“CS Funding VII Special Reduction Amount”: The meaning set forth for “Special
Reduction Amount” under the CS Funding VII Facility.
“CSE LIBOR Rate”: The Eurodollar or LIBOR Rate for 30, 60, 90 or 180 day, as
applicable, deposits in Dollars, as and when determined in accordance with the
applicable Required Asset Documents.
“CSE Prime Rate”: The rate designated by CSE Mortgage (or the originator of an
Acquired Loan) from time to time and/or pursuant to the related Underlying
Instruments as its prime rate in the United States, such rate to change as and
when the designated rate changes; provided that the CSE Prime Rate is not
intended to be the lowest rate of interest charged by CSE Mortgage (or such
originator) in connection with extensions of credit to debtors.
“Cut-Off Date”: With respect to each Asset and Additional Asset, the related
Funding Date therefor.
“Currency”: Dollars or any Alternative Currency.
“Deemed Collection”: Defined in Section 2.4(c).
“Delayed-Draw Term Loan”: A Loan that is fully committed on the closing date
thereof and is required by its terms to be fully funded in one or more
installments on draw dates to occur within three years after the closing date
thereof but which, once fully funded, has the characteristics of a Term Loan.
“Delinquent Asset”: An Asset (that is not a Charged-Off Asset) as to which
either of the following first occurs: (a) all or any portion of one or more
principal or interest payments (other than in respect of default rate interest)
remain unpaid for at least 60 days from the original due date for such payment
(without giving effect to any Servicer Advance thereon) or (b) consistent with
the Credit and Collection Policy such Asset would be classified as delinquent by
the Servicer.
“Delinquent Portfolio Asset”: A Portfolio Asset (that is not a Charged-Off
Portfolio Asset) (excluding equity investments) as to which either of the
following first occurs: (a) all or any portion of one or more principal or
interest payments (other than in respect of default rate interest) remain unpaid
for at least 60 days from the original due date for such payment (without giving
effect to any Servicer Advance thereon) or (b) consistent with the Credit and
Collection Policy (or such similar policies and procedures utilized by the
Servicer in servicing such Portfolio Asset) such Portfolio Asset would be
classified as delinquent by the Servicer.

16



--------------------------------------------------------------------------------



 



“Derivatives”: Any exchange-traded or over-the-counter (i) forward, future,
option, swap, cap, collar, floor or foreign exchange contract or any combination
thereof, whether for physical delivery or cash settlement, relating to any
interest rate, interest rate index, currency, currency exchange rate, currency
exchange rate index, debt instrument, debt price, debt index, depository
instrument, depository price, depository index, equity instrument, equity price,
equity index, commodity, commodity price or commodity index, (ii) any similar
transaction, contract, instrument, undertaking or security, or (iii) any
transaction, contract, instrument, undertaking or security containing any of the
foregoing.
“Determination Date”: The last day of each Collection Period.
“Development Properties”: An existing property that is undergoing renovation or
redevelopment that either (i) disrupts at least 30% of the occupancy of the
property, or (ii) temporarily reduces the NOI of the property by more than 30%;
provided that a property will not be considered a Development Property after it
has an occupancy rate of at least 80%.
“DIP Loan”: A loan to an Obligor that is a “debtor-in-possession” as defined
under the Bankruptcy Code.
“Dollar Equivalent”: On any day, with respect to the amount of any Alternative
Currency, the amount of Dollars that would be required to purchase such amount
of Alternative Currency on such day, based on the spot selling rate from the
prior Business Day as determined by the Servicer reported on Wall Street Journal
to sell such Alternative Currency for Dollars in the London foreign exchange
market.
“Dollars”: Means, and the conventional “$” signifies, the lawful currency of the
United States.
“Eligible Asset”: On any date of determination, each Asset (A) for which the
Administrative Agent, Collateral Custodian and Backup Servicer have received the
following no later than 2:00 p.m. (New York City, New York time) on the day
prior to the related Funding Date: (1) a faxed copy of the duly executed
original promissory note, master purchase agreement and purchase statements,
Loan Register and Asset Checklist, as applicable, in a form and substance
satisfactory to the Administrative Agent and, with respect to any Loans closed
in escrow, a certificate (in the form of Exhibit L) from the counsel to the
Originator or the Obligor of such Loans certifying the possession of the
Required Asset Documents; provided that notwithstanding the foregoing, the
Required Asset Documents (including any UCCs included in the Required Asset
Documents) shall be in the possession of the Collateral Custodian within two
Business Days of any related Funding Date as to any Additional Assets; (2) a
Borrowing Notice delivered by the Seller to the Collateral Custodian and the
Administrative Agent as part of the Borrowing Notice or Monthly Report delivered
by the Servicer; (3) a Borrowing Base Certificate; and (4) a Certificate of
Assignment (Exhibit A to the Sale Agreement, including Schedule I thereto);
provided that if such Asset is part of a capital contribution to the Seller the
Collateral Custodian shall have received the Required Asset Documents within
three Business Days of receipt of the Certificate of Assignment and (B) that
satisfies each of the following eligibility requirements, as applicable:
(1) With respect to any Asset:
     (a) the Asset, together with the Related Security, has been originated or
acquired by the Originator, sold to the Seller pursuant to (and in accordance
with) the Sale Agreement and the Seller has good title, free and clear of all
Liens (other than Permitted Liens), on such Asset and Related Security;
     (b) the Asset, (i) (together with the Collections and Related Security
related thereto) has been the subject of a grant by the Seller in favor of the
Administrative Agent on behalf of the Secured Parties, of a first priority
perfected security interest, and (ii) with respect to which, at the time of the
sale of such Asset to the Seller, the Originator had a first priority (other
than in the case of B-Note Loans or

17



--------------------------------------------------------------------------------



 



Mezzanine Loans) perfected security interest in the Related Property (other than
Liens expressly permitted by the Underlying Instruments) relating to such Loan;
     (c) at the time such Asset is included in the Collateral, the Asset (i) is
not (and since its origination by the Originator or, in the case of Acquired
Loans, acquisition by the Originator has never been) a Charged-Off Asset (either
in whole or in part), (ii) is not past due in the case of a Loan, with respect
to payments of principal or interest (provided that if such Asset is past due at
the time it is included in the Collateral but not more than ten days past due,
the Originator and the Servicer must reasonably believe that such Asset will
promptly and in no event later than the date of the next Scheduled Payment due
on such Asset, be brought current with respect to all payments due thereunder),
and (iii) has never been more than 60 days past due, with respect to payments of
principal or interest, or, in the case of Acquired Loans, to the best of the
Originator’s knowledge after due inquiry, has never been more than 60 days past
due in the 12 months prior to acquisition;
     (d) the Asset is an “eligible asset” as defined in Rule 3a-7 under the 1940
Act;
     (e) the Asset is an “account”, “chattel paper”, “instrument” or a “general
intangible” within the meaning of Article 9 of the UCC of all applicable
jurisdictions;
     (f) the Obligor with respect to such Asset is an Eligible Obligor and such
Asset is payable only in Dollars and does not permit the currency in which or
the country in which such Asset is payable to be changed; provided that
notwithstanding the foregoing, any such Asset denominated in an Alternative
Currency shall be deemed to satisfy the requirements in this clause that it be
payable in Dollars if such Asset is subject to appropriate currency hedging as
determined by the Administrative Agent in its sole discretion;
     (g) the Asset is evidenced by a promissory note, an entry on the Loan
Register, security agreement, credit, loan or note purchase agreement or other
Underlying Instruments, in each case, that have been duly authorized and
executed, are in full force and effect and constitute the legal, valid, binding
and absolute and unconditional payment obligation of the related Obligor,
enforceable against such Obligor in accordance with their terms (subject to
applicable bankruptcy, insolvency, moratorium or other similar laws affecting
the rights of creditors generally and to general principles of equity, whether
considered in a suit at law or in equity), and there are no conditions precedent
to the enforceability or validity of the Asset that have not been satisfied or
validly waived;
     (h) the Asset does not contravene in any material respect any Applicable
Laws (including, without limitation all applicable predatory and abusive lending
laws and all laws, rules and regulations relating to usury, truth in lending,
fair credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices, licensing and privacy) and with respect to which no part
thereof is in violation of any Applicable Law in any material respect;
     (i) neither the assignment of the Asset under the Sale Agreement by the
Originator, the sale of the Asset hereunder or the granting of a security
interest hereunder by the Seller violates, conflicts with or contravenes any
Applicable Laws or any contractual or other restriction, limitation or
encumbrance;
     (j) on or before the applicable Cut-Off Date, the Obligor of such Asset
(or, in the case of Acquired Loans, the applicable agent) shall have been
directed to make all payments to the Lock-Box or directly to the Lock-Box
Account;

18



--------------------------------------------------------------------------------



 



     (k) the Asset requires the Obligor thereof to maintain reasonable and
customary property damage and loss insurance with respect to the real or
personal property constituting the Related Property (if any) if such Related
Property is of a type customarily so insured;
     (l) the Related Property (if any) (i) has not been foreclosed on or
repossessed from the current Obligor by the Servicer, and (ii) has not suffered
any material loss or damage that has not been repaired or restored or for which
insurance proceeds are not available;
     (m) the Asset provides by its terms that the Obligor’s payment obligations
are absolute and unconditional without any right of rescission, setoff,
counterclaim or defense for any reason against the Originator and the Asset
contains a clause that has the effect of unconditionally and irrevocably
obligating the Obligor to make periodic payments (including taxes)
notwithstanding any damage to, defects in, or destruction of the Related
Property (if any) or any other event, including obsolescence of any property or
improvements;
     (n) the Asset is not subject to any litigation, dispute, refund, claims of
rescission, setoff, netting, counterclaim or defense whatsoever, including but
not limited to, claims by or against the Obligor thereof or a payor to or
account debtor of such Obligor;
     (o) the Asset requires the Obligor to maintain the Related Property in good
condition and to bear all the costs of operating and maintaining same, including
taxes and insurance relating thereto;
     (p) the Asset shall not have been originated in, nor shall it be subject to
the laws of, any jurisdiction under which the sale, transfer and assignment of
such Asset under the Transaction Documents would be unlawful, void or voidable;
     (q) the Asset, together with the Required Asset Documents and Asset File
related thereto, is assignable and does not require the consent of or notice to
the Obligor to consummate the transactions contemplated by the Transaction
Documents or contain any other restriction on the transfer or the assignment of
the Asset for the purpose of consummating the transactions contemplated by the
Transaction Documents other than a consent or waiver of such restriction that
has been obtained prior to the date on which the Asset was sold to the Seller;
provided that with respect to Loans which are secured by an interest in
commercial real estate, the Required Asset Documents may restrict the transfer
or the assignment of the related Loan so long as such Loan is freely assignable
or transferable to a Qualified Transferee;
     (r) the Obligor of such Asset is legally responsible for all taxes relating
to the Related Security or other security relating to such Asset, and all
payments in respect of the Asset are required to be made free and clear of, and
without deduction or withholding for or on account of, any taxes, unless such
withholding or deduction is required by Applicable Law in which case the Obligor
thereof is required to make “gross-up” payments that cover the full amount of
any such withholding taxes on an after-tax basis;
     (s) the Asset complies with the representations and warranties made by the
Seller and Servicer hereunder and all information provided by the Seller or the
Servicer with respect to the Asset is true and correct in all material respects;
     (t) the Asset and the Related Security have not been sold, transferred,
assigned or pledged by the Seller to any Person other than as contemplated in
the Transaction Documents;

19



--------------------------------------------------------------------------------



 



     (u) no selection procedure adverse to the interests of the Administrative
Agent or the Secured Parties was utilized by the Seller or Originator in the
selection of Assets for inclusion in the Collateral;
     (v) the Asset has not been compromised, adjusted, extended, satisfied,
rescinded, set-off or modified by the Seller, the Originator or the Obligor with
respect thereto, and no Asset is subject to compromise, adjustment, extension,
satisfaction, rescission, set-off, counterclaim, defense, abatement, suspension,
deferment, deductible, reduction, termination or modification, whether arising
out of transactions concerning the Asset, or otherwise, by the Seller, the
Originator or the Obligor with respect thereto except as otherwise permitted
under Section 6.4(a) of this Agreement and in accordance with the Credit and
Collection Policy;
     (w) the particular Asset is not one as to which the Seller or the Servicer
has knowledge which should lead it to expect such Asset will not be paid in
full;
     (x) the Obligor of such Asset is not the subject of an Insolvency Event or
Insolvency Proceedings;
     (y) the Asset is secured by a valid, perfected, first priority (other than
with respect to B-Note Loans and Mezzanine Loans) security interest in all
assets that constitute the collateral for the Asset (subject to Liens expressly
permitted by the Underlying Instruments);
     (z) all material consents, licenses, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the making or performance of the
Asset have been duly obtained, effected or given and are in full force and
effect;
     (aa) the Asset satisfies all applicable requirements of and was originated
or acquired, underwritten and closed in accordance with the Credit and
Collection Policy (including without limitation the execution by the Obligor of
all documentation required by the Credit and Collection Policy);
     (bb) the Asset was originated or acquired in the ordinary course of the
Originator’s business;
     (cc) the Asset arises pursuant to documentation with respect to which the
Originator has performed all obligations required to be performed by it
thereunder;
     (dd) the Asset is not Margin Stock;
     (ee) the acquisition of the Asset by the Seller will not cause the Seller
or the pool of Collateral to be required to be registered as an investment
company under the 1940 Act;
     (ff) the Asset is not subject to a guaranty by the Originator or any
Affiliate thereof; and
     (gg) the proceeds of the Asset will not be used to finance “ground-up”
construction activities; provided that financing for purposes of Land
Development shall not be considered a “ground-up” construction activity.
(2) With respect to any Loan:
     (a) the Loan provides (i) for periodic payments of interest and/or
principal in cash, which are due and payable on a monthly, quarterly or
semi-annual basis unless otherwise consented to in writing by the Administrative
Agent, and (ii) that the Servicer (or, with respect to Acquired Loans or Agented
Loans,

20



--------------------------------------------------------------------------------



 



that the agent or a majority of the related lenders) may accelerate all payments
if the Obligor is in default under the Loan and any applicable grace period has
expired (in the case of any B-Note Loan or Mezzanine Loan, subject to any
applicable intercreditor or subordination agreement); provided that
Sale/Leaseback Loans shall provide for payments of interest and/or principal in
cash, no less frequently than on a quarterly basis;
     (b) the Loan is underwritten as (i) a rediscount loan, (ii) a commercial
real estate loan, or (iii) a Sale/Leaseback Loan, in each case pursuant to and
in accordance with the Credit and Collection Policy;
     (c) the Loan is a Sale/Leaseback Loan, Senior Secured ABL Loan, Senior
Secured Loan, B-Note Loan or Mezzanine Loan;
     (d) the Loan has an original term to maturity of not more than 25 years;
     (e) the Loan provides for cash payments that fully amortize the Outstanding
Asset Balance of such Loan on or by its maturity and does not provide for such
Outstanding Asset Balance to be discounted pursuant to a prepayment in full;
     (f) the Loan does not permit the Obligor to defer all or any portion of the
current cash interest due thereunder;
     (g) the Loan does not permit the payment obligation of the Obligor
thereunder to be converted or exchanged for equity capital of such Obligor;
     (h) [Intentionally Omitted];
     (i) except with respect to B-Note Loans, Mezzanine Loans and certain Loans
that, in the Originator’s reasonable judgment cannot be cross-collateralized or
cross-defaulted because of REIT eligibility criteria, if the Obligor of such
Loan is the Obligor of more than one Loan, all such Loans are
cross-collateralized and cross-defaulted;
     (j) the Loan does not represent capitalized interest or payment obligations
relating to “put” rights;
     (k) the Loan is not a Loan or extension of credit by the Originator to the
Obligor for the purpose of making any past due principal, interest or other
payments due on such Loan;
     (l) the Originator (i) has completed to its satisfaction, in accordance
with the Credit and Collection Policy, a due diligence audit and collateral
assessment with respect to such Loan and (ii) has done nothing to impair the
rights of the Administrative Agent or the Secured Parties with respect to the
Loan, the Related Security, the Scheduled Payments or any income or Proceeds
therefrom;
     (m) except with respect to B-Note Loans and Mezzanine Loans and, to the
extent set forth in the definition thereof, the Loan is not subordinated to any
other loan or financing to the related Obligor;
     (n) if the Loan is a Revolving Loan, either it provides by its terms that
any future funding thereunder is in the Originator’s sole and absolute
discretion or it is subject to the Retained Interest provision of this
Agreement;
     (o) the Face Amount of the Loan is the dollar amount thereof shown on the
books and records of the Originator and Seller;

21



--------------------------------------------------------------------------------



 



     (p) with respect to B-Note Loans or Mezzanine Loans, the Originator has
entered into an intercreditor agreement or subordination agreement (or such
provisions are contained in the principal Underlying Instruments) with, or
provisions for the benefit of, the senior lender, which agreement or provisions
are assignable to and have been assigned to the Seller, and which provide that
any standstill of remedies by the Originator or its assignee is limited (A) such
that no standstill of remedies may be imposed unless (x) a default with respect
to the senior obligation has occurred and is continuing and (y) in the case of
such a default, other than a payment default, the Originator’s or assignee’s
receipt from the senior lender or Obligor of a notice of default by the Obligor
under the senior debt, and (B) to no longer than 180 days in duration in the
aggregate in any given year;
     (q) with respect to any Acquired Loan, such Loan has been re-underwritten
by the Originator and satisfies all of the Originator’s underwriting criteria;
     (r) with respect to any Loan transferred from an Affiliate of the
Originator to the Originator, such transfer to the Originator constituted an
absolute sale or conveyance (and not a secured loan) and with respect to any
such transfer occurring on or after the Second Amendment and Restatement
Effective Date, the Administrative Agent has received a satisfactory legal
opinion concerning the acquisition of such Loan by the Originator in a true sale
transaction;
     (s) with respect to any Acquired Loan that was acquired in a pool by the
Originator along with one or more other Acquired Loans, the Administrative Agent
has approved in writing such Loan for inclusion in the Collateral and has
completed its own due diligence with respect to such Loan;
     (t) with respect to Agented Loans, the related Underlying Instruments
(a) shall include a credit or note purchase or similar agreement containing
provisions relating to the appointment and duties of an administrative (or other
analogous) agent and intercreditor and (if applicable) subordination provisions,
and (b) are duly authorized, fully and properly executed and are the valid,
binding and unconditional payment obligation of the Obligor thereof;
     (u) with respect to Agented Loans, CapitalSource Finance LLC or the
Originator (or a wholly owned Subsidiary of CapitalSource Inc.) has been
appointed the administrative (or other analogous) agent for all such loans prior
to such Agented Loan becoming a part of the Collateral;
     (v) with respect to Agented Loans, if the entity serving as the collateral
agent of the security of the lenders to such Obligor with respect to such Loan
has or will change from the time of the origination of the notes, all
appropriate assignments of the collateral agent’s rights in and to the
collateral on behalf of the lenders have been or will be executed and filed or
recorded as appropriate prior to such Agented Loan becoming a part of the
Collateral or if such entity has or will change after such Agented Loan becomes
part of the Collateral, then prior to such entity becoming the collateral agent;
     (w) with respect to any Agented Loan, all required notifications, if any,
have been given to the collateral agent, the payment agent and any other parties
required by the Required Asset Documents of, and all required consents, if any,
have been obtained with respect to, the Originator’s assignment of such Agented
Loan and the Originator’s right, title and interest in the Related Property to
the Seller and the Administrative Agent’s security interest therein on behalf of
the Secured Parties;
     (x) with respect to Agented Loans, the right to control the actions of and
replace the collateral agent and/or the paying agent of the syndicated loans is
to be exercised by at least a majority in interest of all holders of such
Agented Loans;

22



--------------------------------------------------------------------------------



 



     (y) with respect to Agented Loans, all syndicated loans of the Obligor of
the same priority are cross-defaulted, the Related Property securing such loans
is held by the collateral agent for the benefit of all holders of the syndicated
loans and all holders of such loans (a) have an undivided interest in the
collateral securing such loans and (b) share in the proceeds of the sale or
other disposition of such collateral on a pro rata basis;
     (z) no portion of the proceeds used to make payments of principal or
interest on such Loan have come from a new loan by the Originator;
     (aa) does not contain a confidentiality provision that restricts or
purports to restrict the ability of the Administrative Agent or any Secured
Party to exercise their rights under this Agreement, including, without
limitation, their rights to review the Loan, the Required Asset Documents and
Asset File;
     (bb) is not a consumer loan;
     (cc) is not a DIP Loan; and
     (dd) none of the Loans secured by a Mortgage are high-cost loans as defined
by applicable predatory and abusive-lending laws.
(3) In addition to the criteria set forth in clauses (1) and (2) above, with
respect to any Sale/Leaseback Loan, the following additional criteria:
     (a) the Originator or CapitalSource Finance LLC shall be the owner and
lender of record for such Loan; provided that with respect to any Sale/Leaseback
Loan for which CapitalSource Finance LLC is the lender and owner of record prior
to such Sale/Leaseback Loan becoming part of the Collateral the Seller shall
deliver either (i) a true sale opinion in form and substance acceptable to the
Administrative Agent or (ii) an executed copy of an omnibus assignment and
assumption agreement for such Sale/Leaseback Loan in a form satisfactory to the
Administrative Agent;
     (b) (i) other than with respect to Agented Loans or Acquired Loans (or
other Loans for which an Assignment of Mortgage has been delivered to Wells
Fargo in its capacity as trustee or custodian pursuant to a prior term
transaction or warehouse facility involving the Originator or one of its
Affiliates), the Collateral Custodian or an escrow agent (pursuant to an escrow
agreement in form and substance acceptable to the Administrative Agent in its
sole discretion) shall hold all instruments and other documents in blank for the
benefit of each Purchaser with respect to all documentation evidencing,
securing, insuring or otherwise benefiting the Originator or CapitalSource
Finance LLC’s interest in such Sale/Leaseback Loan, together with (promptly upon
written request) such affidavits, forms, tax returns and statements and other
documents as shall be necessary to accomplish such assignment and (ii) the
Administrative Agent shall have the right to cause the Collateral Custodian (at
the expense of the Originator) to effectuate the foregoing assignment upon
(A) the occurrence of a Termination Event or an Unmatured Termination Event or
(B) a default, event of default, or any event that, with the giving of notice or
the lapse of time, or both, would become a default or event of default (however
defined or described) in the Underlying Instruments for such Sale/Leaseback
Loan;
     (c) the Originator shall provide an indemnity to the Purchasers to cover
any losses suffered by the Purchasers as a result of any Lien against any of the
SPE Obligor’s assets that is pari passu or takes priority over the Liens granted
pursuant to the Transaction Documents;
     (d) the Underlying Lessee is not an Affiliate of CapitalSource Inc. or its
Subsidiaries;

23



--------------------------------------------------------------------------------



 



     (e) the SPE Obligor owns the fee simple or ground lease interest in the
underlying property and shall not grant a Lien on such underlying property to
any Person other than the Originator;
     (f) in no event shall the payments on the Lease abate or diminish, except:
     (I) [Reserved],
     (II) [Reserved],
     (III) upon the termination of the Underlying Lease following a casualty or
condemnation with respect to the underlying property (the “Leased Property”)
which renders the Leased Property unsuitable for its primary intended use, such
termination to be conditioned upon (i) the prepayment by SPE Obligor of the
Sale/Leaseback Loan at par plus any accrued interest or (ii) SPE Obligor
providing assurances of such prepayment which are acceptable to the
Administrative Agent, or
     (IV) in the event a condemnation or casualty described in clause
(III) above, respectively, occurs in the final 12 months of the term of the
Underlying Lease, the Underlying Lessee shall have the right to terminate the
Underlying Lease with no further obligations thereunder other than the
satisfaction of all accrued and unpaid obligations to the date of termination.
     (g) the terms of the Lease shall provide periodic payments (which shall not
be subject to defense, set-off or counterclaim) from Underlying Lessee to SPE
Obligor no less frequently than on a quarterly basis to at least equal the
interest and principal payments on the related Loan;
     (h) the term of the Lease shall be at least equal to the term of the
related Loan;
     (i) the Underlying Lessee shall not be in default under the Lease at the
time of contribution and thereafter shall not be in payment default;
     (j) any extraordinary payments by Underlying Lessee to SPE Obligor,
including, but not limited to, default, bankruptcy and early lease termination
payments (but excluding late payment fees) shall be applied to effectuate a
reduction in the principal to the related Loan;
     (k) (i) the Underlying Lessee or SPE Obligor shall maintain risk property
insurance in an amount at least equal to the full replacement cost of the
underlying property, (ii) shall maintain general liability, business
interruption and any other insurance agreed upon in the Lease and (iii) all such
insurance policies shall name the Originator and the Administrative Agent on
behalf of each Purchaser as additional insureds;
     (l) either the rights of the SPE Obligor under the Lease are freely
assignable by the SPE Obligor or the Underlying Lessee has consented to the
assignment of such rights to the Originator and its assignees;
     (m) the Loan shall contain customary representations, warranties,
indemnities, events of default and remedies (including liquidated damages)
similar to other transactions that Originator would make to a third party in an
arms-length transaction; and
     (n) the Seller shall have a pledge of the SPE Obligor’s equity interest.

24



--------------------------------------------------------------------------------



 



“Eligible Assignee": (i) CNAI or any of its Affiliates, (ii) any Person managed
by Citibank, CNAI or any of their Affiliates, or (iii) any financial or other
institution acceptable to the Administrative Agent and approved by the Seller
(which approval by the Seller shall not be unreasonably withheld, delayed or
conditioned and shall not be required if a Termination, Event or an Unmatured
Termination Event has occurred and is continuing).
“Eligible Obligor”: On any date of determination, any Obligor that:
     (i) is a business organization (and not a natural person) duly organized
and validly existing under the laws of its jurisdiction of organization,
     (ii) [intentionally omitted],
     (iii) has not entered into the Loan primarily for personal, family or
household purposes,
     (iv) is not a Governmental Authority,
     (v) except with respect to Sale/Leaseback Loans to SPE Obligors, the
Obligor is not an Affiliate of the Originator or Seller,
     (vi) is not in the gaming (other than Obligors in the business of providing
services to the gaming industry), nuclear waste or natural resource
exploration/production and oil field service industries,
     (vii) is not engaged in the business of conducting proprietary research on
new drug development,
     (viii) is not the subject of an Insolvency Proceeding,
     (ix) as of the applicable Cut-Off Date, has an Eligible Risk Rating, and
     (x) is not an Obligor of a Charged-Off Asset or Delinquent Asset.
“Eligible Repurchase Obligations”: Repurchase obligations with respect to any
security that is a direct obligation of, or fully guaranteed by, the United
States or any agency or instrumentality thereof the obligations of which are
backed by the full faith and credit of the United States, in either case entered
into with a depository institution or trust company (acting as principal)
described in clauses (c)(ii) and (c)(iv) of the definition of Permitted
Investments.
“Eligible Risk Rating”: With respect to a designated Obligor, a “Rating 1,”
“Rating 2,” “Rating 3,” or “Rating 4” each as determined in accordance with the
Credit and Collection Policy.
“Environmental Laws”: Any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of hazardous materials. Environmental
Laws include, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Material Transportation Act (49 U.S.C. § 331 et seq.), the Resource Conservation
and Recovery Act (42 U.S.C. § 6901 et seq.), the

25



--------------------------------------------------------------------------------



 



Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air
Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. §
2601 et seq.), the Safe Drinking Water Act (42 U.S.C. § 300, et seq.), the
Environmental Protection Agency’s regulations relating to underground storage
tanks (40 C.F.R. Parts 280 and 281), and the Occupational Safety and Health Act
(29 U.S.C. § 651 et seq.), and the rules and regulations thereunder, each as
amended or supplemented from time to time.
“ERISA”: The United States Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate”: (a) Any corporation that is a member of the same controlled
group of corporations (within the meaning of Section 414(b) of the Code) as the
Seller, (b) a trade or business (whether or not incorporated) under common
control (within the meaning of Section 414(c) of the Code) with the Seller, or
(c) a member of the same affiliated service group (within the meaning of Section
414(m) of the Code) as the Seller, any corporation described in clause (a) above
or any trade or business described in clause (b) above.
“Euro”: The lawful currency of the Participating Member States.
“Eurocurrency Liabilities”: Defined in Regulation D of the Board of Governors of
the Federal Reserve System, as in effect from time to time.
“Eurodollar Disruption Event”: The occurrence of any of the following: (a) any
Liquidity Bank shall have notified the Administrative Agent of a determination
by such Liquidity Bank or any of its assignees or participants that it would be
contrary to law or to the directive of any central bank or other governmental
authority (whether or not having the force of law) to obtain Dollars in the
London interbank market to fund any Advance, (b) any Liquidity Bank shall have
notified the Administrative Agent of the inability, for any reason, of such
Liquidity Bank or any of its assignees or participants to determine the Adjusted
Eurodollar Rate, (c) any Liquidity Bank shall have notified the Administrative
Agent of a determination by such Liquidity Bank or any of its assignees or
participants that the rate at which deposits of Dollars are being offered to
such Liquidity Bank or any of its assignees or participants in the London
interbank market does not accurately reflect the cost to such Liquidity Bank,
such assignee or such participant of making, funding or maintaining any Advance,
(d) any Liquidity Bank shall have notified the Administrative Agent of the
inability of such Liquidity Bank or any of its assignees or participants to
obtain Dollars in the London interbank market to make, fund or maintain any
Advance or (e) any Liquidity Bank shall have notified the Administrative Agent
that the principal amount of Advances to be funded by it is less than $500,000.
“Eurodollar Reserve Percentage”: For any period means the percentage, if any,
applicable during such period (or, if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such period
during which any such percentage shall be so applicable) under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
(or any successor) for determining the maximum reserve requirement (including,
without limitation, any basic, emergency, supplemental, marginal or other
reserve requirements) with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities having a term of one month.
“Excepted Person”: Defined in Section 13.13(a).
“Excess Concentration Loan”: Each Loan listed on Schedule VIII attached hereto.
“Exchange Act”: The United States Securities Exchange Act of 1934, as amended.

26



--------------------------------------------------------------------------------



 



“Excluded Amounts”: (a) Any amount received in the Lock-Box by, on or with
respect to any Asset included as part of the Collateral, which amount is
attributable to the payment of any tax, fee or other charge imposed by any
Governmental Authority on such Asset, (b) any amount representing a
reimbursement of insurance premiums and (c) any amount with respect to any Asset
retransferred or substituted for upon the occurrence of a Warranty Event (if the
Seller has decided that such Asset is no longer to be included in the
Collateral) or that is otherwise replaced by a Substitute Asset (if the Seller
has decided that such Asset is no longer to be included in the Collateral), to
the extent such amount is attributable to a time after the effective date of
such replacement.
“Existing Assets”: Each Asset purchased by the Seller under the Sale Agreement
and owned by the Seller on the initial Funding Date.
“Existing Credit Agreement”: The Credit Agreement as in existence on the Third
Amendment and Restatement Effective Date.
“Face Amount”: With respect to any Asset, the Outstanding Asset Balance thereof,
in each case as shown on the applicable Asset List.
“Facility Amount”: The Class A Facility Amount.
“Federal Funds Rate”: For any period, a fluctuating interest rate per annum
equal for each day during such period to the weighted average of the overnight
federal funds rates as in Federal Reserve Board Statistical Release H.15(519) or
any successor or substitute publication selected by the Administrative Agent
(or, if such day is not a Business Day, for the next preceding Business Day),
or, if, for any reason, such rate is not available on any day, the rate
determined, in the sole opinion of the Administrative Agent, to be the rate at
which overnight federal funds are being offered in the national federal funds
market at 9:00 a.m. (New York City, New York time).
“Finance Charges”: With respect to any Asset, any interest or finance charges
owing by an Obligor pursuant to or with respect to such Asset.
“Financial Sponsor”: Any Person, including any Subsidiary of another Person,
whose principal business activity is acquiring, holding, and selling investments
(including controlling interests) in otherwise unrelated companies that each are
distinct legal entities with separate management, books and records and bank
accounts, whose operations are not integrated one with another and whose
financial condition and creditworthiness are independent of the other companies
so owned by such Person.
“Fitch”: Fitch, Inc. or any successor thereto.
“Fixed Rate Asset”: A Loan that is an Eligible Asset other than a Floating Rate
Asset.
“Fixed Rate Asset Percentage”: As of any date of determination, the percentage
equivalent of a fraction (a) the numerator of which is equal to the sum of the
Outstanding Asset Balances of all Fixed Rate Assets and Banded Floating Rate
Loans that are within 0.50% of the maximum interest rate allowable under their
Required Asset Documents as of such date, and (b) the denominator of which is
equal to the Aggregate Outstanding Asset Balance as of such date.
“Floating Rate Asset”: A Loan that is an Eligible Asset where the interest rate
payable by the Obligor thereof is based on the CSE Prime Rate or CSE LIBOR Rate,
plus some specified interest percentage in addition thereto, and the Loan
provides that such interest rate will reset immediately upon any change in the
related CSE Prime Rate or CSE LIBOR Rate.

27



--------------------------------------------------------------------------------



 



“Floating Prime Rate Permitted Excess Amount”: $25,000,000 in the aggregate.
“Fourth Amendment and Restatement Effective Date”: June 16, 2009, being the date
that the conditions precedent set forth in Section 3.6 have been fulfilled to
the satisfaction of the Administrative Agent.
“Funding Date”: With respect to the initial Funding Date, the second Business
Day following the Closing Date, and as to any incremental Advance, any Business
Day that is two Business Days immediately following the receipt by the
Administrative Agent of a Borrowing Notice (along with a Borrowing Base
Certificate) in accordance with Section 2.3.
“GAAP”: Generally accepted accounting principles as in effect from time to time
in the United States.
“Governmental Authority”: With respect to any Person, any nation or government,
any state or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, any body or entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator having jurisdiction over
such Person.
“H.15”: Federal Reserve Statistical Release H.15.
“Healthcare REIT Consolidated Subsidiary”: The “Healthcare REIT Consolidated
Subsidiary” under and as defined in the Credit Agreement.
“Hedge Collateral”: Defined in Section 5.3(b).
“Hedge Breakage Costs”: For any Hedge Transaction, any amount payable by the
Seller for the early termination of that Hedge Transaction or any portion
thereof.
“Hedge Counterparty”: At any date of determination, a Permitted Hedge
Counterparty which has entered into a Hedging Agreement that remains in effect
and has not been terminated on such date of determination.
“Hedge Guaranty”: The Guarantee Agreement, dated as of September 10, 2007, by
and between CSE Mortgage in favor of the applicable Hedge Counterparty, or any
other Guarantee Agreement in substantially similar form, in each case, as
amended, modified, waived, supplemented, restated or replaced from time to time.
“Hedge Transaction”: Each interest rate or index rate swap transaction between
the Seller and a Hedge Counterparty that is entered into pursuant to
Section 5.3(a) and is governed by a Hedging Agreement.
“Hedging Agreement”: Each agreement between the Seller and a Hedge Counterparty
that governs one or more Hedge Transactions entered into pursuant to
Section 5.3(a), which agreement shall consist of a “Master Agreement” in a form
published by the International Swaps and Derivatives Association, Inc., together
with a “Schedule” thereto substantially in the form of Exhibit D hereto or such
other form as the Administrative Agent shall approve in writing, detailing the
specific terms of each such Hedge Transaction.
“Highest Required Investment Category”: (i) With respect to ratings assigned by
Moody’s, “Aa2” or “P-1” for one month instruments, “Aa2” and “P-1” for three
month instruments, “Aa3” and “P-1” for six month instruments and “Aa2” and “P-1”
for instruments with a term in excess of six months, (ii) with respect to rating
assigned by S&P, “A-1” for short-term instruments and “A” for long-term
instruments,

28



--------------------------------------------------------------------------------



 



and (iii) with respect to rating assigned by Fitch (if such investment is rated
by Fitch), “F-1+” for short-term instruments and “AAA” for long-term
instruments.
“Increased Costs”: Any amounts required to be paid by the Seller to an Affected
Party pursuant to Section 2.15.
“Indebtedness”: With respect to any Person at any date, (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services (other than current liabilities incurred in the ordinary course of
business and payable in accordance with customary trade practices) or that is
evidenced by a note, bond, debenture or similar instrument or other evidence of
indebtedness customary for indebtedness of that type, (b) all obligations of
such Person under leases that shall have been or should be, in accordance with
generally accepted accounting principles, recorded as capital leases, (c) all
obligations of such Person in respect of acceptances issued or created for the
account of such Person, (d) all liabilities secured by any Lien on any property
owned by such Person even though such Person has not assumed or otherwise become
liable for the payment thereof, (e) all indebtedness, obligations or liabilities
of that Person in respect of Derivatives, and (f) obligations under direct or
indirect guaranties in respect of obligations (contingent or otherwise) to
purchase or otherwise acquire, or to otherwise assure a creditor against loss in
respect of, indebtedness or obligations of others of the kind referred to in
clauses (a) through (e) above.
“Indemnified Amounts”: Defined in Section 11.1.
“Indemnified Parties”: Defined in Section 11.1.
“Independent Director”: Defined in Section 4.1(w)(xxviii).
“Industry”: The industry of an Obligor as determined by reference to the two
digit standard industry classification or North American Industry Classification
System codes.
“Initial Advance”: The first Advance under the VFC.
“Initial Credit Agreement Mandatory Reduction Amount”: The Credit Agreement
Mandatory Reduction Amount and any other amounts paid to existing lenders with
respect to principal amounts then owing, arising either (i) in connection with
the initial renewal and extension of the Credit Agreement following the Third
Amendment and Restatement Effective Date, or (ii) pursuant to the terms of the
Credit Agreement in effect as a result of execution of the initial renewal and
extension of the Credit Agreement following the New Effective Date (but not
pursuant to any subsequent renewal or extension of the Credit Agreement
following such initial renewal and extension of the Credit Agreement).
“Insolvency Event”: With respect to a specified Person, (a) the filing of a
decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person’s affairs, and such decree
or order shall remain unstayed and in effect for a period of 60 consecutive
days; or (b) the commencement by such Person of a voluntary case under any
applicable Insolvency Law now or hereafter in effect, or the consent by such
Person to the entry of an order for relief in an involuntary case under any such
law, or the consent by such Person to the appointment of or taking possession by
a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of

29



--------------------------------------------------------------------------------



 



creditors, or the failure by such Person generally to pay its debts as such
debts become due, or the taking of action by such Person in furtherance of any
of the foregoing.
“Insolvency Laws”: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.
“Insolvency Proceeding”: Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.
“Instrument”: Any “instrument” (as defined in Article 9 of the UCC), other than
an instrument that constitutes part of chattel paper.
“Insurance Policy”: With respect to any Asset an insurance policy covering
liability and physical damage to or loss of the Related Property.
“Insurance Proceeds”: Any amounts payable or any payments made on or with
respect to an Asset under any Insurance Policy.
“Intercreditor Agreement”: The Fourth Amended and Restated Intercreditor and
Lockbox Administration Agreement, dated as of June 30, 2005, by and among each
of the financing agents from time to time party thereto, Bank of America, N.A.,
as the lockbox bank, CapitalSource Finance LLC, as the originator, as the
original servicer and as the lockbox servicer, and CapitalSource Funding LLC, as
the owner of the account and as the owner of the lockbox, as amended, modified,
waived, supplemented, restated or replaced from time to time.
“Interest”: For each Accrual Period and each Advance outstanding, the sum of the
products of:

             
IR x P x
    1    
 
       
 
   
360
 

      where:         IR = the Interest Rate applicable on such day; and        
P  = the principal amount of such Advance on such day;

provided that (i) no provision of this Agreement shall require the payment or
permit the collection of Interest in excess of the maximum permitted by
Applicable Law and (ii) Interest shall not be considered paid by any
distribution if at any time such distribution is rescinded or must otherwise be
returned for any reason.
“Interest Collections”: Any and all amounts received in respect of any interest,
fees or other similar charges (including any Finance Charges) from or on behalf
of any Obligor that are deposited into the Collection Account, or received by or
on behalf of the Seller by the Servicer or Originator in respect of an Asset, in
the form of cash, checks, wire transfers, electronic transfers or any other form
of cash payment (net of any payment owed by the Seller to, and including any
receipts from, any Hedge Counterparties).
“Interest Rate”: The Class A Interest Rate.

30



--------------------------------------------------------------------------------



 



“Interests in Real Property”: A fee simple interest, a financeable estate for
years or a leasehold interest, in each case in real property.
“Investment Loan”: An “Investment Loan” under and as defined in the Credit
Agreement.
“Investors”: The Persons listed on Schedule VI attached hereto.
“ISDA Definitions”: The 2000 ISDA Definitions as published by the International
Swaps and Derivatives Association, Inc.
“Issuer”: CHARTA, CAFCO, and any other any Person that becomes an owner of
Class A Advances, by assignment or otherwise, and whose principal business
consists of issuing commercial paper or other securities to fund its acquisition
or maintenance of receivables, accounts, instruments, chattel paper, general
intangibles and other similar assets.
“Issuer Purchase Limit”: With respect to each Issuer, the lesser of $464,899,615
and the Class A Facility Amount in effect from time to time.
“Land Development”: Financing to an entity engaged in the business of purchasing
land for the purposes of resale to a developer.
“Lease”: The underlying triple-net lease between SPE Obligor and any Underlying
Lessee pursuant to which the Underlying Lessee is responsible for all expenses
arising from the use or operation of the underlying property, including, without
limitation, taxes, insurance premiums, alterations, and repairs and maintenance
costs.
“Leased Property”: Defined in clause 3(f) of the definition of Eligible Asset.
“LIBOR Rate”: For any day during any Accrual Period and any Advance or portion
thereof, an interest rate per annum equal to the rate per annum at which
deposits in Dollars are offered by the principal office of Citibank in London,
England to prime banks in the London interbank market at 11:00 A.M. (London
time) two (2) Business Days preceding the applicable Funding Date (with respect
to the initial Accrual Period for such Advance) and as of the second Business
Day immediately preceding the first day of the applicable Accrual Period (with
respect to all subsequent Accrual Periods for such Advance).
“Lien”: Any mortgage, lien, pledge, charge, right, claim, security interest or
encumbrance of any kind of or on any Person’s assets or properties in favor of
any other Person (including any UCC financing statement or any similar
instrument filed against such Person’s assets or properties).
“Liquid Real Estate Assets”: The “Liquid Real Estate Assets” under and as
defined in the Credit Agreement.
“Liquidation Expenses”: With respect to (a) any Asset, the aggregate amount of
all out-of-pocket expenses reasonably incurred by the Servicer (including
amounts paid to any subservicer) and any reasonably allocated costs of counsel
(if any), in each case in accordance with the Servicer’s customary procedures in
connection with the repossession, refurbishing and disposition of any related
assets securing such Asset upon or after the expiration or earlier termination
of such Asset and other out-of-pocket costs related to the liquidation of any
such assets, including the attempted collection of any amount owing pursuant to
such Asset if it is a Charged-Off Asset, and if requested by the Administrative
Agent, the Servicer and Originator must provide to the Administrative Agent a
breakdown of the Liquidation Expenses for any Asset along with any supporting
documentation therefor, and (b) any Portfolio Asset,

31



--------------------------------------------------------------------------------



 



the aggregate amount of all out-of-pocket expenses reasonably incurred by the
Servicer (including amounts paid to any subservicer) and any reasonably
allocated costs of counsel (if any), in each case in accordance with the
Servicer’s customary procedures in connection with the repossession,
refurbishing and disposition of any related assets securing such Portfolio Asset
upon or after the expiration or earlier termination of such Portfolio Asset and
other out-of-pocket costs related to the liquidation of any such assets,
including the attempted collection of any amount owing pursuant to such
Portfolio Asset if it is a Charged-Off Portfolio Asset, and if requested by the
Administrative Agent, the Servicer and Originator must provide to the
Administrative Agent a breakdown of the Liquidation Expenses for any Portfolio
Asset along with any supporting documentation therefor.
“Liquidity Agreement”: With respect to each Purchaser which is an Issuer, the
asset purchase agreement, secondary market agreement or other liquidity
agreement, by and among such Purchaser, the Liquidity Banks named therein, and
the Administrative Agent, as such agreement may be amended, modified, waived,
supplemented, restated or replaced from time to time.
“Liquidity Bank”: Citibank and each other Person or Persons who provide
liquidity support to any Purchaser which is an Issuer pursuant to a Liquidity
Agreement in connection with the issuance by such Issuer of Commercial Paper
Notes.
“Loan”: Any loan originated by the Originator or, in the case of an Acquired
Loan, otherwise acquired by the Originator, that is identified on an Asset List
and sold or contributed to the Seller hereunder and included as part of the
Collateral, which loan includes, without limitation, (i) the Required Asset
Documents and Asset File, and (ii) all right, title and interest of the
Originator in and to the loan and any Related Property.
“Loan Register”: Defined in Section 5.4(n).
“Loan-to-Liquidation Value” or “LLV”: With respect to any Loan, as of the date
of its origination, the percentage equivalent of a fraction (i) the numerator of
which is equal to the maximum availability (as provided in the applicable
Underlying Instruments) of such Loan as of the date of its origination and
(ii) the denominator of which is equal to the liquidation value of the Related
Property securing such Loan that is subject to a first priority lien in favor of
the Originator (as determined by the Servicer in accordance with the Credit and
Collection Policy and in a commercially reasonable manner).
“Loan-to-Value Ratio” or “LTV”: With respect to any Loan, as of the date of its
origination, the percentage equivalent of a fraction (a) the numerator of which
is equal to the total commitment amount of such Loan as of the date of its
origination (as provided in the related Underlying Instruments) (or the
Outstanding Asset Balance with respect to Delayed-Draw Term Loans as determined
on the last day of each calendar month) plus the total commitment amount or
principal amount, as the case may be, as of the applicable date of origination
or incurrence, of all loans and other indebtedness which is senior to or pari
passu with such Loan in the “capital structure” of the related Obligor (as
defined in, and as determined by the Servicer in accordance with, the Credit and
Collection Policy and in a commercially reasonable manner), and (b) the
denominator of which is equal to the lower of the Obligor’s cost to acquire the
Related Property or the current value (determined by means of an Appraisal) of
the Related Property.
“Lock-Box”: The post office box to which Collections are remitted for retrieval
by a Lock-Box Bank and deposited by such Lock-Box Bank into a Lock-Box Account,
the details of which are contained in Schedule II.

32



--------------------------------------------------------------------------------



 



“Lock-Box Account”: The account maintained at the Lock-Box Bank for the purpose
of receiving Collections, the details of which are contained in Schedule II, as
such schedule may be amended from time to time.
“Lock-Box Agreement”: The Fifth Amended and Restated Three Party Agreement
Relating to Lockbox Services and Control (with Activation Upon Notice), dated as
of June 30, 2005, by and among certain financing agents party thereto, Bank of
America, N.A., as the lockbox bank, CapitalSource Finance LLC, as the
originator, as the original servicer and as the lockbox servicer, and
CapitalSource Funding LLC, as the owner of the account and as the owner of the
lockbox, as amended, modified, waived, supplemented, restated or replaced from
time to time.
“Lock-Box Bank”: Bank of America, N.A., or any of the banks or other financial
institutions holding one or more Lock-Box Accounts.
“Margin Stock”: Margin Stock as defined under Regulation U.
“Material Adverse Effect”: With respect to any event or circumstance, means a
material adverse effect on (a) the business, financial condition, operations,
performance or properties of the Servicer or the Seller, (b) the validity,
enforceability or collectibility of this Agreement or any other Transaction
Document or the validity, enforceability or collectibility of the Assets
generally or any material portion of the Assets, (c) the rights and remedies of
the Administrative Agent, the Purchasers and the Secured Parties under the
Transaction Documents, (d) the ability of the Seller, the Servicer, the Backup
Servicer or the Collateral Custodian to perform its obligations under this
Agreement or any Transaction Document, or (e) the status, existence, perfection,
priority or enforceability of the Administrative Agent’s or the Secured Parties’
interest in the Collateral.
“Materials of Environmental Concern”: Any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Laws, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.
“Maximum Advance Rate” as of any Determination Date, equals 70%.
“Maximum Availability”: On any date of determination an amount equal to the
least of:
     (a) the Class A Facility Amount;
     (b) an amount equal to (i) the product of the Borrowing Base and the
Weighted Average Advance Rate on such date plus (ii) the amount on deposit in
the Principal Collections Account;
     (c) an amount equal to (i) the Borrowing Base minus (ii) the Minimum
Overcollateralization Amount plus (iii) the amount on deposit in the Principal
Collections Account; and
     (d) an amount equal to (i) the Aggregate Outstanding Asset Balance, minus
(ii) the Minimum Equity Amount, plus (iii) the amount on deposit in the
Principal Collections Account.
“Memorandum of Understanding”: That certain Memorandum of Understanding, dated
as of the Third Amendment and Restatement Effective Date, among the Originator,
CS Funding IX Depositor LLC and CS Funding VII, in substantially the form
attached hereto as Exhibit 09-E, as such agreement may be amended, modified or
supplemented from time to time in accordance with its terms.

33



--------------------------------------------------------------------------------



 



“Mezzanine Loan”: Any Term Loan (i) that is subordinate to a B-Note Loan, if
any, in terms of priority of payment obligations, (ii) the payment of which may
contain a form of equity participation in the issuer or Obligor and is secured
by a pledge from the parent of the Obligor of the equity in such Obligor, and
(iii) that does not share in the same collateral package as the Obligor’s senior
loans.
“Minimum Equity Amount”: As of any date of determination, an amount equal to the
product of (i) the Aggregate Outstanding Asset Balance multiplied by (ii) a
percentage equal to 100% minus the Maximum Advance Rate.
“Minimum Overcollateralization Amount”: As of any date of determination, an
amount equal to the product of 3.0 and the sum of the Outstanding Asset Balances
of all Eligible Assets attributable to the Obligor having the largest aggregate
Outstanding Asset Balance of Eligible Assets included as part of the Collateral
(excluding the amount, calculated without duplication, by which such Eligible
Assets exceed any applicable Pool Concentration Criteria).
“Minimum Pool Yield”: A Pool Yield equal to 2.20%.
“Monthly Report”: Defined in Section 6.10(b).
“Moody’s”: Moody’s Investors Service, Inc., and any successor thereto.
“Mortgage”: The mortgage, deed of trust or other instrument creating a first or
second Lien on an Interest in Real Property securing a Loan subject to this
Agreement, including the Assignment of Leases and Rents related thereto.
“Mortgaged Property”: The underlying Interests in Real Property which are
subject to the Lien of a Mortgage that secures a Loan, consisting of Interests
in Real Property in a parcel or parcels of land, at least one of which parcels
is improved by a commercial building or facility, together with Interests in
Real Property in such commercial building or facility and any personal property,
fixtures, leases and other property or rights pertaining to such land,
commercial building or facility which are subject to the related Mortgage.
“Multiemployer Plan”: A “multiemployer plan” as defined in Section 4001(a)(3) of
ERISA that is or was at any time during the current year or the immediately
preceding five years contributed to by the Seller or any ERISA Affiliate on
behalf of its employees.
“NAICS Code”: the North American Industry Classification System Codes by at
least four digits.
“Net Proceeds of Capital Stock/Conversion of Debt”: Any and all proceeds
(whether cash or non-cash) or other consideration received by CapitalSource Inc.
and its Consolidated Subsidiaries, on a consolidated basis, in respect of the
issuance of Capital Stock (including, without limitation, the aggregate amount
of any and all Indebtedness converted into Capital Stock), after deducting
therefrom all reasonable and customary costs and expenses incurred by
CapitalSource Inc. and such Consolidated Subsidiary in connection with the
issuance of such Capital Stock in each case to the extent classified as equity
on the consolidated balance sheet of CapitalSource Inc. and its Consolidated
Subsidiaries.
“NOI”: With respect to any Mortgaged Property, as of the last day of any fiscal
quarter, the amount determined for the period consisting of such fiscal quarter
and each of the three immediately preceding fiscal quarters of the sum of all
rents and other revenues received in the ordinary course from such Mortgaged
Property minus all expenses paid related to the ownership, operation and
maintenance of such Mortgaged Property.

34



--------------------------------------------------------------------------------



 



“Noteless Loan”: A Loan with respect to which the Underlying Instruments do not
require the Obligor to execute and deliver a promissory note to evidence the
indebtedness created under such Loan.
“Obligor”: With respect to any Asset, as applicable, any Person or Persons
obligated to make payments pursuant to or with respect to such Asset, including
any guarantor thereof. For purposes of calculating any of the Pool Concentration
Criteria only, all Assets included as part of the Collateral or to be
transferred so as to become part of the Collateral, the Obligor of which is an
Affiliate of another Obligor (excluding any Financial Sponsor or Obligors that
are Affiliates solely because of common ownership or control by a Financial
Sponsor) shall be aggregated with all Assets of such other Obligor; for example,
if Corporation A is an Affiliate (other than because of a common Financial
Sponsor) of Corporation B, and the sum of the Outstanding Asset Balances of all
of Corporation A’s Loans included as part of the Collateral constitutes 10% of
the Aggregate Outstanding Asset Balance and the sum of the Outstanding Asset
Balances all of Corporation B’s Loans included as part of the Collateral
constitutes 10% of the Aggregate Outstanding Asset Balance, the combined Obligor
concentration for Corporation A and Corporation B would be 20%.
“Officer’s Certificate”: A certificate signed by a Responsible Officer of the
Seller or the Servicer, as the case may be, and delivered to the Collateral
Custodian.
“Opinion of Counsel”: A written opinion of counsel, which opinion and counsel
are acceptable to the Administrative Agent in its sole discretion.
“Optional Sale”: Defined in Section 2.19.
“Optional Sale Date”: The date of an Optional Sale under Section 2.19.
“Optional Sale Proceeds”: Proceeds from an Optional Sale.
“Original Agreement”: This Agreement prior to the amendment and restatement
thereof on the Third Amendment and Restatement Effective Date.
“Originator”: Defined in the Preamble of this Agreement and the Originator shall
be deemed to be the originator of the Loans listed on the Asset List on the
first two Funding Dates, all of which Loans have either been originated by the
Originator or acquired by the Originator from CapitalSource Finance LLC.
“Other CapitalSource Facilities”: Collectively, the Wachovia Facilities, the
Credit Agreement, the Citibank Facilities (other than this Agreement), or any
other securitization or other credit facility that is subject of the “Debt
Acceleration” provision found in Section 6.15(k) hereto.
“Other Costs”: Defined in Section 13.9(c).
“Outstanding Asset Balance”: With respect to any Asset at any time, the sum of
(a) all future Scheduled Payments becoming due under or with respect to such
Asset plus (b) any past due Scheduled Payments with respect to such Asset (other
than with respect to those payments to the extent a Servicer Advance is
outstanding with respect thereto); provided that notwithstanding anything to the
contrary contained herein, for purposes of determining the Outstanding Asset
Balance, if any Asset is a Charged-Off Asset or if any portion of an Asset is
deemed to be “charged-off” in accordance with the provisions of the definition
of Charged-Off Asset, then the entire Asset shall be deemed to have an
Outstanding Asset Balance of zero, except for purposes of calculating the
Average Pool Charged-Off Ratio; provided further that notwithstanding anything
to the contrary contained herein, the Outstanding Asset Balance of any Asset
that is a Delinquent Asset shall be deemed to be zero; and provided, further
that the Outstanding

35



--------------------------------------------------------------------------------



 



Asset Balance for any Participation Loan shall not include that portion of such
Loan in which a participation interest has been granted to another Person.
“Overcollateralization Amount”: As of any date of determination, an amount equal
to the product of (i) the Overcollateralization Percentage on such date and
(ii) the Borrowing Base on such date.
“Overcollateralization Percentage”: As of any date of determination, the
percentage equivalent of (a) one minus (b) a fraction (i) the numerator of which
is equal to the Advances Outstanding on such date and (ii) the denominator of
which is equal to the Aggregate Outstanding Asset Balance as of such date.
“Overcollateralization Shortfall”: As of any date of determination, the positive
difference, if any, of (a) the Minimum Overcollateralization Amount on such date
minus (b) the Overcollateralization Amount on such date.
“Parent Undertaking — Originator”: The Parent Undertaking Agreement, in
substantially the form of Exhibit N hereto, dated as of the Closing Date and
confirmed on the Third Amendment and Restatement Effective Date, relating to the
obligations of the Originator, made by CapitalSource Inc. in favor of the
Seller, and assigned to the Administrative Agent, as such Parent Undertaking
Agreement may be amended, modified, supplemented, restated or replaced from time
to time.
“Parent Undertaking — Servicer”: The Parent Undertaking Agreement, in
substantially the form of Exhibit O hereto, dated as of the Closing Date and
confirmed on the Third Amendment and Restatement Effective Date, relating to the
obligations of the Servicer, made by CapitalSource Inc. in favor of the
Administrative Agent, as such Parent Undertaking Agreement may be amended,
modified, supplemented, restated or replaced from time to time.
“Participating Member State”: A member of the European Community that adopts or
has adopted the Euro as its lawful currency in accordance with legislation of
the European Economic Community relating to the Economic and Monetary Union.
“Participation Loan”: A Loan to an Obligor, originated by the Originator and
serviced by the Servicer in the ordinary course of its business, in which a
participation interest has been granted to another Person in accordance with the
Credit and Collection Policy and (i) such transaction has been fully
consummated, pursuant to a participation agreement, (ii) such Loan (other than
in the case of a Noteless Loan) is represented by a separate promissory note,
and (iii) the Originator has the right to receive and collect payments directly
in its own name, and to enforce its rights directly against the Obligor thereof
including the right to proceed against collateral; provided that any such Loan
shall exclude any Retained Interest.
“Payment Date”: The 20th day of each calendar month or, if such day is not a
Business Day, the next succeeding Business Day, commencing October 22, 2007.
“Payment Duties”: Defined in Section 8.2(b).
“Permitted Hedge Counterparty”: Means (a) Citibank, N.A. and its successors and
assigns, and (b) any entity that (i) on the date of entering into a Hedging
Agreement (x) is an interest rate swap dealer that has been approved in writing
by the Administrative Agent (which approval shall not be unreasonably withheld),
and (y) has a long-term unsecured debt rating of not less than “A” by S&P, not
less than “A2” by Moody’s and not less than “A” by Fitch (if such entity is
rated by Fitch) (“Long-term Rating Requirement”) and a short-term unsecured debt
rating of not less than “A-1” by S&P, not less than “P-1” by Moody’s and not
less than “F-1” by Fitch (if such entity is rated by Fitch) (“Short-term Rating

36



--------------------------------------------------------------------------------



 



Requirement”), and (ii) in a Hedging Agreement (x) consents to the assignment of
the Seller’s rights under each Hedging Agreement to the Administrative Agent for
the benefit of the Secured Parties pursuant to Section 5.3(b) and (y) agrees
that in the event that Moody’s, S&P or Fitch reduces its long-term unsecured
debt rating below the Long-term Rating Requirement, or reduces its short-term
unsecured debt rating below the Short-term Rating Requirement, it shall transfer
its rights and obligations under each Hedge Transaction to another entity that
meets the requirements of clause (i) and (ii) hereof and has entered into a
Hedging Agreement with the Seller on or prior to the date of such transfer.
“Permitted Investments”: With respect to any Payment Date means negotiable
instruments or securities or other investments maturing on or before such
Payment Date (a) which, except in the case of demand or time deposits,
investments in money market funds and Eligible Repurchase Obligations, are
represented by instruments in bearer or registered form or ownership of which is
represented by book entries by a Clearing Agency or by a Federal Reserve Bank in
favor of depository institutions eligible to have an account with such Federal
Reserve Bank who hold such investments on behalf of their customers, (b) that,
as of any date of determination, mature by their terms on or prior to the
Business Day immediately preceding the next Payment Date immediately following
such date of determination, and (c) that evidence:
     (1) direct obligations of, and obligations fully guaranteed as to full and
timely payment by, the United States (or by any agency thereof to the extent
such obligations are backed by the full faith and credit of the United States);
     (2) demand deposits, time deposits or certificates of deposit of depository
institutions or trust companies incorporated under the laws of the United States
or any state thereof and subject to supervision and examination by federal or
state banking or depository institution authorities; provided that at the time
of the Seller’s investment or contractual commitment to invest therein, the
commercial paper, if any, and short-term unsecured debt obligations (other than
such obligation whose rating is based on the credit of a Person other than such
institution or trust company) of such depository institution or trust company
shall have a credit rating from each Rating Agency in the Highest Required
Investment Category;
     (3) commercial paper, or other short term obligations, having, at the time
of the Seller’s investment or contractual commitment to invest therein, a rating
in the Highest Required Investment Category granted by each Rating Agency;
     (4) demand deposits, time deposits or certificates of deposit that are
fully insured by the FDIC and either have a rating on their certificates of
deposit or short-term deposits from Moody’s and S&P of “P-1” and “A-1”,
respectively, and if rated by Fitch, from Fitch of “F-1+”;
     (5) notes that are payable on demand or bankers’ acceptances issued by any
depository institution or trust company referred to in clause (ii) above;
     (6) investments in taxable money market funds or other regulated investment
companies having, at the time of the Seller’s investment or contractual
commitment to invest therein, a rating of the Highest Required Investment
Category from Moody’s, S&P and Fitch (if rated by Fitch);
     (7) time deposits (having maturities of not more than 90 days) by an entity
the commercial paper of which has, at the time of the Seller’s investment or
contractual

37



--------------------------------------------------------------------------------



 



commitment to invest therein, a rating of the Highest Required Investment
Category granted by each Rating Agency; or
     (8) Eligible Repurchase Obligations with a rating acceptable to the
Administrative Agent, which rating, in the case of Fitch, shall be “F-1+” and,
in the case of S&P, shall be “A-1”.
The Collateral Custodian may pursuant to the direction of the Servicer or
Administrative Agent, as applicable, purchase or sell to itself or an Affiliate,
as principal or agent, the Permitted Investments described above.
“Permitted Liens”: With respect to the Collateral (i) Liens for state, municipal
or other local taxes (other than payroll taxes) if such taxes shall not at the
time be due and payable or are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves or other appropriate
provisions are being maintained in accordance with GAAP so long as there exists
no material risk of sale, forfeiture, loss, or loss of or interference with use
or possession of, or diminution of value, utility or useful life of, the related
Collateral, (ii) Liens imposed by operation of law, such as materialmen’s,
mechanics’, carriers’, workmen’s and repairmen’s liens and other similar liens
arising in the ordinary course of business securing obligations that are not
overdue for a period of more than thirty (30) days or are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves or other appropriate provisions are being maintained in accordance with
GAAP so long as there exists no material risk of sale, forfeiture, loss, or loss
of or interference with use or possession of, or diminution of value, utility or
useful life of, the related Collateral, (iii) Liens (other than any Lien imposed
by ERISA) on or in respect of deposits or pledges of cash or letters of credit
posted in the ordinary course of business (including, without limitation, surety
bonds and appeal bonds) in connection with workers’ compensation, unemployment
insurance and other types of social security benefits or to secure the
performance of tenders, bids, leases, contracts (other than for the repayment of
Indebtedness), statutory obligations and other similar obligations, provided
that any such Lien attaches only to the cash collateral or letter of credit
posted to secure such obligation, and (iv) Liens pursuant to indebtedness
incurred by an Obligor that is subordinated, pursuant to a customary and
appropriate subordination agreement, to all present and future obligations,
indebtedness and liabilities of Obligor or any related guarantor under or in
respect of the related Asset at any time and from time to time of every kind,
nature and description, direct or indirect, secured or unsecured, joint and
several, absolute or contingent, due or to become due, matured or unmatured, now
existing or hereafter arising, contractual or tortious, liquidated or
unliquidated, such that the Lien in favor of the Originator is senior in
priority and the subordinated lien holder is subject to restrictions for a
customary and reasonable period of time with respect to its right to take
foreclosure actions or exercise other remedies with respect to the related
collateral (other than the subordinated lien holder’s customary purchase option
of the senior indebtedness at par) in accordance with its credit and collection
policies. With respect to the Assets, Liens in favor of the Administrative
Agent.
“Permitted Securitization Transaction”: Any financing transaction undertaken by
the Seller or an Affiliate of the Seller that is secured, directly or
indirectly, by the Collateral or any portion thereof or any interest therein,
including any sale, lease, whole loan sale, asset securitization, secured loan
or other transfer.
“Person”: An individual, partnership, corporation (including a business trust),
limited liability company, joint stock company, trust, unincorporated
association, sole proprietorship, joint venture, government (or any agency or
political subdivision thereof) or other entity.
“Placement Agent”: Defined in Section 2.22.

38



--------------------------------------------------------------------------------



 



“Pool Charged-Off Ratio”: As of any Determination Date, the product of (i) 12
and (ii) the percentage equivalent of a fraction, (a) the numerator of which is
equal to the sum of the Outstanding Asset Balances of all Eligible Assets that
became Charged-Off Assets (net of Recoveries during such Collection Period)
during the Collection Period related to such Determination Date, and (b) the
denominator of which is equal to the Aggregate Outstanding Asset Balance as of
the first day of the Collection Period related to such Determination Date.
“Pool Concentration Criteria”: On any day, each of the concentration limitations
as set forth below, which concentration limitations (unless otherwise indicated)
shall be measured on the basis of a percentage of the Aggregate Outstanding
Asset Balance:
     (1) the sum of the Outstanding Asset Balance of all Eligible Assets the
Obligors of which are residents of the same state shall not exceed 20%, with the
exception of the State of Florida, the State of California and the State of New
York, which shall not exceed 30%;
     (2) the sum of the Outstanding Asset Balances of all Eligible Assets that
are Loans secured by Development Properties shall not exceed 20%; provided that
condominium conversions shall not exceed 15%;
     (3) the sum of the Outstanding Asset Balances of all Eligible Assets that
are Senior Secured ABLs shall not exceed 35%;
     (4) the sum of the Outstanding Asset Balances of all Eligible Assets that
are B-Note Loans or Mezzanine Loans shall not exceed 10%;
     (5) the sum of the Outstanding Asset Balances comprised of all Eligible
Assets that are Construction Loans shall not exceed 5%;
     (6) the sum of the Outstanding Asset Balances of all Eligible Assets that
are Loans secured by the same classification of Mortgaged Property shall not
exceed 30% with the exception of Loans secured by Mortgaged Property classified
as hotel property, which shall not exceed 20%;
     (7) the sum of the Outstanding Asset Balances of all Eligible Assets that
are Loans used to finance Land Development activities shall not exceed 10%;
     (8) the sum of the Outstanding Asset Balances of all Eligible Assets that
are Sale/Leaseback Loans shall not exceed 20%;
     (9) the sum of the Outstanding Asset Balances of all Eligible Assets with a
“Risk Rating 4”, a “Risk Rating 5” and a “Risk Rating 6” shall not exceed 20%,
10% and 0%, respectively;
     (10) the sum of the Outstanding Asset Balances of all Eligible Assets to a
single Obligor shall not exceed 3%, except that with respect to the Excess
Concentration Loans, the sum of the Outstanding Asset Balances of all Excess
Concentration Loans to a single Obligor shall not exceed the lesser of (a) 3.5%
(measured on the initial Funding Date) and (b) the amount set forth for such
Obligor on Schedule VIII hereto;

39



--------------------------------------------------------------------------------



 



     (11) the Aggregate Outstanding Asset Balances of all Eligible Assets
divided by the number of Obligors (including Affiliates thereof) shall not
exceed the greater of (a) 1.75% or (b) $15 million;
     (12) the sum of the Outstanding Asset Balances of all Eligible Assets that
are Acquired Loans shall not exceed 15%;
     (13) the sum of the Outstanding Asset Balances of all Eligible Assets that
are Fixed Rate Assets shall not exceed 5%;
     (14) the sum of the Outstanding Asset Balances of all Eligible Assets where
all or any portion of the Related Property is located outside of the United
States and its territories and protectorates shall not exceed 15%;
     (15) subject to the requirements of clause (1)(f) of the definition of
Eligible Asset, the sum of the Outstanding Asset Balances of all Eligible Assets
which provide for interest and principal payments in British Pounds Sterling,
Euros or Canadian Dollars shall not exceed 10%; and
     (16) the sum of the Outstanding Asset Balances of all Loans which provide
for payments of interest on a semi-annual basis shall not exceed the lesser of
(a) 5% and (b) $20,000,000.
“Pool Rate”: As of any Determination Date, the annualized percentage equivalent
of a fraction, (a) the numerator of which is equal to all Interest Collections
on Assets included in the Aggregate Outstanding Asset Balance as of the first
day of the Collection Period related to such Determination Date that are
deposited into the Collection Account during such Collection Period, and (b) the
denominator of which is equal to the Aggregate Outstanding Asset Balance as of
the first day of such Collection Period.
“Pool Yield”: On any day, the excess, if any, of (a) the Pool Rate on such day
over (b) the sum of (i) the weighted average Class A Interest Rate multiplied by
the Pool Yield Applicable Advance Rate, (ii) the weighted average Program Fee
Rate applicable to the Class A Advances multiplied by the Pool Yield Applicable
Advance Rate, (iii) the Structuring and Agency Fee Rate applicable to the
Class A Advances multiplied by the Pool Yield Applicable Advance Rate, (iv) the
Commitment Fee Rate multiplied by the Pool Yield Applicable Advance Rate and
(v) the Servicing Fee Rate, in each case as of such day.
“Pool Yield Applicable Advance Rate”: On any date of determination, if (i) the
Maximum Availability is determined hereunder in accordance with clause (d) of
the definition thereof, the Maximum Advance Rate then in effect, or (ii) if the
Maximum Availability is determined hereunder in accordance with clauses (a),
(b) or (c) of the definition thereof, the Weighted Average Advance Rate.
“Portfolio Aggregate Outstanding Asset Balance”: With respect to all Portfolio
Assets, on any day, the sum of the Portfolio Outstanding Asset Balances of such
Portfolio Assets on such date. Notwithstanding anything to the contrary
contained herein, for purposes of determining the Portfolio Aggregate
Outstanding Asset Balance, if any portion of a Portfolio Asset is deemed to be
“charged-off” in accordance with the provisions of the definition of Charged-Off
Portfolio Asset, then the entire Portfolio Asset shall have a zero Outstanding
Asset Balance, except for purposes of calculating the Average Portfolio
Charged-Off Ratio.
“Portfolio Asset”: Any asset owned or serviced by the Originator (including each
Asset). For the avoidance of doubt, the term Portfolio Asset shall not include
any asset owned and/or serviced solely by

40



--------------------------------------------------------------------------------



 



one or more Affiliates of the Originator (but not by the Originator); provided
that (i) such asset shall not have been originated or acquired by the Originator
and (ii) such asset shall not be included in the consolidated financial
statements of the Originator.
“Portfolio Delinquency Ratio”: As of any Determination Date, the percentage
equivalent of a fraction, (i) the numerator of which is equal to the sum of the
Portfolio Outstanding Asset Balances of all Delinquent Portfolio Assets on such
date and (ii) the denominator of which is equal to the Portfolio Aggregate
Outstanding Asset Balance on such date; provided that, such calculation shall
exclude the effects of any Liquid Real Estate Assets that are acquired and
levered by the Originator solely to satisfy REIT asset and income tests.
“Portfolio Outstanding Asset Balance”: With respect to any Portfolio Asset, the
sum of (i) the portion of all future Scheduled Payments becoming due under or
with respect to such Portfolio Asset plus (ii) any past due Scheduled Payments
with respect to such Portfolio Asset.
“Prepaid Asset”: Any Asset (other than a Charged-Off Asset) that was terminated
or has been prepaid in full or in part prior to its scheduled expiration date.
“Prepayment Amount”: Defined in Section 6.4(b).
“Prepayments”: Any and all (i) partial or full prepayments on or with respect to
an Asset (including, with respect to any Asset and any Collection Period, any
Scheduled Payment, Finance Charge or portion thereof that is due in a subsequent
Collection Period that the Servicer has received, and pursuant to the terms of
Section 6.4(b) expressly permitted the related Obligor to make, in advance of
its scheduled due date, and that will be applied to such Scheduled Payment on
such due date), (ii) Recoveries, and (iii) Insurance Proceeds.
“Prime Rate”: The rate announced publicly by Citibank from time to time as its
base rate in the United States, such rate to change as and when such designated
rate changes. The Prime Rate is not intended to be the lowest rate of interest
charged by Citibank or any other specified financial institution in connection
with extensions of credit to debtors.
“Prime Rate Asset”: A Floating Rate Asset where the interest rate payable by the
Obligor thereof is based on the CSE Prime Rate.
“Principal Collections”: Any and all amounts received in respect of any
principal due and payable from or on behalf of Obligors that are deposited into
the Principal Collections Account, or received by or on behalf of the Seller by
the Servicer or Originator in respect of Assets, in the form of cash, checks,
wire transfers, electronic transfers or any other form of cash payment.
“Principal Collections Account”: Defined in Section 6.4(f).
“Pro Rata 2007-A Reduction Amount”: An amount equal to the product of (i) the
Pro Rata Reduction Amount multiplied by (ii) the quotient of (x) the Advances
Outstanding hereunder, divided by (y) the Combined Advances Outstanding.
“Pro Rata Percentage”: As of any date of determination (determined prior to the
payment or allocation of any Special Reduction Amount hereunder), the quotient
(expressed as a percentage) of (i) the Combined Advances Outstanding, divided by
(ii) the Credit Agreement Advances Outstanding.

41



--------------------------------------------------------------------------------



 



“Pro Rata Reduction Amount”: An amount (expressed in dollars) equal to the Pro
Rata Percentage of any Credit Agreement Reduction Amount.
“Proceeds”: With respect to any Collateral, whatever is receivable or received
when such Collateral is sold, liquidated, foreclosed, exchanged, or otherwise
disposed of, whether such disposition is voluntary or involuntary, and includes
all rights to payment with respect to any insurance relating to such Collateral.
“Program Fee”: With respect to any Purchaser, as defined in the Purchaser Fee
Letter.
“Program Fee Rate”: With respect to any Purchaser, the rate set forth in the
Purchaser Fee Letter.
“Purchaser”: Any Class A Purchaser.
“Purchaser Affiliate”: With respect to a Purchaser, means any other Person that,
directly or indirectly, controls, is controlled by or under common control with
such Person. For purposes of this definition, “control” (including the terms
“controlling,” “controlled by” and “under common control with”) when used with
respect to any specified Person means the possession, direct or indirect, of the
power to vote 50% or more of the voting securities of such Person or to direct
or cause the direction of the management or policies of such Person, whether
through the ownership of voting securities, by contract or otherwise
“Purchaser Fee Letter”: The Amended and Restated Purchaser Fee Letter, dated as
of the Third Amendment and Restatement Effective Date, by and among the Seller,
the Servicer and the Administrative Agent, as amended, modified, waived,
supplemented, restated or replaced from time to time.
“Qualified Institution”: Defined in Section 6.4(f).
“Qualified Transferee”:
     (a) The Seller, the Administrative Agent or any of their Affiliates; or
     (b) any other Person which:
     (i) has at least $50,000,000 in capital/statutory surplus or shareholders’
equity (except with respect to a pension advisory firm or similar fiduciary);
and
     (ii) is regularly engaged in the business of making or owning commercial
real estate loans or operating commercial real estate properties; and
     (iii) is one of the following: (I) an insurance company, bank, savings and
loan association, investment bank, trust company, commercial credit corporation,
pension plan, pension fund, pension fund advisory firm, mutual fund, real estate
investment trust, governmental entity or plan; (II) an investment company, money
management firm or a “qualified institutional buyer” within the meaning of
Rule 144A under the Securities Act of 1933, as amended, or an “institutional
accredited investor” within the meaning of Regulation D under the Securities Act
of 1933, as amended; or (III) the trustee, collateral agent or administrative
agent in connection with (x) a securitization of the subject Asset through the
creation of collateralized debt or loan obligations or (y) an asset-backed
commercial paper transaction funded by a commercial paper conduit whose
commercial paper notes are rated at least “A-1” by S&P or at least “P-1” by
Moody’s, or (z) a repurchase transaction funded by an entity which would
otherwise be a Qualified Transferee so long as the “equity interest” (other than
any nominal or de minimis equity

42



--------------------------------------------------------------------------------



 



interest) in the special purpose entity that issues notes or certificates in
connection with any such collateralized debt or loan obligation, asset-backed
commercial paper funded transaction or repurchase transaction is owned by one or
more entities that are Qualified Transferees under subclauses (A) or (B) above;
or (IV) any entity Controlled (as defined below) by any of the entities
described in subclauses (i), (ii) or (iii) above.
For purposes of this definition only, “Control” means the ownership, directly or
indirectly, in the aggregate of more than 50% of the beneficial ownership
interests of an entity and the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of an entity,
whether through the ability to exercise voting power, by contract or otherwise,
and “Controlled” has the meaning correlative thereto.
“Quarterly Determination Date”: March 31, June 30, September 30 and December 31
of each calendar year.
“Rating Agency”: Each of S&P, Moody’s and Fitch.
“Records”: All documents relating to the Assets, including books, records and
other information (including without limitation, computer programs, tapes,
disks, punch cards, data processing software and related property and rights)
executed in connection with the origination or acquisition of the Collateral or
maintained with respect to the Collateral and the related Obligors that the
Seller, the Originator or the Servicer have generated, in which the Seller, the
Originator or the Servicer have acquired an interest pursuant to the Sale
Agreement or in which the Seller, the Originator or the Servicer have otherwise
obtained an interest.
“Recoveries”: As of the time any Related Property or any other related property
is sold, discarded (after a determination by the Servicer that such Related
Property or any other related property has little or no remaining value) or
otherwise determined to be fully liquidated by the Servicer in accordance with
the Credit and Collection Policy (or such similar policies and procedures
utilized by the Servicer in servicing the Portfolio Assets) with respect to any
Charged-Off Asset or Charged-Off Portfolio Asset, the proceeds from the sale of
the Related Property or any other related property, the proceeds of any related
Insurance Policy, any distribution from a REO Asset Owner with respect to a REO
Asset, any other recoveries with respect to such Charged-Off Asset or
Charged-Off Portfolio Asset (including recoveries in the form of sale proceeds
from Optional Sales), the Related Property, any other related property, and
amounts representing late fees and penalties, net of Liquidation Expenses and
amounts, if any, received that are required under such Asset or Portfolio Asset,
as applicable, to be refunded to the related Obligor.
“Refinancing”: Defined in Section 2.22.
“Register”: Defined in Section 13.16(c).
“Regulation U”: Regulation U of the Board of Governors of the Federal Reserve
System, 12 C.F.R. §221, or any successor regulation.
“REIT”: A “real estate investment trust” as defined in Section 856(c)(5)(B) of
the Code.
“Related Property”: With respect to an Asset, any property or other assets
pledged as collateral to the Originator to secure repayment of such Asset
including all Proceeds from any sale or other disposition of such property or
other assets.

43



--------------------------------------------------------------------------------



 



“Related Security”: All of the Seller’s right, title and interest in and to:
     (a) any Related Property securing an Asset and all Recoveries related
thereto;
     (b) all Required Asset Documents, Asset Files related to any Asset,
Records, and the documents, agreements, and instruments included in the Asset
File or Records, including without limitation, rights of recovery of the Seller
against the Originator;
     (c) all Insurance Policies with respect to any Asset;
     (d) all security interests, liens, guaranties, warranties, letters of
credit, accounts, bank accounts, mortgages or other encumbrances and property
subject thereto from time to time purporting to secure or support payment of any
Asset, together with all UCC financing statements or similar filings signed by
an Obligor relating thereto;
     (e) the Collection Account, Lock Box and all Lock Box Accounts together
with all cash and investments in each of the foregoing other than amounts earned
on investments therein;
     (f) any Hedging Agreement and any payment from time to time due thereunder;
     (g) the Sale Agreement and the assignment to the Administrative Agent of
all UCC financing statements filed by the Seller against the Originator under or
in connection with the Sale Agreement; and
     (h) the proceeds of each of the foregoing.
“REO Asset”: With respect to any Loan, any Related Property that has been
foreclosed on or repossessed from the current Obligor by the Servicer, and is
being managed by the Servicer on behalf of, and in the name of, any REO Asset
Owner, for the benefit of the Secured Parties and any other equity holder of
such REO Asset Owner.
“REO Asset Owner”: Defined in Section 6.17.
“REO Contribution Agreement”: Defined in Section 6.17.
“REO Pledge Agreement”: That certain Pledge Agreement, dated as of the Fourth
Amendment and Restatement Effective Date, pledging the equity interests in any
REO Asset Owner established from time to time and held by the Seller, in favor
of the Administrative Agent, in substantially the form attached hereto as
Exhibit Q, as such agreement may be amended, modified or supplemented from time
to time in accordance with its terms.
“REO Servicing Standard”: Defined in Section 6.17.
“Replaced Asset”: Defined in Section 2.18(a).
“Reporting Date”: The date that is two Business Days prior to each Payment Date.
“Required Asset Documents”: With respect to (i) any Noteless Loan identified as
a Noteless Loan on the Asset Checklist, a copy of the related Loan Register
(together with a certificate of a Responsible Officer of the Servicer certifying
to the accuracy of such Loan Register as of the date such Loan is included as a
part of the Collateral), (ii) all Loans other than Noteless Loans, the duly
executed original of the promissory note and an assignment (which may be by
endorsement or allonge) of each such promissory note to the Seller and then the
Administrative Agent, signed by an officer of the Originator and the Seller,

44



--------------------------------------------------------------------------------



 



respectively, (iii) any Loan, any related loan agreement and the Asset Checklist
together with, to the extent set forth on the Asset Checklist, duly executed (if
applicable) originals or copies of each of any related participation agreement,
acquisition agreement, subordination agreement, intercreditor agreement,
security agreements or similar instruments, UCC financing statements, guarantee,
or Insurance Policy (iv) for each Loan, other than Agented Loans or Acquired
Loans (or other Loans for which an Assignment of Mortgage has been delivered to
Wells Fargo in its capacity as trustee or custodian pursuant to a prior term
transaction or warehouse facility involving the Originator or one of its
Affiliates), secured by real property, an Assignment of Mortgage and (v) for any
Loan identified as an Acquired Loan on the Asset Checklist, the duly executed
original assignment agreement; provided that with respect to any Acquired Loan,
any of the foregoing documents, other than any related promissory notes in the
case of Acquired Loans only, may be copies.
“Required Reports”: Collectively, the Monthly Report, the Servicer’s Certificate
required pursuant to Section 6.10(c), the financial statements of the Servicer
required pursuant to Section 6.10(d), the annual statements as to compliance
required pursuant to Section 6.11, and the annual independent public
accountant’s report required pursuant to Section 6.12.
“Residential Mortgage Policies and Procedures”: The written residential mortgage
policies and procedures manual of CapitalSource Inc. attached hereto as
Schedule V as it may be amended or supplemented from time to time.
“Responsible Officer”: With respect to any Person, any duly authorized officer
of such Person with direct responsibility for the administration of this
Agreement and also, with respect to a particular matter, any other duly
authorized officer to whom such matter is referred because of such officer’s
knowledge of and familiarity with the particular subject.
“Restatement Date”: October 30, 2007.
“Restricted Junior Payment”: (i) any dividend or other distribution, direct or
indirect, on account of any class of membership interests of the Seller now or
hereafter outstanding, except a dividend payment solely in interests of that
class of membership interests or in any junior class of membership interests of
the Seller; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any class of
membership interest of the Seller now or hereafter outstanding, (iii) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
membership interests of Seller now or hereafter outstanding, and (iv) any
payment of management fees by the Seller (except for reasonable management fees
to the Originator or its Affiliates in reimbursement of actual management
services performed).
“Retained Interest”: (A) With respect to any Revolving Loan or any Loan with an
unfunded commitment on the part of the Originator that does not provide by its
terms that funding thereunder is in Originator’s sole and absolute discretion
and that is transferred by the Originator to the Seller and/or by the Seller to
the Purchasers, all of the obligations, if any, to provide additional funding
with respect to such Revolving Loan, and (B) with respect to any Acquired Loan,
any Participation Loan or any Agented Loan that is transferred by the Originator
to the Seller and/or by the Seller to the Purchasers, (i) all of the
obligations, if any, of the agent(s) under the documentation evidencing such
Acquired Loan, Participation Loan, or Agented Loan and (ii) the applicable
portion of the interests, rights and obligations under the documentation
evidencing such Acquired Loan, Participation Loan, or Agented Loan that relate
to such portion(s) of the indebtedness that is owned by another lender or is
being retained by the Originator pursuant to clause (A) of this definition.

45



--------------------------------------------------------------------------------



 



“Retransfer Date”: Defined in Section 4.6.
“Retransfer Price”: Defined in Section 4.6.
“Review Criteria”: Defined in Section 8.2(b)(i).
“Revolving Loan”: A Loan that is a line of credit or contains an unfunded
commitment arising from an extension of credit by the Originator to an Obligor,
pursuant to the terms of which amounts borrowed may be repaid and subsequently
reborrowed; provided that any such Loan shall exclude any Retained Interest.
“Revolving Period”: The period commencing on the Closing Date and ending on the
day immediately preceding the Termination Date (the Seller acknowledging that
the Termination Date has occurred).
“S&P”: Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., and any
successor thereto.
“Sale Agreement”: The Amended and Restated Sale and Contribution Agreement,
dated as of the Second Amendment and Restatement Effective Date, between the
Originator and the Seller, as amended on the Third Amendment and Restatement
Effective Date, and as it may be further amended, modified, waived,
supplemented, restated or replaced from time to time.
“Sale/Leaseback Loan”: Any Loan by the Originator to an SPE Obligor that is
collateralized by real estate and the SPE Obligor’s rights under a Lease with an
Underlying Lessee.
“Scheduled Payments”: With respect to any Asset, each monthly, quarterly, or
annual payment of principal required to be made by the Obligor thereof under the
terms of such Asset; in all cases, excluding any payment in the nature of, or
constituting, interest.
“Second Amendment and Restatement Effective Date”: May 8, 2008.
“Secured Party”: (i) each Purchaser, (ii) the Administrative Agent and
(iii) each Hedge Counterparty that is either a Purchaser or an Affiliate of the
Administrative Agent if that Affiliate is a Hedge Counterparty that executes a
counterpart of this Agreement agreeing to be bound by the terms of this
Agreement applicable to a Secured Party.
“Seller”: Defined in the Preamble of this Agreement.
“Seller Investment”: As of any date of determination, the sum, with respect to
each Funding Date that has occurred on or prior to such determination date, of
the excess of (x) the Outstanding Asset Balance (as of such Funding Date) of all
Eligible Assets which became part of the Collateral on such Funding Date, over
(y) the Advances made on such Funding Date.
“Senior Secured ABL Loan”: Any Revolving Loan that (i) is secured by a first
priority Lien on all of the Obligor’s assets constituting Related Property for
the Loan, (ii) provides the related Obligor with the option to receive
additional borrowings thereunder based on the value of its eligible accounts
receivable, residential mortgage receivables, inventory (other than real estate
property or land) or equipment, (iii) has a Loan-to-Liquidation Value of less
than or equal to (a) 85% with respect to the Related Property which constitutes
accounts receivable, (b) 90% with respect to the Related Property which
constitutes residential mortgage receivables, (c) 50% with respect to the
Related Property which constitutes inventory (other than real estate property or
land), and (d) 80% with respect to the Related Property which constitutes

46



--------------------------------------------------------------------------------



 



equipment, and (iii) provides that the payment obligation of the Obligor on such
Loan is either senior to, or pari passu with, all other loans or financings to
such Obligor.
“Senior Secured Loan”: Any Loan that (i) is secured by a first priority Lien on
all of the Obligor’s assets constituting Related Property for the Loan, (ii) has
a Loan-to-Value of not greater than 90%, and (iii) provides that the payment
obligation of the Obligor on such Loan is either senior to, or pari passu with,
all other loans or financings to such Obligor.
“Servicer”: CSE Mortgage, and each successor (in the same capacity) appointed as
Successor Servicer pursuant to Section 6.16(a).
“Servicer Advance”: An advance of Scheduled Payments made by the Servicer
pursuant to Section 6.5.
“Servicer Default”: Defined in Section 6.15.
“Servicer Termination Notice”: Defined in Section 6.15.
“Servicer’s Certificate”: Defined in Section 6.10(c).
“Servicing Fee”: Defined in Section 2.14(b).
“Servicing Fee Rate”: 0.50% per annum for Eligible Assets which are not Workout
Assets and 0.75% per annum for Workout Assets, without duplication.
“Solvent”: As to any Person at any time, having a state of affairs such that all
of the following conditions are met: (a) the fair value of the property of such
Person is greater than the amount of such Person’s liabilities (including
disputed, contingent and unliquidated liabilities) as such value is established
and liabilities evaluated for purposes of Section 101(32) of the Bankruptcy
Code; (b) the present fair salable value of the property of such Person in an
orderly liquidation of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured; (c) such Person is able to realize upon its
property and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business;
(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (e) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s property would constitute unreasonably small capital.
“SPE Obligor”: An Obligor that (a) is organized as a bankruptcy remote, special
purpose entity (as evidenced by an Opinion of Counsel in form and substance
satisfactory to the Administrative Agent) and is not an operating company and
(b) has as its primary assets real property and rights under a Lease.
“Special Reduction Amount”: An amount equal to (i) with respect to an Initial
Credit Agreement Mandatory Reduction Amount, an amount equal to the lesser of
(x) the Weighted Average Advance Reduction Amount, and (y) the Pro Rata 2007-A
Reduction Amount, and (ii) with respect to (A) any Credit Agreement Optional
Reduction Amount, and (B) any Credit Agreement Mandatory Reduction Amount
arising after the initial renewal and extension of the Credit Agreement
following the Third Amendment and Restatement Effective Date (other than any
Initial Credit Agreement Reduction Amount), an amount equal to the Pro Rata
2007-A Reduction Amount, in each case, minus amounts paid to the Administrative
Agent and applied in the manner set forth in Section 2.8.

47



--------------------------------------------------------------------------------



 



“Special Reduction Amount Date”: The date of payment of a Credit Agreement
Reduction Amount under the Credit Agreement.
“Structuring and Agency Fee”: With respect to any Purchaser, as defined in the
Purchaser Fee Letter.
“Structuring and Agency Fee Rate”: With respect to any Purchaser, the rate set
forth in the Purchaser Fee Letter.
“Subsidiary”: As to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly, through one or more intermediaries, or both, by such Person;
provided that any joint ventures in which each party to the joint venture
possesses 50% of the Voting Stock of such entity shall be expressly excluded
from this definition.
“Substitute Asset”: On any day, an Eligible Asset that meets each of the
conditions for substitution set forth in Section 2.18.
“Successor Servicer”: Defined in Section 6.16(a).
“TALF Program”: Defined in Section 2.22.
“Tape”: Defined in Section 7.2(b)(ii).
“Taxes”: Any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Governmental Authority.
“Termination Date”: The earliest of (a) the date of the termination of the
Facility Amount pursuant to Section 2.4, (b) the Business Day designated by the
Seller to the Administrative Agent as the Termination Date at any time following
two Business Days’ prior written notice thereof to the Administrative Agent,
(c) November 30, 2007, (d) with respect to any Purchaser who is an Issuer the
date any Liquidity Agreement shall cease to be in full force and effect, or
(e) the date of the declaration of the Termination Date pursuant to Section
10.2(a) or 10.2(c) or the date of the automatic occurrence of the Termination
Date pursuant to Section 10.2(b). The Seller acknowledges that the Termination
Date has occurred.
“Termination Event”: The occurrence of an event described in Sections 10.1(e),
10.1(f), 10.1(g), 10.1(h), 10.1(i), 10.1(j), 10.1(k) (if such event arose under
any of clauses (b) through (e) of the definition of Material Adverse Effect),
10.1(l) through and including 10.1(t), 10.1(v), 10.1(w), 10.1(y) or 10.1(z).
“Term Loan”: A Loan that is a term loan that has been fully funded and does not
contain any unfunded commitment on the part of the Originator arising from an
extension of credit by the Originator to an Obligor.
“Third Amendment and Restatement Effective Date”: April 20, 2009.
“TNW Test Level”: The greater of (A) sum of (i) $1,015,000,000, plus (ii) 70% of
the cumulative Net Proceeds of Capital Stock/Conversion of Debt received at any
time after December 31, 2005 (other than the period commencing on January 1,
2008 and ending on September 30, 2008), plus (iii) 30% of the cumulative Net
Proceeds of Capital Stock/Conversion of Debt received at any time during the
period commencing on January 1, 2008 and ending on September 30, 2008, and
(B) the covenant level for

48



--------------------------------------------------------------------------------



 



“Minimum Consolidated Tangible Net Worth” set forth under any of the Other
CapitalSource Facilities, including Section 5.32(c) of the Credit Agreement (or
any replacement provision thereunder).
“Total Principal Payable”: The Class A Total Principal Payable.
“Transaction”: Defined in Section 3.2.
“Transaction Documents”: This Agreement, the Sale Agreement, each Hedging
Agreement, the Hedge Guaranty, the REO Pledge Agreement, the Account Control
Agreement, the Lock-Box Agreement, the Intercreditor Agreement, the Confirmation
and Undertaking Letter, the Parent Undertaking-Originator, the Parent
Undertaking-Servicer, the Capital Contribution Agreement, the Memorandum of
Understanding, each Variable Funding Certificate, the Purchaser Fee Letter, the
Backup Servicer and Collateral Custodian Fee Letter, any UCC financing
statements filed pursuant to the terms of this Agreement, and any additional
document the execution of which is necessary or incidental to carrying out the
terms of the foregoing documents.
“Transition Expenses”: The reasonable costs (including reasonable attorneys’
fees) of the Backup Servicer incurred in connection with the transferring the
servicing obligations under this Agreement and amending this Agreement to
reflect such transfer in an amount not to exceed $100,000.
“Turbo Event”: The occurrence of an event described in Sections 10.1(a),
10.1(b), 10.1(c), 10.1(d), 10.1(k) (if such event arose under clause (a) of the
definition of Material Adverse Effect), 10.1(u) or 10.1(x).
“Turbo Effective Date”: March 20, 2009
“Turbo Period”: The period which commenced on the Turbo Effective Date and
ending on the Collection Date.
“UCC”: The Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.
“Underlying Instruments”: The indenture, loan agreement, credit agreement or
other agreement pursuant to which a Loan has been issued or created and each
other agreement that governs the terms of or secures the obligations represented
by such Loan or of which the holders of such Loan are the beneficiaries related
thereto.
“Underlying Lessee”: A lessee that is obligated on a Lease with an SPE Obligor.
“United States”: The United States of America.
“Unmatured Termination Event”: Any event that, with the giving of notice or the
lapse of time, or both, would become a Termination Event.
“VFC”: Defined in Section 2.1(a).
“Voting Stock”: With respect to any Person, Capital Stock or membership
interests (in the case of a limited liability company) issued by such Person the
holders of which are ordinarily, in the absence of contingencies, entitled to
vote for the election of directors (or persons performing similar functions) of
such Person, even though the right so to vote has been suspended by the
happening of such contingency.

49



--------------------------------------------------------------------------------



 



“Wachovia Facilities”: The securitization/warehouse facilities provided under
(i) that certain Sale and Servicing Agreement, dated as of April 20, 2004 by and
among CapitalSource Funding III LLC, as the seller, CapitalSource Finance LLC,
as the originator and servicer, each of the purchasers and purchaser agents from
time to time a party thereto, Wachovia Capital Markets, LLC, as the
administrative agent and as the WBNA Agent and Wells Fargo Bank, National
Association, as the backup servicer and as the collateral custodian, as such
agreement has been and may in the future be amended, modified or supplemented
from time to time (including any replacement facility thereto or entered into in
connection therewith), (ii) that certain Amended and Restated Sale and Servicing
Agreement, by and among CSE QRS Funding I LLC, as the seller, CSE Mortgage LLC,
as the originator and as the servicer, each of the purchasers and purchaser
agents from time to time party thereto, Wachovia Capital Markets, LLC, as the
administrative agent and as the VFCC Agent and Wells Fargo Bank, National
Association, as the backup servicer and as the Collateral Custodian, as amended
through February 17, 2009 as such agreement has been and may in the future be
amended, modified or supplemented from time to time (including any replacement
facility thereto or entered into in connection therewith), and (iii) that
certain Multicurrency Revolving Facility Agreement, dated as of October 3, 2007
by and among CS Europe Finance Limited and CS UK Finance Limited as the
borrowers and guarantors, each of the lenders, lender agents, swingline lender
agents and swingline lenders party thereto from time to time, CapitalSource
Finance LLC, as the servicer, Wachovia Bank, N.A. as the administrative agent
and the security trustee and Wachovia Securities International Ltd., as lead
arranger and sole bookrunner, as such agreement has been and may in the future
be amended, modified or supplemented from time to time (including any
replacement facility thereto or entered into in connection therewith).
“Warranty Asset”: Any Asset that fails to satisfy any criteria of the definition
of Eligible Asset; provided that notwithstanding the foregoing, for purposes of
determining what is a Warranty Asset, the criteria set forth in clauses (1)(c),
(1)(d), 1(l)(i), 1(s) (but solely to the extent the criteria in such clause 1(s)
relates to any express representation and warranty that an Asset is an Eligible
Asset), 1(w), 1(x), (1)(y) and clauses (2)(e) and 2(f) (but solely to the extent
that the criteria in such clauses 2(e) and 2(f) would not be satisfied as a
result of the operation of law or an effective court order in connection with an
Insolvency Event) and clause (3)(i) of the definition of Eligible Asset and
clauses (viii) and (x) in the definition of Eligible Obligor shall apply only as
of the applicable Cut-Off Date of such Asset.
“Warranty Event”: As to any Asset, the discovery that as of the related Cut-Off
Date there had existed a breach of any representation or warranty relating to
such Asset and the continuance of such breach through any applicable
determination date or beyond any applicable cure period.
“Weighted Average Advance Rate”: For any day on which Class A Advances are
outstanding, the weighted average of the Class A Advance Rates applicable to the
Eligible Assets included in the Collateral on such day, weighted according to
the proportion of the Aggregate Outstanding Asset Balance each type of Asset
represents; provided that the Weighted Average Advance Rate shall in no event
exceed 75%.
“Weighted Average Advance Reduction Amount”: An amount in reduction of Advances
Outstanding hereunder (when combined with reductions of the “Advances
Outstanding” under the CS Funding VII Facility) such that the quotient
(expressed as a percentage) of (x) the Combined Advances Outstanding divided by
(y) the sum of (i) the Aggregate Outstanding Asset Balance plus (ii) the CS
Funding VII Aggregate Outstanding Asset Balance would be less than or equal to
50%.
“Workout Asset”: A Delinquent Asset or a Charged-Off Asset.
“Zero-Coupon Bond”: A bond that, at the time of determination, does not make
periodic payments of interest.

50



--------------------------------------------------------------------------------



 



     Section 1.2 Other Terms.
     All accounting terms used but not specifically defined herein shall be
construed in accordance with GAAP. All terms used in Article 9 of the UCC in the
State of New York, and used but not specifically defined herein, are used herein
as defined in such Article 9.
     Section 1.3 Computation of Time Periods.
     Unless otherwise stated in this Agreement, in the computation of a period
of time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”
     Section 1.4 Interpretation.
     In each Transaction Document, unless a contrary intention appears:
     (i) the singular number includes the plural number and vice versa;
     (ii) reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by the
Transaction Documents;
     (iii) reference to any gender includes each other gender;
     (iv) reference to day or days without further qualification means calendar
days;
     (v) reference to any time means New York, New York time;
     (vi) reference to any agreement (including any Transaction Document),
document or instrument means such agreement, document or instrument as amended,
modified, waived, supplemented, restated or replaced and in effect from time to
time in accordance with the terms thereof and, if applicable, the terms of the
other Transaction Documents, and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor; and
     (vii) reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision.
     Section 1.5 Special Provisions Relating to Alternative Currency Loans.
     For purposes of (a) complying with any requirement of this Agreement stated
in Dollars and (b) calculating any ratio or other test set forth in this
Agreement, the amount of any Asset that is denominated in an Alternative
Currency shall be deemed to be the Dollar Equivalent of such amount of
Alternative Currency determined as of the date of such calculation including,
without limitation, the following (together with any defined terms in which such
defined terms are used): “Aggregate Outstanding Asset Balance”, “Borrowing
Base”, “Pool Concentration Criteria”, “Interest Collections”, “Outstanding Asset
Balance”, “Permitted Investments”, “Portfolio Aggregate Outstanding Asset
Balance”, “Portfolio Outstanding Asset Balance”, “Principal Collections”,
“Scheduled Payment” and “Servicing Fee”.

51



--------------------------------------------------------------------------------



 



ARTICLE II
PURCHASE OF THE VFCS
     Section 2.1 The VFCs.
     (a) On the terms and conditions set forth in the Agreement, Seller
delivered to the Administrative Agent at its address set forth on the signature
pages of this Agreement (for the benefit of the applicable Purchaser thereof) on
the Restatement Date, a duly executed variable funding certificate (each such
certificate, a “VFC” or “Class A VFC”), in substantially the form of Exhibit B.
Each VFC shall evidence an undivided ownership interest (and the Seller does
hereby sell, transfer, assign and convey such undivided ownership interest to
the Administrative Agent for the benefit of the Purchasers) in the Collateral
purchased by a Purchaser in an amount equal, at any time, to the percentage
equivalent of a fraction (i) the numerator of which is the Advances outstanding
under the applicable VFC on such day, and (ii) the denominator of which is the
total aggregate Advances Outstanding on such day. Interest shall accrue, and
each VFC shall be payable, as described herein; provided that the aggregate
amount outstanding under (i) all Class A VFCs at any one time shall not exceed
the Facility Amount.
     (b) On the terms and conditions hereinafter set forth, from the Closing
Date to, but excluding the Termination Date (the Seller acknowledging that the
Termination Date has occurred), the Seller may, at its option, request advances
of funds under the Class A VFCs (each, a “Class A Advance”) and the Issuers may,
in their sole discretion, fund such Class A Advance ratably in accordance with
their Issuer Purchase Limits (or in such other proportion as the Issuers may
mutually agree), and if the Issuers do not fund the entire amount of such
Class A Advance, the Liquidity Banks shall fund, ratably in accordance with
their Class A Commitments, any portion of such Class A Advance not funded by the
Issuers; provided that in no event shall the Class A Purchasers make any Class A
Advance if, after giving effect to such Class A Advance, the aggregate Class A
Advances Outstanding hereunder would exceed the lesser of (x) the Class A
Facility Amount, or (y) the Maximum Availability. Notwithstanding anything
contained in this Section 2.1 or elsewhere in this Agreement to the contrary,
(i) no Issuer shall fund any Class A Advance at any time if, after giving effect
thereto, the outstanding principal amount of Class A Advances funded by such
Issuer would exceed such Issuer’s Issuer Purchase Limit, and (ii) no Liquidity
Bank shall be obligated to provide the Administrative Agent or the Seller with
aggregate funds in connection with a Class A Advance that would exceed such
Liquidity Bank’s Class A Commitment then in effect. Each Class A Advance made by
the Class A Purchasers hereunder is subject to the interests of the Hedge
Counterparties under Section 2.9(a)(1) and Section 2.10(a)(1) of this Agreement.
     (c) Notwithstanding the foregoing or anything in this Agreement or any
other Transaction Document to the contrary, (i) nothing contained in this
Agreement or any other Transaction Document shall constitute a commitment by any
Issuer to fund any Advance and (ii) the Issuers shall not be liable to make any
payments under this Agreement or any other Transaction Document (all liability
with respect to which shall be an obligation of the Liquidity Banks or the
Administrative Agent).
     (d) [Intentionally Omitted.]
     (e) [Intentionally Omitted.]
     (f) Notwithstanding anything to the contrary contained herein, this
Agreement and the Class A VFCs to be issued thereunder shall constitute a single
revolving debt facility with a single maturity and Seller shall not take any
action under the Agreement that would cause Seller to have outstanding one or
more debt obligations with two or more maturities hereunder.

52



--------------------------------------------------------------------------------



 



For purposes of this section, debt obligations have “two or more maturities” if
they have different stated maturities or if the holders of the debt obligations
possess different rights concerning the acceleration of or delay in the
maturities of the obligations.
     Section 2.2 [Intentionally Omitted.]
     Section 2.3 Procedures for Advances.
     (a) Each Advance from a Purchaser hereunder shall be effected by the Seller
(or the Servicer on its behalf) delivering to the Administrative Agent (with a
copy to the Collateral Custodian and the Backup Servicer) a duly completed
Borrowing Notice (along with a Borrowing Base Certificate) no later than 2:00
p.m. (New York City, New York time) at least two Business Days prior to the
proposed Funding Date; provided that no more than four Class A Advances shall be
made in any one calendar month without the Administrative Agent’s prior consent.
Each Borrowing Notice (along with a Borrowing Base Certificate) shall
(i) specify the desired amount of such Class A Advance (which amount must be at
least equal to $250,000), (ii) specify the date of such Advance, (iii) specify
the Assets to be financed on such Funding Date (including the appropriate file
number and Outstanding Asset Balance for each Asset, and identifying each Loan
by type and whether such Loan is a Senior Secured ABL Loan, Senior Secured Loan,
B-Note Loan, Mezzanine Loan, Acquired Loan or Participation Loan) and
(iv) include a representation that all conditions precedent for an Advance
described in Article III hereof have been met. Each Borrowing Notice shall be
irrevocable.
     Each Issuer shall promptly thereafter notify the Administrative Agent
whether such Issuer has determined to make the requested Class A Advance on the
terms specified by the Seller, and the Issuers shall notify the Administrative
Agent of the funding allocation as between them (if other than proportional to
their Issuer Purchase Limits). The Administrative Agent shall promptly
thereafter notify the Seller whether the Issuers have determined to make the
requested purchase and, if so, whether all of the terms specified by the Seller
are acceptable to the Issuers. If the Issuers have determined not to make the
entire amount of a Class A Advance requested to be made, the Administrative
Agent shall promptly send notice of the proposed Class A Advance to all of the
Liquidity Banks concurrently specifying the date of such Class A Advance, the
aggregate amount of such Class A Advance to be funded by the Liquidity Banks
(which amount shall be equal to the portion of the Class A Advance not funded by
the Issuers), and each such Liquidity Bank’s portion thereof (determined ratably
in accordance with its respective Class A Commitment).
     (b) On the date of each Advance, the applicable Purchasers shall upon
satisfaction of the applicable conditions set forth in Article III, make
available to the Seller in same day funds, at such bank or other location
reasonably designated by Seller in its Borrowing Notice given pursuant to this
Section 2.3, an aggregate amount equal to: the least of (i) the amount requested
by the Seller for such Class A Advance, (ii) an amount equal to the Class A
Availability on such Funding Date or (iii) the Facility Amount.
     (c) Effective on the date of each Advance pursuant to this Section 2.3, the
Seller hereby sells and assigns to the Administrative Agent, for the benefit of
the Purchasers making such Advance, all Assets listed on the attachment to the
Borrowing Notice delivered in connection with such Advance, and the Related
Security and Collections with respect thereto.
     (d) On each Funding Date, the obligation of each Liquidity Bank to remit
its pro rata share of each Class A Advance shall be several from that of each
other Liquidity Bank and the failure of any Liquidity Bank to so make such
amount available to the Seller shall not relieve any other Liquidity Bank

53



--------------------------------------------------------------------------------



 



of its obligation hereunder. No Liquidity Bank shall be responsible for the
failure of any other Liquidity Bank to make funds available in connection with
any Class A Advance.
     (e) Notwithstanding the foregoing, an Additional Asset may not be included
in the Assets being financed unless (x) if all Pool Concentration Criteria were
satisfied immediately prior to giving effect to such inclusion, all Pool
Concentration Criteria continue to be satisfied after giving effect to the
inclusion of such Additional Asset or (y) if any Pool Concentration Criteria was
not satisfied immediately prior to giving effect to such inclusion, the degree
of non-satisfaction of each Pool Concentration Criteria will be maintained or
improved after giving effect to the inclusion of such Additional Asset.
     (f) Notwithstanding the foregoing, (x) no Construction Loan may become an
Additional Asset, if after giving effect thereto, the Outstanding Asset Balance
of all Construction Loans that are included in the Collateral (expressed as a
percentage of Aggregate Outstanding Asset Balance) would exceed the Outstanding
Asset Balance (as of the initial Funding Date) of all Construction Loans
included in the Collateral on the initial Funding Date (expressed as a
percentage of Aggregate Outstanding Asset Balance as of the initial Funding
Date), and (y) no Loan due from the Obligor of an Excess Concentration Loan may
become an Additional Asset.
     Section 2.4 Reduction of the Facility Amount; Mandatory and Optional
Repayments; Increase of Commitment.
     (a) The Seller may, upon at least 10 days’ prior written notice (such
notice to be received by the Administrative Agent no later than 5:00 p.m. (New
York City, New York time) on such day) to the Administrative Agent, terminate in
whole or reduce in part the portion of the Facility Amount that exceeds the sum
of the Advances Outstanding, accrued Interest, Breakage Costs and Hedge Breakage
Costs; provided that each partial reduction of the Facility Amount shall be in
an aggregate amount equal to at least $1,000,000. Each notice of reduction or
termination pursuant to this Section 2.4(a) shall be irrevocable.
     (b) The Seller may, upon two Business Days’ prior written notice (such
notice to be received by the Administrative Agent and each Hedge Counterparty no
later than 2:00 p.m. (New York City, New York time) on such day) to the
Administrative Agent, reduce the Advances Outstanding by remitting, to the
Administrative Agent, for payment to the applicable Purchasers, (i) cash and
(ii) instructions to reduce such Advances Outstanding, related accrued Interest,
Breakage Costs and Hedge Breakage Costs; provided that no such reduction shall
be given effect unless the Seller has complied with the terms of any Hedging
Agreement requiring that one or more Hedge Transactions be terminated in whole
or in part as the result of any such reduction of the Advances Outstanding, and
Seller has paid all Hedge Breakage Costs and any payments owing to the relevant
Hedge Counterparty for any such termination. Any reduction of the Advances
Outstanding shall be in a minimum amount of $250,000. Any such reduction will
occur only if sufficient funds have been remitted to pay all such amounts in the
succeeding sentence in full. Upon receipt of such amounts, the Administrative
Agent shall apply such amounts first to the pro rata reduction of the Advances
Outstanding by paying such amounts to the applicable Purchasers, second to the
payment of related accrued Interest on the amount of the Advances Outstanding to
be repaid by paying such amounts to the applicable Purchasers, and third to the
payment of any Breakage Costs and Hedge Breakage Costs and any other payments
owing to the applicable Hedge Counterparty in respect of the termination of any
Hedge Transaction; provided, however, if such amounts are received during the
Amortization Period or the Turbo Period, such amounts shall be applied in the
order of priority set forth in Section 2.10. Any notice relating to any
prepayment pursuant to this Section 2.4(b) shall be irrevocable.

54



--------------------------------------------------------------------------------



 



     (c) If on any day (i) the Administrative Agent, as agent for the Secured
Parties, does not own or have a valid and perfected first priority security
interest in any of the Collateral or (ii) any Asset which has been represented
by the Seller to be an Eligible Asset is later determined not to have been an
Eligible Asset as of the related Cut-Off Date, upon the earlier of the Seller’s
receipt of notice from the Administrative Agent or the Seller becoming aware
thereof and the Seller’s failure to cure such breach within 30 days, the Seller
shall be deemed to have received on such day a collection (a “Deemed
Collection”) of such Asset in full and shall on such day pay to the
Administrative Agent, on behalf of the Purchasers and each Hedge Counterparty,
an amount equal to (x) the Outstanding Asset Balance of the Asset (calculated
without regard to the first two provisos contained in the definition of
“Outstanding Asset Balance”) to be applied towards the reduction of the
principal of the Class A VFCs until paid in full, plus (y) any Breakage Costs
and Hedge Breakage Costs and any other payments owing to the applicable Hedge
Counterparty in respect of the termination of any Hedge Transaction required as
a result of the Deemed Collection and retransfer of the related Asset
contemplated by this Section 2.4(c). In connection with any such Deemed
Collection, the Administrative Agent, as agent for the Secured Parties, shall
automatically and without further action, be deemed to transfer to the Seller
(or any Affiliate of the Seller designated by the Seller), free and clear of any
Lien created by the Administrative Agent, all of the right, title and interest
of the Administrative Agent, as agent for the Secured Parties, in, to, and under
the Asset with respect to which the Administrative Agent has received such
Deemed Collection, but without any other representation and warranty of any
kind, express or implied.
     (d) At any time prior to the Termination Date (the Seller acknowledging
that the Termination Date has occurred), the Seller may, upon at least two
(2) Business Days’ prior written notice to the Administrative Agent, request
that the aggregate Class A Commitments be increased in increments of
$125,000,000 up to a maximum incremental amount of $250,000,000, with a
commensurate increase in the Class A Commitment of each Liquidity Bank, any such
increase to be subject to the written consent of the Administrative Agent and
each Liquidity Bank.
     Section 2.5 Determination of Interest.
     To the extent any Purchaser’s Class A Interest Rate is determined by
reference to the CP Rate, the Administrative Agent shall determine such
Purchaser’s CP Rate and the Interest (including unpaid Interest, if any, due and
payable on a prior Payment Date) to be paid by the Seller with respect to each
Advance, as applicable, on each Payment Date for the related Accrual Period and
shall advise the Servicer thereof on or before the third Business Day prior to
such Payment Date.
     Section 2.6 Percentage Evidenced by each VFC.
     The variable percentage ownership interest in the Collateral represented by
each VFC shall be initially computed on its date of purchase as set forth in
Section 2.1(a). Thereafter, until the Termination Date, each VFC shall be
automatically recomputed (or deemed to be recomputed) on each day prior to the
Termination Date as set forth in Section 2.1(a). The variable percentage
ownership interest in the Collateral represented by each VFC as computed (or
deemed to be recomputed) as of the close of business on the day immediately
preceding the Termination Date shall remain constant at all times on and after
the Termination Date. The variable percentage ownership interest in the
Collateral represented by each VFC shall become zero when its Advances and
Interest have been indefeasibly paid in full.
     Section 2.7 Notations on VFCs.
     The Administrative Agent is hereby authorized to enter on a schedule
attached to the VFC a notation (which may be computer generated) with respect to
each Advance under a VFC made by the applicable Purchaser of: (a) the date and
principal amount thereof, and (b) each repayment of principal

55



--------------------------------------------------------------------------------



 



thereof, and any such recordation shall constitute prima facie evidence of the
accuracy of the information so recorded. The failure of the Administrative Agent
to make any such notation on the schedule attached to the VFC shall not limit or
otherwise affect the obligation of the Seller to repay the Advances in
accordance with their respective terms as set forth herein.
     Section 2.8 Settlement Procedures for Special Reduction Amounts and
Optional Sales.
     On the Optional Sale Date (with respect to Optional Sales) and on or prior
to the Special Reduction Amount Date (with respect to Special Reduction
Amounts), the Seller shall remit to the Administrative Agent the Optional Sale
Proceeds or Special Reduction Amount, as applicable, for payment to reduce
Advances Outstanding, related accrued Interest, Breakage Costs and Hedge
Breakage Costs. Upon receipt of such amounts, the Administrative Agent shall
apply such amounts first to the pro rata reduction of the Advances Outstanding
by paying such amounts to the applicable Purchasers, second to the payment of
related accrued Interest on the amount of the Advances Outstanding to be repaid
by paying such amounts to the applicable Purchasers, third to the payment of any
Breakage Costs and Hedge Breakage Costs and any other payments owing to the
applicable Hedge Counterparty in respect of the termination of any Hedge
Transaction, and fourth, amounts remaining if any, shall be deposited in the
Collection Account for distribution pursuant to Section 2.9 or Section 2.10, as
applicable (the parties hereto acknowledging that the Turbo Period has commenced
on the Turbo Effective Date).
     Section 2.9 Settlement Procedures During the Revolving Period and the
Amortization Period.
     (a) On each Payment Date during the Revolving Period and the Amortization
Period (the parties hereto acknowledging that the Turbo Period has commenced on
the Turbo Effective Date), the Servicer shall direct the Collateral Custodian to
pay pursuant to the Monthly Report to the following Persons, from (1) the
Collection Account, to the extent of Available Funds, and (2) Servicer Advances
received with respect to the immediately preceding Collection Period, the
following amounts in the following order of priority:
     (1) pro rata to each Hedge Counterparty, any amounts, (other than any Hedge
Breakage Costs and any payments due in respect of the termination of any Hedging
Transaction), owing to that Hedge Counterparty under its respective Hedging
Agreement in respect of any Hedge Transaction(s), for the payment thereof;
     (2) to the Servicer, in an amount equal to any unreimbursed Servicer
Advances, for the payment thereof;
     (3) to the Servicer, in an amount equal to any accrued and unpaid Servicing
Fees to the end of the preceding Collection Period, for the payment thereof;
     (4) to the extent not paid for by the Originator, pro rata to the Backup
Servicer and the Collateral Custodian, in an amount equal to any accrued and
unpaid Backup Servicing Fees, Collateral Custodian Fees and Transition Expenses,
for the payment thereof;
     (5) to the Administrative Agent, for the account of the applicable Class A
Purchasers pro rata in accordance with the amount of Class A Advances
Outstanding hereunder (or portions thereof) held by each Class A Purchaser, an
amount equal to any accrued and unpaid Interest (including Interest payable on
any prior Payment Date and related interest thereon), Program Fee, Structuring
and Agency Fee, Commitment Fee and Breakage Costs with respect to the Class A
VFCs, for the payment thereof;

56



--------------------------------------------------------------------------------



 



     (6) to the Administrative Agent, for the account of the applicable Class A
Purchasers pro rata in accordance with the amount of Class A Advances
Outstanding hereunder (or portions thereof) held by each Purchaser, if the
Special Reduction Amount is greater than zero, an amount equal to the Special
Reduction Amount;
     (7) to the Administrative Agent, the Class A Total Principal Payable for
the account of the applicable Class A Purchasers pro rata in accordance with the
amount of Class A Advances Outstanding hereunder (or portions thereof) held by
each Class A Purchaser, for the payment thereof;
     (8) [intentionally omitted];
     (9) [intentionally omitted];
     (10) pro rata to each Hedge Counterparty, any Hedge Breakage Costs and
payments due in termination of any Hedge Transaction, owing to that Hedge
Counterparty under its respective Hedging Agreement, for the payment thereof;
     (11) to the Administrative Agent, the applicable Purchasers, the Backup
Servicer, the Collateral Custodian, the Affected Parties, the Indemnified
Parties or the Secured Parties, pro rata in accordance with the amount owed to
such Person under this clause (11), all other amounts, including Increased Costs
but other than Advances Outstanding, then due under this Agreement, for the
payment thereof; and
     (12) any remaining amount shall be distributed to the Seller.
     (b) [Intentionally Omitted.]
     Section 2.10 Settlement Procedures During the Turbo Period.
     (a) On each Payment Date during the Turbo Period (the parties hereto
acknowledging that the Turbo Period has commenced as of the Turbo Effective
Date), the Servicer shall direct the Collateral Custodian to pay pursuant to the
Monthly Report to the following Persons, (i) from the Collection Account, to the
extent of Available Funds, and (ii) from Servicer Advances received with respect
to the immediately preceding Collection Period, the following amounts in the
following order of priority:
     (1) pro rata to each Hedge Counterparty, any amounts, (including any Hedge
Breakage Costs and any payments due in respect of the termination of any Hedge
Transaction in an amount not to exceed $250,000 in the aggregate for all Hedging
Agreements), owing to that Hedge Counterparty under its respective Hedging
Agreement in respect of any Hedge Transaction(s), for the payment thereof;
     (2) to the Servicer, in an amount equal to any unreimbursed Servicer
Advances, for the payment thereof;
     (3) to the Servicer, in an amount equal to any accrued and unpaid Servicing
Fees to the end of the preceding Collection Period, for the payment thereof;
     (4) to the extent not paid for by the Originator, pro rata to the Backup
Servicer and the Collateral Custodian, in an amount equal to any accrued and
unpaid Backup Servicing Fees, Collateral Custodian Fees and Transition Expenses,
for the payment thereof;

57



--------------------------------------------------------------------------------



 



     (5) to the Administrative Agent, for the account of the applicable Class A
Purchasers pro rata in accordance with the amount of Class A Advances
Outstanding hereunder (or portions thereof) held by each Purchaser, in an amount
equal to any accrued and unpaid Interest (including Interest payable on any
prior Payment Date and related interest thereon), Program Fee, Structuring and
Agency Fee, Commitment Fee and Breakage Costs with respect to the VFCs, for the
payment thereof;
     (6) to the Administrative Agent, for the account of the applicable Class A
Purchasers, pro rata in accordance with the amount of Class A Advances
Outstanding hereunder (or portions thereof) held by each Class A Purchaser, in
an amount necessary to reduce the Class A Advances Outstanding to zero, for the
payment thereof;
     (7) [intentionally omitted];
     (8) [intentionally omitted];
     (9) to the Administrative Agent, for the account of the applicable
Purchasers pro rata in accordance with the amount of Advances Outstanding
hereunder (or portions thereof) held by each Purchaser, in an amount necessary
to reduce the all other Aggregate Unpaids to zero, for the payment thereof;
     (10) pro rata to each Hedge Counterparty, any Hedge Breakage Costs and
payments due in termination of any Hedge Transaction, owing to that Hedge
Counterparty under its respective Hedging Agreement to the extent not reimbursed
pursuant to clause (1) above, for the payment thereof;
     (11) to the Administrative Agent, the applicable Purchasers, the Backup
Servicer, the Collateral Custodian, the Affected Parties, the Indemnified
Parties or the Secured Parties, pro rata in accordance with the amount owed to
such Person under this clause (11), all other amounts, including Increased Costs
but other than Advances Outstanding, then due under this Agreement, for the
payment thereof; and
     (12) any remaining amount shall be distributed to the Seller.
     Section 2.11 Collections and Allocations.
     (a) Collections. The Servicer shall promptly identify any collections
received as being on account of Interest Collections, Principal Collections or
other Collections and shall transfer, or cause to be transferred, all
Collections received directly by it or on deposit in the form of available funds
in the Lock-Box Accounts to the Collection Account by the close of business on
the second Business Day after such Collections are received. In transferring
Collections to the Collection Account, the Servicer shall segregate Principal
Collections and transfer the same to the corresponding Principal Collections
Account. The Servicer (or, at any time that the Collection Account is held at
Citibank, N.A., the Administrative Agent at the direction of the Servicer) shall
make such deposits or payments on the date indicated therein by wire transfer,
in immediately available funds. The Servicer shall further include a statement
as to the amount of Principal Collections and Interest Collections on deposit in
the Collection Account on each Reporting Date in the Monthly Report delivered
pursuant to Section 6.10(b).
     (b) Initial Deposits. On the initial Funding Date and on each Addition Date
thereafter, the Servicer will deposit (in immediately available funds) into the
Collection Account all Collections received after the applicable Cut-Off Date
and through and including the initial Funding Date or Addition

58



--------------------------------------------------------------------------------



 



Date, as the case may be, in respect of Eligible Assets being transferred to and
included as part of the Collateral on such date.
     (c) Excluded Amounts. With the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld (a copy of which will be
provided by the Servicer to the Backup Servicer), the Servicer may withdraw from
the Collection Account any deposits thereto constituting Excluded Amounts if the
Servicer has, prior to such withdrawal and consent, delivered to the
Administrative Agent a report setting forth the calculation of such Excluded
Amounts in a format satisfactory to the Administrative Agent in its sole
discretion.
     (d) Investment of Funds. Until the occurrence of a Termination Event, to
the extent there are uninvested amounts deposited in the Collection Account, all
amounts shall be invested in Permitted Investments selected by the Servicer that
mature no later than the Business Day immediately preceding the next Payment
Date; from and after the occurrence of a Termination Event, to the extent there
are uninvested amounts in the Collection Account (net of losses and investment
expenses), all amounts may be invested in Permitted Investments selected by the
Administrative Agent that mature no later than the Business Day immediately
preceding the next Payment Date. All earnings (net of losses and investment
expenses) thereon shall be retained or deposited into the Collection Account,
and shall be applied pursuant to the provisions of Section 2.9 and Section 2.10,
as applicable (the parties hereto acknowledging that the Turbo Period has
commenced on the Turbo Effective Date).
     Section 2.12 Payments, Computations, Etc.
     (a) Unless otherwise expressly provided herein, all amounts to be paid or
deposited by the Seller or the Servicer hereunder shall be paid or deposited in
accordance with the terms hereof no later than 11:00 a.m. (New York City, New
York time) on the day when due in lawful money of the United States in
immediately available funds to the Agent’s Account and if not received before
such time shall be deemed received on the next Business Day. The Seller shall,
to the extent permitted by law, pay to the Secured Parties interest on all
amounts not paid or deposited when due hereunder at 2.0% per annum above the
Base Rate, payable on demand; provided that such interest rate shall not at any
time exceed the maximum rate permitted by Applicable Law. Such interest shall be
for the account of, and distributed to, each applicable Purchaser. All
computations of interest and all computations of Interest and other fees
hereunder shall be made on the basis of a year consisting of 360 days for the
actual number of days (including the first but excluding the last day) elapsed.
     (b) Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of the payment of Interest or any fee payable hereunder, as the case
may be. For avoidance of doubt, to the extent that Available Funds are
insufficient on any Payment Date to satisfy the full amount of any Increased
Costs pursuant to Section 2.9(a)(11) or Section 2.10(a)(11), as applicable (the
parties hereto acknowledging that the Turbo Period has commenced on the Turbo
Effective Date), such unpaid amounts shall remain due and owing and shall accrue
Interest until repaid in full.
     (c) If any Advance requested by the Seller and approved by the Purchasers
and the Administrative Agent, pursuant to Section 2.3 is not, for any reason
made or effectuated, as the case may be, on the date specified therefor, the
Seller shall indemnify the applicable Purchasers against any reasonable loss,
cost or expense incurred by the applicable Purchasers including, without
limitation, any loss (including loss of anticipated profits, net of anticipated
profits in the reemployment of such funds in the manner determined by each
applicable Purchaser), cost or expense incurred by reason of the

59



--------------------------------------------------------------------------------



 



liquidation or reemployment of deposits or other funds acquired by the
applicable Purchaser to fund or maintain such Advance.
     Section 2.13 Mandatory Repurchase.
     On the first Payment Date following the Termination Date when the Borrowing
Base is less than 15% of the Borrowing Base as of the Termination Date, the
Seller shall notify the Administrative Agent in writing of its intention to
purchase all remaining Collateral. On the Payment Date next succeeding any such
notice, the Seller shall (i) terminate all Hedge Transactions in accordance with
their terms and (ii) purchase all remaining Collateral for a price equal to the
Aggregate Unpaids and the proceeds of such purchase will be deposited into the
Collection Account and paid in accordance with Section 2.10.
     Section 2.14 Fees.
     (a) The Servicer on behalf of the Seller shall pay in accordance with
Section 2.9(a)(5) and Section 2.10(a)(5), as applicable (the parties hereto
acknowledging that the Turbo Period has commenced on the Turbo Effective Date),
to the Administrative Agent from the Collection Account to the extent funds are
available on each Payment Date, monthly in arrears, the applicable Program Fee,
Structuring and Agency Fee and Commitment Fee agreed to between the Seller and
the Administrative Agent in the Purchaser Fee Letter.
     (b) The Servicer shall be entitled to receive a fee (the “Servicing Fee”),
monthly in arrears in accordance with Section 2.9(a)(3) and Section 2.10(a)(3),
as applicable (the parties hereto acknowledging that the Turbo Period has
commenced on the Turbo Effective Date), which fee shall be equal to the sum of
(a) the product of (i) the Servicing Fee Rate applicable to Eligible Assets
which are not Workout Assets, (ii) the Aggregate Outstanding Asset Balance
(excluding Workout Assets), as of the first day of the immediately preceding
Collection Period and (iii) the actual number of days in such Collection Period
divided by 360, and (b) the product of (i) the Servicing Fee Rate applicable to
Workout Assets, (ii) the sum of the Outstanding Asset Balances of all Workout
Assets, as of the first day of the immediately preceding Collection Period and
(iii) the actual number of days in such Collection Period divided by 360.
     (c) The Backup Servicer shall be entitled to receive the Backup Servicing
Fee in accordance with Section 2.9(a)(4) and Section 2.10(a)(4), as applicable
(the parties hereto acknowledging that the Turbo Period has commenced on the
Turbo Effective Date).
     (d) The Collateral Custodian shall be entitled to receive the Collateral
Custodian Fee in accordance with Section 2.9(a)(4) and Section 2.10(a)(4), as
applicable (the parties hereto acknowledging that the Turbo Period has commenced
on the Turbo Effective Date).
     (e) The Seller shall pay to Kaye Scholer LLP as counsel to the
Administrative Agent, on the initial Funding Date, its reasonable estimated fees
and out-of-pocket expenses in immediately available funds and shall pay all
additional reasonable fees and out-of-pocket expenses of Kaye Scholer LLP within
30 Business Days after receiving an invoice for such amounts.
     Section 2.15 Increased Costs; Capital Adequacy; Illegality.
     (a) If either (i) the introduction of or any change (including, without
limitation, any change by way of imposition or increase of reserve requirements)
in or in the interpretation of any law or regulation or (ii) the compliance by
an Affected Party with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), shall (a)
subject an Affected Party to any Tax (except for Taxes on the overall net income
of such Affected Party), duty or other charge

60



--------------------------------------------------------------------------------



 



with respect to any ownership interest in the Collateral, or any right to make
Advances hereunder, or on any payment made hereunder, (b) impose, modify or deem
applicable any reserve requirement (including, without limitation, any reserve
requirement imposed by the Board of Governors of the Federal Reserve System, but
excluding any reserve requirement, if any, included in the determination of
Interest), special deposit or similar requirement against assets of, deposits
with or for the amount of, or credit extended by, any Affected Party or
(c) impose any other condition affecting the ownership interest in the
Collateral conveyed to the Purchasers hereunder or the Purchasers’ rights or
obligations hereunder (including, without limitation, conditions relating to
agreeing to make or making, funding or maintaining Advances at the Adjusted
Eurodollar Rate), the result of which is to increase the cost to any Affected
Party or to reduce the amount of any sum received or receivable by an Affected
Party under this Agreement, then within ten days after demand by such Affected
Party (which demand shall be accompanied by a statement setting forth the basis
for such demand), the Servicer shall pay (and to the extent the Servicer does
not make such payment the Seller shall pay) directly to such Affected Party such
additional amount or amounts as will compensate such Affected Party for such
additional or increased cost incurred or such reduction suffered.
     (b) If either (i) the introduction of or any change in or in the
interpretation of any law, guideline, rule, regulation, directive or request or
(ii) compliance by any Affected Party with any law, guideline, rule, regulation,
directive or request from any central bank or other governmental authority or
agency (whether or not having the force of law), including, without limitation,
compliance by an Affected Party with any request or directive regarding capital
adequacy, has or would have the effect of reducing the rate of return on the
capital of any Affected Party as a consequence of its obligations hereunder or
arising in connection herewith to a level below that which any such Affected
Party could have achieved but for such introduction, change or compliance
(taking into consideration the policies of such Affected Party with respect to
capital adequacy) by an amount deemed by such Affected Party to be material,
then from time to time, within ten days after demand by such Affected Party
(which demand shall be accompanied by a statement setting forth the basis for
such demand), the Servicer shall pay (and to the extent the Servicer does not
make such payment the Seller shall pay) directly to such Affected Party such
additional amount or amounts as will compensate such Affected Party for such
reduction.
     (c) If as a result of any event or circumstance similar to those described
in clause (a) or (b) of this Section 2.15, any Affected Party is required to
compensate a bank or other financial institution providing liquidity support,
credit enhancement or other similar support to such Affected Party in connection
with this Agreement or the funding or maintenance of Advances hereunder, then
within ten days after demand by such Affected Party, the Servicer shall pay (or
to the extent the Servicer does not make such payment the Seller shall pay) to
such Affected Party such additional amount or amounts as may be necessary to
reimburse such Affected Party for any amounts payable or paid by it.
     (d) In determining any amount provided for in this Section 2.15, the
Affected Party may use any reasonable averaging and attribution methods. Any
Affected Party making a claim under this Section 2.15 shall submit to the
Servicer a written description as to such additional or increased cost or
reduction and the calculation thereof, which written description shall be
conclusive absent demonstrable error.
     (e) If any Purchaser shall notify the Administrative Agent that a
Eurodollar Disruption Event as described in clause (a) of the definition of
“Eurodollar Disruption Event” has occurred, the Administrative Agent shall in
turn so notify the Seller, whereupon all Advances Outstanding of the affected
Purchaser in respect of which Interest accrues at the Adjusted Eurodollar Rate
shall immediately be converted into Advances Outstanding in respect of which
Interest accrues at the Base Rate.
     (f) For avoidance of doubt, if the issuance of Interpretation No. 46 by the
Financial Accounting Standards Board or any other change in accounting standards
or the issuance of any other

61



--------------------------------------------------------------------------------



 



pronouncement, release or interpretation, causes or requires the consolidation
of all or a portion of the assets and liabilities of the Originator or Seller
with the assets and liabilities of the Administrative Agent, any Purchaser or
any Liquidity Bank (a “Consolidation Event”), such event shall constitute a
circumstance on which such Affected Party may base a claim for reimbursement
under this Section 2.15. In addition, if a Consolidation Event shall occur, each
of the Administrative Agent, Purchasers, Originator, Servicer and Seller agrees
to work in good faith to (i) obtain a rating for the Advances acceptable to the
Administrative Agent, or (ii) seek an alternative term financing and facilitate
the transfer or assignment by the Purchasers of the Advances and Assets in
connection with such alternative term financing.
     Section 2.16 Taxes.
     (a) All payments made by an Obligor in respect of an Asset and all payments
made by the Seller or the Servicer under this Agreement will be made free and
clear of and without deduction or withholding for or on account of any Taxes. If
any Taxes are required to be withheld from any amounts payable to the
Administrative Agent, any Affected Party or any Secured Party, then the amount
payable to such Person will be increased (such increase, the “Additional
Amount”) such that every net payment made under this Agreement after withholding
for or on account of any Taxes (including, without limitation, any Taxes on such
increase) is not less than the amount that would have been paid had no such
deduction or withholding been deducted or withheld. The foregoing obligation to
pay Additional Amounts, however, will not apply with respect to net income or
franchise taxes imposed on the Purchasers, any Affected Party or the
Administrative Agent, respectively, with respect to payments required to be made
by the Seller or Servicer under this Agreement, by a taxing jurisdiction in
which the Purchasers, any Affected Party or the Administrative Agent, are
organized, conducts business or is paying taxes (as the case may be).
     (b) The Servicer will indemnify (and to the extent the indemnification
provided by the Servicer is insufficient the Seller will indemnify) each
Affected Party for the full amount of Taxes payable by such Person in respect of
Additional Amounts and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. All payments in respect of
this indemnification shall be made within ten days from the date a written
invoice therefor is delivered to the Seller.
     (c) Within 30 days after the date of any payment by the Seller and the
Servicer of any Taxes, the Seller and the Servicer will furnish to the
Administrative Agent at its address set forth under its name on the signature
pages hereof, appropriate evidence of payment thereof.
     (d) If a Purchaser is not created or organized under the laws of the United
States or a political subdivision thereof, such Purchaser shall deliver to the
Seller, with a copy to the Administrative Agent, (i) within 15 days after the
Closing Date, two (or such other number as may from time to time be prescribed
by Applicable Laws) duly completed copies of IRS Form W-8BEN or Form W-8ECI (or
any successor forms or other certificates or statements that may be required
from time to time by the relevant United States taxing authorities or Applicable
Laws), as appropriate, to permit the Seller to make payments hereunder for the
account of such Purchaser without deduction or withholding of United States
federal income or similar Taxes and (ii) upon the obsolescence of or after the
occurrence of any event requiring a change in, any form or certificate
previously delivered pursuant to this Section 2.16(d), copies (in such numbers
as may from time to time be prescribed by Applicable Laws or regulations) of
such additional, amended or successor forms, certificates or statements as may
be required under Applicable Laws or regulations to permit the Seller and the
Servicer to make payments hereunder for the account of such Purchaser without
deduction or withholding of United States federal income or similar Taxes.

62



--------------------------------------------------------------------------------



 



     (e) If, in connection with an agreement or other document providing
liquidity support, credit enhancement or other similar support to the Purchasers
in connection with this Agreement or the funding or maintenance of Advances
hereunder, the Purchasers are required to compensate a bank or other financial
institution in respect of Taxes under circumstances similar to those described
in this Section 2.16, then, within ten days after demand by the Purchasers, the
Servicer shall pay (or to the extent the Servicer does not make such payment the
Seller shall pay) to the Purchasers such additional amount or amounts as may be
necessary to reimburse the Purchasers for any amounts paid by them.
     (f) The Servicer will indemnify (and to the extent the indemnification
provided by the Servicer is insufficient the Seller will indemnify) each
Affected Party to the extent of any amounts that are required to be deposited
into the Collection Account pursuant to the terms of this Agreement and are not
so deposited by virtue of any Tax imposed as a result of Seller, CS Funding IX
Depositor LLC, CS Funding VII or some portion or combination of the foregoing
being treated as a “taxable mortgage pool” within the meaning of Section 7701(i)
of the Code (and notwithstanding a breach, if any, by a Liquidity Bank of its
obligations under Section 13.16(d) below).
     (g) Without prejudice to the survival of any other agreement of the Seller
and the Servicer hereunder, the agreements and obligations of the Seller and the
Servicer contained in this Section 2.16 shall survive the termination of this
Agreement.
     Section 2.17 Assignment of the Sale Agreement.
     The Seller hereby assigns to the Administrative Agent, for the ratable
benefit of the Secured Parties hereunder, all of the Seller’s right, title and
interest in and to, but none of its obligations under, the Sale Agreement and
any UCC financing statements filed under or in connection therewith. In
furtherance and not in limitation of the foregoing, the Seller hereby assigns to
the Administrative Agent for the benefit of the Secured Parties its right to
indemnification under Article VIII of the Sale Agreement. The Seller confirms
that the Administrative Agent on behalf of the Secured Parties shall have the
sole right to enforce the Seller’s rights and remedies under the Sale Agreement
and any UCC financing statements filed under or in connection therewith for the
benefit of the Secured Parties.
     Section 2.18 Substitution of Assets.
     On any day prior to the occurrence of a Termination Event or the
commencement of the Turbo Period (and after the occurrence of a Termination
Event or during the Turbo Period at the discretion of the Administrative Agent;
the parties hereto acknowledging that the Turbo Period has commenced as of the
Turbo Effective Date), the Seller may, subject to the conditions set forth in
this Section 2.18 and subject to the other restrictions contained herein,
replace any Asset with one or more Eligible Assets (each, a “Substitute Asset”);
provided that no such replacement shall occur unless each of the following
conditions is satisfied as of the date of such replacement and substitution:
     (a) the Seller has recommended to the Administrative Agent (with a copy to
the Collateral Custodian) in writing that the Asset to be replaced should be
replaced (each a “Replaced Asset”);
     (b) each Substitute Asset is an Eligible Asset on the date of substitution;
     (c) (x) if all Pool Concentration Criteria were satisfied immediately prior
to giving effect to the inclusion of the Substitute Asset, all Pool
Concentration Criteria continue to be satisfied after giving effect to such
inclusion or (y) if any Pool Concentration Criteria was not satisfied
immediately prior to giving effect to such inclusion, the degree of
non-satisfaction of each Pool Concentration Criteria will be maintained or
improved after giving effect to the inclusion of such Substitute Asset;

63



--------------------------------------------------------------------------------



 



     (d) for purposes only of substitutions pursuant to Section 4.6 undertaken
because an Asset has become a Warranty Asset, the aggregate Outstanding Asset
Balance of such Substitute Assets shall be equal to or greater than the
aggregate Outstanding Asset Balances of the Replaced Assets;
     (e) for purposes only of substitutions pursuant to Section 4.6 undertaken
because an Asset has become a Warranty Asset, such Substitute Assets, at the
time of substitution by the Seller, shall have no greater weighted average life
than the Replaced Asset;
     (f) all representations and warranties of the Seller contained in
Section 4.1 and Section 4.2 shall be true and correct as of the date of
substitution of any such Substitute Asset;
     (g) the substitution of any Substitute Asset does not cause a Termination
Event or Unmatured Termination Event to occur;
     (h) the sum of the Outstanding Asset Balance of all Assets that are
Substitute Assets (other than in the case of substitutions pursuant to
Section 4.6 undertaken because an Asset has become a Warranty Asset) does not
exceed 20% of the Facility Amount;
     (i) the sum of (a) the Outstanding Asset Balance of all Substitute Assets
(other than in the case of substitutions pursuant to Section 4.6 undertaken
because an Asset has become a Warranty Asset) substituted for Delinquent Assets
and Charged-Off Assets plus (b) the Outstanding Asset Balance of all Delinquent
Assets and Charged-Off Assets (determined without regard to the first two
provisos in the definition of Outstanding Asset Balance) that have been sold
pursuant to an Optional Sale shall not exceed 10% of the Facility Amount; and
     (j) the Seller shall deliver to the Administrative Agent on the date of
such substitution a certificate of a Responsible Officer certifying that each of
the foregoing is true and correct as of such date.
     In addition, the Seller shall in connection with such substitution deliver
to the Collateral Custodian the related Required Asset Documents. In connection
with any such substitution, the Administrative Agent, as agent for the Secured
Parties, shall, automatically and without further action, be deemed to transfer
to the Seller (or any Affiliate of the Seller designated by the Seller), free
and clear of any Lien created pursuant to this Agreement, all of the right,
title and interest of the Administrative Agent, as agent for the Secured
Parties, in, to and under such Replaced Asset, but without any representation
and warranty of any kind, express or implied.
     Section 2.19 Optional Sales.
     The Seller may, subject to the Seller’s receipt of the prior written
consent from the Administrative Agent (determined in the Administrative Agent’s
sole discretion) and subject to the terms and conditions so approved, prepay all
or a portion of the Advances Outstanding in connection with the sale and
assignment to the Seller by the Administrative Agent, on behalf of the Secured
Parties of the Collateral and the subsequent sale and transfer of such
Collateral by the Seller (each, an “Optional Sale”).

64



--------------------------------------------------------------------------------



 



     Section 2.20 [Intentionally Omitted].
     Section 2.21 [Intentionally Omitted].
     Section 2.22 Appointment of the Placement Agent.
     The Seller and the Servicer each hereby appoints the Administrative Agent
(in such capacity, or any Affiliate designated by the Administrative Agent, the
“Placement Agent”) as the sole lead manager on any term takeout of Loans
financed pursuant to this Agreement (a “Refinancing”), whether through the
asset-backed securities market, in connection with Term Asset-Backed Securities
Loan Facility program provided by The Federal Reserve Bank of New York (the
“TALF Program”), or otherwise. For the avoidance of doubt, the Seller and
Servicer hereby acknowledge that the appointment of the Placement Agent is a
separate engagement from the “Liquidity Bank” role and arrangement provided by
Citibank, N.A. or any of its affiliates and such appointment has been directed
by the Seller in its sole discretion. In connection with such Refinancing, the
Placement Agent shall, in its reasonable judgment and in consultation with the
Seller, determine the timing, terms and Assets to be included in any such
Refinancing; including any determination that the entry into such Refinancing
would achieve extended terms and a lower cost of funds with respect to financing
of the subject Loans than the existing terms hereunder. Upon receiving notice
from the Placement Agent of a proposed Refinancing, the Seller, the Servicer and
the Originator each agrees to cooperate with the Placement Agent and its
designees, consistent with their rights hereunder and the terms hereof, to the
extent necessary or appropriate to effectuate any Refinancing by the Placement
Agent pursuant to the terms of this Section 2.22, including cooperating in
making available to the Placement Agent the Asset Files and servicing records
relating to the Loans. In consideration of the benefits received from the
Administrative Agent hereunder, the Seller, the Servicer and Originator each
hereby agrees and covenants that in connection with each Refinancing, it shall,
at the request of the Placement Agent, make such representations and warranties
concerning the Loans as of the “cutoff date” of the related Refinancing to or as
directed by the Placement Agent as may be reasonably necessary, in the
reasonable opinion of the Placement Agent, to effect such Refinancing, including
any representations and warranties that may be required under the TALF Program.
In addition, the Seller, the Servicer and Originator shall (A) cooperate with
the Placement Agent in effecting any such Refinancing, including the transfer of
all Asset Files with respect to the Loans and shall cooperate to implement all
requirements imposed by any rating agency involved in any Refinancing;
(B) supply such information, opinions of counsel, letters from law and/or
accounting firms (including any certifications, opinions and auditor
attestations required under the TALF Program) and other documentation and
certificates regarding the origination of the Loans as the Placement Agent or
any prospective purchaser or investor shall reasonably request to effect a
Refinancing, and enter into such indemnification agreements customary for such
transaction (and substantially similar to indemnification agreements provided
for in similar transactions among the parties to the Refinancing) relating to or
in connection with the Refinancing as the Placement Agent may reasonably
require, including certifications, agreements and documents that may be required
under the TALF Program; (C) make itself available for and engage in good faith
consultation with the Placement Agent and prospective purchasers or investors
concerning information to be contained in any document, agreement, private
placement memorandum, prospectus, prospectus supplement or similar document or
filing with The Federal Reserve Bank of New York, the Securities and Exchange
Commission or such other governmental or regulatory entity relating to the
Seller or the related Loans and use reasonable efforts to compile any
information and prepare any reports and certificates, into a form, whether
written or electronic, suitable for inclusion in such documentation, including
certifications, agreements and documents that may be required under the TALF
Program; and (D) to implement the foregoing and to otherwise effect any such
Refinancing, enter into, or cause its Affiliates to enter into insurance and
indemnity agreements, underwriting or placement agreements, servicing
agreements, purchase agreements and any other documentation which may be
reasonably required by the Placement Agent in order to effect any such
Refinancing; and take such further actions as

65



--------------------------------------------------------------------------------



 



may be reasonably necessary to effect the foregoing; provided, that, (a) the
Seller shall not have any liability for the Loans arising from or relating to
the ongoing ability of the related obligors to pay under the Loans; (b) none of
the indemnities hereunder shall constitute an unconditional guarantee by the
Seller of collectibility of the Loans; (c) the Seller shall not have any
obligation with respect to the financial inability of any obligor to pay
principal, interest or other amount owing by such obligor under a Loan, (d) the
Seller, the Servicer and the Originator shall not be obligated to make any
representation or warranty that is not true, noting that the Seller, the
Servicer and the Originator shall make reasonable efforts to take all applicable
actions which would make such representation or warranty to be true, and (e) the
Seller, the Servicer and the Originator shall not be required to breach any
confidentiality agreement by which it is bound, noting that the Seller, the
Servicer and the Originator shall make reasonable efforts similar to efforts
made in previous transactions between the parties to obtain permissions to take
the applicable action which would otherwise have been a breach of such
confidentiality agreement. All costs and expenses in connection with this
Section 2.22 shall be the sole responsibility of the Seller.
ARTICLE III
CONDITIONS TO ADVANCES
     Section 3.1 Conditions to Closing and Initial Advance.
     The Purchasers shall not be obligated to make any Advance hereunder on the
occasion of the Initial Advance, nor shall any Purchaser, Administrative Agent,
the Backup Servicer and the Collateral Custodian be obligated to take, fulfill
or perform any other action hereunder, until the following conditions have been
satisfied, in the sole discretion of, or waived in writing by, the
Administrative Agent:
     (a) Each Transaction Document (excluding any Hedge Agreement) shall have
been duly executed by, and delivered to, the parties thereto, and the
Administrative Agent shall have received such other documents, instruments,
agreements and legal opinions as the Administrative Agent shall reasonably
request in connection with the transactions contemplated by this Agreement,
including, without limitation, all those specified in the schedule of documents
attached hereto as Schedule I, each in form and substance satisfactory to the
Administrative Agent;
     (b) The Administrative Agent shall have received (i) satisfactory evidence
that the Seller and the Servicer have obtained all required consents and
approvals of all Persons, including all requisite Governmental Authorities, to
the execution, delivery and performance of this Agreement and the other
Transaction Documents to which each is a party and the consummation of the
transactions contemplated hereby or thereby or (ii) an Officer’s Certificate
from each of the Seller and the Servicer in form and substance reasonably
satisfactory to the Administrative Agent affirming that no such consents or
approvals are required; it being understood that the acceptance of such evidence
or officer’s certificate shall in no way limit the recourse of the
Administrative Agent or any Secured Party against the Originator or the Seller
for a breach of the Originator’s and the Seller’s representation or warranty
that all such consents and approvals have, in fact, been obtained;
     (c) The Seller, the Servicer and the Originator shall each be in compliance
in all material respects with all Applicable Laws and shall have delivered to
the Administrative Agent as to this and other closing matters certification in
the form of Exhibits F-1 and F-2;
     (d) The Seller and the Servicer shall have delivered to the Administrative
Agent duly executed Powers of Attorney in the form of Exhibits G-1 and G-2; and

66



--------------------------------------------------------------------------------



 



     (e) The Seller and the Servicer shall each have delivered to the
Administrative Agent a certificate as to Solvency in the form of Exhibits E-1
and E-2.
     Section 3.2 Conditions Precedent to All Advances.
     Each Advance to the Seller by the applicable Purchaser (each, a
“Transaction”) shall be subject to the further conditions precedent that:
     (a) (i) With respect to any Advance (including the Initial Advance), the
Servicer shall have delivered to the Administrative Agent (with a copy to the
Collateral Custodian and the Backup Servicer), in the case of an Advance, no
later than 2:00 p.m. (New York City, New York time), two Business Days prior to
the related Funding Date in a form and substance satisfactory to the
Administrative Agent, (1) a Borrowing Notice (Exhibit A-1), Borrowing Base
Certificate (Exhibit A-3), Asset List and Monthly Report, if applicable, and
(2) a Certificate of Assignment (Exhibit A to the Sale Agreement including
Schedule I, thereto) and containing such additional information as may be
reasonably requested by the Administrative Agent, and (ii) with respect to any
reduction in Advances Outstanding pursuant to Section 2.4(b), the Servicer shall
have delivered to the Administrative Agent (with a copy to the Backup Servicer)
at least two Business Days prior to any reduction of Advances Outstanding a
Borrowing Notice (Exhibit A-2) and a Borrowing Base Certificate (Exhibit A-3)
executed by the Servicer and the Seller;
     (b) On the date of such Transaction the following statements shall be true,
and the Seller shall be deemed to have certified that:
     (i) The representations and warranties contained in Section 4.1, Section
4.2 and Section 4.3 are true and correct on and as of such day as though made on
and as of such day and shall be deemed to have been made on such day;
     (ii) No event has occurred and is continuing, or would result from such
Transaction, that constitutes a Termination Event or Unmatured Termination
Event;
     (iii) On and as of such day, after giving effect to such Transaction, the
Advances Outstanding shall not exceed the lesser of (x) the Class A Facility
Amount and (y) the Maximum Availability;
     (iv) On and as of such day, the Seller and the Servicer each has performed
all of the covenants and agreements contained in this Agreement to be performed
by such person at or prior to such day; and
     (v) No law or regulation shall prohibit, and no order, judgment or decree
of any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of such Advance or
incremental Advance by the Purchasers in accordance with the provisions hereof,
the reduction of Advances Outstanding, or any other transaction contemplated
herein;
     (c) The Seller shall have delivered to the Collateral Custodian (with a
copy to the Backup Servicer and the Administrative Agent) in the case of an
Advance, no later than 2:00 p.m. (New York City, New York time) one Business Day
prior to any Funding Date a faxed copy of the duly executed original promissory
notes, master purchase agreement and purchase statements or a copy of the Loan
Register, as applicable, for the Loans, and, if any Assets are closed in escrow,
a certificate (in the form of Exhibit L) from the counsel to the Originator or
the Obligor of such Assets certifying the possession of the Required Asset
Documents; provided that notwithstanding the foregoing, the Required Asset
Documents (including any UCCs included in the Required Asset

67



--------------------------------------------------------------------------------



 



Documents) shall be in the possession of the Collateral Custodian within two
Business Days of any related Funding Date as to any Additional Assets;
     (d) [Intentionally Omitted];
     (e) [Intentionally Omitted];
     (f) [Intentionally Omitted];
     (g) The Termination Date shall not have occurred (the Seller acknowledging
that the Termination Date has occurred);
     (h) On the date of such Transaction, the Administrative Agent shall have
received such other approvals, opinions or documents as the Administrative Agent
may reasonably require;
     (i) [Intentionally Omitted];
     (j) The Administrative Agent shall have received from the Seller any
required Hedging Agreement and related hedging confirms required in connection
with the Transaction;
     (k) The Seller and Servicer shall have delivered to the Administrative
Agent all reports required to be delivered as of the date of such Transaction
including, without limitation, all deliveries required by Section 2.3;
     (l) With respect to any Acquired Loan acquired from an Affiliate of the
Originator, the Administrative Agent has received a satisfactory legal opinion
concerning the acquisition of such Loan by the Originator in a true sale
transaction;
     (m) The Seller shall have paid all fees required to be paid, including all
fees required hereunder and under the Purchaser Fee Letter and shall have
reimbursed the Purchasers and the Administrative Agent for all fees, costs and
expenses of closing the transactions contemplated hereunder and under the other
Transaction Documents, including the reasonable attorney fees and any other
legal and document preparation costs incurred by the Purchasers and the
Administrative Agent; and
     (n) The Seller shall have delivered to the Administrative Agent an
Officer’s Certificate (which may be part of the Borrowing Notice) in form and
substance reasonably satisfactory to the Administrative Agent certifying that
each of the foregoing conditions precedent has been satisfied.
     The failure of the Seller to satisfy any of the foregoing conditions
precedent in respect of any Advance shall give rise to a right of the
Administrative Agent, which right may be exercised at any time by the
Administrative Agent, to refuse to fund the requested Advance or Advances or if
any Advances were funded during any such time that any of the foregoing
conditions precedent were not satisfied, the Administrative Agent may direct the
Seller to pay to the Administrative Agent for the benefit of the applicable
Purchasers an amount equal to all such Advances.

68



--------------------------------------------------------------------------------



 



     Section 3.3 [Intentionally Omitted].
     Section 3.4 [Intentionally Omitted].
     Section 3.5 Conditions Precedent to The Third Amendment and Restatement
Effective Date.
     The effectiveness of the Third Amendment and Restatement Effective Date
shall be subject to the satisfaction or written waiver of the following
conditions precedent, in the sole discretion of, the Administrative Agent:
     (a) Each of the 2009 Restructuring Documents have been executed, delivered
and filed, as the case may be, in accordance with their respective terms and
each of the transactions described in Exhibit 09-A with respect to the 2009
Restructuring have been consummated and shall have become effective under the
laws of the State of Delaware, together with all documents and certificates
demonstrating the same;
     (b) The Administrative Agent shall have received a certificate of the
Servicer (together with evidence demonstrating that) stating:
     (i) All approvals, amendments, modifications or forms necessary or
appropriate have become effective such that the Lock-Box Accounts remain fully
operational following the 2009 Restructuring;
     (ii) All 2009 Restructuring Documents and all other approvals, amendments,
modifications or forms necessary or appropriate have become effective with
respect to the 2009 Restructuring and to effectuate the transactions
contemplated and in the manner required thereunder, and
     (iii) All payments and Collections from the Loans shall continue to be
deposited solely into the Lock-Box Accounts;
     (c) All Transaction Documents to be executed on the Third Amendment and
Restatement Effective Date (including, without limitation, this Agreement, the
Memorandum of Understanding, and the Capital Contribution Agreement) shall have
been duly executed by, and delivered to, the parties thereto, and the
Administrative Agent shall have received such other documents, instruments and
agreements as the Administrative Agent shall reasonably request in connection
with the transactions contemplated by this Agreement, including, without
limitation, all those specified in the schedule of documents attached hereto as
Schedule I-C, each in form and substance satisfactory to the Administrative
Agent;
     (d) The Seller shall have paid all fees required to be paid, including all
fees required hereunder and under the Purchaser Fee Letter and shall have
reimbursed the Purchasers and the Administrative Agent for all reasonable and
documented fees, costs and expenses of closing the transactions contemplated
hereunder and under the other Transaction Documents, including reasonable
attorney fees and any other reasonable and documented legal and document
preparation costs incurred by the Purchasers and the Administrative Agent;
     (e) As of such date, the following statements shall be true, and the Seller
shall be deemed to have certified that:

69



--------------------------------------------------------------------------------



 



     (i) The representations and warranties contained in Section 4.1, Section
4.2 and Section 4.3 are true and correct on and as of such day as though made on
and as of such day and shall be deemed to have been made on such day (except
that the representations and warranties contained in Section 4.2(b) are true and
correct on and as of the dates stated therein);
     (ii) No event has occurred and is continuing, or would result from such
Transaction, that constitutes a Termination Event or Unmatured Termination
Event;
     (iii) On and as of such day, the Seller and the Servicer each has performed
all of the covenants and agreements contained in this Agreement to be performed
by such person at or prior to such day;
     (iv) No law or regulation shall prohibit, and no order, judgment or decree
of any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, any transaction contemplated herein;
and
     (v) No Core Transaction Term under any Wachovia Facility is more favorable
than a similar term under the Agreement;
     (f) On the date of such Transaction, the Administrative Agent shall have
received such other approvals, opinions or documents as the Administrative Agent
may reasonably require; and
     (g) The Administrative Agent shall have received an executed assignment of
the Capital Contribution Agreement in favor of the Administrative Agent.
     (h) The Administrative Agent shall have received from the Seller the
confirmation to the Hedge Guaranty.
     Section 3.6 Conditions Precedent to the Fourth Amendment and Restatement
Effective Date.
     The effectiveness of the Fourth Amendment and Restatement Effective Date
shall be subject to the satisfaction or written waiver of the following
conditions precedent, in the sole discretion of, the Administrative Agent:
     (a) This Agreement, the REO Pledge Agreement and the Account Control
Agreement, each to be executed on the Fourth Amendment and Restatement Effective
Date shall have been duly executed by, and delivered to, the parties thereto,
and the Administrative Agent shall have received such other documents,
instruments and agreements as the Administrative Agent shall reasonably request
in connection with the transactions contemplated by this Agreement, including,
without limitation, any original certificates of membership interests in the REO
Asset Owner issued to the Seller, each in form and substance satisfactory to the
Administrative Agent;
     (b) As of such date, the following statements shall be true, and the Seller
shall be deemed to have certified that:
     (i) The representations and warranties contained in Section 4.1, Section
4.2 and Section 4.3 are true and correct on and as of such day as though made on
and as of such day and shall be deemed to have been made on such day (except
that the representations and warranties contained in Section 4.2(b) are true and
correct on and as of the dates stated therein);

70



--------------------------------------------------------------------------------



 



     (ii) No event has occurred and is continuing, or would result from such
Transaction, that constitutes a Termination Event or Unmatured Termination
Event, that has not been waived in writing by the Administrative Agent;
     (iii) On and as of such day, the Seller and the Servicer each has performed
all of the covenants and agreements contained in this Agreement to be performed
by such person at or prior to such day;
     (iv) No law or regulation shall prohibit, and no order, judgment or decree
of any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, any transaction contemplated herein;
and
     (v) Following immediately the Fourth Amendment and Restatement Effective
Date and the effectuation of the transactions contemplated hereunder, no Core
Transaction Term under any Wachovia Facility is more favorable than a similar
term under the Agreement; and
The Administrative Agent shall also have received such other approvals, opinions
or documents as the Administrative Agent may reasonably require.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     Section 4.1 Representations and Warranties of the Seller.
     The Seller represents and warrants as follows:
     (a) Organization and Good Standing. The Seller has been duly organized, and
is validly existing as a limited liability company in good standing, under the
laws of the State of Delaware, with all requisite company power and authority to
own or lease its properties and conduct its business as such business is
presently conducted, and had at all relevant times, and now has all necessary
power, authority and legal right to acquire, own and sell the Collateral.
     (b) The 2009 Restructuring. Each of the transactions described in the 2009
Restructuring has been duly and validly consummated, without modification,
amendment or waiver (other than amendments made in accordance with
Section 4.1(c)) in accordance with the terms, conditions and provisions of the
2009 Restructuring Documents and in conformity with all Applicable Law.
     (c) Amendments to Operating Agreement The Seller has amended and restated
its operating agreement in the form attached as Exhibit 09-D hereto as necessary
or appropriate to reflect the 2009 Restructuring and the transactions
contemplated hereunder. No amendment is necessary or appropriate to the
operating agreement of the Originator to reflect the 2009 Restructuring and the
transactions contemplated hereunder.
     (d) Due Qualification. The Seller is duly qualified to do business and is
in good standing as a limited liability company, and has obtained all necessary
licenses and approvals, in all jurisdictions in which the ownership or lease of
property or the conduct of its business requires such qualification, licenses or
approvals.
     (e) Power and Authority; Due Authorization; Execution and Delivery. The
Seller (i) has all necessary power, authority and legal right to (a) execute and
deliver this Agreement and the other

71



--------------------------------------------------------------------------------



 



Transaction Documents to which it is a party, (b) carry out the terms of the
Transaction Documents to which it is a party, (c) sell and assign an ownership
interest in the Collateral, and (d) receive Advances and sell the Collateral on
the terms and conditions provided herein and (ii) has duly authorized by all
necessary company action the execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party and the
sale and assignment of an ownership interest in the Collateral on the terms and
conditions herein provided. This Agreement and each other Transaction Document
to which the Seller is a party have been duly executed and delivered by the
Seller.
     (f) Binding Obligation. This Agreement and each other Transaction Document
to which the Seller is a party constitutes a legal, valid and binding obligation
of the Seller enforceable against the Seller in accordance with its respective
terms, except as such enforceability may be limited by Insolvency Laws and by
general principles of equity (whether considered in a suit at law or in equity).
     (g) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is a party and the
fulfillment of the terms hereof and thereof and the 2009 Restructuring will not
(i) conflict with, result in any breach of any of the terms and provisions of,
or constitute (with or without notice or lapse of time or both) a default under,
the Seller’s operating agreement or any Contractual Obligation of the Seller,
the Originator or CapitalSource Inc., including, without limitation, the Credit
Agreement, (ii) result in the creation or imposition of any Lien (other than
Permitted Liens) upon any of the Seller’s properties pursuant to the terms of
any such Contractual Obligation, other than this Agreement, or (iii) violate any
Applicable Law.
     (h) No Proceedings. There is no litigation, proceeding or investigation
pending or, to the best knowledge of the Seller, threatened against the Seller,
before any Governmental Authority (i) asserting the legality, invalidity or
enforceability of this Agreement or any other Transaction Document to which the
Seller is a party, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or any other Transaction Document to
which the Seller is a party or (iii) seeking any determination or ruling that
could reasonably be expected to have Material Adverse Effect.
     (i) All Consents Required. All approvals, authorizations, consents, orders
or other actions of any Person or of any Governmental Authority (if any)
required for the due execution, delivery and performance by the Seller of this
Agreement and any other Transaction Document to which the Seller is a party have
been obtained.
     (j) Bulk Sales. The execution, delivery and performance of this Agreement
and the transactions contemplated hereby do not require compliance with any
“bulk sales” act or similar law by Seller.
     (k) Solvency. The Seller is not the subject of any Insolvency Proceedings
or Insolvency Event. The transactions under this Agreement and any other
Transaction Document to which the Seller is a party do not and will not render
the Seller not Solvent and the Seller shall deliver to the Administrative Agent
on the Closing Date a certification in the form of Exhibit E-1.
     (l) Selection Procedures. No procedures believed by the Seller to be
adverse to the interests of any Purchaser were utilized by the Seller in
identifying and/or selecting the Assets in the Collateral. In addition, each
Asset shall have been underwritten in accordance with and satisfy the standards
of any Credit and Collection Policy that has been established by the Seller or
the Originator and is then in effect.
     (m) Taxes. The Seller has filed or caused to be filed all tax returns that
are required to be filed by it. The Seller has paid or made adequate provisions
for the payment of all Taxes and all assessments made against it or any of its
property (other than any amount of Tax the validity of which is

72



--------------------------------------------------------------------------------



 



currently being contested in good faith by appropriate proceedings and with
respect to which reserves in accordance with GAAP have been provided on the
books of the Seller), and no tax lien has been filed and, to the Seller’s
knowledge, no claim is being asserted, with respect to any such Tax, fee or
other charge.
     (n) Exchange Act Compliance; Regulations T, U and X. None of the
transactions contemplated herein (including, without limitation, the use of the
proceeds from the sale of the Collateral) will violate or result in a violation
of Section 7 of the Securities Exchange Act, or any regulations issued pursuant
thereto, including, without limitation, Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R., Chapter II. The Seller does
not own or intend to carry or purchase, and no proceeds from the Advances will
be used to carry or purchase, any “margin stock” within the meaning of
Regulation U or to extend “purpose credit” within the meaning of Regulation U.
     (o) Security Interest.
     (i) This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Collateral in favor of the Administrative
Agent, on behalf of the Secured Parties, which security interest is prior to all
other Liens (except for Permitted Liens), and is enforceable as such against
creditors of and purchasers from the Seller;
     (ii) each of the Assets, along with the related Asset Files, constitutes a
“general intangible,” an “instrument,” an “account,” or “chattel paper,” within
the meaning of the applicable UCC;
     (iii) the Seller owns and has good and marketable title to the Collateral
free and clear of any Lien (other than Permitted Liens), claim or encumbrance of
any Person;
     (iv) the Seller has received all consents and approvals required by the
terms of any Asset to the sale and granting of a security interest in the Assets
hereunder to the Administrative Agent, on behalf of the Secured Parties;
     (v) the Seller has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in the Collateral
granted to the Administrative Agent, on behalf of the Secured Parties, under
this Agreement;
     (vi) other than the security interest granted to the Administrative Agent,
on behalf of the Secured Parties, pursuant to this Agreement and the REO Pledge
Agreement, the Seller has not pledged, assigned, sold, granted a security
interest in or otherwise conveyed any of the Collateral. The Seller has not
authorized the filing of and is not aware of any financing statements against
the Seller that include a description of collateral covering the Collateral
other than any financing statement (A) relating to the security interest granted
to the Seller under the Sale Agreement, or (B) that have been terminated. The
Seller is not aware of the filing of any judgment or tax lien filings against
the Seller;
     (vii) all original executed copies of each underlying promissory note or
copies of each Loan Register, as applicable, that constitute or evidence each
Loan has been, or subject to the delivery requirements contained herein, will be
delivered to the Collateral Custodian;
     (viii) the Seller has received a written acknowledgment from the Collateral
Custodian that the Collateral Custodian or its bailee is holding the underlying
promissory notes (if any), the

73



--------------------------------------------------------------------------------



 



copies of the Loan Registers that constitute or evidence the Assets solely on
behalf of and for the benefit of the Secured Parties;
     (ix) none of the underlying promissory notes or Loan Registers, as
applicable, that constitute or evidence the Assets has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Administrative Agent, on behalf of the Secured Parties;
     (x) none of the Collateral has been pledged or otherwise made subject to a
Lien, other than the Liens in favor of the Administrative Agent; and
     (xi) with respect to (1) any Asset comprising “financial assets” within the
meaning of the UCC, such Assets have been delivered to and are being held in a
“securities account” within the meaning of the UCC that is maintained in the
name of, and under the control and direction of the Collateral Custodian or
another institution that for the purposes of the UCC is a “securities
intermediary” whose “jurisdiction” with respect to the Collateral is the State
of New York, the terms of which account treat the Collateral Custodian as
entitled to exercise the rights that comprise any financial assets credited to
such account solely on behalf of and for the benefit of the Secured Parties and
(2) any Asset comprising certificated securities within the meaning of the UCC,
such Assets have been delivered to the Collateral Custodian and indorsed in
blank to the Collateral Custodian solely on behalf of and for the benefit of the
Secured Parties.
     (p) Reports Accurate. All Monthly Reports (if prepared by the Seller, or to
the extent that information contained therein is supplied by the Seller),
information, exhibits, financial statements, documents, books, records or
reports furnished or to be furnished by the Seller to the Administrative Agent
or any Purchaser in connection with this Agreement are true, complete and
correct, and no Monthly Report contains any untrue statement of a material fact
or omits to state a material fact necessary in order to make the statements
contained therein not misleading.
     (q) Location of Offices. The Seller’s location (within the meaning of
Article 9 of the UCC) is Delaware. The office where the Seller keeps all the
Records is at the address of the Seller referred to in Section 13.2 hereof (or
at such other locations as to which the notice and other requirements specified
in Section 5.2(g) shall have been satisfied). The Seller’s Federal Employee
Identification Number is 26-0821696. The Seller has not changed its name,
whether by amendment of its certificate of formation, by reorganization or
otherwise, and has not changed its location within the four months preceding the
Closing Date.
     (r) Lock-Boxes. The names and addresses of all the Lock-Box Banks, together
with the account numbers of the Lock-Box Accounts of the Seller at such Lock-Box
Banks and the names, addresses and account numbers of all accounts to which
Collections of the Collateral outstanding before the Initial Advance hereunder
have been sent, are specified in Schedule II (which shall be deemed to be
amended in respect of terminating or adding any Lock-Box Account or Lock-Box
Bank upon satisfaction of the notice and other requirements specified in
Section 5.2(k)) and have been confirmed as being operational and in full force
and effect as of the Third Amendment and Restatement Effective Date. The Seller
has not granted or agreed to grant to any Person other than the Administrative
Agent and Collateral Custodian an interest in any Lock-Box Account except as
disclosed to the Administrative Agent and in a manner consistent with the
Intercreditor Agreement.
     (s) Tradenames. The Seller has no trade names, fictitious names, assumed
names or “doing business as” names or other names under which it has done or is
doing business.

74



--------------------------------------------------------------------------------



 



     (t) Sale Agreement. The Sale Agreement and any REO Contribution Agreement
are the only agreements pursuant to which the Seller obtains (by purchase or
contribution) the Collateral.
     (u) Value Given. The Seller shall have given reasonably equivalent value to
the Originator in consideration for the transfer to the Seller of the Collateral
under the Sale Agreement, no such transfer shall have been made for or on
account of an antecedent debt owed by the Originator to the Seller, and no such
transfer is or may be voidable or subject to avoidance under any section of the
Bankruptcy Code.
     (v) Accounting. The Seller accounts for the transfers to it from the
Originator of interests in Collateral under the Sale Agreement as financings of
such Collateral for consolidated accounting purposes (with a notation that it is
treating the transfers as a sale for legal and all other purposes on its books,
records and financial statements, in each case consistent with GAAP and with the
requirements set forth herein).
     (w) Special Purpose Entity. The Seller has not and shall not:
     (i) engage in any business or activity other than the purchase and receipt
of Collateral and related assets from the Originator under the Sale Agreement,
the sale of Collateral under the Transaction Documents, the ownership of Capital
Stock of any REO Asset Owner and such other activities as are incidental
thereto;
     (ii) acquire or own any material assets other than (a) the Collateral and
related assets from the Originator under the Sale Agreement, (b) the Capital
Stock of any REO Asset Owner and (c) incidental property as may be necessary for
the operation of the Seller;
     (iii) except in connection with the 2009 Restructuring and solely to the
extent effectuated prior to the Third Amendment and Restatement Effective Date,
merge into or consolidate with any Person or dissolve, terminate or liquidate in
whole or in part, transfer or otherwise dispose of all or substantially all of
its assets or change its legal structure, without in each case first obtaining
the consent of the Administrative Agent;
     (iv) fail to preserve its existence as an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization or formation, or without the prior written consent of the
Administrative Agent, amend or modify (except in connection with the 2009
Restructuring and solely to the extent effectuated prior to the Third Amendment
and Restatement Effective Date), terminate or fail to comply with the provisions
of its operating agreement, or fail to observe limited liability company
formalities;
     (v) except for a Subsidiary REO Asset Owner, own any Subsidiary or make any
investment in any Person without the consent of the Administrative Agent;
     (vi) except as permitted by this Agreement and the Lock-Box Agreement,
commingle its assets with the assets of any of its Affiliates, or of any other
Person;
     (vii) incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than indebtedness to the Secured Parties
hereunder or in conjunction with a repayment of all Advances owed to the
Purchasers, except for trade payables in the ordinary course of its business;
provided that such debt is not evidenced by a note and is paid when due;

75



--------------------------------------------------------------------------------



 



     (viii) become insolvent or fail to pay its debts and liabilities from its
assets as the same shall become due;
     (ix) fail to maintain its records, books of account and bank accounts
separate and apart from those of any other Person;
     (x) except for the Capital Contribution Agreement, enter into any contract
or agreement with any Person, except upon terms and conditions that are
commercially reasonable and intrinsically fair and substantially similar to
those that would be available on an arms-length basis with third parties other
than such Person;
     (xi) seek its dissolution or winding up in whole or in part;
     (xii) fail to correct any known misunderstandings regarding the separate
identity of Seller, CS Funding VII, the Originator and CapitalSource Finance LLC
or any principal or Affiliate thereof or any other Person;
     (xiii) guarantee, become obligated for, or hold itself out to be
responsible for the indebtedness of another Person;
     (xiv) make any loan or advances to any third party, including any principal
or Affiliate, or hold evidence of indebtedness issued by any other Person (other
than cash and investment-grade securities);
     (xv) fail to file its own separate tax return, or file a consolidated
federal income tax return with any other Person, except as may be required by
the Internal Revenue Code and regulations;
     (xvi) fail either to hold itself out to the public as a legal entity
separate and distinct from any other Person or to conduct its business solely in
its own name in order not (a) to mislead others as to the identity with which
such other party is transacting business, or (b) to suggest that it is
responsible for the indebtedness of any third party (including any of its
principals or Affiliates);
     (xvii) fail to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations;
     (xviii) file or consent to the filing of any petition, either voluntary or
involuntary, to take advantage of any applicable insolvency, bankruptcy,
liquidation or reorganization statute, or make an assignment for the benefit of
creditors;
     (xix) except as may be required by the Internal Revenue Code and
regulations, share any common logo with or hold itself out as or be considered
as a department or division of (a) any of its principals or affiliates, (b) any
Affiliate of a principal or (c) any other Person;
     (xx) except in connection with the 2009 Restructuring and solely to the
extent effectuated prior to the Third Amendment and Restatement Effective Date,
permit any transfer (whether in one or more transactions) of any direct or
indirect ownership interest in the Seller to the extent it has the ability to
control the same, unless the Seller delivers to the Administrative

76



--------------------------------------------------------------------------------



 



Agent an acceptable non-consolidation opinion and the Administrative Agent
consents to such transfer;
     (xxi) fail to maintain separate financial statements, showing its assets
and liabilities separate and apart from those of any other Person;
     (xxii) fail to pay its own liabilities and expenses only out of its own
funds or out of funds received by it in connection with its ownership of Capital
Stock in any REO Asset Owner;
     (xxiii) fail to pay the salaries of its own employees in light of its
contemplated business operations;
     (xxiv) acquire the obligations or securities of its Affiliates or
stockholders (other than any REO Asset Owner);
     (xxv) fail to allocate fairly and reasonably any overhead expenses that are
shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate;
     (xxvi) fail to use separate invoices and checks bearing its own name;
     (xxvii) pledge its assets for the benefit of any other Person, other than
with respect to payment of the indebtedness to the Secured Parties hereunder;
     (xxviii) fail at any time to have at least one independent director who is
not and has not been for at least five years a director, officer, employee,
trade credit or shareholder (or spouse, parent, sibling or child of the
foregoing) of (a) the Servicer, (b) the Seller, (c) any principal of the
Servicer, (d) any Affiliate of the Servicer, or (e) any Affiliate of any
principal of the Servicer (an “Independent Director”); provided that such
Independent Director may be an independent director of another special purpose
entity affiliated with the Servicer or its Affiliates or fail to ensure that all
limited liability company action relating to the selection, maintenance or
replacement of the Independent Director are duly authorized by the unanimous
vote of the board of directors (including the Independent Director);
     (xxix) take any of the following actions without obtaining the prior
unanimous consent of all directors (including the consent of the Independent
Director): (a) dissolve or liquidate, in whole or part, or institute proceedings
to be adjudicated bankrupt or insolvent, (b) institute or consent to the
institution of bankruptcy or insolvency proceedings against it, (c) file a
petition seeking or consent to reorganization or relief under any applicable
federal or state law relating to bankruptcy or insolvency, (d) seek or consent
to the appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for the Seller, (e) make any assignment for
the benefit of the Seller’s creditors, (f) admit in writing its inability to pay
its debts generally as they become due, or (g) take any action in furtherance of
any of the foregoing; and
     (xxx) take or refrain from taking, as applicable, each of the activities
specified in the non-consolidation opinion of Patton Boggs LLP, dated as of the
Third Amendment and Restatement Effective Date.
     (x) [Intentionally Omitted.]

77



--------------------------------------------------------------------------------



 



     (y) Investment Company Act. The Seller is not, and is not controlled by, an
“investment company” within the meaning of, or is exempt from the registration
requirement of, the 1940 Act.
     (z) ERISA. The present value of all benefits vested under all “employee
pension benefit plans,” as such term is defined in Section 3 of ERISA,
maintained by the Seller, or in which employees of the Seller are entitled to
participate, as from time to time in effect (herein called the “Pension Plans”),
does not exceed the value of the assets of the Pension Plan allocable to such
vested benefits (based on the value of such assets as of the last annual
valuation date). No prohibited transactions, accumulated funding deficiencies,
withdrawals or reportable events have occurred with respect to any Pension Plans
that, in the aggregate, could subject the Seller to any material tax, penalty or
other liability. No notice of intent to terminate a Pension Plan has been
billed, nor has any Pension Plan been terminated under Section 4041(f) of ERISA,
nor has the Pension Benefit Guaranty Corporation instituted proceedings to
terminate, or appoint a trustee to administer a Pension Plan and no event has
occurred or condition exists that might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan.
     (aa) Compliance with Law. The Seller has complied in all respects with all
Applicable Laws to which it may be subject, and no item of Collateral
contravenes any Applicable Laws (including, without limitation, all applicable
predatory and abusive lending laws and all laws, rules and regulations relating
to licensing, truth in lending, fair credit billing, fair credit reporting,
equal credit opportunity, fair debt collection practices, and privacy).
     (bb) Credit and Collection Policy. The Seller has complied in all material
respects with the Credit and Collection Policy with respect to all of the
Collateral.
     (cc) Collections. The Seller acknowledges that all Collections received by
it or its Affiliates with respect to the Collateral sold hereunder are held and
shall be held in trust for the benefit of the Secured Parties until deposited
into the Collection Account within two Business Days from receipt as required
herein.
     (dd) Set-Off, etc. Other than B-Note Loans or Mezzanine Loans, no
Collateral has been compromised, adjusted, extended, satisfied, subordinated,
rescinded, set-off or modified by the Seller, the Originator or the Obligor
thereof, and no Collateral is subject to compromise, adjustment, extension,
satisfaction, subordination, rescission, set-off, counterclaim, defense,
abatement, suspension, deferment, deduction, reduction, termination or
modification, whether arising out of transactions concerning the Collateral or
otherwise, by the Seller, the Originator or the Obligor with respect thereto,
except as otherwise permitted under Section 6.4(a) of this Agreement and in
accordance with the Credit and Collection Policy.
     (ee) Full Payment. The Seller has no knowledge of any fact which should
lead it to expect that any Collateral will not be paid in full.
     (ff) Accuracy of Representations and Warranties. Each representation or
warranty by the Seller contained herein or in any certificate or other document
furnished by the Seller pursuant hereto or in connection herewith is true and
correct in all material respects.
     (gg) Representations and Warranties in Sale Agreement. The representations
and warranties made by the Originator to the Seller in the Sale Agreement are
hereby remade by the Seller on each date to which they speak in the Sale
Agreement as if such representations and warranties were set forth herein. For
purposes of this Section 4.1(gg), such representations and warranties are
incorporated herein by

78



--------------------------------------------------------------------------------



 



reference as if made by the Seller to the Administrative Agent and each of the
Secured Parties under the terms hereof mutatis mutandis.
     (hh) Reaffirmation of Representations and Warranties by the Seller. On each
day that any Advance is made hereunder, the Seller shall be deemed to have
certified that all representations and warranties described in Section 4.1
hereof are correct on and as of such day as though made on and as of such day.
     (ii) Participation and Acquired Loans. The participations created with
respect to the Participation Loans and the sale to the Originator with respect
to the Acquired Loans do not violate any provisions of the underlying Required
Asset Documents and such documents do not contain any express or implied
prohibitions on participations or sales of such Loans other than those that have
been complied with.
     (jj) Environmental.
     (i) Each item of the Related Property is in compliance with all applicable
Environmental Laws, and there is no violation of any Environmental Law with
respect to such Related Property and there are no conditions relating to such
Related Property that could give rise to liability under any applicable
Environmental Laws.
     (ii) None of the Related Property contains, or has previously contained,
any Materials of Environmental Concern at, on or under the Related Property in
amounts or concentrations that constitute or constituted a violation of, or
could give rise to liability under, Environmental Laws.
     (iii) None of the Seller, the Originator nor the Servicer has received any
written or verbal notice of, or inquiry from any Governmental Authority
regarding, any violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Related Property, nor does any such
Person have knowledge or reason to believe that any such notice will be received
or is being threatened.
     (iv) Materials of Environmental Concern have not been transported or
disposed of from the Related Property, or generated, treated, stored or disposed
of at, on or under any of the Related Property or any other location, in each
case by or on behalf of the Seller, the Originator and/or the Servicer in
violation of, or in a manner that would be reasonably likely to give rise to
liability under, any applicable Environmental Law.
     (v) No judicial proceeding or governmental or administrative action is
pending or, to the best knowledge of the Seller, the Originator and/or the
Servicer, threatened, under any Environmental Law to which any of the Seller,
the Originator and/or the Servicer is or will be named as a party, nor are there
any consent decrees or other decrees, consent orders, administrative orders or
other orders, or other administrative or judicial requirements, outstanding
under any Environmental Law with respect to any of the Seller, the Originator,
the Servicer or the Related Property.
     (vi) There has been no release or threat of release of Materials of
Environmental Concern at or from any of the Related Property, or arising from or
related to the operations (including, without limitation, disposal) of any of
the Seller, the Originator and/or the Servicer in

79



--------------------------------------------------------------------------------



 



connection with the Related Property in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws.
     (kk) USA PATRIOT Act. Neither the Seller nor any Affiliate of the Seller is
(i) a country, territory, organization, person or entity named on an Office of
Foreign Asset Control (OFAC) list, (ii) a Person that resides or has a place of
business in a country or territory named on such lists or which is designated as
a “Non-Cooperative Jurisdiction” by the Financial Action Task Force on Money
Laundering, or whose subscription funds are transferred from or through such a
jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of the USA PATRIOT
Act, i.e., a foreign bank that does not have a physical presence in any country
and that is not affiliated with a bank that has a physical presence and an
acceptable level of regulation and supervision; or (iv) a person or entity that
resides in or is organized under the laws of a jurisdiction designated by the
United States Secretary of the Treasury under Sections 311 or 312 of the USA
PATRIOT Act as warranting special measures due to money laundering concerns.
     (ll) Material Adverse Effect. The Seller represents and warrants that
(i) since December 31, 2008, and (ii) as of the most recent Addition Date there
has been no Material Adverse Effect.
     The representations and warranties in Section 4.1(o) shall survive the
termination of this Agreement.
          Section 4.2 Representations and Warranties of the Seller Relating to
the Agreement and the Collateral.
     The Seller hereby represents and warrants, (i) with respect to clauses (a)
through (c) below, as of the Closing Date, as of the initial Funding Date, as of
the Restatement Date, as of the Second Amendment and Restatement Effective Date,
as of the Third Amendment and Restatement Effective Date and as of each Addition
Date and (ii) with respect to clause (d) below, since December 31, 2008 and as
of the most recent Addition Date:
     (a) Binding Obligation, Valid Transfer and Security Interest.
     (i) This Agreement and each other Transaction Document to which the Seller
is a party each constitute a legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its respective terms, except
as such enforceability may be limited by Insolvency Laws and except as such
enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity).
     (ii) This Agreement constitutes a valid transfer to the Administrative
Agent, as agent for the Secured Parties, of all right, title and interest of the
Seller in, to and under all of the Collateral, free and clear of any Lien of any
Person claiming through or under the Seller or its Affiliates, except for
Permitted Liens. If the conveyances contemplated by this Agreement are
determined to be transfer for security, then this Agreement constitutes a grant
of a security interest in all of the Collateral to the Administrative Agent, as
agent for the Secured Parties, which upon the delivery of the Required Asset
Documents to the Collateral Custodian and the filing of the financing statements
described in Section 4.1(o) and, in the case of Additional Assets on the
applicable Addition Date, shall be a first priority perfected security interest
in all Collateral, subject only to Permitted Liens. Neither the Seller nor any
Person claiming through or under Seller shall have any claim to or interest in
the Collection Account and, if this Agreement constitutes the grant of a
security interest in such property, except for the interest of Seller in such
property as a debtor for purposes of the UCC.

80



--------------------------------------------------------------------------------



 



     (b) Eligibility of Collateral. As of the initial Funding Date and each
Addition Date, (i) the Asset List and the information contained in the Borrowing
Notice delivered pursuant to Section 2.3 is an accurate and complete listing in
all respects of all Collateral as of the Cut-Off Date and the information
contained therein with respect to the identity of such Collateral and the
amounts owing thereunder is true and correct in all respects as of the related
Cut-Off Date, (ii) each such Asset that is part of the Borrowing Base is an
Eligible Asset as of such date, (iii) each such item of Collateral is free and
clear of any Lien of any Person (other than Permitted Liens) and in compliance
with all Applicable Laws, (iv) with respect to each such item of Collateral, all
consents, licenses, approvals or authorizations of or registrations or
declarations of any Governmental Authority required to be obtained, effected or
given by the Seller in connection with the transfer of an ownership interest in
such Collateral to the Administrative Agent as agent for the Secured Parties
have been duly obtained, effected or given and are in full force and effect, and
(v) the representations and warranties set forth in Section 4.2(a) are true and
correct with respect to each item of Collateral.
     (c) No Fraud. Each Asset was originated without any fraud or material
misrepresentation by the Originator or, to the best of the Seller’s knowledge,
on the part of the Obligor.
     (d) Material Adverse Effect. There has been no Material Adverse Effect.
          Section 4.3 Representations and Warranties of the Servicer.
     The Servicer represents and warrants as follows:
     (a) Organization and Good Standing. The Servicer has been duly organized
and is validly existing as a limited liability company in good standing under
the laws of the State of Delaware, with all requisite company power and
authority to own or lease its properties and to conduct its business as such
business is presently conducted and to enter into and perform its obligations
pursuant to this Agreement.
     (b) The 2009 Restructuring. Each of the transactions described in the 2009
Restructuring has been duly and validly consummated, without modification,
amendment or waiver (other than amendments made in accordance with
Section 4.3(c)) in accordance with the terms, conditions and provisions of the
2009 Restructuring Documents and in conformity with all Applicable Law.
     (c) Amendments to Operating Agreement. The Seller shall have amended and
restated its operating agreement in the form attached as Exhibit 09-D hereto as
necessary or appropriate to reflect the 2009 Restructuring and the transactions
contemplated hereunder. No amendment is necessary or appropriate to the
operating agreement of the Originator to reflect the 2009 Restructuring and the
transactions contemplated hereunder.
     (d) Due Qualification. The Servicer is duly qualified to do business as a
limited liability company and is in good standing as a limited liability
company, and has obtained all necessary licenses and approvals in all
jurisdictions in which the ownership or lease of its property and or the conduct
of its business requires such qualification, licenses or approvals.
     (e) Power and Authority; Due Authorization; Execution and Delivery. The
Servicer (i) has all necessary power, authority and legal right to (a) execute
and deliver this Agreement and the other Transaction Documents to which it is a
party, (b) carry out the terms of the Transaction Documents to which it is a
party, and (ii) has duly authorized by all necessary company action the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party. This Agreement and each other Transaction
Document to which the Servicer is a party have been duly executed and delivered
by the Servicer.

81



--------------------------------------------------------------------------------



 



     (f) Binding Obligation. This Agreement and each other Transaction Document
to which the Servicer is a party constitutes a legal, valid and binding
obligation of the Servicer enforceable against the Servicer in accordance with
its respective terms, except as such enforceability may be limited by Insolvency
Laws and general principles of equity (whether considered in a suit at law or in
equity).
     (g) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is a party and the
fulfillment of the terms hereof and thereof and the 2009 Restructuring will not
(i) conflict with, result in any breach of any of the terms and provisions of,
or constitute (with or without notice or lapse of time or both) a default under,
the Servicer’s operating agreement or any Contractual Obligation of the
Servicer, the Originator or CapitalSource Inc., including, without limitation,
the Credit Agreement, (ii) result in the creation or imposition of any Lien upon
any of the Servicer’s properties pursuant to the terms of any such Contractual
Obligation, other than this Agreement, or (iii) violate any Applicable Law.
     (h) No Proceedings. There is no litigation, proceedings or investigations
pending or, to the best knowledge of the Servicer, threatened against the
Servicer, before any Governmental Authority (i) asserting the legality,
invalidity or enforceability of this Agreement or any other Transaction Document
to which the Servicer is a party, (ii) seeking to prevent the consummation of
any of the transactions contemplated by this Agreement or any other Transaction
Document to which the Servicer is a party or (iii) seeking any determination or
ruling that could reasonably be expected to have Material Adverse Effect.
     (i) All Consents Required. All approvals, authorizations, consents, orders,
licenses or other actions of any Person or of any Governmental Authority (if
any) required for the due execution, delivery and performance by the Servicer of
this Agreement and any other Transaction Document to which the Servicer is a
party have been obtained.
     (j) Reports Accurate. All Servicer’s Certificates and other written and
electronic information, exhibits, financial statements, documents, books,
records or reports furnished by the Servicer to the Administrative Agent or any
Purchaser in connection with this Agreement are accurate, true and correct, and
no Servicer’s Certificate contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained therein not misleading.
     (k) Credit and Collection Policy. The Servicer has complied in all material
respects with the Credit and Collection Policy with regard to the origination,
underwriting and servicing of the Assets.
     (l) Collections. The Servicer acknowledges that all Collections received by
it or its Affiliates with respect to the Collateral sold hereunder are held and
shall be held in trust for the benefit of the Secured Parties until deposited
into the Collection Account within two Business Days from receipt as required
herein.
     (m) Bulk Sales. The execution, delivery and performance of this Agreement
do not require compliance with any “bulk sales” act or similar law by the
Servicer.
     (n) Solvency. The Servicer is not the subject of any Insolvency Proceedings
or Insolvency Event. The transactions under this Agreement and any other
Transaction Document to which the Servicer is a party do not and will not render
the Servicer not Solvent and the Servicer shall deliver to the Administrative
Agent on the Closing Date a certification in the form of Exhibit E-2.
     (o) Taxes. The Servicer has filed or caused to be filed all tax returns
that are required to be filed by it. The Servicer has paid or made adequate
provisions for the payment of all Taxes and all

82



--------------------------------------------------------------------------------



 



assessments made against it or any of its property (other than any amount of Tax
the validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in accordance with GAAP have been
provided on the books of the Servicer), and no tax lien has been filed and, to
the Servicer’s knowledge, no claim is being asserted, with respect to any such
Tax, fee or other charge.
     (p) Exchange Act Compliance; Regulations T, U and X. None of the
transactions contemplated herein (including, without limitation, the use of the
Proceeds from the sale of the Collateral) will violate or result in a violation
of Section 7 of the Securities Exchange Act, or any regulations issued pursuant
thereto, including, without limitation, Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R., Chapter II. The Servicer
does not own or intend to carry or purchase, and no proceeds from the Advances
will be used to carry or purchase, any “margin stock” within the meaning of
Regulation U or to extend “purpose credit” within the meaning of Regulation U.
     (q) Security Interest. The Servicer will take all steps necessary to ensure
that the Seller has granted a security interest (as defined in the UCC) to the
Administrative Agent, as agent for the Secured Parties, in the Collateral, which
is enforceable in accordance with Applicable Law upon execution and delivery of
this Agreement. Upon the filing of UCC-1 financing statements naming the
Administrative Agent as secured party and the Seller as debtor, the
Administrative Agent, as agent for the Secured Parties, shall have a first
priority perfected security interest in the Collateral (except for any Permitted
Liens). All filings (including, without limitation, such UCC filings) as are
necessary for the perfection of the Secured Parties’ security interest in the
Collateral have been (or prior to the date of the applicable will be) made.
     (r) ERISA. The present value of all benefits vested under all “employee
pension benefit plans,” as such term is defined in Section 3 of ERISA,
maintained by the Servicer, or in which employees of the Servicer are entitled
to participate, as from time to time in effect (herein called the “Pension
Plans”), does not exceed the value of the assets of the Pension Plan allocable
to such vested benefits (based on the value of such assets as of the last annual
valuation date). No prohibited transactions, accumulated funding deficiencies,
withdrawals or reportable events have occurred with respect to any Pension Plans
that, in the aggregate, could subject the Servicer to any material tax, penalty
or other liability. No notice of intent to terminate a Pension Plan has been
billed, nor has any Pension Plan been terminated under Section 4041(f) of ERISA,
nor has the Pension Benefit Guaranty Corporation instituted proceedings to
terminate, or appoint a trustee to administer, a Pension Plan and no event has
occurred or condition exists that might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan.
     (s) Investment Company Act. The Servicer is not, and is not controlled by,
an “investment company” within the meaning of, or is exempt from the
registration requirement of, the 1940 Act.
     (t) USA PATRIOT Act. Neither the Servicer nor any Affiliate of the Servicer
is (i) a country, territory, organization, person or entity named on an OFAC
list, (ii) a Person that resides or has a place of business in a country or
territory named on such lists or which is designated as a “Non-Cooperative
Jurisdiction” by the Financial Action Task Force on Money Laundering, or whose
subscription funds are transferred from or through such a jurisdiction; (iii) a
“Foreign Shell Bank” within the meaning of the USA PATRIOT Act, i.e., a foreign
bank that does not have a physical presence in any country and that is not
affiliated with a bank that has a physical presence and an acceptable level of
regulation and supervision; or (iv) a person or entity that resides in or is
organized under the laws of a jurisdiction designated by the United States
Secretary of the Treasury under Sections 311 or 312 of the USA PATRIOT Act as
warranting special measures due to money laundering concerns.

83



--------------------------------------------------------------------------------



 



     (u) Material Adverse Effect. The Servicer represents and warrants that
since December 31, 2008 there has been no Material Adverse Effect.
     (v) Other Agreements. The terms of this Agreement (including covenants with
respect to tangible net worth, tenor, and economic terms, including, without
limitation, interest rate margins, whether calculated as a spread, a fee or
otherwise, in the aggregate), unused facility fees, renewal and exit fees,
advance rate calculations, minimum equity or overcollateralization requirements,
principal reduction terms (other than through the liquidation of a unique
collateral specified to such transaction) and events of default (collectively,
“Core Transaction Terms”) are, in the judgment of the Administrative Agent
based, in each case, on all relevant factors, no less favorable than similar
provisions set forth under the Wachovia Facilities.
          Section 4.4 Representations and Warranties of the Backup Servicer.
     The Backup Servicer in its individual capacity and as Backup Servicer
represents and warrants as follows:
     (a) Organization and Corporate Power. It is a duly organized and validly
existing national banking association in good standing under the laws of the
United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Backup Servicer under this
Agreement.
     (b) Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions provided for herein have been duly authorized
by all necessary association action on its part, either in its individual
capacity or as Backup Servicer, as the case may be.
     (c) No Conflict. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of any of the material
terms and provisions of, or constitute (with or without notice or lapse of time
or both) a default under any indenture, contract, agreement, mortgage, deed of
trust, or other instrument to which the Backup Servicer is a party or by which
it or any of its property is bound.
     (d) No Violation. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any material respect, any
Applicable Law.
     (e) All Consents Required. All approvals, authorizations, consents, orders
or other actions of any Person or Governmental Authority applicable to the
Backup Servicer, required in connection with the execution and delivery of this
Agreement, the performance by the Backup Servicer of the transactions
contemplated hereby and the fulfillment by the Backup Servicer of the terms
hereof have been obtained.
     (f) Validity, Etc. This Agreement constitutes the legal, valid and binding
obligation of the Backup Servicer, enforceable against the Backup Servicer in
accordance with its terms, except as such enforceability may be limited by
applicable Insolvency Laws or general principles of equity (whether considered
in a suit at law or in equity).
          Section 4.5 Representations and Warranties of the Collateral
Custodian.
     The Collateral Custodian in its individual capacity and as Collateral
Custodian represents and warrants as follows:

84



--------------------------------------------------------------------------------



 



     (a) Organization and Corporate Power. It is a duly organized and validly
existing national banking association in good standing under the laws of the
United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Custodian under this
Agreement.
     (b) Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions provided for herein have been duly authorized
by all necessary association action on its part, either in its individual
capacity or as Collateral Custodian, as the case may be.
     (c) No Conflict. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of any of the material
terms and provisions of, or constitute (with or without notice or lapse of time
or both) a default under any indenture, contract, agreement, mortgage, deed of
trust, or other instrument to which the Collateral Custodian is a party or by
which it or any of its property is bound.
     (d) No Violation. The execution and delivery of this Agreement, the
performance of the Transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any material respect, any
Applicable Law.
     (e) All Consents Required. All approvals, authorizations, consents, orders
or other actions of any Person or Governmental Authority applicable to the
Collateral Custodian, required in connection with the execution and delivery of
this Agreement, the performance by the Collateral Custodian of the transactions
contemplated hereby and the fulfillment by the Collateral Custodian of the terms
hereof have been obtained.
     (f) Validity, Etc. The Agreement constitutes the legal, valid and binding
obligation of the Collateral Custodian, enforceable against the Collateral
Custodian in accordance with its terms, except as such enforceability may be
limited by applicable Insolvency Laws and general principles of equity (whether
considered in a suit at law or in equity).
          Section 4.6 Breach of Certain Representations and Warranties.
     If on any day an Asset is (or becomes) a Warranty Asset, no later than two
Business Days following the earlier of knowledge by the Seller of such Asset
becoming a Warranty Asset or receipt by the Seller from the Administrative Agent
or the Servicer of written notice thereof, the Seller shall either: (a) make a
deposit to the Collection Account (for allocation pursuant to Section 2.9 or
Section 2.10, as applicable (the parties hereto acknowledging that the Turbo
Period has commenced on the Turbo Effective Date)) in immediately available
funds in an amount equal to the sum (the “Retransfer Price”) of (i) if such
deposit is made during the Revolving Period, the amount which, if deposited to
the Collection Account on such date, would cause the Availability as of such
date (after giving effect to such Warranty Asset ceasing to be an Eligible
Asset) to be greater than or equal to zero, (ii) if such deposit is made during
the Amortization Period or the Turbo Period, an amount equal to the product of
the Outstanding Asset Balance of such Warranty Asset (without giving effect to
the first two provisos in the definition of Outstanding Asset Balance)
multiplied by the Advance Rate applicable to such Warranty Asset on the Funding
Date thereof, (iii) any outstanding Servicer Advances thereon, (iv) any accrued
and unpaid interest on such Warranty Asset, (v) all Hedge Breakage Costs owed to
the relevant Hedge Counterparty for any termination of one or more Hedge
Transactions, in whole or in part, as required by the terms of any Hedging
Agreement and (vi in the case of a Loan, any costs and damages incurred in
connection with any violation by such Loan of any predatory- or abusive-lending
law; or (b) subject to the satisfaction of the conditions in Section 2.18,
substitute for such Warranty Asset a Substitute Asset. In either of the
foregoing instances, the Seller may (in its discretion) accept retransfer of
each such Warranty Asset and

85



--------------------------------------------------------------------------------



 



any Related Security and the Borrowing Base shall be reduced by the Outstanding
Asset Balance of each such Warranty Asset and, if applicable, increased by the
Outstanding Asset Balance of each Substitute Asset. Upon confirmation of the
deposit of such Retransfer Price into the Collection Account or the delivery by
the Seller of a Substitute Asset for each Warranty Asset (the “Retransfer
Date”), such Warranty Asset shall not be included in the Borrowing Base (and, if
and when the Seller elects to accept the retransfer of such Warranty Asset, the
Collateral) and, as applicable, the Substitute Asset shall be included in the
Collateral. Upon the Retransfer Date of each Warranty Asset, the Administrative
Agent, as agent for the Secured Parties, shall (if and when the Seller elects to
accept the retransfer of such Warranty Asset) automatically and without further
action be deemed to transfer, assign and set-over to the Seller, without
recourse, representation or warranty, all the right, title and interest of the
Administrative Agent, as agent for the Secured Parties in, to and under such
Warranty Asset and all future monies due or to become due with respect thereto,
the Related Security, all Proceeds of such Warranty Asset, Recoveries and
Insurance Proceeds relating thereto, all rights to security for any such
Warranty Asset, and all Proceeds and products of the foregoing. The
Administrative Agent, as agent for the Secured Parties, shall (if and when the
Seller elects to accept the retransfer of such Warranty Asset), at the sole
expense of the Servicer, execute such documents and instruments of transfer as
may be prepared by the Servicer on behalf of the Seller and take other such
actions as shall reasonably be requested by the Seller to effect the transfer of
such Warranty Asset pursuant to this Section 4.6.
ARTICLE V
GENERAL COVENANTS
     Section 5.1 Affirmative Covenants of the Seller.
     From the Closing Date until the Collection Date:
     (a) Compliance with Laws. The Seller will comply in all material respects
with all Applicable Laws, including those with respect to the Collateral or any
part thereof.
     (b) Preservation of Company Existence. The Seller will preserve and
maintain its company existence, rights, franchises and privileges in the
jurisdiction of its formation, and qualify and remain qualified in good standing
as a limited liability company in each jurisdiction where the failure to
preserve and maintain such existence, rights, franchises, privileges and
qualification has had, or could reasonably be expected to have, a Material
Adverse Effect.
     (c) Performance and Compliance with Collateral. The Seller will, at its
expense, timely and fully perform and comply (or direct the Originator to
perform and comply pursuant to the Sale Agreement) with all provisions,
covenants and other promises required to be observed by it under the Collateral
and all other agreements related to such Collateral.
     (d) Keeping of Records and Books of Account. The Seller will maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing the Collateral in the
event of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all or any portion of the Collateral.
     (e) Originator’s Collateral. With respect to the Collateral acquired by the
Seller, the Seller will (i) acquire such Collateral pursuant to and in
accordance with the terms of the Sale Agreement, (ii) (at the Servicer’s
expense) take all action necessary to perfect, protect and more fully evidence
the Seller’s ownership of such Collateral free and clear of any Lien other than
the Lien created hereunder and

86



--------------------------------------------------------------------------------



 



Permitted Liens, including, without limitation, (a) filing and maintaining (at
the Servicer’s expense), effective financing statements against the Originator
in all necessary or appropriate filing offices, and filing continuation
statements, amendments or assignments with respect thereto in such filing
offices, and (b) executing or causing to be executed such other instruments or
notices as may be necessary or appropriate, (iii) permit the Administrative
Agent or its agents or representatives to visit the offices of the Seller during
normal office hours and upon reasonable notice examine and make copies of all
documents, books, records and other information concerning the Collateral and
discuss matters related thereto with any of the officers or employees of the
Seller having knowledge of such matters, and (iv) take all additional action
that the Administrative Agent may reasonably request to perfect, protect and
more fully evidence the respective interests of the parties to this Agreement in
the Collateral.
     (f) Delivery of Collections. The Seller will pay to the Servicer promptly
(but in no event later than two Business Days after receipt) all Collections
received by Seller in respect of the Collateral and cause the same to be
promptly deposited into the Collection Account by the Servicer in accordance
with Section 5.4(k).
     (g) Separate Limited Liability Company Existence. The Seller shall be in
compliance with the Special Purpose Entity requirements set forth in
Section 4.1(w).
     (h) Credit and Collection Policy. The Seller will (a) comply in all
material respects with the Credit and Collection Policy in regard to the
Collateral, and (b) furnish to the Administrative Agent, prior to its effective
date, prompt notice of any material changes in the Credit and Collection Policy.
The Seller may agree to or otherwise permit to occur changes in the Credit and
Collection Policy which would not impair the collectibility of any of the
Collateral or otherwise adversely affect the interests or remedies of the
Administrative Agent or the Secured Parties under this Agreement or any other
Transaction Document. The Seller may not agree to or otherwise permit to occur
changes in the Credit and Collection Policy which would impair the
collectibility of any of the Collateral or otherwise adversely affect the
interests or remedies of the Administrative Agent or the Secured Parties under
this Agreement or any other Transaction Document, without the prior written
consent of the Administrative Agent.
     (i) Turbo Events; Termination Events. The Seller will provide the
Administrative Agent with immediate written notice of the occurrence of each
Turbo Event, Termination Event and each Unmatured Termination Event of which the
Seller has knowledge or has received notice. In addition, no later than two
Business Days following the Seller’s knowledge or notice of the occurrence of
any Turbo Event, Termination Event or Unmatured Termination Event, the Seller
will provide to the Administrative Agent a written statement of the chief
financial officer or chief accounting officer of Seller setting forth the
details of such event and the action that the Seller proposes to take with
respect thereto.
     (j) Taxes. The Seller will file and pay any and all Taxes required to meet
the obligations of the Transaction Documents.
     (k) Use of Proceeds. The Seller will use the proceeds of the Advances only
to acquire Collateral or to make distributions to its members in accordance with
the terms hereof.
     (l) Obligor Notification Forms. The Seller shall furnish the Administrative
Agent with an appropriate power of attorney to send (at the Administrative
Agent’s discretion after the occurrence of a Termination Event or an Unmatured
Termination Event) Obligor notification forms to give notice to the Obligors of
the Secured Parties’ interest in the Collateral and the obligation to make
payments as directed by the Administrative Agent.

87



--------------------------------------------------------------------------------



 



     (m) Adverse Claims. The Seller will not create, or participate in the
creation of, or permit to exist, any Liens in relation to each Lock-Box Account
other than as disclosed to the Administrative Agent and in a manner consistent
with the Intercreditor Agreement.
     (n) Seller’s Collateral. With respect to each item of Collateral acquired
by the Secured Parties, the Seller will (i) take all action necessary to
perfect, protect and more fully evidence the Secured Parties’ ownership of such
Collateral, including, without limitation, (a) filing and maintaining (at the
Servicer’s expense), effective financing statements against the Seller in all
necessary or appropriate filing offices, and filing continuation statements,
amendments or assignments with respect thereto in such filing offices, and
(b) executing or causing to be executed such other instruments or notices as may
be necessary or appropriate and (ii) take all additional action that the
Administrative Agent may reasonably request to perfect, protect and more fully
evidence the respective interests of the parties to this Agreement in such
Collateral. The Seller authorizes the Administrative Agent to file financing or
continuation statements, and amendments thereto and assignments thereof,
relating to the Collateral, which financing statements may (x) describe the
collateral covered thereby as “all assets of the Seller,” “all personal property
of the Seller” or words of similar effect and (y) be filed by the Administrative
Agent if the Seller fails to file such financing statements in a timely manner
and in any event promptly after the Administrative Agent’s request.
     (o) Notices. The Seller will furnish to the Administrative Agent:
     (i) Income Tax Liability. Within ten Business Days after the receipt of
revenue agent reports or other written proposals, determinations or assessments
of the Internal Revenue Service or any other taxing authority which propose,
determine or otherwise set forth positive adjustments to the Tax liability of
any Affiliated group (within the meaning of Section 1504(a)(l) of the Internal
Revenue Code of 1986 (as amended from time to time)) which equal or exceed
$1,000,000 in the aggregate, telephonic, telex or telecopy notice (confirmed in
writing within five Business Days) specifying the nature of the items giving
rise to such adjustments and the amounts thereof;
     (ii) Auditors’ Management Letters. Promptly after the receipt thereof, any
auditors’ management letters that are received by the Seller or by its
accountants;
     (iii) Representations. Forthwith upon receiving knowledge of same, the
Seller shall notify the Administrative Agent if any representation or warranty
set forth in Section 4.1 was incorrect at the time it was given or deemed to
have been given and at the same time deliver to the Administrative Agent a
written notice setting forth in reasonable detail the nature of such facts and
circumstances. In particular, but without limiting the foregoing, the Seller
shall notify the Administrative Agent in the manner set forth in the preceding
sentence before any Funding Date of any facts or circumstances within the
knowledge of the Seller which would render any of the said representations and
warranties untrue at the date when such representations and warranties were made
or deemed to have been made;
     (iv) ERISA. Promptly after receiving notice of any “reportable event” (as
defined in Title IV of ERISA) with respect to the Seller (or any ERISA Affiliate
thereof), a copy of such notice;
     (v) Proceedings. As soon as possible and in any event within three Business
Days after any executive officer of the Seller receives notice or obtains
knowledge thereof, of any settlement of, material judgment (including a material
judgment with respect to the liability phase of a bifurcated trial) in or
commencement of any material labor controversy, material litigation,

88



--------------------------------------------------------------------------------



 



material action, material suit or material proceeding before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, affecting the Collateral, the Transaction Documents, the
Secured Parties’ interest in the Collateral, or the Seller, the Servicer or the
Originator or any other Subsidiary of CapitalSource Inc.; provided that
notwithstanding the foregoing, any settlement, judgment, labor controversy,
litigation, action, suit or proceeding affecting the Collateral, the Transaction
Documents, the Secured Parties’ interest in the Collateral, or the Seller, the
Servicer or the Originator or any other Subsidiary of CapitalSource Inc. in
excess of $2,500,000 or more shall be deemed to be material for purposes of this
Section 5.1(o); and
     (vi) Notice of Material Events. Promptly upon becoming aware thereof,
notice of any other event or circumstances that, in the reasonable judgment of
the Seller, is likely to have a Material Adverse Effect.
     (p) Reporting Requirements. The Seller will provide to the Administrative
Agent and each Liquidity Bank the following:
     (i) as soon as available and in any event within 45 days after the end of
each of the first three quarters and within 90 days after the end of the fourth
fiscal quarter of each fiscal year of CapitalSource Inc., consolidated and
consolidating balance sheets of CapitalSource Inc. and its Subsidiaries as of
the end of such quarter and consolidated and consolidating statements of income
and retained earnings of CapitalSource Inc. and its Subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, certified by the chief financial officer of CapitalSource Inc.
(which consolidating financial statements shall separately break out the
financial information of the Originator as a Subsidiary of CapitalSource Inc.);
and
     (ii) as soon as available and in any event within 45 days after the end of
each of the first three quarters and within 90 days after the end of the fourth
fiscal quarter of each fiscal year of the Seller, an unaudited balance sheet of
the Seller as of the end of such quarter and an unaudited statement of income
and retained earnings of the Seller for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, certified by the
chief financial officer of the Seller.
     (q) Other. The Seller will furnish to the Administrative Agent promptly,
from time to time, such other information, documents, records or reports
respecting the Collateral or the condition or operations, financial or
otherwise, of Seller or Originator as the Administrative Agent may from time to
time reasonably request in order to protect the interests of the Administrative
Agent or the Secured Parties under or as contemplated by this Agreement.
     (r) Modifications to the Wachovia Facilities. The Seller will provide the
Administrative Agent with prompt written notice and furnish the Administrative
Agent with a copy (and in all events within two Business Days of the execution
thereof), of any amendment, modification, waiver, extension, replacement or
other modification to any Wachovia Facility, together with a written summary of
all Core Transaction Terms, if any, in the amended, modified, waived, extended,
replaced or otherwise modified Wachovia Facility which, in the reasonable
judgment of the Seller, are more favorable than a similar term under the
Agreement.
     Section 5.2 Negative Covenants of the Seller.
     From the Closing Date until the Collection Date:

89



--------------------------------------------------------------------------------



 



     (a) Other Business. Seller will not (i) engage in any business other than
the transactions contemplated by the Transaction Documents, (ii) incur any
Indebtedness, obligation, liability or contingent obligation of any kind other
than pursuant to this Agreement or under any Hedging Agreement required by
Section 5.3(a), or (iii) form any Subsidiary (other than any REO Asset Owner) or
make any Investments in any other Person.
     (b) Collateral Not to be Evidenced by Instruments. The Seller will take no
action to cause any Collateral that is not, as of the Closing Date, as of the
initial Funding Date or the related Addition Date, as the case may be, evidenced
by an Instrument (other than the Capital Stock in any REO Asset Owner, which
shall at all times after the Fourth Amendment and Restatement Effective Date, be
evidenced by a “certificated security” (as such term is defined in Article 8 of
the UCC)), to be so evidenced except in connection with the enforcement or
collection of such Collateral.
     (c) Security Interests. Except as otherwise permitted herein and in respect
of any Optional Sale and Permitted Securitization Transaction, the Seller will
not sell, pledge, assign or transfer to any other Person, or grant, create,
incur, assume or suffer to exist any Lien on any Collateral, whether now
existing or hereafter transferred hereunder, or any interest therein, and (other
than any transfer of REO Assets to a REO Asset Owner pursuant to a REO
Contribution Agreement) the Seller will not sell, pledge, assign or suffer to
exist any Lien on its interest, if any, hereunder. The Seller will promptly
notify the Administrative Agent of the existence of any Lien on any Collateral
and the Seller shall defend the right, title and interest of the Administrative
Agent as agent for the Secured Parties in, to and under the Collateral against
all claims of third parties; provided that nothing in this Section 5.2(c) shall
prevent or be deemed to prohibit the Seller from suffering to exist Permitted
Liens upon any of the Collateral.
     (d) Mergers, Acquisitions, Sales, etc. Except with respect to the 2009
Restructuring and solely to the extent effectuated prior to the Third Amendment
and Restatement Effective Date, the Seller will not be a party to any merger or
consolidation, or purchase or otherwise acquire any of the assets or any stock
of any class of, or any partnership or joint venture interest in, any other
Person, or sell, transfer, convey or lease any of its assets, or sell or assign
with or without recourse any Collateral or any interest therein (other than
pursuant hereto or to the Sale Agreement, and other than with respect to any REO
Asset).
     (e) Deposits to Special Accounts. Except as otherwise provided in the
Lock-Box Agreement, the Seller will not deposit or otherwise credit, or cause or
permit to be so deposited or credited, to any Lock-Box Account cash or cash
proceeds other than Collections in respect of the Collateral.
     (f) Restricted Payments. The Seller shall not make any Restricted Junior
Payment, except that, so long as no Termination Event or Unmatured Termination
Event has occurred and is continuing or would result therefrom, the Seller may
declare and make distributions to its members on their membership interests.
     (g) Change of Name or Location of Loan Files. The Seller shall not
(x) change its name, move the location of its principal place of business and
chief executive office, change the offices where it keeps the records from the
location referred to in Section 13.2, or change the jurisdiction of its
formation, or (y) move, or consent to the Collateral Custodian or Servicer
moving, the Required Asset Documents and the Asset Files from the location
thereof on the Closing Date, unless the Seller has given at least 30 days’
written notice to the Administrative Agent and has taken all actions required
under the UCC of each relevant jurisdiction in order to continue the first
priority perfected security interest of the Administrative Agent, as agent for
the Secured Parties, in the Collateral.

90



--------------------------------------------------------------------------------



 



     (h) Accounting of Purchases. Other than for tax and consolidated accounting
purposes, the Seller will not account for or treat (whether in financial
statements or otherwise) the transactions contemplated hereby in any manner
other than as a sale of the Collateral by the Seller to the Secured Parties.
Other than for consolidated tax and accounting purposes, the Seller will not
account for or treat (whether in financial statements or otherwise) the
transactions contemplated by the Sale Agreement in any manner other than as a
sale of the Collateral by the Originator to the Seller.
     (i) ERISA Matters. The Seller will not (a) engage or permit any ERISA
Affiliate to engage in any prohibited transaction for which an exemption is not
available or has not previously been obtained from the United States Department
of Labor, (b) permit to exist any accumulated funding deficiency, as defined in
Section 302(a) of ERISA and Section 412(a) of the Code, or funding deficiency
with respect to any Benefit Plan other than a Multiemployer Plan, (c) fail to
make any payments to a Multiemployer Plan that the Seller or any ERISA Affiliate
may be required to make under the agreement relating to such Multiemployer Plan
or any law pertaining thereto, (d) terminate any Benefit Plan so as to result in
any liability, or (e) permit to exist any occurrence of any reportable event
described in Title IV of ERISA.
     (j) Operating Agreement; Sale Agreement. Except with respect to the 2009
Restructuring and solely to the extent effectuated prior to the Third Amendment
and Restatement Effective Date, neither CS Funding VII, the Seller nor any REO
Asset Owner will amend, modify, waive or terminate any provision of its
operating agreement or the Sale Agreement without the prior written consent of
the Administrative Agent.
     (k) Changes in Payment Instructions to Obligors. The Seller will not add or
terminate any bank as a Lock-Box Bank or any Lock-Box Account from those listed
in Schedule II or make any change, or permit Servicer to make any change, in its
instructions to Obligors regarding payments representing Collections to be made
to Seller or Servicer or payments representing Collections to be made to any
Lock-Box Bank, unless the Administrative Agent has consented to such addition,
termination or change (which consent shall not be unreasonably withheld) and has
received duly executed copies of Lock-Box Agreements with each new Lock-Box Bank
or with respect to each new Lock-Box Account, as the case may be.
     (l) Extension or Amendment of Collateral. The Seller will not, except as
otherwise permitted in Section 6.4(a), waive, extend, amend or otherwise modify,
or permit the Servicer to extend, amend or otherwise modify, the terms of any
Collateral (including the Related Security); provided that no waiver, extension,
modification or alteration otherwise permitted under Section 6.4(a) shall
(i) alter the status of any Asset as a Delinquent Asset or Charged-Off Asset,
(ii) in the reasonable judgment of the Administrative Agent, prevent or delay
any Asset from becoming a Delinquent Asset or Charged-Off Asset, or (iii) limit
and/or impair the rights of the Administrative Agent or the Secured Parties
under this Agreement.
     (m) Credit and Collection Policy. The Seller may amend, modify, restate or
replace, in whole or in part, the Credit and Collection Policy, if such
amendment, modification, restatement or replacement would not impair the
collectibility of any of the Collateral or otherwise adversely affect the
interests or remedies of the Administrative Agent or the Secured Parties under
this Agreement or any other Transaction Document. The Seller may not amend,
modify, restate or replace, in whole or in part, the Credit and Collection
Policy, if such amendment, modification, restatement or replacement would impair
the collectibility of any of the Collateral or otherwise adversely affect the
interests or remedies of the Administrative Agent or the Secured Parties under
this Agreement or any other Transaction Document, without the prior written
consent of the Administrative Agent.

91



--------------------------------------------------------------------------------



 



     (n) Tax. The Seller will be a partnership or a disregarded entity for U.S.
federal income tax purposes, and the Seller will not elect to be treated as an
association taxable as a corporation pursuant to Treasury
Regulation Section 301.7701-3(c). The Seller shall not take any action that
would cause the Seller to be a “taxable mortgage pool” as such term is defined
in Section 7701(i) of the Code and the underlying regulations; provided, that a
breach of this covenant shall be deemed cured if and to the extent the Servicer
makes an indemnification payment in cash to each Affected Party to the extent of
the amounts, if any, required pursuant to Section 2.16(f) above.
     (o) Other Indebtedness. The Seller will not issue or extend any class or
type of Indebtedness whether senior, pari passu or subordinated to the
Indebtedness arising under this Agreement, unless an opinion of special tax
counsel is first rendered to the effect that such issuance of additional
Indebtedness will not cause the Seller to be treated as a taxable mortgage pool.
     Section 5.3 Covenants of the Seller Relating to the Hedging of Assets.
     (a) On or prior to the initial Payment Date, and thereafter, the Seller
shall enter into one or more Hedge Transactions with respect to Prime Rate
Assets; provided that each such Hedge Transaction shall:
     (i) be entered into with a Permitted Hedge Counterparty and governed by a
Hedging Agreement;
     (ii) have a schedule of monthly calculation periods the first of which
commences on the initial Payment Date and the last of which ends on the last
Scheduled Payment due to occur under or with respect to the Prime Rate Assets
then included in the Aggregate Outstanding Asset Balance;
     (iii) have an amortizing notional amount that satisfies the requirements of
Section 6.2(c); and
     (iv) provide for two series of monthly payments to be netted against each
other, one such series being payments to be made by the Seller to a Hedge
Counterparty (solely on a net basis) by reference to a floating rate equal to
“USD-Prime-H.15” (as defined in the ISDA Definitions) , and the other such
series being payments to be made by such Hedge Counterparty to the
Administrative Agent (solely on a net basis) at a floating rate equal to
“USD-LIBOR-BBA” (as defined in the ISDA Definitions), the net amount of which
shall be paid into the Collection Account (if payable by such Hedge
Counterparty) or from the Collection Account to the extent funds are available
under Section 2.9(a)(1) and Section 2.10(a)(1) (if payable by the Seller);
     (b) As additional security hereunder, Seller hereby assigns to the
Administrative Agent, as agent for the Secured Parties, all right, title and
interest but none of the obligations of the Seller in each Hedging Agreement,
each Hedge Transaction, and all present and future amounts payable by a Hedge
Counterparty to Seller under or in connection with the respective Hedging
Agreement and Hedge Transaction(s) with that Hedge Counterparty (“Hedge
Collateral”), and grants a security interest to the Administrative Agent, as
agent for the Secured Parties, in the Hedge Collateral. Seller acknowledges
that, as a result of that assignment, Seller may not, without the prior written
consent of the Administrative Agent, exercise any rights under any Hedging
Agreement or Hedge Transaction, except for Seller’s right under any Hedging
Agreement to enter into Hedge Transactions in order to meet the Seller’s
obligations under Section 5.3(a) hereof. Nothing herein shall have the effect of
releasing the Seller from any of its obligations under any Hedging Agreement or
any Hedge Transaction, nor be construed as requiring the

92



--------------------------------------------------------------------------------



 



consent of the Administrative Agent or any Secured Party for the performance by
Seller of any such obligations.
     Section 5.4 Affirmative Covenants of the Servicer.
     From the Closing Date until the Collection Date:
     (a) Compliance with Law. The Servicer will comply in all material respects
with all Applicable Laws, including those with respect to the Collateral or any
part thereof.
     (b) Preservation of Company Existence. The Servicer will preserve and
maintain its company existence, rights, franchises and privileges in the
jurisdiction of its formation, and qualify and remain qualified in good standing
as a limited liability company in each jurisdiction where the failure to
preserve and maintain such existence, rights, franchises, privileges and
qualification has had, or could reasonably be expected to have, a Material
Adverse Effect.
     (c) Obligations and Compliance with Collateral. The Servicer will duly
fulfill and comply with all obligations on the part of the Seller to be
fulfilled or complied with under or in connection with each Collateral and will
do nothing to impair the rights of the Administrative Agent, as agent for the
Secured Parties, or of the Secured Parties in, to and under the Collateral.
     (d) Keeping of Records and Books of Account.
     (i) The Servicer will maintain and implement administrative and operating
procedures (including without limitation, an ability to recreate records
evidencing Collateral in the event of the destruction of the originals thereof),
and keep and maintain all documents, books, records and other information
reasonably necessary or advisable for the collection of all Collateral and the
identification of the Collateral.
     (ii) The Servicer shall permit the Administrative Agent or its agents or
representatives, to visit the offices of the Servicer during normal office hours
and upon reasonable notice and examine and make copies of all documents, books,
records and other information concerning the Collateral and discuss matters
related thereto with any of the officers or employees of the Servicer having
knowledge of such matters.
     (iii) The Servicer will on or prior to the Closing Date, mark its master
data processing records and other books and records relating to the Collateral
with a legend, acceptable to the Administrative Agent, describing the sale of
the Collateral (A) from the Originator to the Seller, and (B) from the Seller to
the Purchasers.
     (e) Preservation of Security Interest. The Servicer (at its own expense)
will execute and file such financing and continuation statements and any other
documents that may be required by any law or regulation of any Governmental
Authority to preserve and protect fully the security interest of the
Administrative Agent as agent for the Secured Parties in, to and under the
Collateral.
     (f) Credit and Collection Policy. The Servicer will (i) comply in all
material respects with the Credit and Collection Policy in regard to the
Collateral, and (ii) furnish to the Administrative Agent, prior to its effective
date, prompt notice of any proposed material change in the Credit and Collection
Policy. The Servicer may agree to or otherwise permit to occur changes in the
Credit and Collection Policy which would not impair the collectibility of any of
the Collateral or otherwise adversely affect the interests or remedies of the
Administrative Agent or the Secured Parties under this Agreement or any

93



--------------------------------------------------------------------------------



 



other Transaction Document. The Servicer may not agree to or otherwise permit to
occur changes in the Credit and Collection Policy which would impair the
collectibility of any of the Collateral or otherwise adversely affect the
interests or remedies of the Administrative Agent or the Secured Parties under
this Agreement or any other Transaction Document, without the prior written
consent of the Administrative Agent.
     (g) Turbo Events; Termination Events. The Servicer will provide the
Administrative Agent with immediate written notice of the occurrence of each
Turbo Event, Termination Event and each Unmatured Termination Event of which the
Servicer has knowledge or has received notice. In addition, no later than two
Business Days following the Servicer’s knowledge or notice of the occurrence of
any Turbo Event, Termination Event or Unmatured Termination Event, the Servicer
will provide to the Administrative Agent a written statement of the chief
financial officer or chief accounting officer of the Servicer setting forth the
details of such event and the action that the Servicer proposes to take with
respect thereto.
     (h) Taxes. The Servicer will file and pay any and all Taxes required to
meet the obligations of the Seller and the Servicer under the Transaction
Documents.
     (i) Other. The Servicer will promptly furnish to the Administrative Agent
such other information, documents, records or reports respecting the Collateral
or the condition or operations, financial or otherwise, of the Seller or the
Servicer as the Administrative Agent may from time to time reasonably request in
order to protect the interests of the Administrative Agent or Secured Parties
under or as contemplated by this Agreement.
     (j) Proceedings. As soon as possible and in any event within three Business
Days after any executive officer of the Servicer receives notice or obtains
knowledge thereof, of any settlement of, material judgment (including a material
judgment with respect to the liability phase of a bifurcated trial) in or
commencement of any material labor controversy, material litigation, material
action, material suit or material proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, affecting the Collateral, the Transaction Documents, the Secured
Parties’ interest in the Collateral, or the Seller, the Servicer or the
Originator or any other Subsidiary of CapitalSource Inc.; provided that
notwithstanding the foregoing, any settlement, judgment, labor controversy,
litigation, action, suit or proceeding affecting the Collateral, the Transaction
Documents, the Secured Parties’ interest in the Collateral, or the Seller, the
Servicer or the Originator or any other Subsidiary of CapitalSource Inc. in
excess of $2,500,000 or more shall be deemed to be material for purposes of this
Section 5.4(j).
     (k) Deposit of Collections. The Servicer shall promptly (but in no event
later than two Business Days after receipt) deposit into the Collection Account
any and all Collections received by the Seller, the Servicer or any of their
Affiliates.
     (l) Servicing of Participation and Acquired Loans. With respect to
Participation Loans and Acquired Loans, the Servicer shall: (i) take all actions
necessary, if any, under the related documents to recognize the consummation of
the 2009 Restructuring while maintaining and preserving all rights and remedies
of the parties under this Agreement; (ii) keep separate records with respect to
such Loans; and (iii) identify each such Type of Loan on the Servicing Reports
required hereunder with respect to such Loans.
     (m) Change-in-Control. Upon the occurrence of a Change-in-Control, the
Servicer shall provide the Administrative Agent and the Hedge Counterparties
with notice of such Change-in-Control within 30 days after completion of the
same.

94



--------------------------------------------------------------------------------



 



     (n) Loan Register.
     (i) The Servicer shall maintain with respect to each Noteless Loan a
register (each, a “Loan Register”) in which it will record (v) the amount of
such Loan, (w) the amount of any principal or interest due and payable or to
become due and payable from the Obligor thereunder, (x) the amount of any sum in
respect of such Loan received from the Obligor and each Purchaser’s share
thereof, (y) the date of origination of such Loan and (z) the maturity date of
such Loan. The entries made in each Loan Register maintained pursuant to this
Section 5.04(n) shall be prima facie evidence of the existence and amounts of
the obligations therein recorded; provided that the failure of the Servicer to
maintain any such Loan Register or any error therein shall not in any manner
affect the obligations of the Obligor to repay the related Loans in accordance
with their terms or any Purchaser’s interest therein.
     (ii) At any time a Noteless Loan is included as part of the Collateral
pursuant to this Agreement, the Servicer shall deliver to the Collateral
Custodian a copy of the related Loan Register, together with a certificate of a
Responsible Officer of the Servicer certifying to the accuracy of such Loan
Register as of the date such Loan is included as part of the Collateral.
     (o) Modifications to the Wachovia Facilities. The Servicer will provide the
Administrative Agent with prompt written notice and furnish the Administrative
Agent with a copy (and in all events within two Business Day of the execution
thereof), of any amendment, modification, waiver, extension, replacement or
other modification to any Wachovia Facility, together with a written summary of
all Core Transaction Terms, if any, in the amended, modified, waived, extended,
replaced or otherwise modified Wachovia Facility which, in the reasonable
judgment of the Servicer, are more favorable than a similar term under the
Agreement.
     Section 5.5 Negative Covenants of the Servicer.
     From the Closing Date until the Collection Date.
     (a) Deposits to Special Accounts. Except as otherwise provided in the
Lock-Box Agreement, the Servicer will not deposit or otherwise credit, or cause
or permit to be so deposited or credited, to any Lock-Box Account cash or cash
proceeds other than Collections in respect of the Collateral.
     (b) Mergers, Acquisition, Sales, etc. The Servicer will not consolidate
with or merge into any other Person or convey or transfer its properties and
assets substantially as an entirety to any Person, unless the Servicer is the
surviving entity and unless:
     (i) the Servicer has delivered to the Administrative Agent an Officer’s
Certificate and an Opinion of Counsel each stating that any consolidation,
merger, conveyance or transfer complies with this Section 5.5 and that all
conditions precedent herein provided for relating to such transaction have been
complied with and, in the case of the Opinion of Counsel, is legal, valid and
binding with respect to the Servicer and such other matters as the
Administrative Agent may reasonably request;
     (ii) the Servicer shall have delivered notice of such consolidation,
merger, conveyance or transfer to the Administrative Agent;

95



--------------------------------------------------------------------------------



 



     (iii) after giving effect thereto, no Termination Event or Servicer Default
or event that with notice or lapse of time would constitute either a Termination
Event or a Servicer Default shall have occurred; and
     (iv) the Administrative Agent has consented in writing to such
consolidation, merger, conveyance or transfer.
     (c) Change of Name or Location of Loan Files. The Servicer shall not
(x) change its name, move the location of its principal place of business and
chief executive office, change the offices where it keeps records concerning the
Collateral from the location referred to in Section 13.2, or change the
jurisdiction of its formation, or (y) move, or consent to the Collateral
Custodian moving, the Required Asset Documents and Asset Files from the location
thereof on the Closing Date, unless the Servicer has given at least 30 days’
written notice to the Administrative Agent and has taken all actions required
under the UCC of each relevant jurisdiction in order to continue the first
priority perfected security interest of the Administrative Agent as agent for
the Secured Parties in the Collateral.
     (d) Change in Payment Instructions to Obligors. The Servicer will not add
or terminate any bank as a Lock-Box Bank or any Lock-Box Account from those
listed in Schedule II or make any change in its instructions to Obligors
regarding payments to be made to the Seller or the Servicer or payments to be
made to any Lock-Box Bank, unless the Administrative Agent has consented to such
addition, termination or change (which consent shall not be unreasonably
withheld) and has received duly executed copies of Lock-Box Agreements with each
new Lock-Box Bank or with respect to each new Lock-Box Account, as the case may
be.
     (e) Extension or Amendment of Assets. The Servicer will not, except as
otherwise permitted in Section 6.4(a), extend, amend or otherwise modify the
terms of any Assets; provided that no waiver, extension, modification or
alteration otherwise permitted under Section 6.4(a) shall (i) alter the status
of any Asset as a Delinquent Asset or Charged-Off Asset, (ii) in the reasonable
judgment of the Administrative Agent, prevent or delay any Asset from becoming a
Delinquent Asset or Charged-Off Asset, or (iii) limit and/or impair the rights
of the Administrative Agent or the Secured Parties under this Agreement.
     (f) Tax. The Servicer will not take any action, including making any
election, that would cause the Seller (i) to be treated as an association
taxable as a corporation pursuant to Treasury Regulation Section 301.7701-3(c)
or (ii) to be a “taxable mortgage pool” as such term is defined in Section
7701(i) of the Code and the underlying regulations; provided, that a breach of
this covenant shall be deemed cured if and to the extent the Servicer makes an
indemnification payment in cash to each Affected Party to the extent of the
amounts, if any, required pursuant to Section 2.16(f) above.
     Section 5.6 Affirmative Covenants of the Backup Servicer.
     From the Closing Date until the Collection Date:
     (a) Compliance with Law. The Backup Servicer will comply in all material
respects with all Applicable Laws.
     (b) Preservation of Existence. The Backup Servicer will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation, and qualify and remain qualified in good standing in each
jurisdiction where the failure to preserve and maintain such existence, rights,
franchises, privileges and qualification has had, or could reasonably be
expected to have, a Material Adverse Effect.

96



--------------------------------------------------------------------------------



 



     Section 5.7 Negative Covenants of the Backup Servicer.
     From the Closing Date until the Collection Date:
     No Changes in Backup Servicer Fee. The Backup Servicer will not make any
changes to the Backup Servicer Fee set forth in the Backup Servicer and
Collateral Custodian Fee Letter without the prior written approval of the
Administrative Agent.
     Section 5.8 Affirmative Covenants of the Collateral Custodian.
     From the Closing Date until the Collection Date:
     (a) Compliance with Law. The Collateral Custodian will comply in all
material respects with all Applicable Laws.
     (b) Preservation of Existence. The Collateral Custodian will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation and qualify and remain qualified in good standing in each
jurisdiction where failure to preserve and maintain such existence, rights,
franchises, privileges and qualification has had, or could reasonably be
expected to have, a Material Adverse Effect.
     (c) Location of Required Asset Documents. The Required Asset Documents
shall remain at all times in the possession of the Collateral Custodian at the
address set forth herein unless notice of a different address is given in
accordance with the terms hereof or unless the Administrative Agent agrees to
allow certain Required Asset Documents to be released to the Servicer on a
temporary basis in accordance with the terms hereof.
     Section 5.9 Negative Covenants of the Collateral Custodian.
     From the Closing Date until the Collection Date:
     (a) Required Asset Documents. The Collateral Custodian will not dispose of
any documents constituting the Required Asset Documents in any manner that is
inconsistent with the performance of its obligations as the Collateral Custodian
pursuant to this Agreement and will not dispose of any Collateral except as
contemplated by this Agreement.
     (b) No Changes in Collateral Custodian Fee. The Collateral Custodian will
not make any changes to the Collateral Custodian Fee set forth in the Backup
Servicer and Collateral Custodian Fee Letter without the prior written approval
of the Administrative Agent.
     Section 5.10 Covenant of the Seller, the Servicer and the Originator.
     Until the Collection Date, each of the Seller, the Servicer and the
Originator will, at their respective expense, during regular business hours upon
reasonable prior notice as requested by the Administrative Agent, permit the
Administrative Agent or its agents or representatives (such as independent audit
and consulting firms specializing in securitization transactions) two times per
year (provided that if a Termination Event shall have occurred there shall be no
such limitation), (i) to conduct periodic audits of the Assets and the related
books and records and collections systems of the Seller, the Servicer or the
Originator, as the case may be, (ii) to examine and make copies of and abstracts
from all books, records and documents (including, without limitation, computer
tapes and disks) in the possession or under the control of the Seller, the
Servicer or the Originator, as the case may be, relating to Assets,

97



--------------------------------------------------------------------------------



 



and (iii) to visit the offices and properties of the Seller, the Servicer or the
Originator, as the case may be, for the purpose of examining such materials
described in clause (ii) above, and to discuss matters relating to Assets or the
Seller’s, the Servicer’s or the Originator’s performance under the Transaction
Documents with any of the officers or employees of the Seller, the Servicer or
the Originator, as the case may be, having knowledge of such matters.
ARTICLE VI
ADMINISTRATION AND SERVICING OF ASSETS
     Section 6.1 Designation of the Servicer.
     (a) Initial Servicer. The servicing, administering and collection of the
Collateral shall be conducted by the Person designated as the Servicer hereunder
from time to time in accordance with this Section 6.1. Until the Administrative
Agent gives to the Originator a Servicer Termination Notice, the Originator is
hereby designated as, and hereby agrees to perform the duties and
responsibilities of, the Servicer pursuant to the terms hereof.
     (b) Successor Servicer. Upon the Servicer’s receipt of a Servicer
Termination Notice (with a copy to the Backup Servicer) from the Administrative
Agent pursuant to the terms of Section 6.15, the Servicer agrees that it will
terminate its activities as Servicer hereunder in a manner that the
Administrative Agent reasonably believes will facilitate the transition of the
performance of such activities to a successor Servicer, and the successor
Servicer shall assume each and all of the Servicer’s obligations to service and
administer the Collateral, on the terms and subject to the conditions herein set
forth, and the Servicer shall use its best reasonable efforts to assist the
successor Servicer in assuming such obligations.
     (c) Subcontracts. The Servicer may, with the prior consent of the
Administrative Agent, subcontract with any other Person for servicing,
administering or collecting the Collateral; provided that the Servicer shall
remain liable for the performance of the duties and obligations of the Servicer
pursuant to the terms hereof and that any such subcontract may be terminated
upon the occurrence of a Servicer Default.
     (d) Servicing Programs. In the event that the Servicer uses any software
program in servicing the Collateral that it licenses from a third party, the
Servicer shall use its best reasonable efforts to obtain, either before the
Closing Date or as soon as possible thereafter, whatever licenses or approvals
are necessary to allow the Administrative Agent or the Backup Servicer to use
such program.
     Section 6.2 Duties of the Servicer.
     (a) Appointment. The Seller hereby appoints the Servicer as its agent, as
from time to time designated pursuant to Section 6.1, to service the Collateral
and enforce its respective rights in and under such Collateral. The Servicer
hereby accepts such appointment and agrees to perform the duties and obligations
with respect thereto as set forth herein. The Servicer and the Seller hereby
acknowledge that the Administrative Agent and the Secured Parties are third
party beneficiaries of the obligations undertaken by the Servicer hereunder.
     (b) Duties. The Servicer shall take or cause to be taken all such actions
as may be necessary or advisable to collect on the Collateral from time to time,
all in accordance with Applicable Laws, with reasonable care and diligence, and
in accordance with the Credit and Collection Policy. Without limiting the
foregoing, the duties of the Servicer shall include the following:

98



--------------------------------------------------------------------------------



 



     (i) preparing and submitting of claims to, and post-billing liaison with,
Obligors on each Asset;
     (ii) maintaining all necessary servicing records with respect to the
Collateral and providing such reports to the Administrative Agent in respect of
the servicing of the Collateral (including information relating to its
performance under this Agreement) as may be required hereunder or as the
Administrative Agent may reasonably request;
     (iii) maintaining and implementing administrative and operating procedures
(including, without limitation, an ability to recreate servicing records
evidencing the Collateral in the event of the destruction of the originals
thereof) and keeping and maintaining all documents, books, records and other
information reasonably necessary or advisable for the collection of the
Collateral;
     (iv) promptly delivering to the Administrative Agent or the Collateral
Custodian, from time to time, such information and servicing records (including
information relating to its performance under this Agreement) as the
Administrative Agent or the Collateral Custodian may from time to time
reasonably request;
     (v) identifying each Asset clearly and unambiguously in its servicing
records to reflect that such Asset is owned by the Seller and that the Seller is
selling an undivided ownership interest therein to the Secured Parties pursuant
to this Agreement;
     (vi) notifying the Administrative Agent of any material action, suit,
proceeding, dispute, offset, deduction, defense or counterclaim (1) that is or
is threatened to be asserted by an Obligor with respect to any Asset (or portion
thereof) of which it has knowledge or has received notice; or (2) that is
reasonably expected to have a Material Adverse Effect;
     (vii) notifying the Administrative Agent of any proposed change in the
Credit and Collection Policy that could have an adverse effect on the
collectibility of the Collateral, on the Seller or on the interests of the
Administrative Agent or any Secured Party;
     (viii) using its reasonable best efforts to maintain the perfected security
interest of the Administrative Agent, as agent for the Secured Parties, in the
Collateral;
     (ix) maintaining in the same manner as the Collateral Custodian holds the
Required Asset Documents, the Asset File (other than Required Asset Documents)
with respect to each Asset included as part of the Collateral; and
     (x) the Servicer shall make payments pursuant to the terms of the Monthly
Report in accordance with Section 2.9 and Section 2.10 (the parties hereto
acknowledging that the Turbo Period has commenced on the Turbo Effective Date).
     (c) Hedge Covenants.
     (i) As of the initial Payment Date and thereafter, so long as any of the
Class A VFCs are outstanding, if on any date either:
     (1) the then current Aggregate Notional Amount of all Hedge Transactions
(excluding any interest rate cap transactions) hedging the Prime Rate Assets
(i) is less than the

99



--------------------------------------------------------------------------------



 



aggregate amount of the Class A Advances Outstanding of such Prime Rate Assets
or (ii) is greater than the amount specified in clause (i) above by more than
the Floating Prime Rate Permitted Excess Amount; or
     (2) the Aggregate Notional Amount for any future calculation period of all
Hedge Transactions (excluding any interest rate cap transactions) hedging the
Prime Rate Assets (i) is less than the projected aggregate amount of the Class A
Advances Outstanding of the Prime Rate Assets for the corresponding Collection
Period or (ii) is greater than the amount specified in clause (i) above by more
than the Floating Prime Rate Permitted Excess Amount;
then, not later than 1:00 p.m. (New York City time) on the Determination Date
preceding the next Payment Date, the Servicer will notify the Administrative
Agent and the Hedge Counterparties of such event and, with effect on such next
Payment Date, one or more of the Hedge Transactions hedging the Prime Rate
Assets will be reduced or amended, or the Seller will enter into one or more
additional Hedge Transactions, as the case may be, in accordance with the terms
of the applicable Hedge Agreements so that, as applicable, the Aggregate
Notional Amount for each calculation period of the Hedge Transactions hedging
the Prime Rate Assets will be equal to the aggregate amount of the Class A
Advances Outstanding of the Prime Rate Assets at the end of the corresponding
Collection Period or as projected to be outstanding at the end of the
corresponding Collection Period,
     (ii) So long as any of the Class A VFCs are outstanding, if on any date
either:
     (1) the then current Aggregate Notional Amount of all Hedge Transactions
under all Hedge Agreements then in effect (excluding any interest rate cap
transactions) exceeds the then Aggregate Outstanding Asset Balance; or
     (2) the Aggregate Notional Amount of all Hedge Transactions (excluding any
interest rate cap transactions) for any future calculation period under all
Hedge Agreements then in effect exceeds the projected Aggregate Outstanding
Asset Balance for the corresponding Collection Period;
then, not later than 1:00 p.m. (New York City time) on the Determination Date
preceding the next Payment Date, the Servicer will notify the Administrative
Agent and the Hedge Counterparties of such event and, with effect on such next
Payment Date, one or more of the Hedge Transactions will be reduced or amended
in accordance with the terms of the applicable Hedge Agreements so that the
Aggregate Notional Amount of the Hedge Transactions for any future calculation
period will not exceed the Aggregate Outstanding Asset Balance for the
corresponding Collection Period.
     (d) Notwithstanding anything to the contrary contained herein, the exercise
by the Administrative Agent and the Secured Parties of their rights hereunder
shall not release the Servicer, the Originator or the Seller from any of their
duties or responsibilities with respect to the Collateral. The Secured Parties,
the Administrative Agent and the Collateral Custodian (except in the role of
Backup Servicer) shall not have any obligation or liability with respect to any
Collateral, nor shall any of them be obligated to perform any of the obligations
of the Servicer hereunder.
     (e) Any payment by an Obligor in respect of any Indebtedness owed by it to
the Originator or the Seller shall, except as otherwise specified by such
Obligor or otherwise required by contract or Applicable Law and unless otherwise
instructed by the Administrative Agent, be applied as a Collection of an item of
Collateral of such Obligor (starting with the oldest such Collateral) to the
extent of any amounts then due and payable thereunder before being applied to
any other receivable or other obligation of such Obligor.

100



--------------------------------------------------------------------------------



 



     Section 6.3 Authorization of the Servicer.
     (a) Each of the Seller, the Administrative Agent, each Purchaser and each
Hedge Counterparty hereby authorizes the Servicer (including any successor
thereto) to take any and all reasonable steps in its name (or in the name of a
REO Asset Owner with respect to any REO Asset) and on its behalf necessary or
desirable and not inconsistent with the sale of the Collateral to the Purchasers
and each Hedge Counterparty, in the determination of the Servicer, to collect
all amounts due under any and all Collateral, including, without limitation,
endorsing any of their names on checks and other instruments representing
Collections, executing and delivering any and all instruments of satisfaction or
cancellation, or of partial or full release or discharge, and all other
comparable instruments, with respect to the Collateral and, after the
delinquency of any Collateral and to the extent permitted under and in
compliance with Applicable Law, to commence proceedings with respect to
enforcing payment thereof, to the same extent as the Originator could have done
if it had continued to own such Collateral. The Originator, the Seller and the
Administrative Agent on behalf of the Secured Parties and each Hedge
Counterparty shall furnish the Servicer (and any successors thereto) with any
powers of attorney and other documents necessary or appropriate to enable the
Servicer to carry out its servicing and administrative duties hereunder, and
shall cooperate with the Servicer to the fullest extent in order to ensure the
collectibility of the Collateral. In no event shall the Servicer be entitled to
make the Secured Parties, any Hedge Counterparty, the Collateral Custodian, the
Administrative Agent a party to any litigation without such party’s express
prior written consent, or to make the Seller a party to any litigation (other
than any routine foreclosure or similar collection procedure) without the
Administrative Agent’s consent.
     (b) After a Termination Event has occurred and is continuing, at the
direction of the Administrative Agent, the Servicer shall take such action as
the Administrative Agent may deem necessary or advisable to enforce collection
of the Collateral; provided that the Administrative Agent may, at any time that
a Termination Event or Unmatured Termination Event has occurred and is
continuing, notify any Obligor with respect to any Collateral of the assignment
of such Collateral to the Administrative Agent and direct that payments of all
amounts due or to become due be made directly to the Administrative Agent or any
servicer, collection agent or lock-box or other account designated by the
Administrative Agent and, upon such notification and at the expense of the
Seller, the Administrative Agent may enforce collection of any such Collateral,
and adjust, settle or compromise the amount or payment thereof.
     Section 6.4 Collection of Payments.
     (a) Collection Efforts, Modification of Collateral. The Servicer will use
its reasonable best efforts to collect all payments called for under the terms
and provisions of the Assets included in the Collateral as and when the same
become due in accordance with the Credit and Collection Policy, and will follow
those collection procedures that it follows with respect to all comparable
Collateral that it services for itself or others. The Servicer may not waive,
modify or otherwise vary any provision of an item of Collateral in a manner
that, in its reasonable judgment, would impair the collectibility of the
Collateral or in any manner contrary to the Credit and Collection Policy. The
Servicer may otherwise amend or modify the underlying documents related to any
item of Collateral in compliance with the Credit and Collection Policy.
     (b) Prepaid Asset. Prior to a Termination Event, upon any Asset becoming a
Prepaid Asset, the Servicer shall either (x) provide a Substitute Asset in
accordance with Section 2.18 or (y) deposit to the Collection Account (in
addition to all amounts received from the related Obligor upon the prepayment of
such Asset) an amount equal to the excess, if any, of the sum of (a) the
Outstanding Asset Balance on the date of such payment, (b) any outstanding
Servicer Advances thereon, (c) any accrued and unpaid

101



--------------------------------------------------------------------------------



 



interest, and (d) all Hedge Breakage Costs owing to the relevant Hedge
Counterparty for any termination of one or more Hedge Transactions, in whole or
in part, as required by the terms of any Hedging Agreement as the result of any
such Asset becoming a Prepaid Asset, over the amount received from the related
Obligor upon such prepayment (such excess, the “Prepayment Amount”), in each
case, only to the extent necessary to cause the Availability as of such date
(after giving effect to such substitution or deposit, as applicable) to be
greater than or equal to zero. After a Termination Event has occurred, upon any
Asset becoming a Prepaid Asset, the Servicer shall deposit to the Collection
Account all amounts received from the related Obligor upon the prepayment of
such Asset plus the Prepayment Amount, if any.
     (c) Acceleration. If required by the Credit and Collection Policy, the
Servicer shall accelerate the maturity of all or any Scheduled Payments and
other amounts due under any Asset in which a default under the terms thereof has
occurred and is continuing (after the lapse of any applicable grace period)
promptly after such Asset becomes a Charged-Off Asset.
     (d) Taxes and other Amounts. To the extent provided for in any Asset, the
Servicer will use its reasonable best efforts to collect all payments with
respect to amounts due for taxes, assessments and insurance premiums relating to
such Asset and remit such amounts to the appropriate Governmental Authority or
insurer on or prior to the date such payments are due.
     (e) Payments to Lock-Box Account. On or before the applicable Cut-Off Date,
the Servicer shall have instructed all Obligors (or with respect to Acquired
Loans, the applicable agent) to make all payments in respect of the Collateral
to the Lock-Box or directly to the Lock-Box Account.
     (f) Continuation of the Collection Account. The Servicer shall cause to be
continued on or before the Third Amendment and Restatement Effective Date, with
the Collateral Custodian, and maintained in the name of the Administrative Agent
as agent for the Secured Parties, with an office or branch of a depository
institution or trust company a segregated corporate trust account entitled
Collection Account for Citicorp North America, Inc., as Administrative Agent for
the Secured Parties (the “Collection Account”), and the Servicer shall further
maintain a subaccount within the Collection Account for the purpose of
segregating, within two Business Days of the receipt of any Collections,
Principal Collections (the “Principal Collections Account”), over which the
Collateral Custodian as agent for the Secured Parties shall have control and
from which neither the Originator, Servicer nor the Seller shall have any right
of withdrawal except, at any time upon one Business Day’s notice to the
Administrative Agent and the Collateral Custodian, prior to (A) a payment
default on the related Loan (such payment default shall mean any failure to make
a payment on the date such payment is due and such failure continues for more
than one calendar day), (B) a Servicer Default, (C) a Termination Event, or
(D) an Unmatured Termination Event, in each case to advance to an Obligor of any
Revolving Loan in a given Collection Period prior to the last day of such
Collection Period an amount not to exceed the Principal Collections received
from such Obligor related to such Revolving Loan during that Collection Period;
provided that at all times such depository institution or trust company shall be
acceptable to the Administrative Agent and a depository institution organized
under the laws of the United States of America or any one of the States thereof
or the District of Columbia (or any domestic branch of a foreign bank), (i)
(a) that has either (1) a long-term unsecured debt rating of “A” or better by
S&P and “A2” or better by Moody’s or (2) a short-term unsecured debt rating or
certificate of deposit rating of “A-1” or better by S&P or “P-1” or better by
Moody’s, (b) the parent corporation of which has either (1) a long-term
unsecured debt rating of “A” or better by S&P and “A2” or better by Moody’s or
(2) a short-term unsecured debt rating or certificate of deposit rating of “A-1”
or better by S&P and “P-1” or better by Moody’s or (c) is otherwise acceptable
to the Administrative Agent and (ii) whose deposits are insured by the Federal
Deposit Insurance Corporation (any such depository institution or trust company,
a “Qualified Institution”).

102



--------------------------------------------------------------------------------



 



     (g) [Intentionally Omitted.]
     (h) [Intentionally Omitted.]
     (i) Adjustments. If (i) the Servicer makes a deposit into the Collection
Account in respect of a Collection of an item of Collateral and such Collection
was received by the Servicer in the form of a check that is not honored for any
reason or (ii) the Servicer makes a mistake with respect to the amount of any
Collection and deposits an amount that is less than or more than the actual
amount of such Collection, the Servicer shall appropriately adjust the amount
subsequently deposited into the Collection Account to reflect such dishonored
check or mistake. Any Scheduled Payment in respect of which a dishonored check
is received shall be deemed not to have been paid.
     (j) Transfer of Collection Account to Citibank. If at any time
CapitalSource Inc.’s Consolidated Tangible Net Worth is less than the TNW Test
Level or if a Servicer Default occurs pursuant to Section 6.15(j), then the
Servicer shall, within ten Business Days following notice from the
Administrative Agent, establish, or cause to be established a new account with
an office or branch of Citibank, maintained in the name of the Administrative
Agent as agent for the Secured Parties pursuant to documentation in form and
substance satisfactory to the Administrative Agent and Citibank, which new
account shall thereafter constitute the “Collection Account” hereunder for all
purposes, and the Collateral Custodian shall thereafter not be responsible for
the maintenance of, deposits to or withdrawals from such account. All of the
parties hereto hereby consent to any such transfer of the Collection Account.
     Section 6.5 Servicer Advances.
     For each Collection Period, if the Servicer determines that any Scheduled
Payment (or portion thereof) that was due and payable pursuant to an Asset
during such Collection Period was not received prior to the last day of such
Collection Period, the Servicer may (in its sole and absolute discretion) make
an advance in an amount up to the amount of such delinquent Scheduled Payment.
The Servicer will deposit any Servicer Advances into the Collection Account on
or prior to 9:00 a.m. (New York City, New York time) on the Business Day prior
to the related Payment Date, in immediately available funds. Notwithstanding
anything to the contrary contained herein, no Successor Servicer shall have any
responsibility to make Servicer Advances.
     Section 6.6 Realization Upon Charged-Off Assets.
     The Servicer will use reasonable efforts to repossess or otherwise
comparably convert the ownership of any Related Property relating to a
Charged-Off Asset and will act as sales and processing agent for Related
Property that it repossesses. The Servicer will follow such other practices and
procedures as it deems necessary or advisable and as are customary and usual in
its servicing of contracts and other actions by the Servicer in order to realize
upon such Related Property, which practices and procedures may include
reasonable efforts to enforce all obligations of Obligors and repossessing and
selling such Related Property at public or private sale in circumstances other
than those described in the preceding sentence. Without limiting the generality
of the foregoing, unless the Administrative Agent has specifically given
instruction to the contrary, the Servicer may sell any such Related Property to
the Servicer or its Affiliates for a purchase price equal to the then fair
market value thereof, any such sale to be evidenced by a certificate of a
Responsible Officer of the Servicer delivered to the Administrative Agent
setting forth the Asset, the Related Property, the sale price of the Related
Property and certifying that such sale price is the fair market value of such
Related Property. In any case in which any such Related Property has suffered
damage, the Servicer will not expend funds in connection with any repair or
toward the repossession of such Related Property unless it reasonably determines
that such repair and/or repossession will increase the Recoveries by an amount
greater than the amount of such expenses. The

103



--------------------------------------------------------------------------------



 



Servicer will remit to the Collection Account the Recoveries received in
connection with the sale or disposition of Related Property relating to a
Charged-Off Asset.
     Section 6.7 Maintenance of Insurance Policies.
     The Servicer will use its reasonable best efforts to ensure that each
Obligor (or, in the case of any REO Asset, each REO Asset Owner) maintains an
Insurance Policy with respect to any Related Property (other than accounts
receivable) or REO Asset, as applicable, in an amount at least equal to the
Servicer’s good faith and commercially reasonable estimate of the value of the
real property, inventory, and/or equipment constituting such Related Property or
REO Asset, as applicable, and shall ensure that each such Insurance Policy names
the Servicer as loss payee and as an insured thereunder and all of the Seller’s
right, title and interest therein is fully assigned to the Administrative Agent,
as agent for the Secured Parties. Additionally, the Servicer shall require that
each Obligor (or, in the case of any REO Asset, each REO Asset Owner) maintain
property damage liability insurance during the term of each Loan (or, in the
case of a REO Asset, during such period of time as the related REO Asset Owner
owns and operates such REO Asset) in amounts and against risks customarily
insured against by the Obligor or the REO Asset Owner, as applicable, on
property owned by it. If an Obligor or REO Asset Owner, as applicable, fails to
maintain property damage insurance, the Servicer may in its discretion purchase
and maintain such insurance on behalf of, and at the expense of, the Obligor or
REO Asset Owner, as applicable. In connection with its activities as Servicer,
the Servicer agrees to present, on behalf of the Administrative Agent, claims to
the insurer under each Insurance Policy and any such liability policy, and to
settle, adjust and compromise such claims, in each case, consistent with the
terms of each Loan. The Servicer’s Insurance Policies with respect to the
Related Property or REO Asset, as applicable, will insure against liability for
physical damage relating to such Related Property or REO Asset, as applicable,
in accordance with the requirements of the Credit and Collection Policy. The
Servicer hereby disclaims any and all right, title and interest in and to any
Insurance Policy and Insurance Proceeds with respect to any Related Property or
REO Asset, as applicable, including any Insurance Policy with respect to which
it is named as loss payee and as an insured, and agrees that it has no
equitable, beneficial or other interest in the Insurance Polices and Insurance
Proceeds other than being named as loss payee and as an insured. The Servicer
acknowledges that with respect to the Insurance Policies and Insurance Proceeds
thereof that it is acting solely in the capacity as agent for the Administrative
Agent, as agent for the Secured Parties.
     Section 6.8 Servicing Compensation.
     As compensation for its servicing activities hereunder and reimbursement
for its expenses, the Servicer shall be entitled to receive the Servicing Fee to
the extent of funds available therefor pursuant to the provisions of
Section 2.9(a)(3) or Section 2.10(a)(3), as applicable (the parties hereto
acknowledging that the Turbo Period has commenced on the Turbo Effective Date).
     Section 6.9 Payment of Certain Expenses by Servicer.
     The Servicer will be required to pay all expenses incurred by it in
connection with its activities under this Agreement, including fees and
disbursements of independent accountants, Taxes imposed on the Servicer,
expenses incurred in connection with payments and reports pursuant to this
Agreement, and all other fees and expenses not expressly stated under this
Agreement for the account of the Seller, but excluding Liquidation Expenses
incurred as a result of activities contemplated by Section 6.6; provided that
for avoidance of doubt, to the extent Liquidation Expenses relate to a Loan and
a Retained Interest such Liquidation Expenses shall be allocated pro rata. The
Servicer will be required to pay all reasonable fees and expenses owing to any
bank or trust company in connection with the maintenance of the Collection
Account and the Lock-Box Account. The Servicer shall be required to pay such
expenses for its own account and shall not be entitled to any payment therefor
other than the Servicing Fee.

104



--------------------------------------------------------------------------------



 



     Section 6.10 Reports.
     (a) Borrowing Notice. On each Funding Date and on each reduction of
Advances Outstanding pursuant to Section 2.4(b), the Seller (and the Servicer on
its behalf) will provide a Borrowing Notice, updated as of such date, to the
Administrative Agent (with a copy to the Collateral Custodian).
     (b) Monthly Report. On each Reporting Date, the Servicer will provide to
the Seller, the Administrative Agent, the Backup Servicer and the Liquidity
Banks, a monthly statement including a Borrowing Base calculated as of the most
recent Determination Date, with respect to the related Collection Period signed
by a Responsible Officer of the Servicer and the Seller and substantially in the
form of Exhibit C (a “Monthly Report”).
     (c) Servicer’s Certificate. Together with each Monthly Report, the Servicer
shall submit to the Administrative Agent and the Liquidity Banks a certificate
(a “Servicer’s Certificate”), signed by a Responsible Officer of the Servicer
and substantially in the form of Exhibit J.
     (d) Financial Statements. The Servicer will submit to the Administrative
Agent, each Purchaser, the Backup Servicer and each Liquidity Bank, (i) within
45 days after the end of each of its first three fiscal quarters, commencing
with the fiscal quarter ending September 30, 2007, a copy of the quarterly
report on Form 10-Q of CapitalSource Inc. for the most recent fiscal quarter and
unaudited consolidating statements, and (ii) within 90 days after the end of
each fiscal year, commencing with the fiscal year ending December 31, 2007, a
copy of the annual report on Form 10-K of CapitalSource Inc., in each case in
the form as filed with the Securities and Exchange Commission and unaudited
consolidating statements.
     (e) Tax Returns. Upon demand by the Administrative Agent or any Liquidity
Bank, copies of all federal, state and local Tax returns and reports filed by
the Seller and Servicer, or in which the Seller or Servicer was included on a
consolidated or combined basis (excluding sales, use and like taxes).
     (f) Financial Statements of Obligors. Upon demand by the Administrative
Agent or any Liquidity Bank, the Servicer will provide to such party the
financial statements of any Obligor.
     (g) Other Reports. The Servicer will provide any other reports requested by
the Administrative Agent and reasonably acceptable to the Originator.
     (h) Obligor Financial Statements; Valuation Reports; Other Reports. The
initial Servicer will provide access to the Administrative Agent with respect to
each Loan: (i) to the extent received by the Seller and/or the initial Servicer,
the financial reporting package required to be delivered under the Loan
documents (including any officer’s certificates); (ii) the initial Servicer’s
most recent internal rating reports and any Loan modification memos; or
(iii) any recurring audit memos to the extent undertaken by the initial
Servicer, in each case which access shall be provided, for a period of 10
Business Days or such longer period as reasonably requested by the
Administrative Agent and agreed upon by the initial Servicer, (a) within 60 days
after the end of each of the initial Servicer’s fiscal quarters (excluding the
last fiscal quarter) and (b) within 90 days after the end of the initial
Servicer’s fiscal year. The initial Servicer will, following provision of
reasonable notice and to the extent received by the Seller and/or the initial
Servicer, promptly deliver to the Administrative Agent any other documents and
information required to be delivered under the Loan documents to the Seller
and/or the initial Servicer with respect to any Loan.

105



--------------------------------------------------------------------------------



 



     Section 6.11 Annual Statement as to Compliance.
     The Servicer will provide to the Administrative Agent, within 90 days
following the end of each fiscal year of the Servicer, commencing with the
fiscal year ending on December 31, 2007, a fiscal report signed by a Responsible
Officer of the Servicer certifying that (a) a review of the activities of the
Servicer, and the Servicer’s performance pursuant to this Agreement, for the
fiscal period ending on the last day of such fiscal year has been made under
such Person’s supervision and (b) the Servicer has performed or has caused to be
performed in all material respects all of its obligations under this Agreement
throughout such year and no Servicer Default has occurred and is continuing.
     Section 6.12 Annual Independent Public Accountant’s Servicing Reports.
     The Servicer will cause a firm of nationally recognized independent public
accountants (who may also render other services to the Servicer) to furnish to
the Administrative Agent, the Collateral Custodian and the Backup Servicer,
within 90 days following the end of each fiscal year of the Servicer, commencing
with the fiscal year ending on December 31, 2007: (i) a report relating to such
fiscal year to the effect that (a) such firm has reviewed certain documents and
records relating to the servicing of the Collateral, and (b) based on such
examination, such firm is of the opinion that the Monthly Reports for such year
were prepared in compliance with this Agreement, except for such exceptions as
it believes to be immaterial and such other exceptions as will be set forth in
such firm’s report and (ii) a report covering such fiscal year to the effect
that such accountants have applied certain agreed-upon procedures (which
procedures shall have been approved by the Administrative Agent) to certain
documents and records relating to the Collateral under any Transaction Document,
compared the information contained in the Monthly Reports and the Servicer’s
Certificates delivered during the period covered by such report with such
documents and records and that no matters came to the attention of such
accountants that caused them to believe that such servicing was not conducted in
compliance with this Article VI, except for such exceptions as such accountants
shall believe to be immaterial and such other exception as shall be set forth in
such statement.
     Section 6.13 Limitation on Liability of the Servicer and Others
     Except as provided herein, the Servicer shall not be under any liability to
the Administrative Agent, the Secured Parties or any other Person for any action
taken or for refraining from the taking of any action pursuant to this Agreement
whether arising from express or implied duties under this Agreement; provided
that notwithstanding anything to the contrary contained herein nothing shall
protect the Servicer against any liability that would otherwise be imposed by
reason of its willful misfeasance, bad faith or negligence in the performance of
duties or by reason of its willful misconduct hereunder.
     Section 6.14 The Servicer Not to Resign.
     The Servicer shall not resign from the obligations and duties hereby
imposed on it except upon the Servicer’s determination that (i) the performance
of its duties hereunder is or becomes impermissible under Applicable Law and
(ii) there is no reasonable action that the Servicer could take to make the
performance of its duties hereunder permissible under Applicable Law. Any such
determination permitting the resignation of the Servicer shall be evidenced as
to clause (i) above by an Opinion of Counsel to such effect delivered to the
Administrative Agent and the Backup Servicer. No such resignation shall become
effective until a Successor Servicer shall have assumed the responsibilities and
obligations of the Servicer in accordance with Section 6.2.

106



--------------------------------------------------------------------------------



 



     Section 6.15 Servicer Defaults.
     If any one of the following events (a “Servicer Default”) shall occur and
be continuing:
     (a) any failure by the Servicer to make any payment, transfer or deposit
(including without limitation with respect to Collections) as required by this
Agreement on the date such payment, transfer or deposit is required to be made;
     (b) any failure by the Servicer to give instructions or notice to the
Administrative Agent as required by this Agreement, or to deliver any required
Monthly Report or other Required Reports hereunder on or before the date
occurring two Business Days after the date such instruction, notice or report is
required to be made or given, as the case may be, under the terms of this
Agreement;
     (c) any failure on the part of the Servicer (A) duly to observe or perform
in any material respect any other covenants or agreements of the Servicer set
forth in this Agreement or the other Transaction Documents to which the Servicer
is a party and the same continues unremedied for a period of 10 days after the
earlier to occur of (i) the date on which written notice of such failure
requiring the same to be remedied shall have been given to the Servicer by the
Administrative Agent and (ii) the date on which the Servicer becomes aware
thereof, or (B) duly to observe or perform its obligations under Section 5.4(o)
or Section 6.4(j);
     (d) any representation, warranty or certification made by the Servicer in
any Transaction Document or in any certificate delivered pursuant to any
Transaction Document shall prove to have been incorrect in any material respect
when made, and which (if capable of being cured without any adverse impact on
the Purchasers or the collectibility of the Assets) continues to be unremedied
for a period of 10 days after the earlier to occur of (i) the date on which
written notice of such incorrectness requiring the same to be remedied shall
have been given to the Servicer by the Administrative Agent and (ii) the date on
which the Servicer becomes aware thereof;
     (e) an Insolvency Event shall occur with respect to the Servicer;
     (f) any material delegation of the Servicer’s duties that is not permitted
by Section 6.1;
     (g) any financial or other information reasonably requested by the
Administrative Agent or any Purchaser is not provided as requested within a
reasonable amount of time following such request;
     (h) the rendering against the Servicer of one or more final judgments,
decrees or orders for the payment of money in excess of $10,000,000,
individually or in the aggregate, and the continuance of such judgment, decree
or order unsatisfied and in effect for any period of more than 60 consecutive
days without a stay of execution;
     (i) the failure of the Servicer to make any payment due with respect to any
recourse debt or other obligations, which debt or other obligations are in
excess of $10,000,000, individually or in the aggregate, or the occurrence of
any event or condition that would at such time permit acceleration of such
recourse debt or other obligations;
     (j) CapitalSource Inc.’s Consolidated Tangible Net Worth is less than the
TNW Test Level;
     (k) a payment default or other default, termination event or other similar
event has occurred and is continuing (beyond any applicable grace period) under
any Other CapitalSource Facilities or under or with respect to any repurchase
agreement, securitization or any other facility providing indebtedness

107



--------------------------------------------------------------------------------



 



for borrowed money, in each case, in an amount greater than $10,000,000 to or
for the benefit of CapitalSource Inc. or any of its Subsidiaries (except for
those securitizations or other facilities listed on Schedule IX, as the same may
be updated from time to time as mutually agreed by the Seller and the
Administrative Agent), and at such time such event permits the lender or holder
of rights thereunder to terminate commitments, accelerate the obligations owing
thereunder or otherwise exercise remedies thereunder; provided that a Servicer
Default arising as a result of a default, termination event, margin call or
other similar event with respect to a repurchase agreement or series of
repurchase agreements shall be deemed to be cured with the effect of being
considered not to have occurred, to the extent that either (i) the surrender of
the related collateral in whole to (or liquidation of the related collateral in
whole by) the repo counterparty under such repurchase agreement (by itself or
together with any payments made, or additional collateral provided to, the repo
counterparty) constitutes satisfaction in full of the obligations of
CapitalSource Inc. and its Subsidiaries thereunder, or (ii) the deficiency
amount under such repurchase agreement or series of repurchase agreements after
application of collateral proceeds with respect to the sale or liquidation of
the related collateral is less than $10,000,000;
     (l) the Servicer fails in any material respect to comply with the Credit
and Collection Policy regarding the servicing of the Collateral;
     (m) the Servicer consents or agrees to, or otherwise permits to occur, any
amendment, modification, change, supplement or rescission of or to the Credit
and Collection Policy (after the adoption of same) in whole or in part that
could be reasonably expected to have a Material Adverse Effect upon the
Collateral, the Administrative Agent or the Secured Parties, without the prior
written consent of the Administrative Agent; or
     (n) the Servicer fails (or fails to cause the related REO Asset Owner) in
any material respect to comply with the provisions herein relating to the
servicing and administering of any REO Asset;
then notwithstanding anything herein to the contrary, so long as any such
Servicer Default shall not have been remedied within any applicable cure period
prior to the date of the Servicer Termination Notice (defined below), the
Administrative Agent, by written notice to the Servicer (with a copy to the
Backup Servicer) (a “Servicer Termination Notice”), may terminate all of the
rights and obligations of the Servicer as Servicer under this Agreement.
     Section 6.16 Appointment of Successor Servicer.
     (a) On and after the receipt by the Servicer of a Servicer Termination
Notice pursuant to Section 6.15, the Servicer shall continue to perform all
servicing functions under this Agreement until the date specified in the
Servicer Termination Notice or otherwise specified by the Administrative Agent
in writing or, if no such date is specified in such Servicer Termination Notice
or otherwise specified by the Administrative Agent, until a date mutually agreed
upon by the Servicer and the Administrative Agent. The Administrative Agent may
at the time described in the immediately preceding sentence, appoint the Backup
Servicer as the Servicer hereunder, and the Backup Servicer shall on such date
assume all obligations of the Servicer hereunder, and all authority and power of
the Servicer under this Agreement shall pass to and be vested in the Backup
Servicer. As compensation therefor, the Backup Servicer shall be entitled to the
Servicing Fee, together with other servicing compensation in the form of
assumption fees, late payment charges or otherwise as provided herein;
including, without limitation, Transition Expenses. In the event that the
Administrative Agent does not so appoint the Backup Servicer, there is no Backup
Servicer or the Backup Servicer is unable to assume such obligations on such
date, the Administrative Agent shall as promptly as possible appoint a successor
servicer (the “Successor Servicer”), and such Successor Servicer shall accept
its appointment by a written assumption in a form acceptable to the
Administrative Agent. In the event that a Successor Servicer has not accepted
its

108



--------------------------------------------------------------------------------



 



appointment at the time when the Servicer ceases to act as Servicer, the
Administrative Agent shall petition a court of competent jurisdiction to appoint
any established financial institution, having a net worth of not less than
$50,000,000 and whose regular business includes the servicing of Collateral, as
the Successor Servicer hereunder.
     (b) Upon its appointment, the Backup Servicer (subject to Section 6.16(a))
or the Successor Servicer, as applicable, shall be the successor in all respects
to the Servicer with respect to servicing functions under this Agreement and
shall be subject to all the responsibilities, duties and liabilities relating
thereto placed on the Servicer by the terms and provisions hereof, and all
references in this Agreement to the Servicer shall be deemed to refer to the
Backup Servicer or the Successor Servicer, as applicable; provided that the
Backup Servicer or Successor Servicer, as applicable, shall have (i) no
liability with respect to any action performed by the terminated Servicer prior
to the date that the Backup Servicer or Successor Servicer, as applicable,
becomes the successor to the Servicer or any claim of a third party based on any
alleged action or inaction of the terminated Servicer, (ii) no obligation to
perform any advancing obligations, if any, of the Servicer unless it elects to
in its sole discretion, (iii) no obligation to pay any taxes required to be paid
by the Servicer (provided that the Backup Servicer or Successor Servicer, as
applicable, shall pay any income taxes for which it is liable), (iv) no
obligation to pay any of the fees and expenses of any other party to the
transactions contemplated hereby, and (v) no liability or obligation with
respect to any Servicer indemnification obligations of any prior Servicer,
including the original Servicer. The indemnification obligations of the Backup
Servicer or the Successor Servicer, as applicable, upon becoming a Successor
Servicer, are expressly limited to those arising on account of its failure to
act in good faith and with reasonable care under the circumstances. In addition,
the Backup Servicer or Successor Servicer, as applicable, shall have no
liability relating to the representations and warranties of the Servicer
contained in Article IV. Further, for so long as the Backup Servicer shall be
the Successor Servicer, the provisions of Section 2.15, Section 2.16(b) and
Section 2.16(e) of this Agreement shall not apply to it in its capacity as
Servicer.
     (c) All authority and power granted to the Servicer under this Agreement
shall automatically cease and terminate upon termination of this Agreement and
shall pass to and be vested in the Seller and, without limitation, the Seller is
hereby authorized and empowered to execute and deliver, on behalf of the
Servicer, as attorney-in-fact or otherwise, all documents and other instruments,
and to do and accomplish all other acts or things necessary or appropriate to
effect the purposes of such transfer of servicing rights. The Servicer agrees to
cooperate with the Seller in effecting the termination of the responsibilities
and rights of the Servicer to conduct servicing of the Collateral.
     (d) Upon the Backup Servicer receiving notice that it is required to serve
as the Servicer hereunder pursuant to the foregoing provisions of this
Section 6.16, the Backup Servicer will promptly begin the transition to its role
as Servicer. Notwithstanding the foregoing, the Backup Servicer may, in its
discretion, appoint, or petition a court of competent jurisdiction to appoint,
any established servicing institution as the successor to the Servicer hereunder
in the assumption of all or any part of the responsibilities, duties or
liabilities of the Servicer hereunder. As compensation, any Successor Servicer
(including, without limitation, the Administrative Agent) so appointed shall be
entitled to receive the Servicing Fee, together with any other servicing
compensation in the form of assumption fees, late payment charges or otherwise
as provided herein that accrued prior thereto, including, without limitation,
Transition Expenses. In the event the Backup Servicer is required to solicit
bids as provided herein, the Backup Servicer shall solicit, by public
announcement, bids from banks and mortgage servicing institutions meeting the
qualifications set forth in Section 6.16(a). Such public announcement shall
specify that the Successor Servicer shall be entitled to the full amount of the
Servicing Fee as servicing compensation, together with the other servicing
compensation in the form of assumption fees, late payment charges or otherwise
that accrued prior thereto. Within 30 days after any such public announcement,
the Backup Servicer shall negotiate and effect the sale, transfer and assignment
of the

109



--------------------------------------------------------------------------------



 



servicing rights and responsibilities hereunder to the qualified party
submitting the highest qualifying bid. The Backup Servicer shall deduct from any
sum received by the Backup Servicer from the successor to the Servicer in
respect of such sale, transfer and assignment all costs and expenses of any
public announcement and of any sale, transfer and assignment of the servicing
rights and responsibilities hereunder and the amount of any unreimbursed
Servicing Advances. After such deductions, the remainder of such sum shall be
paid by the Backup Servicer to the Servicer at the time of such sale, transfer
and assignment to the Servicer’s successor. The Backup Servicer and such
successor shall take such action, consistent with this Agreement, as shall be
necessary to effectuate any such succession. No appointment of a successor to
the Servicer hereunder shall be effective until written notice of such proposed
appointment shall have been provided by the Backup Servicer to the
Administrative Agent and the Backup Servicer shall have consented thereto. The
Backup Servicer shall not resign as servicer until a Successor Servicer has been
appointed and accepted such appointment. Notwithstanding anything to the
contrary contained herein, in no event shall Wells Fargo, in any capacity, be
liable for any Servicing Fee or for any differential in the amount of the
Servicing Fee paid hereunder and the amount necessary to induce any Successor
Servicer under this Agreement and the transactions set forth or provided for by
this Agreement.
     Section 6.17 Servicing of REO Assets.
     (a) If, in the reasonable business judgment of the Servicer, it becomes
necessary to convert any Loan that is secured by a Mortgage or real property and
included in the Collateral into an REO Asset in accordance with Section 6.6,
following receipt of written consent of the Administrative Agent (which consent
may be evidenced by the execution by the Administrative Agent of any supplement
to the REO Pledge Agreement with respect to any REO Asset Owner newly formed to
hold such REO Asset), the Servicer shall first cause the Seller to transfer and
assign such Real Estate Loan (or the portion thereof owned by the Seller) to a
special purpose vehicle (the “REO Asset Owner”) using a contribution agreement
substantially in the form of Exhibit G (an “REO Contribution Agreement”). All
membership interests and any other equity of the REO Asset Owner acquired by the
Seller shall immediately become a part of the Collateral and be subject to the
grant of a security interest under Section 9.1 and the REO Pledge Agreement and
shall be promptly delivered to the Collateral Custodian, each undated and duly
indorsed in blank. The REO Asset Owner shall be formed and operated pursuant to
a limited liability company operating agreement substantially in the form as
Exhibit H, with any alterations thereto as reasonably agreed to by the Servicer
and the Administrative Agent. After execution thereof, the Servicer shall
prevent the REO Asset Owner from agreeing to any amendment or other modification
of the REO Asset Owner’s limited liability company operating agreement without
first obtaining the written consent of the Administrative Agent. The Servicer
shall cause each REO Asset to be serviced (i) in accordance with Applicable
Laws, (ii) with reasonable care and diligence, (iii) in accordance with the
applicable REO Asset Owner’s limited liability company operating agreement,
(iv) in accordance with the Credit and Collection Policy and (v) with a view
toward maximizing Recoveries on such REO Asset (collectively, the “REO Servicing
Standard”). The Servicer will cause all “Distributable Cash” (as defined in each
REO Asset Owner’s limited liability company operating agreement) to be deposited
into the Collection Account promptly, and in any event within two Business Days
of receipt thereof. At all times prior to the “Threshold Date” (as defined in
the applicable REO Asset Owner limited liability company operating agreement),
the Servicer shall not permit the REO Asset Owner to undertake any of the
activities set forth in Section 9.4(c) (or comparable section) of such REO Asset
Owner’s limited liability company operating agreement.
     (a) In the event that title to any Related Property is acquired on behalf
of the REO Asset Owner for the benefit of its members in foreclosure, by deed in
lieu of foreclosure or upon abandonment or reclamation from bankruptcy, the deed
or certificate of sale shall be taken in the name of a REO Asset

110



--------------------------------------------------------------------------------



 



Owner. The Servicer shall cause the REO Asset Owner to manage, conserve, protect
and operate each REO Asset for its members solely for the purpose of its prompt
disposition and sale.
     (b) Notwithstanding any provision to the contrary contained in this
Agreement, the Servicer shall not (and shall not permit the REO Asset Owner to)
obtain title to any Related Property as a result of or in lieu of foreclosure or
otherwise, obtain title to any direct or indirect partnership interest in any
Obligor pledged pursuant to a pledge agreement and thereby be the beneficial
owner of Related Property, have a receiver of rents appointed with respect to,
and shall not otherwise acquire possession of, or take any other action with
respect to, any Related Property if, as a result of any such action, the REO
Asset Owner would be considered to hold title to, to be a
“mortgagee-in-possession” of, or to be an “owner” or “operator” of, such Related
Property within the Meaning of the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended from time to time, or any
comparable state or local environmental law, unless the Servicer has previously
determined in accordance with the REO Servicing Standard, based on an updated
Phase I environmental assessment report generally prepared in accordance with
the ASTM Phase I Environmental Site Assessment Standard E 1527-05, as may be
amended or, with respect to residential property, a property inspection and
title report, that:
     (i) such Related Property is in compliance in all material respects with
applicable environmental laws or, if not, after consultation with an
environmental consultant, that it would be in the best economic interest of the
Sellers and the REO Asset Owner to take such actions as are necessary to bring
such Related Property in compliance therewith, and
     (ii) there are no circumstances present at such Related Property relating
to the use, management or disposal of any hazardous materials for which
investigation, testing, monitoring, containment, clean-up or remediation would
reasonably be expected to be required by the owner, occupier or operator of the
Related Property under applicable federal, state or local law or regulation, or
that, if any such hazardous materials are present for which such action would
reasonably be expected to be required, after consultation with an environmental
consultant, it would be in the best economic interest of the Seller and the REO
Asset Owner to take such actions with respect to the affected Related Property.
In the event that the Phase I or other environmental assessment first obtained
by the Servicer with respect to Related Property indicates that such Related
Property may not be in compliance with applicable environmental laws or that
hazardous materials may be present but does not definitively establish such
fact, the Servicer shall cause such further environmental assessment activities
to be conducted by an independent third-party who regularly conducts such
assessments as the Servicer shall deem prudent to protect the interests of the
Seller and the REO Asset Owner. Any such assessments shall be deemed part of the
environmental assessment obtained by the Servicer for purposes of this
Section 6.17(c).
ARTICLE VII
THE BACKUP SERVICER
     Section 7.1 Designation of the Backup Servicer.
     (a) Initial Backup Servicer. The backup servicing role with respect to the
Collateral shall be conducted by the Person designated as Backup Servicer
hereunder from time to time in accordance with this Section 7.1. Until the
Administrative Agent shall give to Wells Fargo a Backup Servicer Termination
Notice, Wells Fargo is hereby designated as, and hereby agrees to perform the
duties and obligations of, a Backup Servicer pursuant to the terms hereof.

111



--------------------------------------------------------------------------------



 



     (b) Successor Backup Servicer. Upon the Backup Servicer’s receipt of Backup
Servicer Termination Notice from the Administrative Agent of the designation of
a replacement Backup Servicer pursuant to the provisions of Section 7.5, the
Backup Servicer agrees that it will terminate its activities as Backup Servicer
hereunder.
     Section 7.2 Duties of the Backup Servicer.
     (a) Appointment. The Seller and the Administrative Agent, as agent for the
Secured Parties, each hereby appoints Wells Fargo to act as Backup Servicer, for
the benefit of the Administrative Agent and the Secured Parties, as from time to
time designated pursuant to Section 7.1. The Backup Servicer hereby accepts such
appointment and agrees to perform the duties and obligations with respect
thereto set forth herein.
     (b) Duties. On or before the initial Funding Date, and until its removal
pursuant to Section 7.5, the Backup Servicer shall perform, on behalf of the
Administrative Agent and the Secured Parties, the following duties and
obligations:
     (i) On or before the Closing Date, the Backup Servicer shall accept from
the Servicer delivery of the information required to be set forth in the Monthly
Reports (if any) in hard copy and on computer tape; provided that the computer
tape is in an MS DOS, PC readable ASCII format or other format to be agreed upon
by the Backup Servicer and the Servicer on or prior to closing.
     (ii) Not later than 12:00 noon (New York City, New York time) on each
Reporting Date, the Servicer shall deliver to the Backup Servicer the asset
tape, which shall include but not be limited to the following information:
(x) for each Asset, the name and number of the related Obligor, the collection
status, the loan status, the date of each Scheduled Payment and the Outstanding
Asset Balance, (y) the Borrowing Base and (z) the Aggregate Outstanding Asset
Balance (the “Tape”). The Backup Servicer shall accept delivery of the Tape.
     (iii) Prior to the related Payment Date, the Backup Servicer shall review
the Monthly Report to ensure that it is complete on its face and that the
following items in such Monthly Report have been accurately calculated, if
applicable, and reported: (A) the Borrowing Base, (B) the Backup Servicing Fee,
(C) the Assets that are current and not past due, (D) the Assets that are 1 —
30 days past due, (E) the Assets that are 31 — 60 days past due, (F) the Assets
that are 61 — 90 days past due, (G) the Assets that are 90+ days past due,
(H) the Pool Charged-Off Ratio, and (I) the Aggregate Outstanding Asset Balance.
The Backup Servicer by a separate written report shall notify the Administrative
Agent and the Servicer of any disagreements with the Monthly Report based on
such review not later than the Business Day preceding such Payment Date to such
Persons.
     (iv) If the Servicer disagrees with the report provided under paragraph
(iii) above by the Backup Servicer or if the Servicer or any subservicer has not
reconciled such discrepancy, the Backup Servicer agrees to confer with the
Servicer to resolve such disagreement on or prior to the next succeeding
Determination Date and shall settle such discrepancy with the Servicer if
possible, and notify the Administrative Agent of the resolution thereof. The
Servicer hereby agrees to cooperate at its own expense with the Backup Servicer
in reconciling any discrepancies herein. If within 20 days after the delivery of
the report provided under paragraph (iii) above by the Backup Servicer, such
discrepancy is not resolved, the Backup Servicer shall promptly notify the
Administrative Agent of the continued existence of such discrepancy. Following
receipt of such notice by the Administrative Agent, the Servicer shall deliver
to the Administrative Agent,

112



--------------------------------------------------------------------------------



 



the Secured Parties and the Backup Servicer no later than the related Payment
Date a certificate describing the nature and amount of such discrepancies and
the actions the Servicer proposes to take with respect thereto.
     (c) Reliance on Tape. With respect to the duties described in
Section 7.2(b), the Backup Servicer, is entitled to rely conclusively, and shall
be fully protected in so relying, on the contents of each Tape, including, but
not limited to, the completeness and accuracy thereof, provided by the Servicer.
     Section 7.3 Merger or Consolidation.
     Any Person (i) into which the Backup Servicer may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Backup Servicer shall be a party, or (iii) that may succeed to the properties
and assets of the Backup Servicer substantially as a whole, which Person in any
of the foregoing cases executes an agreement of assumption to perform every
obligation of the Backup Servicer hereunder, shall be the successor to the
Backup Servicer under this Agreement without further act on the part of any of
the parties to this Agreement provided such Person is organized under the laws
of the United States of America or any one of the States thereof or the District
of Columbia (or any domestic branch of a foreign bank), (i) (a) that has either
(1) a long-term unsecured debt rating of “A” or better by S&P and “A2” or better
by Moody’s or (2) a short-term unsecured debt rating or certificate of deposit
rating of “A-1” or better by S&P or “P-1” or better by Moody’s, (b) the parent
corporation which has either (1) a long-term unsecured debt rating of “A” or
better by S&P and “A2” or better by Moody’s or (2) a short-term unsecured debt
rating or certificate of deposit rating of “A-1” or better by S&P and “P-1” or
better by Moody’s or (c) is otherwise acceptable to the Administrative Agent.
     Section 7.4 Backup Servicing Compensation.
     As compensation for its back-up servicing activities hereunder, the Backup
Servicer shall be entitled to receive the Backup Servicing Fee from the
Servicer. To the extent that such Backup Servicing Fee is not paid by the
Servicer, the Backup Servicer shall be entitled to receive the unpaid balance of
its Backup Servicing Fee to the extent of funds available therefor pursuant to
Section 2.9(a)(4) and Section 2.10(a)(4), as applicable (the parties hereto
acknowledging that the Turbo Period has commenced on the Turbo Effective Date).
The Backup Servicer’s entitlement to receive the Backup Servicing Fee shall
cease (excluding any unpaid outstanding amounts as of that date) on the earliest
to occur of: (i) it becoming the Successor Servicer, (ii) its removal as Backup
Servicer pursuant to Section 7.5, or (iii) the termination of this Agreement.
Upon becoming Successor Servicer pursuant to Section 6.16, the Backup Servicer
shall be entitled to the Servicing Fee.
     Section 7.5 Backup Servicer Removal.
     The Backup Servicer may be removed, with or without cause, by the
Administrative Agent by notice given in writing to the Backup Servicer (the
“Backup Servicer Termination Notice”). In the event of any such removal, a
replacement Backup Servicer may be appointed by the Administrative Agent.
     Section 7.6 Limitation on Liability.
     (a) The Backup Servicer undertakes to perform only such duties and
obligations as are specifically set forth in this Agreement, it being expressly
understood by all parties hereto that there are no implied duties or obligations
of the Backup Servicer hereunder. Without limiting the generality of the
foregoing, the Backup Servicer, except as expressly set forth herein, shall have
no obligation to supervise, verify, monitor or administer the performance of the
Servicer. The Backup Servicer may act through its agents, nominees, attorneys
and custodians in performing any of its duties and obligations under this

113



--------------------------------------------------------------------------------



 



Agreement, it being understood by the parties hereto that the Backup Servicer
will be responsible for any misconduct or negligence on the part of such agents,
attorneys or custodians acting on the routine and ordinary day-to-day operations
for and on behalf of the Backup Servicer. Neither the Backup Servicer nor any of
its officers, directors, employees or agents shall be liable, directly or
indirectly, for any damages or expenses arising out of the services performed
under this Agreement other than damages or expenses that result from the gross
negligence or willful misconduct of it or them or the failure to perform
materially in accordance with this Agreement.
     (b) The Backup Servicer shall not be liable for any obligation of the
Servicer contained in this Agreement or for any errors of the Servicer contained
in any computer tape, certificate or other data or document delivered to the
Backup Servicer hereunder or on which the Backup Servicer must rely in order to
perform its obligations hereunder, and the Secured Parties, the Administrative
Agent and the Collateral Custodian each agree to look only to the Servicer to
perform such obligations. The Backup Servicer shall have no responsibility and
shall not be in default hereunder or incur any liability for any failure, error,
malfunction or any delay in carrying out any of its duties under this Agreement
if such failure or delay results from the Backup Servicer acting in accordance
with information prepared or supplied by a Person other than the Backup Servicer
or the failure of any such other Person to prepare or provide such information.
The Backup Servicer shall have no responsibility, shall not be in default and
shall incur no liability for (i) any act or failure to act of any third party,
including the Servicer, (ii) any inaccuracy or omission in a notice or
communication received by the Backup Servicer from any third party, (iii) the
invalidity or unenforceability of any Collateral under Applicable Law, (iv) the
breach or inaccuracy of any representation or warranty made with respect to any
Collateral, or (v) the acts or omissions of any successor Backup Servicer.
     Section 7.7 The Backup Servicer Not to Resign.
     The Backup Servicer shall not resign (except with prior consent of the
Administrative Agent which consent shall not be unreasonably withheld) from the
obligations and duties hereby imposed on it except upon the Backup Servicer’s
determination that (i) the performance of its duties hereunder is or becomes
impermissible under Applicable Law and (ii) there is no reasonable action that
the Backup Servicer could take to make the performance of its duties hereunder
permissible under Applicable Law. Any such determination permitting the
resignation of the Backup Servicer shall be evidenced as to clause (i) above by
an Opinion of Counsel to such effect delivered to the Administrative Agent. No
such resignation shall become effective until a successor Backup Servicer shall
have assumed the responsibilities and obligations of the Backup Servicer
hereunder.
ARTICLE VIII
THE COLLATERAL CUSTODIAN
     Section 8.1 Designation of Collateral Custodian.
     (a) Initial Collateral Custodian. The role of collateral custodian with
respect to the Required Asset Documents shall be conducted by the Person
designated as Collateral Custodian hereunder from time to time in accordance
with this Section 8.1. Until the Administrative Agent shall give to Wells Fargo
a Collateral Custodian Termination Notice, Wells Fargo is hereby designated as,
and hereby agrees to perform the duties and obligations of, Collateral Custodian
pursuant to the terms hereof.
     (b) Successor Collateral Custodian. Upon the Collateral Custodian’s receipt
of a Collateral Custodian Termination Notice from the Administrative Agent of
the designation of a successor Collateral

114



--------------------------------------------------------------------------------



 



Custodian pursuant to the provisions of Section 8.5, the Collateral Custodian
agrees that it will terminate its activities as Collateral Custodian hereunder.
     Section 8.2 Duties of Collateral Custodian.
     (a) Appointment. The Seller and the Administrative Agent each hereby
appoints Wells Fargo to act as Collateral Custodian, for the benefit of the
Administrative Agent, as agent for the Secured Parties. The Collateral Custodian
hereby accepts such appointment and agrees to perform the duties and obligation
with respect thereto set forth herein.
     (b) Duties. On or before the initial Funding Date, and until its removal
pursuant to Section 8.5, the Collateral Custodian shall perform on behalf of the
Administrative Agent and the Secured Parties, the following duties and
obligations:
     (i) The Collateral Custodian shall take and retain custody of the Required
Asset Documents delivered by the Seller pursuant to Section 3.2 in accordance
with the terms and conditions of this Agreement, all for the benefit of the
Secured Parties and subject to the Lien thereon in favor of the Administrative
Agent as agent for the Secured Parties. Within five Business Days of its receipt
of any Required Asset Documents, the Collateral Custodian shall review the
related Collateral and Required Asset Documents to confirm that (A) such
Collateral has been properly executed and has no missing or mutilated pages,
(B) any UCC and other filings (as set forth on the Asset Checklists) have been
made, (C) an Insurance Policy exists with respect to any real or personal
property constituting the Related Property, and (D) confirming the related
Outstanding Asset Balance, Asset number and Obligor name with respect to such
Asset is referenced on the related Asset List and is not a duplicate Asset
(collectively, the “Review Criteria”). In order to facilitate the foregoing
review by the Collateral Custodian, in connection with each delivery of Required
Asset Documents hereunder to the Collateral Custodian, the Servicer shall
provide to the Collateral Custodian an electronic file (in EXCEL or a comparable
format) that contains the related Asset List or that otherwise contains the
Asset identification number and the name of the Obligor with respect to each
related Asset. If, at the conclusion of such review, the Collateral Custodian
shall determine that (i) the Outstanding Asset Balances of the Collateral it has
received Required Asset Documents with respect to is less than as set forth on
the electronic file, the Collateral Custodian shall immediately notify the
Administrative Agent of such discrepancy, and (ii) any Review Criteria is not
satisfied, the Collateral Custodian shall within one Business Day notify the
Servicer of such determination and provide the Servicer with a list of the
non-complying Assets and the applicable Review Criteria that they fail to
satisfy. The Servicer shall have five Business Days to correct any
non-compliance with a Review Criteria. If after the conclusion of such time
period the Servicer has still not cured any non-compliance by an Asset with a
Review Criteria, the Collateral Custodian shall promptly notify the Seller and
the Administrative Agent of such determination by providing a written report to
such persons identifying, with particularity, each Asset and each of the
applicable Review Criteria that such Asset fails to satisfy. In addition, if
requested in writing by the Servicer and approved by the Administrative Agent
within ten Business Days of the Collateral Custodian’s delivery of such report,
the Collateral Custodian shall return any Asset which fails to satisfy a Review
Criteria to the Seller. Other than the foregoing, the Collateral Custodian shall
not have any responsibility for reviewing any Required Asset Documents.
     (ii) In taking and retaining custody of the Required Asset Documents, the
Collateral Custodian shall be deemed to be acting as the agent of the
Administrative Agent and the Secured Parties; provided that the Collateral
Custodian makes no representations as to the existence, perfection or priority
of any Lien on the Required Asset Documents or the instruments

115



--------------------------------------------------------------------------------



 



therein; and provided further that, the Collateral Custodian’s duties as agent
shall be limited to those expressly contemplated herein.
     (iii) All Required Asset Document shall be kept in fire resistant vaults,
rooms or cabinets at the locations specified on Schedule III attached hereto, or
at such other office as shall be specified to the Administrative Agent by the
Collateral Custodian in a written notice delivered at least 45 days prior to
such change. All Required Asset Documents shall be placed together with an
appropriate identifying label and maintained in such a manner so as to permit
retrieval and access. All Required Asset Documents shall be clearly segregated
from any other documents or instruments maintained by the Collateral Custodian.
     (iv) The Collateral Custodian shall make payments pursuant to the terms of
the Monthly Report in accordance with Section 2.9 and Section 2.10 (the parties
hereto acknowledging that the Turbo Period has commenced on the Turbo Effective
Date) (the “Payment Duties”).
     (v) On each Reporting Date, the Collateral Custodian shall provide a
written report to the Administrative Agent and the Servicer (in a form
acceptable to the Administrative Agent) identifying each Asset for which it
holds Required Asset Documents, the non-complying Assets and the applicable
Review Criteria that any non-complying Asset fails to satisfy.
     (vi) In performing its duties, the Collateral Custodian shall use the same
degree of care and attention as it employs with respect to similar Collateral
that it holds as Collateral Custodian.
     Section 8.3 Merger or Consolidation.
     Any Person (i) into which the Collateral Custodian may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Collateral Custodian shall be a party, or (iii) that may succeed to the
properties and assets of the Collateral Custodian substantially as a whole,
which Person in any of the foregoing cases executes an agreement of assumption
to perform every obligation of the Collateral Custodian hereunder, shall be the
successor to the Collateral Custodian under this Agreement without further act
of any of the parties to this Agreement.
     Section 8.4 Collateral Custodian Compensation.
     As compensation for its collateral custodian activities hereunder, the
Collateral Custodian shall be entitled to a Collateral Custodian Fee (the
“Collateral Custodian Fee”) from the Servicer. To the extent that such
Collateral Custodian Fee is not paid by the Servicer, the Collateral Custodian
shall be entitled to receive the unpaid balance of its Collateral Custodian Fee
to the extent of funds available therefor pursuant to the provision of
Section 2.9(a)(4) or Section 2.10(a)(4), as applicable (the parties hereto
acknowledging that the Turbo Period has commenced on the Turbo Effective Date).
The Collateral Custodian’s entitlement to receive the Collateral Custodian Fee
shall cease on the earlier to occur of: (i) its removal as Collateral Custodian
pursuant to Section 8.5 or (ii) the termination of this Agreement.
     Section 8.5 Collateral Custodian Removal.
     The Collateral Custodian may be removed, with or without cause, by the
Administrative Agent by notice given in writing to the Collateral Custodian (the
“Collateral Custodian Termination Notice”); provided that notwithstanding its
receipt of a Collateral Custodian Termination Notice, the Collateral Custodian
shall continue to act in such capacity until a successor Collateral Custodian
has been appointed,

116



--------------------------------------------------------------------------------



 



has agreed to act as Collateral Custodian hereunder, and has received all
Required Asset Documents held by the previous Collateral Custodian.
     Section 8.6 Limitation on Liability.
     (i) The Collateral Custodian may conclusively rely on and shall be fully
protected in acting upon any certificate, instrument, opinion, notice, letter,
telegram or other document delivered to it and that in good faith it reasonably
believes to be genuine and that has been signed by the proper party or parties.
The Collateral Custodian may rely conclusively on and shall be fully protected
in acting upon (a) the written instructions of any designated officer of the
Administrative Agent or (b) the verbal instructions of the Administrative Agent.
     (ii) The Collateral Custodian may consult counsel satisfactory to it and
the advice or opinion of such counsel shall be full and complete authorization
and protection in respect of any action taken, suffered or omitted by it
hereunder in good faith and in accordance with the advice or opinion of such
counsel.
     (iii) The Collateral Custodian shall not be liable for any error of
judgment, or for any act done or step taken or omitted by it, in good faith, or
for any mistakes of fact or law, or for anything that it may do or refrain from
doing in connection herewith except in the case of its willful misconduct or
grossly negligent performance or omission of its duties and in the case of the
negligent performance of its Payment Duties and in the case of its negligent
performance of its duties in taking and retaining custody of the Required Asset
Documents.
     (iv) The Collateral Custodian makes no warranty or representation and shall
have no responsibility (except as expressly set forth in this Agreement) as to
the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Collateral. The
Collateral Custodian shall not be obligated to take any legal action hereunder
that might in its judgment involve any expense or liability unless it has been
furnished with an indemnity reasonably satisfactory to it.
     (v) The Collateral Custodian shall have no duties or responsibilities
except such duties and responsibilities as are specifically set forth in this
Agreement and no covenants or obligations shall be implied in this Agreement
against the Collateral Custodian.
     (vi) The Collateral Custodian shall not be required to expend or risk its
own funds in the performance of its duties hereunder.
     (vii) It is expressly agreed and acknowledged that the Collateral Custodian
is not guaranteeing performance of or assuming any liability for the obligations
of the other parties hereto or any parties to the Collateral.
     Section 8.7 The Collateral Custodian Not to Resign.
     The Collateral Custodian shall not resign from the obligations and duties
hereby imposed on it except upon the Collateral Custodian’s determination that
(i) the performance of its duties hereunder is or becomes impermissible under
Applicable Law and (ii) there is no reasonable action that the Collateral
Custodian could take to make the performance of its duties hereunder permissible
under Applicable Law. Any such determination permitting the resignation of the
Collateral Custodian shall be evidenced as to

117



--------------------------------------------------------------------------------



 



clause (i) above by an Opinion of Counsel to such effect delivered to the
Administrative Agent. No such resignation shall become effective until a
successor Collateral Custodian shall have assumed the responsibilities and
obligations of the Collateral Custodian hereunder.
     Section 8.8 Release of Documents.
     (a) Release for Servicing. From time to time and as appropriate for the
enforcement or servicing any of the Collateral, the Collateral Custodian is
hereby authorized (unless and until such authorization is revoked by the
Administrative Agent), upon written receipt from the Servicer of a request for
release of documents and receipt in the form annexed hereto as Exhibit H to
release to the Servicer the related Required Asset Documents or the documents
set forth in such request and receipt to the Servicer. All documents so released
to the Servicer shall be held by the Servicer in trust for the benefit of the
Administrative Agent in accordance with the terms of this Agreement. The
Servicer shall return to the Collateral Custodian the Required Asset Documents
or other such documents (i) immediately upon the request of the Administrative
Agent, or (ii) when the Servicer’s need therefor in connection with such
foreclosure or servicing no longer exists, unless the Asset shall be liquidated,
in which case, upon receipt of an additional request for release of documents
and receipt certifying such liquidation from the Servicer to the Collateral
Custodian in the form annexed hereto as Exhibit H, the Servicer’s request and
receipt submitted pursuant to the first sentence of this subsection shall be
released by the Collateral Custodian to the Servicer.
     (b) Limitation on Release. The foregoing provision respecting release to
the Servicer of the Required Asset Documents and documents by the Collateral
Custodian upon request by the Servicer shall be operative only to the extent
that at any time the Collateral Custodian shall not have released to the
Servicer active Required Asset Documents (including those requested) pertaining
to more than 15 Assets at the time being serviced by the Servicer under this
Agreement. Any additional Required Asset Documents or documents requested to be
released by the Servicer may be released only upon written authorization of the
Administrative Agent. The limitations of this paragraph shall not apply to the
release of Required Asset Documents to the Servicer pursuant to the immediately
succeeding subsection.
     (c) Release for Payment. Upon receipt by the Collateral Custodian of the
Servicer’s request for release of documents and receipt in the form annexed
hereto as Exhibit H(which certification shall include a statement to the effect
that all amounts received in connection with such payment or repurchase have
been credited to the Collection Account as provided in this Agreement), the
Collateral Custodian shall promptly release the related Required Asset Documents
to the Servicer; provided, that the Collateral Custodian shall release the
Required Asset Documents related to any REO Asset to the Servicer in connection
with the Servicer’s exercise of remedies thereon promptly upon the Servicer’s
request.
     Section 8.9 Return of Required Asset Documents.
     The Seller may, with the prior written consent of the Administrative Agent
(such consent not to be unreasonably withheld), require that the Collateral
Custodian return each Required Asset Document (a) delivered to the Collateral
Custodian in error, (b) for which a Substitute Asset has been substituted in
accordance with Section 2.18, (c) as to which the lien on the Related Property
has been so released pursuant to Section 9.2, (d) that has been repaid by the
Seller pursuant to Section 4.6 or (e) that is required to be redelivered to the
Seller in connection with the termination of this Agreement, in each case by
submitting to the Collateral Custodian and the Administrative Agent a written
request in the form of Exhibit H hereto (signed by both the Seller and the
Administrative Agent) specifying the Collateral to be so returned and reciting
that the conditions to such release have been met (and specifying the Section or
Sections of this Agreement being relied upon for such release). The Collateral
Custodian shall upon its

118



--------------------------------------------------------------------------------



 



receipt of each such request for return executed by the Seller and the
Administrative Agent promptly, but in any event within five Business Days,
return the Required Asset Documents so requested to the Seller.
     Section 8.10 Access to Certain Documentation and Information Regarding the
Collateral; Audits.
     The Collateral Custodian shall provide to the Administrative Agent access
to the Required Asset Documents and all other documentation regarding the
Collateral including in such cases where the Administrative Agent is required in
connection with the enforcement of the rights or interests of the Secured
Parties, or by applicable statutes or regulations, to review such documentation,
such access being afforded without charge but only (i) upon two Business Days
prior written request, (ii) during normal business hours and (iii) subject to
the Servicer’s and Collateral Custodian’s normal security and confidentiality
procedures. Prior to the Closing Date and periodically thereafter at the
discretion of the Administrative Agent, the Administrative Agent may review the
Servicer’s collection and administration of the Collateral in order to assess
compliance by the Servicer with the Credit and Collection Policy, as well as
with this Agreement and may conduct an audit of the Collateral, Required Asset
Documents in conjunction with such a review. Such review shall be reasonable in
scope and shall be completed in a reasonable period of time. Without limiting
the foregoing provisions of this Section 8.10, from time to time on request of
the Administrative Agent, the Collateral Custodian shall permit certified public
accountants or other auditors acceptable to the Administrative Agent to conduct,
at the Servicer’s expense, a review of the Required Asset Documents and all
other documentation regarding the Collateral.
     Section 8.11 [Intentionally Omitted.]
ARTICLE IX
SECURITY INTEREST
     Section 9.1 Grant of Security Interest.
     The parties to this Agreement intend that the conveyance of the Collateral
by the Seller to the applicable Purchasers be treated as sales for all purposes
(other than for the purposes described in Section 13.19 and for accounting
purposes). If, despite such intention, a determination is made that such
transactions not be treated as sales, then the parties hereto intend that this
Agreement constitute a security agreement and the transactions effected hereby
constitute secured loans by the applicable Purchasers to the Seller under
Applicable Law. For such purpose, the Seller hereby transfers, conveys, assigns
and grants as of the Closing Date to the Administrative Agent, as agent for the
Secured Parties, a lien and continuing security interest in all of the Seller’s
right, title and interest in, to and under (but none of the obligations under)
all Collateral (including any Hedging Agreements), whether now existing or
hereafter arising or acquired by the Seller, and wherever the same may be
located, to secure the prompt, complete and indefeasible payment and performance
in full when due, whether by lapse of time, acceleration or otherwise, of the
Aggregate Unpaids of the Seller arising in connection with this Agreement and
each other Transaction Document, whether now or hereafter existing, due or to
become due, direct or indirect, or absolute or contingent, including, without
limitation, all Aggregate Unpaids. The assignment under this Section 9.1 does
not constitute and is not intended to result in a creation or an assumption by
the Administrative Agent, any Hedge Counterparty, the Purchasers or any of the
Secured Parties of any obligation of the Seller or any other Person in
connection with any or all of the Collateral or under any agreement or
instrument relating thereto. Anything herein to the contrary notwithstanding,
(a) the Seller shall remain liable under the Collateral to the extent set forth
therein to perform all of its duties and

119



--------------------------------------------------------------------------------



 



obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by the Administrative Agent, as agent for the Secured
Parties, of any of its rights in the Collateral shall not release the Seller
from any of its duties or obligations under the Collateral, and (c) none of the
Administrative Agent, any Hedge Counterparty, the Purchasers or any Secured
Party shall have any obligations or liability under the Collateral by reason of
this Agreement, nor shall the Administrative Agent, any Hedge Counterparty, the
Purchasers or any Secured Party be obligated to perform any of the obligations
or duties of the Seller thereunder or to take any action to collect or enforce
any claim for payment assigned hereunder.
     Section 9.2 Release of Lien on Collateral.
     At the same time as (i) any Collateral expires by its terms and all amounts
in respect thereof have been paid in full by the related Obligor and deposited
in the Collection Account, (ii) any Asset becomes a Prepaid Asset and all
amounts in respect thereof have been paid in full by the related Obligor and
deposited in the Collection Account, (iii) such Asset is replaced in accordance
with Section 2.18, sold in accordance with Section 2.19 or involved in a
Refinancing in accordance with Section 2.22, or (iv) this agreement terminates
in accordance with Section 13.6, the Administrative Agent as agent for the
Secured Parties will, to the extent requested by the Servicer, release its
interest in such Collateral. In connection with any sale of such Related
Property, the Administrative Agent as agent for the Secured Parties will after
the deposit by the Servicer of the Proceeds of such sale into the Collection
Account, at the sole expense of the Servicer, execute and deliver to the
Servicer any assignments, bills of sale, termination statements and any other
releases and instruments as the Servicer may reasonably request in order to
effect the release and transfer of such Related Property; provided that the
Administrative Agent as agent for the Secured Parties will make no
representation or warranty, express or implied, with respect to any such Related
Property in connection with such sale or transfer and assignment. Nothing in
this section shall diminish the Servicer’s obligations pursuant to Section 6.6
with respect to the Proceeds of any such sale.
     Section 9.3 Further Assurances.
     The provisions of Section 13.12 shall apply to the security interest
granted under Section 9.1 as well as to the Advances hereunder.
     Section 9.4 Remedies.
     Upon the occurrence of a Termination Event, the Administrative Agent and
Secured Parties shall have, with respect to the Collateral granted pursuant to
Section 9.1, and in addition to all other rights and remedies available to the
Administrative Agent and Secured Parties under this Agreement or other
Applicable Law, all rights and remedies set forth in Section 10.2.
     Section 9.5 Waiver of Certain Laws.
     Each of the Seller and the Servicer agrees, to the full extent that it may
lawfully so agree, that neither it nor anyone claiming through or under it will
set up, claim or seek to take advantage of any appraisement, valuation, stay,
extension or redemption law now or hereafter in force in any locality where any
Collateral may be situated in order to prevent, hinder or delay the enforcement
or foreclosure of this Agreement, or the absolute sale of any of the Collateral
or any part thereof, or the final and absolute putting into possession thereof,
immediately after such sale, of the purchasers thereof, and each of the Seller
and the Servicer, for itself and all who may at any time claim through or under
it, hereby waives, to the full extent that it may be lawful so to do, the
benefit of all such laws, and any and all right to have any of the properties or
assets constituting the Collateral marshaled upon any such sale, and agrees that
the

120



--------------------------------------------------------------------------------



 



Administrative Agent or any court having jurisdiction to foreclose the security
interests granted in this Agreement may sell the Collateral as an entirety or in
such parcels as the Administrative Agent or such court may determine.
     Section 9.6 Power of Attorney.
     Each of the Seller and the Servicer hereby irrevocably appoints the
Administrative Agent its true and lawful attorney (with full power of
substitution) in its name, place and stead and at is expense, in connection with
the enforcement of the rights and remedies provided for in this Agreement,
including without limitation the following powers: (a) to give any necessary
receipts or acquittance for amounts collected or received hereunder, (b) to make
all necessary transfers of the Collateral in connection with any such sale or
other disposition made pursuant hereto, (c) to execute and deliver for value all
necessary or appropriate bills of sale, assignments and other instruments in
connection with any such sale or other disposition, the Seller and the Servicer
hereby ratifying and confirming all that such attorney (or any substitute) shall
lawfully do hereunder and pursuant hereto, and (d) to sign any agreements,
orders or other documents in connection with or pursuant to any Transaction
Document or Hedging Agreement. Nevertheless, if so requested by the
Administrative Agent, the Seller shall ratify and confirm any such sale or other
disposition by executing and delivering to the Administrative Agent or such
purchaser all proper bills of sale, assignments, releases and other instruments
as may be designated in any such request.
ARTICLE X
TERMINATION EVENTS; TURBO EVENTS
     Section 10.1 Termination Events; Turbo Events.
     The following events shall be either Termination Events or Turbo Events, in
each case, as set forth in the definitions of “Termination Event” and “Turbo
Event” respectively:
     (a) as of any Determination Date, the Average Portfolio Delinquency Ratio
exceeds 6.5%; or
     (b) as of any Determination Date, the Average Pool Charged-Off Ratio
exceeds 3.0%; or
     (c) as of any Determination Date, the Average Portfolio Charged-Off Ratio
exceeds 4.0%; or
     (d) the Advances Outstanding on any day exceeds the lesser of the Facility
Amount and Maximum Availability and the same continues unremedied for two
Business Days; provided that during the period of time that such event remains
unremedied, no additional Advances will be made under this Agreement and any
payments required to be made by the Servicer on a Payment Date shall be made
under Section 2.10; or
     (e) a Servicer Default occurs and is continuing; or
     (f) failure on the part of the Seller or Originator to make any payment or
deposit (including without limitation with respect to Collections) of principal
by the terms of any Transaction Document on the day such payment or deposit is
required to be made; or
     (g) (i) failure on the part of the Seller or Originator to make any payment
or deposit with respect to any Aggregate Unpaids related to the Class A VFC
(including without limitation with respect to Collections) other than principal
required by the terms of any Transaction Document on the day such payment or
deposit is required to be made and such failure continues unremedied for a
period of 2

121



--------------------------------------------------------------------------------



 



Business Days or (ii) following the Class A Collection Date, failure on the part
of the Seller or Originator to make any payment or deposit (including without
limitation with respect to Collections) other than principal required by the
terms of any Transaction Document on the day such payment or deposit is required
to be made and such failure continues unremedied for a period of 2 Business
Days; or
     (h) the occurrence of an Insolvency Event relating to the Seller or the
Originator, the Servicer or any Affiliate of the Originator that is a party to a
Permitted Securitization Transaction; or
     (i) the Seller shall become required to register as an “investment company”
within the meaning of the 1940 Act or the arrangements contemplated by the
Transaction Documents shall require registration as an “investment company”
within the meaning of the 1940 Act; or
     (j) a regulatory, tax or accounting body has ordered that the activities of
the Seller or any other Subsidiary of CapitalSource Inc. contemplated hereby be
terminated or, as a result of any other event or circumstance, the activities of
the Seller contemplated hereby may reasonably be expected to cause the Seller or
any other Subsidiary of CapitalSource Inc. to suffer materially adverse
regulatory, accounting or tax consequences; or
     (k) there shall exist any Material Adverse Effect; or
     (l) the Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Code with regard to any assets of the Seller or the
Originator and such lien shall not have been released within five Business Days,
or the Pension Benefit Guaranty Corporation shall file notice of a lien pursuant
to Section 4068 of ERISA with regard to any of the assets of the Seller or the
Originator and such lien shall not have been released within five Business Days;
or
     (m) any Change-in-Control shall occur; or
     (n) (i) any Transaction Document, or any lien or security interest granted
thereunder, shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of the Seller, the Originator, or the Servicer; or
     (ii) the Seller, the Originator, the Servicer or any other party shall,
directly or indirectly, contest in any manner the effectiveness, validity,
binding nature or enforceability of any Transaction Document or any lien or
security interest thereunder; or
     (iii) any security interest securing any obligation under any Transaction
Document shall, in whole or in part, cease to be a perfected first priority
security interest; or
     (o) on any Payment Date, the Seller has not entered into any additional
Hedge Transactions or reduced or amended any Hedge Transactions, in each case as
then required pursuant to Section 6.2(c); or
     (p) any failure on the part of the Seller or the Originator duly to observe
or perform (i) any covenants or agreements of the Seller or the Originator set
forth in this Agreement (other than as referred to in Section 10.1(f), 10.1(g),
10.1(o) or 10.1(r) or clause (ii) of this Section 10.1(p)) or the other
Transaction Documents to which the Seller or the Originator is a party and the
same continues unremedied for a period of 10 days after the earlier to occur of
(x) the date on which written notice of such failure requiring the same to be
remedied shall have been given to the Seller or the Originator by the
Administrative Agent and (y) the date on which the Seller or the Originator
becomes aware thereof or (ii) any covenant applicable to it contained in
Section 5.2; or

122



--------------------------------------------------------------------------------



 



     (q) any representation, warranty or certification made by the Seller or the
Originator in any Transaction Document or in any certificate delivered pursuant
to any Transaction Document shall prove to have been incorrect in any material
respect when made, and which (if capable of being cured without any adverse
impact on the Purchasers or the collectibility of the Assets) continues to be
unremedied for a period of 10 days after the earlier to occur of (i) the date on
which written notice of such incorrectness requiring the same to be remedied
shall have been given to the Seller or the Originator by the Administrative
Agent and (ii) the date on which the Seller or the Originator becomes aware
thereof; or
     (r) any failure by the Seller to give instructions or notice to the
Administrative Agent as required by this Agreement, or to deliver any required
Monthly Report or other Required Reports hereunder on or before the date
occurring two Business Days after the date such instruction, notice or report is
required to be made or given, as the case may be, under the terms of this
Agreement; or
     (s) the failure of the Seller, the Servicer or the Originator to make any
payment due with respect to recourse debt or other obligations, in the case of
the Servicer or the Originator, in excess of $10,000,000, or the occurrence of
any event or condition that would at such time permit acceleration of such
recourse debt or other obligations; or
     (t) (1) the rendering of one or more final judgments, decrees or orders by
a court or arbitrator of competent jurisdiction for the payment of money in
excess of $10,000,000, individually or in the aggregate, against the Originator,
or $500,000 against the Seller, individually or in the aggregate, and the
Originator shall not have either (i) discharged or provided for the discharge of
any such judgment, decree or order in accordance with its terms or
(ii) perfected a timely appeal of such judgment, decree or order and caused the
execution of same to be stayed during the pendency of the appeal or (2) the
failure of the Originator or the Seller to make any payments due of amounts in
excess of $10,000,000 by the Originator, or $500,000 by the Seller, in the
settlement of any litigation, claim or dispute (excluding payments made from
insurance proceeds); or
     (u) as of any Determination Date, the Pool Yield does not equal or exceed
the Minimum Pool Yield and the same continues unremedied by the following
Determination Date; or
     (v) on any day an Overcollateralization Shortfall exists and continues
unremedied for two Business Days; or
     (w) the occurrence of a “Purchase Termination Event” under the Sale
Agreement; or
     (x) on any Payment Date an Available Collections Shortfall exists; or
     (y) failure by the Seller to make payment on the Special Reduction Amount
Date (i) of the Special Reduction Amount to the Administrative Agent, or (ii) of
the CS Funding VII Special Reduction Amount in the manner required under the CS
Funding VII Facility, and either such failure continues unremedied for a period
of 2 Business Days; or
     (z) not later than seven Business Days of receipt thereof by the
Administrative Agent pursuant to Section 5.1(r) or 5.4(o) above, the
Administrative Agent provides written notice to the Seller that, in its sole
reasonable judgment, an amendment, modification, waiver, extension, replacement
or other modification to a Wachovia Facility that results in a Core Transaction
Term thereunder being more favorable than a similar term under the Agreement,
and such more favorable term is not included in an amendment to this Agreement
to implement such more favorable term within five (5) Business Days of such
notice.

123



--------------------------------------------------------------------------------



 



     Section 10.2 Remedies.
     (a) Upon the occurrence of a Turbo Event, no Advances will thereafter be
made and the Administrative Agent may, and at the request of Liquidity Banks
holding at least 66 2/3% of the Class A Commitments then in effect shall, by
notice to the Seller, declare the Termination Date to have occurred and the
Amortization Period and Turbo Period to have commenced; provided that no
additional rights and remedies available under clause (c) below shall be
available solely as a result of such occurrence, including (other than in
connection with the terms of the Amortization Period and Turbo Period) any
acceleration of maturity hereunder.
     (b) Upon the occurrence of an event described in Section 10.1(h), no
Advances will thereafter be made and the Termination Date shall occur
immediately and the Amortization Period and Turbo Period shall commence
automatically.
     (c) Upon the occurrence of a Termination Event, no Advances will thereafter
be made, and the Administrative Agent may, and at the request of Liquidity Banks
holding at least 66 2/3% of the Class A Commitments then in effect shall, by
notice to the Seller, declare the Termination Date to have occurred and the
Amortization Period and Turbo Period to have commenced, shall have, in addition
to all other rights and remedies under this Agreement or otherwise, all other
rights and remedies provided under the UCC of each applicable jurisdiction and
other Applicable Laws, which rights shall be cumulative, and also may require
the Seller and Servicer to, and the Seller and Servicer hereby agree that they
will at the Servicer’s expense and upon request of the Administrative Agent
forthwith, (x) assemble all or any part of the Collateral as directed by the
Administrative Agent, and make the same available to the Administrative Agent,
at a place to be designated by the Administrative Agent, as applicable, and
(y) without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at a public or private sale, at any of the
Administrative Agent’s offices, or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Administrative Agent, may deem
commercially reasonable. The Seller agrees that, to the extent notice of sale
shall be required by law, at least ten days’ notice to the Seller of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Administrative Agent shall
not be obligated to make any sale of Collateral regardless of notice of sale
having been given. The Administrative Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. All cash Proceeds received by the Administrative Agent in
respect of any sale of, collection from, or other realization upon, all or any
part of the Collateral (after payment of any amounts incurred in connection with
such sale) shall be deposited into the Collection Account and to be applied
against all or any part of the Aggregate Unpaids pursuant to Section 2.10 or
otherwise in such order as the Administrative Agent shall elect in its
discretion.
ARTICLE XI
INDEMNIFICATION
     Section 11.1 Indemnities by the Seller.
     (a) Without limiting any other rights that any such Person may have
hereunder or under Applicable Law, the Seller hereby agrees to indemnify the
Administrative Agent, the Backup Servicer, the Collateral Custodian, the Secured
Parties, the Affected Parties and each of their respective assigns, Affiliates,
officers, directors, employees, advisors and agents thereof (collectively, the
“Indemnified Parties”), forthwith on demand, from and against any and all
damages, losses, claims, liabilities and related reasonable out of pocket costs
and expenses, including reasonable attorneys’ fees and

124



--------------------------------------------------------------------------------



 



disbursements (all of the foregoing being collectively referred to as the
“Indemnified Amounts”) awarded against or incurred by such Indemnified Party and
other non-monetary damages of any such Indemnified Party or any of them arising
out of or as a result of this Agreement or the ownership of an interest in the
Collateral or in respect of any Asset included in the Collateral, excluding,
however, (a) Indemnified Amounts to the extent resulting from gross negligence
or willful misconduct on the part of such Indemnified Party or (b) Indemnified
Amounts that have the effect of recourse for non-payment of the Assets included
in the Collateral due to credit problems of the Obligors (except as otherwise
specifically provided in this Agreement). If the Seller has made any indemnity
payment pursuant to this Section 11.1 and such payment fully indemnified the
recipient thereof and the recipient thereafter collects any payments from others
in respect of such Indemnified Amounts then, the recipient shall repay to the
Seller an amount equal to the amount it has collected from others in respect of
such indemnified amounts. Without limiting the foregoing, the Seller shall
indemnify each Indemnified Party for Indemnified Amounts relating to or
resulting from:
     (i) any representation or warranty made or deemed made by the Seller, the
Servicer (if the Originator or one of its Affiliates is the Servicer) or any of
their respective officers relating to the eligibility or qualification of any
Asset, which shall have been false or incorrect in any respect when made or
deemed made or delivered;
     (ii) any other representation or warranty made or deemed made by the
Seller, the Servicer (if the Originator or one of its Affiliates is the
Servicer) or any of their respective officers under or in connection with this
Agreement or any other Transaction Document, which shall have been false or
incorrect in any material respect when made or deemed made or delivered;
     (iii) the failure by the Seller or the Servicer (if the Originator or one
of its Affiliates is the Servicer) to comply with any term, provision or
covenant contained in this Agreement or any agreement executed in connection
with this Agreement, or with any Applicable Law, with respect to any Collateral
or the nonconformity of any Collateral with any such Applicable Law;
     (iv) the failure to vest and maintain vested in the Administrative Agent,
as agent for the Secured Parties, an undivided ownership interest in the
Collateral, together with all Collections, free and clear of any Lien (other
than Permitted Liens) whether existing at the time of any Advance or at any time
thereafter;
     (v) the failure to maintain, as of the close of business on each Business
Day prior to the Termination Date, an amount of Advances Outstanding that is
less than or equal to the lesser of (x) the Facility Amount and (y) the Maximum
Availability on such Business Day;
     (vi) the failure to file, or any delay in filing, financing statements,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other Applicable Laws with respect to any
Collateral, whether at the time of any Advance or at any subsequent time;
     (vii) any dispute, claim, offset or defense (other than the discharge in
bankruptcy of the Obligor) of the Obligor to the payment with respect to any
Collateral (including, without limitation, a defense based on the Collateral not
being a legal, valid and binding obligation of such Obligor enforceable against
it in accordance with its terms), or any other claim resulting from the sale of
the merchandise or services related to such Collateral or the furnishing or
failure to furnish such merchandise or services;

125



--------------------------------------------------------------------------------



 



     (viii) any failure of the Seller or the Servicer (if the Originator or one
of its Affiliates is the Servicer) to perform its duties or obligations in
accordance with the provisions of this Agreement or any of the other Transaction
Documents to which it is a party or any failure by the Originator, the Seller or
any Affiliate thereof to perform its respective duties under any Collateral;
     (ix) the failure of any Lock-Box Bank to remit any amounts held in a
Lock-Box Account pursuant to the instructions of the Servicer or the
Administrative Agent (to the extent such Person is entitled to give such
instructions in accordance with the terms hereof and of any applicable Lock-Box
Agreement) whether by reason of the exercise of set-off rights or otherwise;
     (x) any inability to obtain any judgment in, or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of the Seller or the Originator to qualify to do business or file
any notice or business activity report or any similar report;
     (xi) any action taken by the Seller or the Servicer in the enforcement or
collection of any Collateral;
     (xii) any products liability claim or personal injury or property damage
suit or other similar or related claim or action of whatever sort arising out of
or in connection with the Related Property or services that are the subject of
any Collateral;
     (xiii) any claim, suit or action of any kind arising out of or in
connection with Environmental Laws (including, but not limited to, with respect
to any REO Asset) including any vicarious liability;
     (xiv) the failure by Seller to pay when due any Taxes for which the Seller
is liable, including without limitation, sales, excise or personal property
taxes payable in connection with the Collateral;
     (xv) any repayment by the Administrative Agent or a Secured Party of any
amount previously distributed in reduction of Advances Outstanding, or payment
of Interest or any other amount due hereunder or under any Hedging Agreement, in
each case which amount the Administrative Agent or a Secured Party believes in
good faith is required to be repaid;
     (xvi) the commingling of Collections on the Collateral at any time with
other funds, unless permitted hereunder;
     (xvii) any investigation, litigation or proceeding related to this
Agreement or the use of proceeds of Advances or the security interest in the
Collateral;
     (xviii) any failure by the Seller to give reasonably equivalent value to
the Originator in consideration for the transfer by the Originator to the Seller
of any item of Collateral or any attempt by any Person to void or otherwise
avoid any such transfer under any statutory provision or common law or equitable
action, including, without limitation, any provision of the Bankruptcy Code;
     (xix) the use of the proceeds of any Advance in a manner other than as
provided in this Agreement and the Sale Agreement;

126



--------------------------------------------------------------------------------



 



     (xx) the failure of the Seller, the Originator or any of their respective
agents or representatives to remit to the Servicer or the Administrative Agent,
Collections on the Collateral remitted to the Seller, the Originator, the
Servicer or any such agent or representative; or
     (xxi) the failure by the Seller to comply with any of the covenants
relating to any Hedging Agreement in accordance with the Transaction Documents.
     (b) Any amounts subject to the indemnification provisions of this
Section 11.1 shall be paid by the Seller to the Indemnified Party within five
Business Days following such Person’s demand therefor.
     (c) If for any reason the indemnification provided above in this
Section 11.1 is unavailable to the Indemnified Party or is insufficient to hold
an Indemnified Party harmless, then the Seller or the Servicer, as the case may
be, shall contribute to the amount paid or payable by such Indemnified Party as
a result of such loss, claim, damage or liability in such proportion as is
appropriate to reflect not only the relative benefits received by such
Indemnified Party on the one hand and the Seller or the Servicer, as the case
may be, on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations.
     (d) The obligations of the Seller under this Section 11.1 shall survive the
resignation or removal of the Administrative Agent, the Servicer, the Backup
Servicer or the Collateral Custodian and the termination of this Agreement.
     Section 11.2 Indemnities by the Servicer.
     (a) Without limiting any other rights that any such Person may have
hereunder or under Applicable Law, the Servicer hereby agrees to indemnify each
Indemnified Party, forthwith on demand, from and against any and all Indemnified
Amounts awarded against or incurred by any such Indemnified Party by reason of
any acts, omissions or alleged acts or omissions of the Servicer, including, but
not limited to (i) any representation or warranty made by the Servicer under or
in connection with any Transaction Document, any Monthly Report, Servicer’s
Certificate or any other information or report delivered by or on behalf of the
Servicer pursuant hereto, which shall have been false, incorrect or misleading
in any material respect when made or deemed made, (ii) the failure by the
Servicer to comply with any Applicable Law, (iii) the failure of the Servicer to
comply with its duties or obligations in accordance with the Agreement, (iv) the
failure by the Servicer to comply with any of the covenants relating to any
Hedging Agreement in accordance with the Transaction Documents, or (v) any
litigation, proceedings or investigation against the Servicer. The provisions of
this indemnity shall run directly to and be enforceable by an injured party
subject to the limitations hereof.
     (b) Any amounts subject to the indemnification provisions of this
Section 11.2 shall be paid by the Servicer to the Indemnified Party within five
Business Days following such Person’s demand therefor.
     (c) The Servicer shall have no liability for making indemnification
hereunder to the extent any such indemnification constitutes recourse for
uncollectible or uncollected Assets.
     (d) The obligations of the Servicer under this Section 11.2 shall survive
the resignation or removal of the Administrative Agent, the Backup Servicer or
the Collateral Custodian and the termination of this Agreement.

127



--------------------------------------------------------------------------------



 



     (e) Any indemnification pursuant to this Section 11.2 shall not be payable
from the Collateral.
     Section 11.3 After-Tax Basis.
     Indemnification under Section 11.1 and Section 11.2 shall be in an amount
necessary to make the Indemnified Party whole after taking into account any tax
consequences to the Indemnified Party of the receipt of the indemnity provided
hereunder, including the effect of such tax or refund on the amount of tax
measured by net income or profits that is or was payable by the Indemnified
Party.
ARTICLE XII
THE ADMINISTRATIVE AGENT
     Section 12.1 The Administrative Agent.
     (a) Each Secured Party hereby appoints and authorizes the Administrative
Agent as its agent and bailee for purposes of perfection pursuant to the
applicable UCC or other Applicable Law and hereby further authorizes the
Administrative Agent to appoint additional agents and bailees to act on its
behalf and for the benefit of each Secured Party. Each Secured Party further
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement and the other Transaction
Documents as are delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. In
furtherance, and without limiting the generality, of the foregoing, each Secured
Party hereby appoints the Administrative Agent as its agent to execute and
deliver all further instruments and documents, and take all further action that
the Administrative Agent may deem necessary or appropriate or that a Secured
Party may reasonably request in order to perfect, protect or more fully evidence
the security interests granted by the Seller hereunder, or to enable any of them
to exercise or enforce any of their respective rights hereunder, including,
without limitation, the execution by the Administrative Agent as secured
party/assignee of such financing or continuation statements, or amendments
thereto or assignments thereof, relative to all or any of the Collateral now
existing or hereafter arising, and such other instruments or notices, as may be
necessary or appropriate for the purposes stated hereinabove. The Purchasers may
direct the Administrative Agent to take any such incidental action hereunder.
With respect to other actions which are incidental to the actions specifically
delegated to the Administrative Agent hereunder, the Administrative Agent shall
not be required to take any such incidental action hereunder, but shall be
required to act or to refrain from acting (and shall be fully protected in
acting or refraining from acting) upon the direction of the Liquidity Banks;
provided that the Administrative Agent shall not be required to take any action
hereunder if the taking of such action, in the reasonable determination of the
Administrative Agent, shall be in violation of any Applicable Law or contrary to
any provision of this Agreement or shall expose the Administrative Agent to
liability hereunder or otherwise. In the event the Administrative Agent requests
the consent of a Purchaser or a Liquidity Bank pursuant to the foregoing
provisions and the Administrative Agent does not receive a consent (either
positive or negative) from such Person within ten Business Days of such Person’s
receipt of such request, then such Purchaser or Liquidity Bank shall be deemed
to have declined to consent to the relevant actions.
     (b) The Administrative Agent shall exercise such rights and powers vested
in it by this Agreement and the other Transaction Documents, and use the same
degree of care and skill in their exercise as a prudent person would exercise or
use under the circumstances in the conduct of such person’s own affairs. The
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with the Purchasers or
Liquidity Banks, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities on the part of the

128



--------------------------------------------------------------------------------



 



Administrative Agent shall be read into this Agreement or any other Transaction
Document or otherwise exist for the Administrative Agent. In performing its
functions and duties hereunder and under the other Transaction Documents, the
Administrative Agent shall act solely as agent for the Purchasers and Liquidity
Banks and does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for the Seller or any of its successors
or assigns.
     (c) Administrative Agent’s Reliance, Etc. Neither the Administrative Agent
nor any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them as Administrative Agent under
or in connection with this Agreement or any of the other Transaction Documents,
except for its or their own gross negligence or willful misconduct. Without
limiting the foregoing, the Administrative Agent: (i) may consult with legal
counsel (including counsel for the Seller or the Originator), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (ii) makes no warranty or
representation and shall not be responsible for any statements, warranties or
representations made in or in connection with this Agreement; (iii) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or any of the other
Transaction Documents on the part of the Seller, the Originator, or the Servicer
or to inspect the property (including the books and records) of the Seller, the
Originator, or the Servicer; (iv) shall not be responsible for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement, any of the other Transaction Documents or any other
instrument or document furnished pursuant hereto or thereto; and (v) shall incur
no liability under or in respect of this Agreement or any of the other
Transaction Documents by acting upon any notice (including notice by telephone),
consent, certificate or other instrument or writing (which may be by telex)
believed by it to be genuine and signed or sent by the proper party or parties.
     (d) Credit Decision with Respect to the Administrative Agent. Each Secured
Party acknowledges that it has, independently and without reliance upon the
Administrative Agent, or any of the Administrative Agent’s Affiliates, and based
upon such documents and information as it has deemed appropriate, made its own
evaluation and decision to enter into this Agreement and the other Transaction
Documents to which it is a party. Each Secured Party also acknowledges that it
will, independently and without reliance upon the Administrative Agent, or any
of the Administrative Agent’s Affiliates, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under this Agreement and the other
Transaction Documents to which it is a party.
     (e) Indemnification of the Administrative Agent. Each Liquidity Bank agrees
to indemnify the Administrative Agent (to the extent not reimbursed by the
Seller or the Servicer), ratably in accordance with its Commitment (or, if the
Commitments have been terminated, then ratably according to the respective
amounts of the sum of (x) the aggregate Advances Outstanding funded by it plus
(y) the additional Advances it may be required to fund under the applicable
Liquidity Agreement) from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against the Administrative Agent in any way relating to or
arising out of this Agreement or any of the other Transaction Documents, or any
action taken or omitted by the Administrative Agent hereunder or thereunder;
provided that none of the Liquidity Banks shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Liquidity Bank agrees to reimburse the Administrative Agent,
ratably in accordance with its Commitment (or, if the Commitments have been
terminated, then ratably according to the respective amounts of the sum of
(x) the aggregate Advances Outstanding funded by it plus (y) the additional
Advances it may be required to fund under the applicable Liquidity Agreement)
promptly upon

129



--------------------------------------------------------------------------------



 



demand for any out-of-pocket expenses (including counsel fees) incurred by the
Administrative Agent in connection with the administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement and the other Transaction Documents, to the extent that the
Administrative Agent is not reimbursed for such expenses by the Seller or the
Servicer.
     (f) Successor Administrative Agent. The Administrative Agent may resign at
any time, effective upon the appointment and acceptance of a successor
Administrative Agent as provided below, by giving at least five days’ written
notice thereof to each Purchaser and the Seller and may be removed at any time
with cause by the Purchasers acting jointly. Upon any such resignation or
removal, the Purchasers and (unless a Termination Event then exists) the Seller
acting jointly shall appoint a successor Administrative Agent. Each of the
Purchasers and the Seller agrees that it shall not unreasonably withhold or
delay its approval of the appointment of a successor Administrative Agent. If no
such successor Administrative Agent shall have been so appointed, and shall have
accepted such appointment, within 30 days after the retiring Administrative
Agent’s giving of notice of resignation or the removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Secured Parties, appoint a successor Administrative Agent which successor
Administrative Agent shall be either (i) a commercial bank organized under the
laws of the United States or of any state thereof and have a combined capital
and surplus of at least $50,000,000 or (ii) an Affiliate of such a bank. Upon
the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement.
After any retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article XII shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.
     (g) Payments by the Administrative Agent. All amounts received by the
Administrative Agent on behalf of the Purchasers shall be paid by the
Administrative Agent to the applicable Purchasers in accordance with the terms
of this Agreement, on the Business Day received by the Administrative Agent,
unless such amounts are received after 12:00 noon on such Business Day, in which
case the Administrative Agent shall use its reasonable efforts to pay such
amounts to the applicable Purchasers on such Business Day, but, in any event,
shall pay such amounts to such Purchasers not later than the following Business
Day.
     (h) Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement by or through agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.
     (i) Non-Reliance on the Administrative Agent. Each Purchaser expressly
acknowledges that neither the Administrative Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates has made any
representations or warranties to it and that no act by the Administrative Agent
hereafter taken, including, without limitation, any review of the affairs of the
Seller, shall be deemed to constitute any representation or warranty by the
Administrative Agent. Each Purchaser represents and warrants to the
Administrative Agent that it has and will, independently and without reliance
upon the Administrative Agent, and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Seller and made its own decision to enter into this
Agreement, the other Transaction Documents or any Hedging Agreement, as the case
may be.

130



--------------------------------------------------------------------------------



 



     (j) Administrative Agent and its Affiliates. The Administrative Agent and
any of its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Seller, Originator or Servicer or any
Affiliate of the foregoing as though the Administrative Agent was not the
Administrative Agent. With respect to the Advances made pursuant to this
Agreement, the Administrative Agent and each of its Affiliates shall have the
same rights and powers under this Agreement as any Liquidity Bank and may
exercise the same as though it were not the Administrative Agent.
ARTICLE XIII
MISCELLANEOUS
     Section 13.1 Amendments and Waivers.
     (a) Except as provided in this Section 13.1, no amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement of the Seller, the Servicer, the Administrative Agent and the
Secured Parties; provided that no such amendment, waiver or modification
adversely affecting the rights or obligations of the Backup Servicer, the
Collateral Custodian or any Hedge Counterparty shall be effective without the
written agreement of such Person; provided further, that the Administrative
Agent shall provide copies of all such amendments, waivers or other
modifications to the Backup Servicer and the Collateral Custodian if such
Persons were not signatories thereto.
     (b) The parties hereto acknowledge and agree that after the Closing Date
the Agreement may need to be amended to correct certain ambiguities or errors as
well as to correct inconsistencies with the terms of the other Transaction
Documents and each such party agrees to cooperate in good faith to effectuate,
and not to unreasonably withhold, delay or condition its consent to, any such
amendments; provided that notwithstanding the foregoing, to the extent any such
amendment would have an adverse effect on any Secured Party, such Secured Party
shall have the right to consent or withhold consent in its sole discretion.
     Section 13.2 Notices, Etc.
     All notices, reports and other communications provided for hereunder shall,
unless otherwise stated herein, be in writing (including telex communication and
communication by facsimile copy) and mailed, telexed, transmitted or delivered,
as to each party hereto, at its address set forth under its name on the
signature pages hereof or at such other address as shall be designated by such
party in a written notice to the other parties hereto. All such notices and
communications shall be effective, upon receipt, or in the case of (a) notice by
mail, five days after being deposited in the United States mail, first class
postage prepaid or (b) notice by facsimile copy, when communication of receipt
is obtained.
     Section 13.3 Ratable Payments.
     If any Purchaser, whether by setoff or otherwise, has payment made to it
with respect to any portion of the Aggregate Unpaids owing to such Purchaser
(other than payments received pursuant to Section 11.1) in a greater proportion
than that received by any other Purchaser, such Purchaser agrees, promptly upon
demand, to purchase for cash without recourse or warranty a portion of the
Aggregate Unpaids held by the other Purchasers so that after such purchase each
Purchaser will hold its ratable proportion of the Aggregate Unpaids; provided
that if all or any portion of such excess amount is thereafter recovered from
such Purchaser, such purchase shall be rescinded and the purchase price restored
to the extent of such recovery, but without interest.

131



--------------------------------------------------------------------------------



 



     Section 13.4 No Waiver; Remedies.
     No failure on the part of the Administrative Agent, the Collateral
Custodian, the Backup Servicer or a Secured Party to exercise, and no delay in
exercising, any right or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right. The
rights and remedies herein provided are cumulative and not exclusive of any
rights and remedies provided by law.
     Section 13.5 Binding Effect; Benefit of Agreement.
     This Agreement shall be binding upon and inure to the benefit of the
Seller, the Servicer, the Administrative Agent, the Backup Servicer, the
Collateral Custodian, the Secured Parties and their respective successors and
permitted assigns and, in addition, the provisions of Section 2.9(a)(1) and
Section 2.10(a)(1) shall inure to the benefit of each Hedge Counterparty,
whether or not that Hedge Counterparty is a Secured Party.
     Section 13.6 Term of this Agreement.
     This Agreement, including, without limitation, the Seller’s representations
and covenants set forth in Articles IV and V, and the Servicer’s
representations, covenants and duties set forth in Articles VI, VII and VIII,
create and constitute the continuing obligation of the parties hereto in
accordance with its terms, and shall remain in full force and effect until the
Collection Date. Upon the occurrence of the Collection Date and the written
request of the Seller, the Administrative Agent shall release its interest in
the Collateral pursuant to Section 9.2; provided however that the rights and
remedies with respect to any breach of any representation and warranty made or
deemed made by the Seller pursuant to Articles III and IV the indemnification
and payment provisions of Article XI and the provisions of Section 13.9,
Section 13.10 and Section 13.11, shall be continuing and shall survive any
termination of this Agreement.
     Section 13.7 Governing Law; Consent to Jurisdiction; Waiver of Objection to
Venue.
     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW
PROVISIONS THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK). EACH OF THE PARTIES HERETO AND EACH
HEDGE COUNTERPARTY HEREBY AGREES TO THE NON-EXCLUSIVE JURISDICTION OF ANY NEW
YORK STATE OR FEDERAL COURT LOCATED IN NEW YORK CITY. EACH OF THE PARTIES HERETO
AND EACH SECURED PARTY HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY
OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.
     Section 13.8 Waiver of Jury Trial.
     TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO AND
EACH HEDGE COUNTERPARTY HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE BETWEEN
THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO
THE RELATIONSHIP BETWEEN ANY OF THEM IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED

132



--------------------------------------------------------------------------------



 



HEREBY. INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH
TRIAL WITHOUT A JURY.
     Section 13.9 Costs, Expenses and Taxes.
     (a) In addition to the rights of indemnification granted under Article XI
hereof, the Seller and Originator agrees to pay on demand all reasonable out of
pocket costs and expenses of the Administrative Agent, the Backup Servicer, the
Collateral Custodian and the Secured Parties incurred in connection with the
preparation, execution, delivery, administration (including periodic auditing,
which shall be limited to two audits per year prior to the occurrence of a
Termination Event), renewal, amendment or modification of, or any waiver or
consent issued in connection with, this Agreement and the other documents to be
delivered hereunder or in connection herewith (including any Hedging Agreement),
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Administrative Agent, the Backup Servicer, the Collateral
Custodian and the Secured Parties with respect thereto and with respect to
advising the Administrative Agent, the Backup Servicer, the Collateral Custodian
and the Secured Parties as to their respective rights and remedies under this
Agreement and the other documents to be delivered hereunder or in connection
herewith (including any Hedging Agreement), and all reasonable out of pocket
costs and expenses, if any (including reasonable counsel fees and expenses),
incurred by the Administrative Agent, the Backup Servicer, the Collateral
Custodian or the Secured Parties in connection with the enforcement of this
Agreement and the other documents to be delivered hereunder or in connection
herewith (including any Hedging Agreement).
     (b) The Seller and Originator shall pay on demand any and all stamp, sales,
excise and other taxes and fees payable or determined to be payable in
connection with the execution, delivery, filing and recording of this Agreement,
the other documents to be delivered hereunder or any agreement or other document
providing liquidity support, credit enhancement or other similar support to the
Purchasers in connection with this Agreement or the funding or maintenance of
Advances hereunder.
     (c) The Seller and Originator shall pay on demand all other reasonable out
of pocket costs, expenses and Taxes (excluding income taxes) incurred by the
Administrative Agent and the Secured Parties (“Other Costs”), including, without
limitation, all costs and expenses incurred by the Administrative Agent in
connection with periodic audits of the Seller’s or the Servicer’s books and
records.
     Section 13.10 No Proceedings.
     (a) Each of the parties hereto and each Hedge Counterparty (by accepting
the benefits of this Agreement) hereby agrees that it will not institute
against, or join any other Person in instituting against, any Issuer, any
Insolvency Proceeding so long as any commercial paper or other senior
indebtedness issued by such Issuer shall be outstanding and there shall not have
elapsed one year and one day since the last day on which any such commercial
paper or other senior indebtedness shall have been outstanding.
     (b) Each of the parties hereto (other than the Administrative Agent acting
with the consent of the Purchasers) hereby agrees that it will not institute
against, or join any other Person in instituting against, the Seller any
Insolvency Proceeding so long as there shall not have elapsed one year and one
day since the Collection Date; provided that nothing in this Section 13.10 shall
limit any party’s right to file any claim in or otherwise take any action with
respect to any Insolvency Proceeding that was instituted by any other Person.

133



--------------------------------------------------------------------------------



 



     Section 13.11 Recourse Against Certain Parties.
     (a) No recourse under or with respect to any obligation, covenant or
agreement (including, without limitation, the payment of any fees or any other
obligations) of the Administrative Agent, the Seller, the Servicer, the
Originator or any Secured Party as contained in this Agreement or any other
agreement, instrument or document entered into by it pursuant hereto or in
connection herewith shall be had against any administrator of the Administrative
Agent, the Seller, the Servicer, the Originator or any Secured Party, or any
incorporator, affiliate, stockholder, officer, employee or director of the
Administrative Agent, the Seller, the Servicer, the Originator or any Secured
Party, or of any such administrator, as such, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise; it being expressly agreed and understood that the agreements of the
Administrative Agent, the Seller, the Servicer, the Originator or any Secured
Party contained in this Agreement and all of the other agreements, instruments
and documents entered into by it pursuant hereto or in connection herewith are,
in each case, solely the corporate or limited liability company obligations of
the Administrative Agent, the Seller, the Servicer, the Originator or any
Secured Party, and that no personal liability whatsoever shall attach to or be
incurred by any administrator of the Administrative Agent, the Seller, the
Servicer, the Originator or any Secured Party or any incorporator, stockholder,
affiliate, officer, employee or director of the Administrative Agent, the
Seller, the Servicer, the Originator or any Secured Party or of any such
administrator, as such, or any other of them, under or by reason of any of the
obligations, covenants or agreements of the Administrative Agent, the Seller,
the Servicer, the Originator or any Secured Party contained in this Agreement or
in any other such instruments, documents or agreements, or that are implied
therefrom, and that any and all personal liability of every such administrator
of the Administrative Agent, the Seller, the Servicer, the Originator or any
Secured Party and each incorporator, stockholder, affiliate, officer, employee
or director of the Administrative Agent, the Seller, the Servicer, the
Originator or any Secured Party or of any such administrator, or any of them,
for breaches by the Administrative Agent, the Seller, the Servicer, the
Originator or any Secured Party of any such obligations, covenants or
agreements, which liability may arise either at common law or at equity, by
statute or constitution, or otherwise, is hereby expressly waived as a condition
of and in consideration for the execution of this Agreement. The provisions of
this Section 13.11(a) shall survive the termination of this Agreement.
     (b) [Intentionally omitted.]
     (c) Notwithstanding any contrary provision set forth herein, no claim may
be made by the Seller, the Originator or the Servicer or any other Person
against the Administrative Agent and the Secured Parties or their respective
Affiliates, directors, officers, employees, attorneys or agents for any special,
indirect, consequential or punitive damages in respect to any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement, or any act, omission or event
occurring in connection therewith; and the Seller, the Originator and the
Servicer each hereby waives, releases, and agrees not to sue upon any claim for
any such damages, whether or not accrued and whether or not known or suspected.
     (d) No obligation or liability to any Obligor under any of the Assets is
intended to be assumed by the Administrative Agent and the Secured Parties under
or as a result of this Agreement and the transactions contemplated hereby
     Section 13.12 Protection of Right, Title and Interest in the Collateral;
Further Action Evidencing Advances.
     (a) The Servicer shall cause this Agreement, all amendments hereto and/or
all financing statements and continuation statements and any other necessary
documents covering the right, title and

134



--------------------------------------------------------------------------------



 



interest of the Administrative Agent as agent for the Secured Parties and of the
Secured Parties to the Collateral to be promptly recorded, registered and filed,
and at all times to be kept recorded, registered and filed, all in such manner
and in such places as may be required by law fully to preserve and protect the
right, title and interest of the Administrative Agent as agent for the Secured
Parties hereunder to all property comprising the Collateral. The Servicer shall
deliver to the Administrative Agent file-stamped copies of, or filing receipts
for, any document recorded, registered or filed as provided above, as soon as
available following such recording, registration or filing. The Seller shall
cooperate fully with the Servicer in connection with the obligations set forth
above and will execute any and all documents reasonably required to fulfill the
intent of this Section 13.12(a).
     (b) The Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that the Administrative Agent may reasonably request in order to
perfect, protect or more fully evidence the Advances hereunder and the security
interest granted in the Collateral, or to enable the Administrative Agent or the
Secured Parties to exercise and enforce their rights and remedies hereunder or
under any Transaction Document.
     (c) If the Seller or the Servicer fails to perform any of its obligations
hereunder, the Administrative Agent or any Secured Party may (but shall not be
required to) perform, or cause performance of, such obligation; and the
Administrative Agent’s or such Secured Party’s costs and expenses incurred in
connection therewith shall be payable by the Seller as provided in Article XI.
The Seller irrevocably authorizes the Administrative Agent and appoints the
Administrative Agent as its attorney-in-fact to act on behalf of the Seller
(i) to execute on behalf of the Seller as debtor and to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Secured Parties in the Collateral and (ii) to file a carbon, photographic or
other reproduction of this Agreement or any financing statement with respect to
the Collateral as a financing statement in such offices as the Administrative
Agent in its sole discretion deems necessary or desirable to perfect and to
maintain the perfection and priority of the interests of the Secured Parties in
the Collateral. This appointment is coupled with an interest and is irrevocable.
     (d) Without limiting the generality of the foregoing, Seller will, not
earlier than six months and not later than three months prior to the fifth
anniversary of the date of filing of the financing statement referred to in
Section 3.1 or any other financing statement filed pursuant to this Agreement or
in connection with any Advance hereunder, unless the Collection Date shall have
occurred:
     (i) deliver and file or cause to be filed an appropriate continuation
statement with respect to such financing statement; and
     (ii) deliver or cause to be delivered to the Administrative Agent an
opinion of the counsel for Seller, in form and substance reasonably satisfactory
to the Administrative Agent confirming and updating the opinion delivered
pursuant to Section 3.1 with respect to perfection and otherwise to the effect
that the security interest hereunder continues to be an enforceable and
perfected security interest, subject to no other Liens of record except as
provided herein or otherwise permitted hereunder, which opinion may contain
usual and customary assumptions, limitations and exceptions.
     Section 13.13 Confidentiality.
     (a) Each of the Administrative Agent, the Secured Parties, the Servicer,
the Collateral Custodian, the Backup Servicer and the Seller shall maintain and
shall cause each of its employees and officers to maintain the confidentiality
of the Agreement and all information with respect to the other parties,
including all information regarding the business of CapitalSource Inc. and its
Affiliates, the Seller

135



--------------------------------------------------------------------------------



 



and the Servicer hereto, and their respective businesses obtained by it or them
in connection with the structuring, negotiating and execution of the
transactions contemplated herein or related to any of the underlying Obligors,
except that each such party and its officers and employees may (i) disclose such
information to its external accountants, attorneys, investors, potential
investors parties that provide or may in the future provide first loss or credit
enhancement to such Person and the agents of such Persons (“Excepted Persons”);
(ii) disclose the existence of the Agreement, but not the financial terms
thereof, (iii) disclose such information as is required by Applicable Law and
(iv) disclose the Agreement and such information in any suit, action, proceeding
or investigation (whether in law or in equity or pursuant to arbitration)
involving any of the Transaction Documents or any Hedging Agreement for the
purpose of defending itself, reducing its liability, or protecting or exercising
any of its claims, rights, remedies, or interests under or in connection with
any of the Transaction Documents or any Hedging Agreement. It is understood that
the financial terms that may not be disclosed except in compliance with this
Section 13.13(a) include, without limitation, all fees and other pricing terms,
and all Termination Events, Servicer Defaults, and priority of payment
provisions.
     (b) Anything herein to the contrary notwithstanding, the Seller and the
Servicer each hereby consents to the disclosure of any nonpublic information
with respect to it (i) to the Administrative Agent, the Collateral Custodian,
the Backup Servicer or the Secured Parties by each other, (ii) by the
Administrative Agent, the Collateral Custodian, the Backup Servicer and the
Secured Parties to any prospective or actual assignee or participant of any of
them provided such Person agrees to hold such information confidential, (iii) by
the Administrative Agent and the Secured Parties to any commercial paper dealer
or provider of a surety, guaranty or credit or liquidity enhancement to any
Issuer, or to any subordinated investor in any Issuer, and to any officers,
directors, employees, outside accountants and attorneys of any of the foregoing,
provided each such Person is informed of the confidential nature of such
information or (iv) to any Rating Agency. In addition, the Secured Parties and
the Administrative Agent, may disclose any such nonpublic information as
required pursuant to any law, rule, regulation, direction, request or order of
any judicial, administrative or regulatory authority or proceedings (whether or
not having the force or effect of law).
     (c) Notwithstanding anything herein to the contrary, the foregoing shall
not be construed to prohibit (i) disclosure of any and all information that is
or becomes publicly known; (ii) disclosure of any and all information (a) if
required to do so by any applicable statute, law, rule or regulation, (b) to any
government agency or regulatory body having or claiming authority to regulate or
oversee any respects of the Administrative Agents’, the Secured Parties’, the
Collateral Custodian’s, the Backup Servicer’s, the Seller, the Servicer or the
Originator business or that of their affiliates, (c) pursuant to any subpoena,
civil investigative demand or similar demand or request of any court, regulatory
authority, arbitrator or arbitration to which the Administrative Agent, the
Secured Parties, the Collateral Custodian, the Backup Servicer, the Seller, the
Servicer or the Originator or an officer, director, employer, shareholder or
affiliate of any of the foregoing is a party, (d) in any preliminary or final
offering circular, registration statement or contract or other document approved
in advance by the Seller, the Servicer or the Originator or (e) to any
affiliate, independent or internal auditor, agent, employee or attorney of the
Collateral Custodian or Backup Servicer having a need to know the same, provided
that the Collateral Custodian or Backup Servicer advises such recipient of the
confidential nature of the information being disclosed; or (iii) any other
disclosure authorized in writing by the Seller, Servicer or Originator.
     (d) Notwithstanding any other provision herein or in any other Transaction
Document, each Purchaser and the Administrative Agent hereby confirms that the
Seller, the Originator and the Servicer (and each employee, representative or
other agent of each such party) may disclose to any and all Persons, without
limitation of any kind, the U.S. tax treatment and U.S. tax structure of the
transaction contemplated by this Agreement and the other Transaction Documents.

136



--------------------------------------------------------------------------------



 



     Section 13.14 Execution in Counterparts; Severability; Integration.
     This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts (including by facsimile or by
electronic mail in portable document format (pdf)), each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. In case any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. This
Agreement and the Transaction Documents contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, superseding all prior
oral or written understandings delivered by the Originator to the Administrative
Agent and the Secured Parties.
     Section 13.15 Waiver of Set-off.
     (a) The Seller, the Servicer and the Originator each hereby waives any
right of setoff it may have or to which it may be entitled under this Agreement
from time to time against the Administrative Agent, each Purchaser, its
Affiliates or its respective assets.
     (b) Without in any way limiting the provisions of Section 13.3, the
Administrative Agent and each Purchaser is hereby authorized (in addition to any
other rights it may have) at any time after the occurrence and during the
continuance of a Termination Event to set-off, appropriate and apply (without
presentment, demand, protest or other notice which are hereby expressly waived)
any deposits and any other indebtedness held or owing by the Administrative
Agent or such Purchaser to, or for the respective account of, the Seller, the
Servicer or the Originator against any amount owing by the Seller, the Servicer
or the Originator, respectively, to such Person or to the Administrative Agent
on behalf of such Person (even if contingent or unmatured). For the avoidance of
doubt, the right of setoff set forth in this Section 13.15(b) does not permit
setoff of deposits and indebtedness held or owing by one Person to or for the
account of a second Person against amounts owing by any Person other than such
second Person.
     Section 13.16 Assignments.
     (a) This Agreement and each Issuer’s rights and obligations herein
(including ownership of each Asset) shall be assignable by the Issuers and their
successors and assigns to any Eligible Assignee (including, without limitation,
pursuant to the Liquidity Agreement); provided that concurrently with any such
assignment, such Issuer assigns to such Eligible Assignee a corresponding
portion of its rights and obligations under the CS Funding VII Facility. Each
assigning Issuer shall notify the Administrative Agent and the Seller of any
such assignment.
     (b) Each Liquidity Bank may assign to any Eligible Assignee or to any other
Liquidity Bank all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment and
any Assets or interests therein owned by it); provided, however, that
     (i) each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement,
     (ii) the amount being assigned pursuant to each such assignment (determined
as of the date of the Assignment and Acceptance Agreement with respect to such
assignment) shall in no event be less than the lesser of (x) $25,000,000 and
(y) all of the assigning Purchaser’s Commitment,

137



--------------------------------------------------------------------------------



 



     (iii) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance Agreement, together with a processing and recordation
fee of $2,500,
     (iv) with respect to any Liquidity Bank, concurrently with such assignment,
such assignor Liquidity Bank shall assign to such assignee Liquidity Bank or
other Eligible Assignee an equal percentage of its rights and obligations under
the Liquidity Agreement (or, if such assignor Liquidity Bank is Citibank, it
shall arrange for such assignee Liquidity Bank or other Eligible Assignee to
become a party to the Liquidity Agreement for a maximum principal amount equal
to the assignee’s Commitment),
     (v) concurrently with any such assignment, such Liquidity Bank assigns to
such Eligible Assignee or such other Liquidity Bank, as applicable, a
corresponding portion of its rights and obligations under the CS Funding VII
Facility, and
     (vi) Citibank may not assign any portion of its Class A Commitment to the
extent that it reduces such Commitment below 50% of the Class A Facility Amount.
     Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance Agreement, (x) the
assignee thereunder shall be a party to this Agreement and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance Agreement, have the rights and obligations of a
Liquidity Bank hereunder and (y) the assigning Purchaser shall, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance Agreement, relinquish such rights and be released from
such obligations under this Agreement (and, in the case of an Assignment and
Acceptance Agreement covering all or the remaining portion of an assigning
Purchaser’s rights and obligations under this Agreement, such Purchaser shall
cease to be a party hereto).
     (c) With respect to the Liquidity Banks, the Administrative Agent shall
maintain at its address referred to in Section 13.2 of this Agreement a copy of
each Assignment and Acceptance Agreement delivered to and accepted by it and a
register for the recordation of the names and addresses of the Liquidity Banks
and the Commitment of, and aggregate outstanding principal of Advances owned by,
each Liquidity Bank from time to time (the “Register”). The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and the Seller, the Originator, the Administrative Agent and the
Liquidity Banks may treat each person whose name is recorded in the Register as
a Liquidity Bank under this Agreement for all purposes of this Agreement. The
Register shall be available for inspection by the Seller or any Liquidity Bank
at any reasonable time and from time to time upon reasonable prior notice. Upon
its receipt of an Assignment and Acceptance Agreement executed by an assigning
Liquidity Bank and an Eligible Assignee, the Administrative Agent shall, if such
Assignment and Acceptance Agreement has been completed, (i) accept such
Assignment and Acceptance Agreement, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Seller.
     (d) Notwithstanding any other provision of this Section 13.16, any
Liquidity Bank may at any time pledge or grant a security interest in all or any
portion of its rights (including, without limitation, rights to payment of
interest and principal) under this Agreement or under any Liquidity Agreement to
secure obligations of such Liquidity Bank to a Federal Reserve Bank, without
notice to or consent of the Seller or the Administrative Agent; provided that no
such pledge or grant of a security interest shall release a Liquidity Bank from
any of its obligations hereunder or under the Liquidity Agreement, as the case
may be, or substitute any such pledgee or grantee for such Liquidity Bank as a
party hereto or to the Liquidity Agreement, as the case may be, and provided,
further that concurrently with any such pledge, such Liquidity Bank pledges a
corresponding portion of its rights and obligations under the CS Funding VII
Facility.

138



--------------------------------------------------------------------------------



 



     (e) Each Liquidity Bank may sell participations, to one or more banks or
other entities, in or to all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitment and the Advances owned by it); provided, however, that
     (i) such Liquidity Bank’s obligations under this Agreement (including,
without limitation, its Commitment to the Seller hereunder) shall remain
unchanged,
     (ii) such Liquidity Bank shall remain solely responsible to the other
parties to this Agreement for the performance of such obligations, and
     (iii) concurrently with such participation, the selling Liquidity Bank
shall sell to such bank or other entity a participation in an equal percentage
of its rights and obligations under the Liquidity Agreement; and
     (iv) concurrently with such participation, such Liquidity Bank sell to such
participant a corresponding participation under the CS Funding VII Facility.
     The Administrative Agent, the Purchasers, other Liquidity Banks and the
Seller shall have the right to continue to deal solely and directly with such
Liquidity Bank in connection with such Person’s rights and obligations under
this Agreement.
     (f) This Agreement and the rights and obligations of the Administrative
Agent herein shall be assignable by the Administrative Agent and its successors
and assigns; provided, however, that the Administrative Agent agrees that it
will not assign such rights and obligations to any Person other than an
Affiliate of Citibank unless:
     (i) in the reasonable judgment of the Administrative Agent, the
Administrative Agent determines that continued service by it (or its Affiliate)
as Administrative Agent hereunder would be inconsistent with, or otherwise
disadvantageous under, applicable legal, tax or regulatory restrictions, in
which case the Administrative Agent shall notify the Seller of such
determination and consult with the Seller regarding the selection of an
assignee; or
     (ii) there shall have occurred any Termination Event, which shall be
continuing; or
     (iii) the Seller shall have consented to such assignment (such consent not
to be unreasonably withheld or delayed).
     (g) The Seller may not assign its rights or obligations hereunder or any
interest herein, or permit any Lien (other than any Permitted Lien) to exist
upon, any of the Seller’s rights, obligations or duties under this Agreement,
without the prior written consent of the Administrative Agent and each Hedge
Counterparty.
     Section 13.17 Heading and Exhibits.
     The headings herein are for purposes of references only and shall not
otherwise affect the meaning or interpretation of any provision hereof. The
schedules and exhibits attached hereto and referred to herein shall constitute a
part of this Agreement and are incorporated into this Agreement for all
purposes.

139



--------------------------------------------------------------------------------



 



     Section 13.18 Loans Subject to Retained Interest Provisions.
     (a) With respect to any Loan included in the Collateral subject to the
Retained Interest provisions of this Agreement, the Seller will own only the
principal portion of such Loans outstanding as of the applicable Cut-Off Date.
Collections from the Obligor on such Revolving Loan will be allocated (x) first,
to the portion of such Revolving Loan owned by any of the Originator, its
Affiliate special purpose entities under any revolving warehouse facility
involving the Originator or one of its Affiliates, any co-lenders under such
facilities or revolving warehouse facility involving the Originator or one of
its Affiliates, and then (y) second, to the portion of such Revolving Loan owned
by such entity under or a term transaction; provided that if (i) a payment
default occurs, or an event of default occurs (without waiver) with respect to
any of the related Loans, or an Insolvency Event with respect to the related
Obligor, (ii) the Servicer has determined that the creditworthiness of the
Obligor under such related Loan has deteriorated such that it materially and
adversely affects the value of such related Loan or has reduced in a material
manner the likelihood of repayment in full thereunder, (iii) the Originator has
determined in its sole discretion to reduce or terminate its commitment to an
Obligor, or (iv) a Termination Event or Unmatured Termination Event occurs, then
at such time and all times thereafter, Collections received on (A) the
applicable Loan (in the case of clause (i), (ii) or (iii) above) or (B) all the
Revolving Loans (in the case of clause (iv) above) will be allocated between the
portion owned by the Originator, its Affiliate special purpose entities under
the warehouse or term facilities then outstanding and the portion owned by the
Seller, pro rata based upon the outstanding principal amount of each such
portion.
     (b) With respect to any Term Loans included in the Collateral subject to
the Retained Interest provisions of this Agreement, Principal Collections and
Interest Collections received by the Servicer will be allocated between the
portion owned by the Seller and to the portion not owned by the Seller (if any)
on a pro rata basis according to the outstanding principal amount of such
portion.
     Section 13.19 Tax Treatment of Advances.
     It is the intention of the Seller and the Purchasers that, for U.S.
federal, state and local income and franchise tax purposes only, the Advances
made hereunder will be treated as indebtedness secured by the Collateral. The
Seller, by entering into this Agreement, and the Purchasers, by making the
Advances described herein, agree to treat the Advances for U.S. federal, state
and local income and franchise tax purposes as indebtedness. The provisions of
this Agreement and all related Transaction Documents shall be construed to
further these intentions of the parties.
     Section 13.20 Acknowledgement.
     Each of the parties hereto (except the Backup Servicer and the Collateral
Custodian) acknowledges and agrees that the third amendment and restatement of
the Original Agreement on the Third Amendment and Restatement Effective Date on
the terms and conditions set forth herein shall not in any way adversely affect
any sales, transfers, assignments or security interest grants effected pursuant
to the Original Agreement, and each of the parties hereto acknowledges and
agrees that the third amendment and restatement of the Original Agreement on the
Third Amendment and Restatement Effective Date on the terms and conditions set
forth herein shall not in any way adversely affect any representations,
warranties, covenants or indemnities made by the Seller, the Servicer, the
Backup Servicer or the Collateral Custodian with respect to such sales,
transfers, assignments or security interest grants or any rights or remedies of
the Administrative Agent or the Purchasers with respect thereto. Each of the
parties hereto confirms all sales, transfers, assignments and security interests
effected pursuant to the Original Agreement. Any action taken by any party on or
prior to the Third Amendment and Restatement Effective Date as expressly
required by the 2009 Restructuring shall not, in and of itself, be deemed to
cause a Termination Event.

140



--------------------------------------------------------------------------------



 



[Remainder of Page Intentionally Left Blank.]

141



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

          THE SELLER:  CAPITALSOURCE REAL ESTATE LOAN LLC, 2007-A
      By:   /S/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Senior Vice President & Treasurer      THE ORIGINATOR,
SERVICER: CSE MORTGAGE LLC

      By:   /S/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Senior Vice President & Treasurer     

[Signatures Continued on the Following Page]

 



--------------------------------------------------------------------------------



 



          Issuer: CHARTA, LLC,
in its capacity as an Issuer

By: Citicorp North America, Inc.,
        as Attorney-in-Fact
      By:   /S/ CHRISTIAN ANDERSON         Name:   Christian Anderson       
Title:   Managing Director — Citi      Issuer: CAFCO, LLC,
in its capacity as an Issuer

By: Citicorp North America, Inc.,
        as Attorney-in-Fact
      By:   /S/ CHRISTIAN ANDERSON         Name:   Christian Anderson       
Title:   Managing Director — Citi     

[Signatures Continued on the Following Page]

 



--------------------------------------------------------------------------------



 



          Liquidity Bank: CITIBANK, N.A.,
in its capacity as a Liquidity Bank
      By:   /S/ CHRISTIAN ANDERSON         Name:   Christian Anderson       
Title:   Managing Director — Citi      THE ADMINISTRATIVE AGENT CITICORP NORTH
AMERICA, INC.
      By:   /S/ CHRISTIAN ANDERSON         Name:   Christian Anderson       
Title:   Managing Director — Citi     

[Signatures Continued on the Following Page]

 